Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 1 of 424



                       UNITED STATES DISTRICT COURT

                            DISTRICT OF MASSACHUSETTS


IN RE: TELEXFREE SECURITIES LITIGATION

This Document Relates To:                     MDL No. 4:14-md-2566-TSH
      All Cases


CELIO DA SILVA, RITA DOS SANTOS,
PUTATIVE CLASS REPRESENTATIVES AND            CLASS ACTION
THOSE SIMILARLY SITUATED,

                            Plaintiffs,
              v.                              FIFTH CONSOLIDATED
                                               AMENDED COMPLAINT
TELEXELECTRIC, LLLP; et al.,

                   Defendants.
                                                DEMAND FOR TRIAL BY JURY
Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 2 of 424




                                                  TABLE OF CONTENTS


TABLE OF CONTENTS .............................................................................................................. i
I. JURISDICTION AND VENUE .......................................................................................... 11

II. THE PARTIES ..................................................................................................................... 12

  A.              PLAINTIFFS .......................................................................................................... 12

  B.              DEFENDANTS ....................................................................................................... 13

             1. TELEXFREE DEFENDANTS ............................................................................. 13

                 a. Third-Party TelexFree Bankrupt Entities ...................................................... 13

                 b. Electric and Mobile ........................................................................................... 14

             2. OTHER OPERATIONAL DEFENDANTS ........................................................ 15

                 a. Founders and Principals, Executive Office, Top Level Promoters and
                    Associated Individuals ...................................................................................... 15

                 b. Licensed Professionals including Attorneys and
                    Other Professional Services Providers ............................................................ 18

                 c. The Accountant Defendants ............................................................................. 21

             3. FINANCIAL SERVICES PROVIDERS ............................................................. 23

                 a. The Bank Defendants ....................................................................................... 23

                 b. Payment Processing Service Companies ......................................................... 24
             4. INVESTMENT SERVICES PROVIDERS......................................................... 28

III. FACTS AND ALLEGATIONS ........................................................................................... 28

  A.              Chronological Overview......................................................................................... 28

  B.              TelexFree’s History, Formation and its Brazilian Links .................................... 38

  C.              Ympactus, TelexFree’s Brazilian-Based Operations .......................................... 39

  D.              The Bankrupt TelexFree Companies .................................................................... 41

  E.              TelexFree, Inc.......................................................................................................... 42

  F.              TelexFree, LLC ....................................................................................................... 43


                                                                           i
Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 3 of 424



G.              TelexFree Financial, Inc......................................................................................... 44

H.              Relationship of the Bankrupt TelexFree Companies .......................................... 44

I.              Defendants Electric and Mobile ............................................................................ 45

     J.            TelexFree’s Founders and Principals, Executive Officers and Top Level
                Promoters ................................................................................................................ 46

K.              TelexFree’s Unlawful, Unfair and Deceptive Pyramid Scheme ......................... 53

L.              Gallery of Rogues Assembled ................................................................................ 69

     1. The Seasoned Scam Artists ....................................................................................... 69

     2. The Professional Legitimizers’ Roles ....................................................................... 73

M.              TelexFree’s Fraudulent and Deceptive Use of Best Western Hotel ................... 79

           N.          Investigation of, and Injunctions against, TelexFree’s Brazilian
                Operations in Brazil ............................................................................................... 79

O.              TelexFree’s Continued United States’ Operations .............................................. 82

P.              Collapse of TelexFree’s United States Operations .............................................. 83

Q.              TelexFree’s Belated Efforts to Legitimize Its Scheme ........................................ 84

R.              Events Since TelexFree’s Bankruptcy Filing ....................................................... 86

          S.          TelexFree’s Principals, Founders and Executive Office Controlled
                        TelexFree, Knowingly Perpetrated the Unlawful, Unfair, and
                         Deceptive Pyramid Scheme and Made False Representations
                about TelexFree ...................................................................................................... 87

           T.          TelexFree’s Top Level Promoters Played an Integral, Essential
                and Primary Role and also Aided and Abetted the Pyramid Scheme ............... 94

           U.          TelexFree’s Attorneys Played an Integral Role in and Aided and
                Abetted the Unlawful, Unfair, and Deceptive Pyramid Scheme ........................ 95

               V.         Attorney Babener Assembled A Team of Legal and Business
                      Professionals Who All Agreed to Assist TelexFree and its Founders
                     Merrill and Wanzeler To Continue to Operate the Unlawful Scheme
                After the Brazilian Shutdown In Summer 2013. ............................................... 103

      1.                 The MLM A Team Defendants knew that TelexFree was operating a
                              pyramid/Ponzi scheme prior to providing services or upon
                               otherwise working on TelexFree-related tasks yet joined
                    the TelexFree team. ............................................................................................. 117

               2.              Despite knowing that TelexFree was continually operating as
                           an illegal Scheme, the MLM A Team provided essential services that
                            enabled TelexFree to continue and expand its daily operations and
                                                                         ii
Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 4 of 424



                    to remove its ill-gotten funds from the reach of its victims and
           U.S. authorities until the Scheme’s collapse. ...................................................... 127

      a. The MLM A Team substantially assisted TelexFree’s
         business operations’ continuation and expansion in the
         United States after August 2013. ........................................................................ 127

      i. The MLM A Team secured banking and payment processing
         outlets to continue and expand TelexFree’s illegal operations
         after August 2013................................................................................................. 129

      ii. Babener and Garvey Schubert assisted TelexFree to keep banked
          $20 million from its TD Bank account upon its closure for fraud issues. ...... 135

      iii. The MLM A Team provided legal and business services and
           consulting that kept TelexFree’s operations running. ..................................... 137

      iv. PwC assisted TelexFree in issuing false tax forms. .......................................... 143

      b. The MLM A Team devised and implemented a plan for TelexFree
         to use international outlets through which to operate the Scheme
          and through which TelexFree safeguarded its cache of victims’
         funds. .................................................................................................................... 143

      c. The MLM A Team Substantially Assisted TelexFree and
         Its Founders In Hiding The Illegality Of TelexFree’s Operations
         From Authorities. ................................................................................................ 155

      3.         The MLM A Team Massively Profited From Their Services That
                 Enabled TelexFree’s Continued Operation As A Pyramid Scheme
           And Safeguarded Wrongfully Obtained Funds From Victims. ....................... 158

      a. The Babener Defendants Billed Hundreds of Thousands Of Dollars
         In Fees For Their Substantial Assistance Of The TelexFree Scheme ............ 158

             b.        The Sheffield Group Received Over $100,000 In Fees
           For Their Substantial Assistance Of The TelexFree Scheme ........................... 160

           c.        The Garvey Schubert Defendants Received Over $600,000
           In Fees For Their Substantial Assistance Of The TelexFree ............................ 161

      d. The PwC Defendants Received $65,000 In Fees For Their
         Substantial Assistance Of The TelexFree Scheme............................................ 162

           W.       TelexFree’s Accountants and Professional Services Providers
                   Played an Integral Role in and Aided and Abetted the Unlawful,
           Unfair, and Deceptive Pyramid Scheme ............................................................. 163

           X.       The Financial Services Providers Were Required to Comply
               With Various Statutory and Regulatory Investigation and Monitoring
           Obligations ............................................................................................................ 177

            Y.             TelexFree’s Suspicious, Tortious and Unlawful Operation
                           Displayed Red Flags Detectable by the Defendant Financial
                                                                    iii
Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 5 of 424



           Service Providers .................................................................................................. 194

Z.         The Defendant Banks ........................................................................................... 201

      1. Defendant Bank of America ............................................................................... 214

      2. Defendant TD Bank............................................................................................. 235

      3. Fidelity Bank ........................................................................................................ 265

      4. Synovus ................................................................................................................. 269

      5. PNC Bank ............................................................................................................. 271

      6. Wells Fargo Bank ................................................................................................ 280

      i. Background Allegations ...................................................................................... 280

      ii. Wells Fargo Bank Acted as an Acquiring Bank for TelexFree’s
          Credit Card Processors After It Had Documentation about TelexFree’s
          Fraudulent Scheme.............................................................................................. 292

      iii. Wells Fargo Acted as Depository and Acquiring Bank After
           It Had a Substantial Amount of Information about TelexFree’s
           Scheme. Further, It Kept TelexFree’s Accounts Open and Active
           for Far Too Long ................................................................................................. 294

      iv. Wells Fargo Bank – at times at the Instruction of Cardenas and
          Assisted in Money Transfers from TelexFree Accounts Long After
          it Knew of TelexFree’s Activities. ...................................................................... 305

AA.        Defendant Payment Processing Service Companies.......................................... 308

      1. ProPay .................................................................................................................. 321

      2. GPG ............................................................................................................................
            324

      3. Base Commerce ................................................................................................... 337

      4. Vantage Payments ............................................................................................... 344

      5. Allied Wallet ........................................................................................................ 348

      6. IPS ........................................................................................................................ 359

      7. Priority Payout .................................................................................................... 362

      8. Bank Card Consultants....................................................................................... 372

BB.        Investment Services Providers ............................................................................ 383

      1. Mauricio Cardenas .............................................................................................. 383

                                                                     iv
Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 6 of 424



            2. Wells Fargo Advisors .......................................................................................... 385

IV. CLASS ACTION ALLEGATIONS .................................................................................. 391

V. FRAUDULENT CONCEALMENT ................................................................................. 394

VI. CLAIMS FOR RELIEF ..................................................................................................... 394

FIRST CLAIM FOR RELIEF VIOLATIONS OF MASSACHUSETTS GENERAL
   LAWS, CHAPTER 93, SECTIONS 12 and 69
   (Against All Operational Defendants) .............................................................................. 394

SECOND CLAIM FOR RELIEF VIOLATIONS OF MASSACHUSETTS GENERAL
  LAWS, CHAPTER 93A, SECTIONS 2 AND 11
  (Against All Operational Defendants) .............................................................................. 395

THIRD CLAIM FOR RELIEF AIDING AND ABETTING VIOLATIONS OF
  MASSACHUSETTS GENERAL LAWS, CHAPTER 93, SECTIONS 12 and 69,
  AND MASSACHUSETTS GENERAL LAWS, CHAPTER 93A,
  SECTIONS 2(a) or 11
  (Against TelexFree And All Defendants) ......................................................................... 396

FOURTH CLAIM FOR RELIEF UNJUST ENRICHMENT
  (Against All Defendants) .................................................................................................... 402

FIFTH CLAIM FOR RELIEF CIVIL CONSPIRACY
   (Against TelexFree, All Operational Defendants, John Merrill, John Hughes,
   Alexander Sidel, Jason Doolittle, John Kirchhefer, Brian Bonfiglio,
   Dustin Sparman, Fidelity Bank, Base Commerce, GPG, and IPS) ............................... 403

SIXTH CLAIM FOR RELIEF PROFESSIONAL NEGLIGENCE
   (Against All Licensed Professional Defendants) .............................................................. 404

SEVENTH CLAIM FOR RELIEF NEGLIGENT MISREPRESENTATION
  (Against Operational Defendants Except Katia Wanzeler) ........................................... 405

EIGHTH CLAIM FOR RELIEF VIOLATIONS OF MASSACHUSETTS
   GENERAL LAWS, CHAPTER 110a, SECTION 410(b)
   (Against All Operational Defendants except for PricewaterhouseCoopers) ................ 406

NINTH CLAIM FOR RELIEF FRAUD
   (Against Operational Defendants) .................................................................................... 408

TENTH CLAIM FOR RELIEF TORTIOUS AIDING AND ABETTING
  (Against All Defendants) .................................................................................................... 411

ELEVENTH CLAIM FOR RELIEF TORTIOUS AIDING AND ABETTING
  (Against Defendants Wells Fargo Advisors and Cardenas) ........................................... 413

VII.     PRAYER FOR RELIEF ............................................................................................... 414

VIII. DEMAND FOR JURY TRIAL .................................................................................... 415


                                                                      v
       Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 7 of 424



       Plaintiffs and Putative Class Representative Rita Dos Santos on behalf of herself and all

others similarly situated (“Plaintiffs”) bring this action against the defendants named herein

(“Defendants”). This complaint is based on information and belief, except those paragraphs that

relate to Plaintiffs, which are based on personal knowledge. Plaintiffs allege as follows:

       1.       TelexFree, Inc., TelexFree, LLC, and TelexFree Financial, Inc. and its related

entities (including, but not limited to, TelexFree International, Ltd and TelexFree International

LLC) and individuals (collectively, “TelexFree”)operated an illegal scheme whereby it sold

“memberships,” ostensibly paid its “promoters” (“Members” or “Promoters”) for placing

advertisements for a “voice over internet protocol” (“VoIP”) product, and in reality paid them to

recruit other investors whose new membership fees kept the scheme afloat (the “TelexFree

Program”).

       2.       Until TelexFree, Inc. changed its compensation plan in March 2014, a month

before it filed for bankruptcy, it did not require promoters to sell its VoIP product to be eligible

for payments.

       3.       TelexFree’s business and operations constituted an illegal Pyramid Scheme (the

“Pyramid Scheme” or the “Scheme”). A pyramid scheme is a form of a Ponzi scheme wherein a

business enterprise persuades people to invest money into a seemingly legitimate business model

and in exchange guarantees profits. The actual sales or services provided, if any, are insufficient

to pay the promised returns to investors. The operation of a pyramid scheme relies entirely on

additional investment funding by new or existing investors. Once the influx of new investments

stops, the pyramid scheme collapses because there are no new funds with which to pay previous

investors. Pyramid schemes are lucrative for those who occupy top-level or other like positions

and for those who service them.




                                                      1
       Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 8 of 424



       4.      Massachusetts General Laws (“M.G.L.”) c. 93, § 69 makes pyramid schemes, as

well as many of their traditional features, unlawful. M.G.L. c. 93, § 69(g) expressly declares that

a violation of M.G.L. c. 93, § 69 is a per se violation of M.G.L. c. 93A, §2(a). For this reason, in

addition to others, TelexFree and certain defendants otherwise violated M.G.L. c. 93A, §§ 2 and

11.

       5.      TelexFree raised as much as $1 billion dollars over the course of eighteen months

as follows:

               2012 Income                    $15,490,349.71

               2013 Income                    $865,893,524.99

               2014 Income                    $161,116,265.38*

               (*Law enforcement authorities shut down TelexFree on April 15, 2014.)

       6.      The financial services providers (“Financial Services Providers” or “Financial

Services Defendants”) processed hundreds of thousands of related transactions involving

hundreds of millions of dollars, and the substantial assistance they provided was essential to

TelexFree.

       7.      TelexFree’s founders and principals, executive officers, executive office

employees and agents and top level promoters controlled the activities and operations of

TelexFree and knowingly, maliciously and willfully conspired to perpetrate, and did perpetrate,

the TelexFree Pyramid Scheme with full awareness of its unfair, deceptive, and unlawful nature.

Licensed professionals, investment services providers and others were negligent or reckless in

providing advice, directly participated in, or otherwise provided essential substantial assistance

after knowing the TelexFree business enterprise was unlawful.

       8.      The Federal Financial Institutions Examination Council (“FFIEC” or “Council”)

regulates the TelexFree Financial Services Providers and Investment Services Providers (as



                                                     2
       Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 9 of 424



defined herein). The Council is a formal interagency body empowered to prescribe uniform

principles, standards, and report forms for the federal examination of financial institutions by the

Board of Governors of the Federal Reserve System (“FRB”), the Federal Deposit Insurance

Corporation (“FDIC”), the National Credit Union Administration (“NCUA”), the Office of the

Comptroller of the Currency (“OCC”), and the Consumer Financial Protection Bureau

(“CFPB”), and to make recommendations to promote uniformity in the supervision of financial

institutions.

        9.      The Financial Services Defendants were required by federal law to, and did,

maintain robust, sophisticated and thorough due diligence systems at all times.

        10.     The Financial Services Defendants are not just required to know their clients, they

are required to obtain knowledge of and understand how each client’s business operates, who is

running it, and who is associated with it. The Financial Services Defendants did not simply have

to gather information; they needed to analyze it and understand their clients’ business models

and key personnel, and continue to monitor their customers on an ongoing basis.

        11.     Investment Services Provider Defendant Wells Fargo Advisors LLC was subject

to the same laws and regulations regarding client accounts as the Financial Services Provider

Defendants.

        12.     TelexFree was purportedly a contract-based business. All TelexFree Promoters,

including Plaintiffs and members of the putative class, were similarly obligated to enter into

TelexFree’s identical form contract (“TelexFree Pre-March 9 Contract”). A true and correct

copy of the Pre-March 9 TelexFree Contract is attached hereto as Exhibit 1.

        13.     At all times material herein, TelexFree was a “multi-level distribution company”

as defined by M.G.L., Chapter 93, Section 69(a).




                                                     3
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 10 of 424



       14.      M.G.L., Chapter 93, Section 69(d)(2) prohibits any multi-level distribution

company from offering or paying any “finder’s fee, bonus, refund, override, commission, cross-

commission, dividend or other consideration” to any participant therein “solely for the

solicitation or recruitment of other participants.”

       15.      The TelexFree Pre-March 9 Contract, on its face, contains numerous instances of

promising payment merely for recruitment of new Participants1 as defined by M.G.L., Chapter

93, Section 69, including, but not limited to, the following:

             a. Clause 5.7: “A PROMOTER will achieve TEAM BUILDER status when he is
                active in an ADCentral FAMILY position (in the marketing network) that has 10
                (ten) ADCentral FAMILIES on the incentive plan registered directly by him on
                his site.”

             b. Clause 5.7.1: “As long as he is fulfilling the qualification in clause 5.9.22 [sic], a
                TEAM BUILDER will earn a payment of 2% (two percent) of the company’s net
                billing in the following month…the maximum amount for this earning, by
                contract, which is for one year, is up to US$ 39,600.00…” (emphasis added).

             c. Clause 5.8: “THE PROMOTER shall receive as an incentive a bonus of US$
                20.00 (twenty U.S. dollars), for each VOIP ADCentral kit that his direct lower
                PARTNER acquires and a US$ 100.00 (one hundred U.S. dollars) bonus for each
                VOIP FAMILY kit that his direct lower PARTNER acquires.”

             d. Clause 6.1: “A PROMOTER who directly registers 2 (two) new promoters, with
                one on the left side and the other on the right side of his marketing network,
                qualifies for direct and indirect binary earnings, and for 2% (two percent) of the
                network from the first to the 6th level, assessed only on plans whose owners have
                at least one active VOIP client, that is, who have at least one active
                99TELEXFREE plan.”

             e. Clause 6.1.1: Upon qualifying in the manner described in the clause above by
                selling 2 (two) new ADCENTRAL kits to people in his network, with 1 (one) on
                the left side and the other on the right side, he shall receive an additional gratuity
                of US$20 (twenty U.S. dollars), called the binary cycle, with the maximum daily


1
  For ease of reading, the terms “Member,” “Promoter” or “Participant,” regardless of
capitalization, are at all times herein to be construed as “Participant” defined by M.G.L. Chapter
93, Section 69.
2
  The TelexFree Pre-March 9 Contract does not include a clause numbered 5.9.2.



                                                       4
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 11 of 424



                earning in this status being US$ 440.00 (four hundred and forty U.S. dollars), for
                22 (twenty-two) binary cycles.”

             f. Clause 6.1.2: If the sale is of 2 (two) VOIP ADCentral FAMILY kits, this cycle
                will yield an additional US$ 20.00 (twenty U.S. dollars), for the ADCentral
                principals, plus US$ 60 (sixty U.S. dollars), for 3 (three) of the 4 (four)
                ADCentral additional…”

             g. Clause 8.1: “THE PROMOTER shall be entitled to a payment of 1% (one
                percent), in the form of ROYALTIES, from the company’s net billing, if within 1
                (one) calendar month (from the 1st (first) day – to the last day of the month) the
                PROMOTER shall have closed 22 (twenty-two) cycles in 20 (twenty) days, which
                need not necessarily be consecutive days.”

       16.      The above provisions of the standard TelexFree Pre-March 9 Contract are clear

and direct violations of M.G.L. c. 93, § 69(d), as they promise payments, including cash

payments, “bonuses,” “gratuities,” “royalties,” and dividends, merely for the recruitment of new

TelexFree members/participants (i.e. through the sale of AdCentral membership accounts).

       17.      Furthermore, M.G.L. Chapter 93, Section 69(d)(3)-(4) also prohibits any multi-

level distribution company from offering or paying any “finder’s fee, bonus, refund, override,

commission, cross-commission, dividend or other consideration” to any participant therein:

             a. “unless such participant performs a bona fide and essential supervisory,
                distributive, selling or soliciting function in the sale or delivery of such product or
                services,”

             b. “where no amount of judgment or skill exercised by the participant has any
                appreciable effect” upon such payment,” or

             c. “where the participant is without that degree of control over the operation of such
                plan as to enable him substantially to affect the amount” of such payment.

       18.      The TelexFree Pre-March 9 Contract, on its face, contains clear, obvious and

direct violations of M.G.L. c. 93, § 69(d)(3)-(4), including:

             a. Clause 5.4: “ADCENTRAL PROMOTERS: After setting up his membership, a
                PARTNER may acquire an “ADCentral” kit consisting of 10 99TELEXFREE
                VOIP accounts, for which he must pay the equivalent of US$ 289.00 (two
                hundred and eighty-nine U.S. dollars).”




                                                       5
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 12 of 424



             b. Clause 5.4.1: “with this qualification, the PARTNER will become a
                TELEXFREE PROMOTER and, accordingly, shall have his own active ad central
                for 12 (twelve) months, counting from the date of his membership (and not from
                the date of the purchase of the kit).”

             c. Clause 5.4.2: “He must also post 1 (one) announcement (prepared by
                TELEXFREE) per day on internet announcement sites (whether free of charge or
                not), so that at the end of each cycle of 7 (seven) announcements for the week, the
                PROMOTER shall receive one 99TELEXFREE account.”

             d. Clause 5.5: “ADCENTRAL FAMILY MEMBERSHIP – A PROMOTER
                wishing to attain the status of an “ADCentral FAMILY Member” must pay the
                equivalent of US$ 1,375.00 (one thousand three hundred and seventy-five U.S.
                dollars).”

             e. Clause 5.5.1: “With this membership, a PROMOTER shall have 5 (five) active
                announcement centrals for 12 (twelve) months, counting from the date of his
                activation.”

             f. Clause 5.5.2: “He must, in turn, post 1 (one) announcement (prepared by
                TELEXFREE) per day at internet announcement sites (whether free of charge or
                not) on each one of the 5 (five) ADCentral sites. At the end of the 35 (thirty-five)
                announcements the PROMOTER shall receive 5 (five) 99TELEXFREE accounts
                as remuneration for these announcements.”

       19.      The above-cited language makes it clear to a sophisticated reader that TelexFree

Members were not required to engage in any “bona fide and essential supervisory, distributive,

selling or soliciting” nor exercise any “judgment,” “skill” or “control over the operation.”

       20.      Rather, Members were only required to engage in the activity of cutting-and-

pasting spam advertisements, which were “prepared by TELEXFREE,” onto “internet

announcement sites,” and would receive “remuneration for these announcements.”

       21.      Furthermore, VoIP products distributed to Members as remuneration for this

mindless spamming activity could be redeemed with TelexFree for cash, resulting in cash

remuneration.

       22.      M.G.L. Chapter 93, Section 69(b) requires as follows: “Every multi-level

distribution company shall provide in its contract of participation that such contract may be




                                                      6
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 13 of 424



cancelled for any reason at any time by a participant upon notification in writing to the company

of his election to cancel. If the participant has purchased products while the contract of

participation was in effect, all unencumbered products in a resaleable condition then in the

possession of the participant shall be repurchased …”

       23.      The TelexFree Pre-March 9 Contract, on its face, contains egregious, obvious

violations of M.G.L. c. 93, § 69(b), including:

             a. Clause 10.1.2: “A PARTNER or PROMOTER can cancel his membership within
                7 (seven) days of becoming a member, and receive a full refund of what he
                actually paid to TELEXFREE, including the membership fee and the price of the
                VOIP accounts he has not activated...”

             b. Clause 10.1.4: “If a PARTNER or PROMOTER seeks cancellation of
                membership after the legal deadline, he is aware that he will not receive any
                reimbursement of any amount, since his position will continue to entail expenses
                for its maintenance.”

       24.      In addition to these clear violations of M.G.L. c. 93, § 69(b), the TelexFree Pre-

March 9 Contract also sets forth the following draconian terms for cancellation of membership:

                Clause 10.1.3: “To be disconnected from the TELEXFREE NETWORK
                Marketing System, a member must request cancellation of his participation on a
                specific form provided on his personal page, or in the event of absence or inability
                to use this resource, through a letter written and signed by him, with certified
                signature recognition, sent to the headquarters of the CONTRACTOR, correctly
                stating all of the information requested; if these data rigorously match the data
                reported when putting through the application, which is to be ascertained for
                reasons of security, the cancellation shall be approved in an irreversible manner.”

       25.      These terms of cancellation are clearly designed to entangle members in

TelexFree’s Scheme and prevent Members from withdrawing.

       26.      Not only does the TelexFree Pre-March 9 Contract explicitly violate M.G.L.

Chapter 93, Section 69 – it also lays bare several classic hallmarks of pyramid schemes,

including paying participants solely for recruitment of new members, not requiring any

meaningful sales or distributive activity by participants, and using coercive measures to prevent




                                                     7
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 14 of 424



participant withdrawal from the scheme.

       27.     The mechanics of the TelexFree Program (e.g. AdCentral, AdCentral Family)

were described in the TelexFree Pre-March 9 Contract and on TelexFree’s website and otherwise

accessible to the Financial Services Defendants. TelexFree’s business model and operations

were suspicious, tortious, or illegal to the sophisticated Financial Services Defendants, as

demonstrated by the following graphic taken from the public area of TelexFree’s website,

www.TelexFree.com:




       28.     Like the TelexFree Pre-March 9 Contract, TelexFree’s own website set forth

numerous plain violations of M.G.L. c. 93, § 69. For example, several violations were included

in a key promotional video, entitled “Presentation,” which was prominently featured on




                                                     8
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 15 of 424



www.TelexFree.com, and which included, without limitation, the following violations of M.G.L.

Chapter 93, Section 69:

             a. promising that Members would “[e]arn US$20 for the direct registration of each
                new promoter,” in violation of Section 69(d)(2);

             b. promising that Members would “[e]arn US$20 per cycle each time you register 1
                ADCentral in your left and 1 in your right, doesn’t matter if they are direct,
                indirect, or gotten by transfer,” in violation of Section 69(d)(2);

             c. promising that Members would “[r]eceive 2% over what your network, direct or
                indirect up to the 6th level, is receiving from Telexfree in money for the ads
                posting [sic],” in violation of Section 69(d)(2);

             d. promising that “[e]veryone who reaches 22 [cycles] of ADCENTRAL for 20
                days, within the same month. [sic] Individually or by group will receive 1% of the
                business volume of the company, as extra bonus, will be divided equally among
                everyone qualified,” in violation of Section 69(d)(2);

             e. promising that “Team Builders,” i.e. Promoters who are able to register at “10
                direct ADCentral FAMILY in a period of 60 days,” “will receive the share of 2%
                of the revenue of the monthly net sales for the company, divided equally among
                all the TEAM BUILDERS until receiving the maximum bonus for the TEAM
                BUILDER which is of $39,600,” in violation of Section 69(d)(2);

             f. promising that Members would receive income for “[o]nly posting 5 DAILY
                ADS ON INTERNET! [sic],” in violation of Section 69(d)(3) & (4);

             g. guaranteeing to Members returns of $49.90 weekly, $199.60 monthly, and
                $2594.80 annually in exchange for the purchase of one AdCentral package, in
                violation of Section 69(e);

             h. guaranteeing to Members returns of $249.50 weekly, $998.00 monthly, and
                $12,974 annually, on one AdCentral Family package, in violation of Section
                69(e); and

             i. providing a simulation of guaranteed earnings based solely on adding new
                Members to one’s network, in violation of Section 69(d)(2) & (e).

       29.      The above violations of M.G.L. Chapter 93, Section 69 were also plain evidence

to the sophisticated Financial Services Defendants that TelexFree promised passive income to

participants, that recruitment of new participants predominated over product sales in TelexFree’s

business model, and TelexFree was therefore a pyramid scheme.




                                                     9
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 16 of 424



       30.     The facts and circumstances set forth herein establish that the sophisticated notice,

investigation and evaluation systems of the Financial Services Defendants were exposed to open

and notorious facts that reasonably placed them on notice of TelexFree’s suspicious, tortious,

malicious, unfair, deceptive and/or unlawful acts, practices and business enterprise.

       31.     As a result of their compliance with federal law, each of the Financial Services

Defendants was actually aware of facts and evidence of suspicious, tortious or illegal TelexFree

activity (“Red Flags”).

       32.     When a bank finds out that a client is laundering money or running an unlawful

enterprise, it must stop servicing or shut down the accounts, terminate the banking relationship,

and file a Suspicious Action Report (“SAR”) with the Financial Crimes Enforcement Network.

       33.     During the class period, the Financial Services Providers unlawfully failed to

timely or sufficiently meet these obligations.

       34.     Each of the Financial Services Defendants was a substantial and integral cog in

TelexFree’s unlawful United States Pyramid Scheme, and, without that assistance, the Scheme

would not have been able to get off the ground, develop, maintain or thrive. Each Financial

Services Defendant was motivated by substantial profits and other interests at the local and

national level gained from its relationship with TelexFree and other Defendants, as well as a

desire to maintain their personal and lucrative relationships with the multilevel marketing

industry as a whole.

       35.     In addition, Defendant Investment Services Provider Wells Fargo Advisors LLC

obtained and possessed the same information and knowledge as the Financial Services

Defendants, including the Red Flags; yet it nevertheless provided Defendant Founder Wanzeler

with investment services and invested funds raised through TelexFree’s illegal activities. In




                                                    10
       Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 17 of 424



doing so, Wells Fargo Advisors, LLC performed integral services and provided substantial

assistance that was used to further TelexFree’s unlawful business and to enable Defendant

Wanzeler to hide and invest assets and launder illicit monies derived from TelexFree’s illegal

activities.

        36.      Similarly situated Plaintiffs seek compensation for the ascertainable economic

loss they were similarly caused to suffer as a result of Defendants’ participation in, or aiding or

abetting of, TelexFree’s illegal Pyramid Scheme.3 They also seek equitable relief.

                                   I.   JURISDICTION AND VENUE

        37.      This Court has subject-matter jurisdiction over the instant matter pursuant to 28

U.S.C. § 1332(d) and the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §§ 1711, et

seq., which vest original jurisdiction in the district courts of the United States for any multi-state

class action where the aggregate amount in controversy exceeds $5,000,000 and where the

citizenship of any member of the class of plaintiffs is different from that of any defendant. The

$5,000,000 amount-in-controversy and diverse citizenship requirements of CAFA are satisfied in

this case.

        38.      Venue is proper under 28 U.S.C. § 1391 since a substantial part of the acts,

omissions and transactions giving rise to this action occurred in this district; certain Defendants

reside in this district; and TelexFree, LLC, TelexFree, Inc. and TelexFree Financial, Inc. (related

entities not named as Defendants) are currently debtors in Chapter 11 proceedings pending in

this district.



3
  As used herein, the “Pyramid Scheme” or “Scheme” refers to all aspects of the scheme,
including, but not limited to, all of TelexFree’s ongoing operations, money laundering,
movement of funds offshore and beyond the reach of the United States’ justice system and the
concealment of suspicious financial activity.



                                                      11
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 18 of 424




                                         II.   THE PARTIES

             A. PLAINTIFFS

       39.      Plaintiff Rita Dos Santos (“Dos Santos” or "Rita") is an individual who currently

resides in Tewksbury, MA 01876. Rita was a house cleaner of minimal means and limited

education at the time the fraud was committed on her. Rita was fortunate and won $1 million in

the Massachusetts State Lottery and opted to make a lump sum payout. She received her lump

sum and the Promoters from TelexFree were on her like a seagull after a French fry at the beach.

They duped Rita into believing that if she “invested” $325,000 into TelexFree that she would

have a payout of several million dollars in a short time. Her investment was made in sometime

in 2012-2013. Rita has since become depressed and has moved several times because of her

financial woes.

       40.      Plaintiff Igor Shikhman (“Shikhman” or “Igor” or “Joseph"), is an individual who

resides in New York, NY. Shikhman, like many other victims of TelexFree’s Pyramid/Ponzi

Scheme, tendered cash in exchange for a membership in TelexFree (a “TelexFree Membership”)

and its promised pre-March 9, 2014 return in investment (the Pre-March 9, 2014 Return on

Investment”).

       41.      Plaintiff Edivaldo A. Reis (“Edivaldo” or Reis”) is an individual who currently

resides in Cinnaminson, NJ 08077. Edivaldo is a business owner of United Service Group and

Expert Lux Inc. Edivaldo was physically shown payouts to what he was led to believe were

investors who had put money into TelexFree and were “earning” benefits as the company was

growing. As a business man, he had questions, but the TelexFree Promoters were so experienced

that they had documents to show Edivaldo that the business of TelexFree was more than

legitimate. Edivaldo believed in the fraudulent representations and refinanced two properties




                                                    12
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 19 of 424



and took in excess of $300,000 in his property’s equity and “invested” the money in TelexFree.

Edivaldo’s investment was made in approximately March 2014.

       42.     Plaintiff Anthony Cellucci (“Cellucci”), is an individual who resides in

Massachusetts. Cellucci, like many other victims of TelexFree’s Pyramid/Ponzi Scheme,

tendered cash in exchange for a TelexFree Membership and its promised Pre-March 9, 2014

Return on Investment.

       43.     Plaintiff Jamilly Lake (“Lake”) is an individual who resides in Massachusetts.

Lake, like many other victims of TelexFree’s Pyramid/Ponzi Scheme, tendered cash in exchange

for a TelexFree Membership and its promised Pre-March 9, 2014 Return on Investment.

       44.     Plaintiff Gerivaldo Pacheco (“Pacheco”) is an individual who resides in

Massachusetts. Pacheco, like many other victims of TelexFree’s Pyramid/Ponzi Scheme,

tendered cash in exchange for a TelexFree Membership and its promised Pre-March 9, 2014 -

Return in Investment.

             B. DEFENDANTS

               1. TELEXFREE DEFENDANTS

                   a. Third-Party TelexFree Bankrupt Entities

       45.     TelexFree, Inc., TelexFree, LLC and TelexFree Financial, Inc. are not currently

Defendants due to their Chapter 11 bankruptcy protections, but they are third-party participants

in the unlawful activities described in this complaint.

       46.     TelexFree, Inc. is a corporation duly organized and existing under the laws of the

Commonwealth of Massachusetts, registered with the Corporations Division of the Secretary to

the Commonwealth of Massachusetts (Identification Number 000832397), having a last known

principal place of business at 225 Cedar Hill Street, Suite 200, in Marlborough, County of

Middlesex, Commonwealth of Massachusetts 01752 (the “TelexFree Marlborough Office”).



                                                     13
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 20 of 424



        47.    TelexFree, LLC is a limited liability company duly organized and existing under

the laws of Nevada, having a purported place of business at 4705 S. Durango Drive, #100-J51 (a

post office box), Las Vegas, Nevada 89147 (the “Nevada Post Office Box”). TelexFree, LLC

also maintained offices in the Commonwealth of Massachusetts at the TelexFree Marlborough

Office between 2012 and late April 2014. At all material times, TelexFree, LLC was identified

as a limited liability company as registered with the Corporations Division of the Secretary to the

Commonwealth of Massachusetts (Identification Number 001105166). TelexFree, LLC

registered with the Secretary of State for the Commonwealth of Massachusetts on April 18,

2013.

        48.    The last unnamed TelexFree entity is TelexFree Financial, Inc. (“TelexFree

Financial”). TelexFree Financial, Inc. is a corporation duly organized and existing under the

laws of the State of Florida, having its last known principal place of business at 2321 NW

37th Avenue, in Coconut Creek, Florida 33063. TelexFree Financial is a wholly-owned

subsidiary of TelexFree, LLC.

        49.    Throughout this complaint, for ease of reference, the named and unnamed

TelexFree corporations as well as the Founders, Principals, Executive Office, Top Level

Promoters and Associated Individuals; and the Licensed Professionals including Attorneys,

Accountants, and Other Professional Services Providers (as defined herein) are alternatively

referred to for ease of reading as “Operational Defendants.” At times relevant to this complaint,

the Operational Defendants served as principals, agents, servants, authorized representatives, co-

conspirators or employees of TelexFree.

                   b. Electric and Mobile

        50.    Defendant TelexElectric, LLLP (“Electric”) is a limited liability limited

partnership organized and under the laws of the State of Nevada. Its registered agent is BWFC


                                                    14
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 21 of 424



Processing Center, LLC, 3960 Howard Hughes Parkway, Suite 500, Las Vegas, Nevada 89169.

          51.   Defendant Telex Mobile, Holdings, Inc. (“Mobile”) is a corporation organized

and existing under the laws of the State of Nevada, and having its registered agent as BWFC

Processing Center, LLC, 3960 Howard Hughes Parkway, Suite 500, Las Vegas, Nevada 89169.

                2. OTHER OPERATIONAL DEFENDANTS

                   a. Founders and Principals, Executive Office, Top Level Promoters and
                      Associated Individuals

          52.   James M. Merrill (“Merrill”) is an individual with a last known usual place of

abode of 1 Coburn Drive in Ashland, County of Middlesex, Commonwealth of Massachusetts

01721. Merrill is a Founder, Principal, and a member of TelexFree’s Executive Office.

          53.   Carlos N. Wanzeler (“Wanzeler”) is an individual with a last known usual place

of abode of 373 Howard Street, in Northborough, County of Worcester, Commonwealth of

Massachusetts 01532. Wanzeler is a Founder, Principal, and a member of TelexFree’s Executive

Office.

          54.   Carlos Roberto Costa (“Costa”) is an individual with a last known usual place of

abode located at Rua Umbizeiro, 37, Bairro de Itapoa, Vila Velha, Espirito Santo, 29101-00

Brazil. Costa is a Founder, Principal and a member of TelexFree’s Executive Office.

          55.   Merrill, Wanzeler and Costa are collectively referred to herein as “Founders.”

          56.   Steven M. Labriola is an individual with a last known usual place of abode of

21 Kiwanis Beach Road, in Upton, County of Worcester, Commonwealth of Massachusetts

01568. Labriola is a Principal and a member of TelexFree’s Executive Office.

          57.   Joseph H. Craft, also known as Joe H. Craft (“Craft”) is an individual with a last

known usual place of abode at 825 E. Main Street in Boonville, Indiana 47601-1885. Craft is a

Principal and a member of TelexFree’s Executive Office.




                                                    15
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 22 of 424



       58.    Merrill, Wanzeler, Costa, Labriola and Craft are collectively referred to herein as

“Principals” or “Executive Office.”

       59.    Ana Paula Oliveira (“Oliveira”), is an individual having a last known usual place

of abode of 19 Cook Lane, Apt. D, Marlborough, Massachusetts 01752.

       60.    Andreia B. Moreira, also known as Andreia Moreira Biachi, also known as

Andreia Pinto (“Moreira”), is an individual having a last known usual place of abode of 216 W.

Union Street, Ashland, Massachusetts 01721.

       61.    Oliveira and Moreira are also included and referred to herein as “Executive

Office.”

       62.    Defendant Ann Genet (“Genet”) served as TelexFree, LLC’s Nevada agent,

servant or employee, was a resident of Las Vegas, Nevada who served TelexFree’s Executive

Office and is an individual associated with Craft and Bridgeway Financial Corporation. Her

address is unknown at this time.

       63.    Katia Wanzeler is an individual with a last known usual place of abode of

373 Howard Street, in Northborough, County of Worcester, Commonwealth of Massachusetts

01532. Katia Wanzeler served as an agent servant or authorized representative of TelexFree’s

Executive Office and is otherwise an individual associated with TelexFree’s Founders,

Principals, Executive Office, and Top Promoters.

       64.    Genet and Katia Wanzeler are collectively referred to herein as “Associated

Individual” Defendants.

       65.    Sanderley Rodrigues de Vasconcelos (“Rodrigues”) has a last known usual place

of abode of 100 Stockton Street, Apt. 49, in Chelsea, County of Suffolk, Commonwealth of

Massachusetts 02150. Rodrigues is a TelexFree Top Level Promoter




                                                   16
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 23 of 424



       66.    Santiago de la Rosa (“De La Rosa”) is an individual with a last known usual place

of abode of 189 Beacon Hill Avenue, Unit 2, in Lynn, County of Essex, Commonwealth of

Massachusetts 01902. De La Rosa is a TelexFree Top Level Promoter.

       67.    Randy N. Crosby (“Crosby”) has a last known usual place of abode of 30 Club

Court, in Alpharetta, Georgia 30005. Crosby is a TelexFree Top Level Promoter.

       68.    Scott Miller (“Miller”) has a last known usual place of adobe of 973 Thornwood

Drive, Greenwood, IN 46143. Miller is a TelexFree Top Level Promoter.

       69.    Faith R. Sloan (“Sloan”) has a last known usual place of abode of 515 E. End

Avenue, Unit 105, in Calumet City, Illinois 60409. Sloan is a TelexFree Top Level Promoter.

       70.    Daniil Shoyfer (“Shoyfer”) has a last known usual place of abode of 123 Arbutus

Avenue, in Staten Island, New York 10312. Shoyfer is a TelexFree Top Level Promoter.

       71.    Rodrigues, De La Rosa, Crosby, Sloan, Shoyfer, and Miller are collectively

referred to herein as “Top Level Promoters.”

       72.    TelexFree’s Founders, Principals, Executive Office, Top Level Promoter

Defendants are collectively referred to as “TelexFree’s Executives” or “Executives.”

       73.    By their acts and omissions, each above Founder, Principal, Executive Office,

Top Level Promoter Defendant and Associated Individual Defendants transacted business in the

Commonwealth of Massachusetts; contracted to supply services and things in the

Commonwealth of Massachusetts; caused tortious injury to the putative class in the

Commonwealth of Massachusetts; regularly solicited business and engaged in persistent courses

of conduct in the Commonwealth of Massachusetts; made use of the laws, rights, and protections

offered by the Commonwealth of Massachusetts; and derived substantial revenue from goods

used or consumed or services rendered in the Commonwealth of Massachusetts.




                                                  17
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 24 of 424



                   b. Licensed Professionals including Attorneys and Other Professional
                      Services Providers

       74.     Defendant Gerald P. Nehra, Esq. (“Nehra”) is an individual who now resides or

formerly resided at 1710 Beach Street, Muskegon, Michigan, 49441 and also maintains a second

residence at 2149 Tall Oak Court, Sarasota, Florida 34232. Nehra is an attorney duly licensed to

practice law in the State of Michigan.

       75.     Defendant Gerald P. Nehra, Attorney at Law, PLLC (“Nehra Law Firm”) is a

professional limited-liability company engaged in the practice of law and duly organized and

existing under the laws of Michigan, with offices located at 1710 Beach Street, Muskegon,

Michigan, 49441. Nehra is its sole member, manager, and registered agent.

       76.     Defendant Law Offices of Nehra and Waak (“Nehra and Waak Law Firm”) is a

general partnership formed between Defendants Nehra, Waak, Nehra Law Firm, and Waak Law

Firm with primary offices located at 11300 East Shore Drive, Delton, Michigan, 49046, and a

secondary office is located at 1710 Beach Street, Muskegon, Michigan.

       77.     Nehra, Nehra Law Firm and Nehra and Waak Law Firm, are collectively referred

to herein as “N&W Attorney Defendants.”

       78.     Garvey Schubert Barer, P.C. (“Garvey Schubert”) is a Professional Corporation

duly organized and existing under the laws of the State of California, having its principal place

of business at 121 SW Morrison Street, 11th Floor, Portland, Oregon 97204.

       79.     Robert Weaver (“Weaver”) is an individual having a last known usual place of

abode of 2210 NE Thompson Street, Portland, OR 97212. Weaver is an attorney duly licensed

to practice law in the State of Oregon.

       80.     Samuel C. Kauffman (“Kauffman”) is an individual having a last known usual

place of abode of 112 SW Abernathy Street, Portland, OR 97279. Kauffman is an attorney duly




                                                    18
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 25 of 424



licensed to practice law in the State of Oregon.

       81.      Gary P. Tober (“Tober”) is an individual having a last known usual place of

abode of 12028 200th CT NE, Woodinville, WA 98077. Tober is an attorney duly licensed to

practice law in the States of Washington and Ohio.

       82.      Sara P. Sandford (“Sandford”) is an individual having a last known usual place of

abode of 2522 9th Street, Baker City, OR 97814. Sandford is an attorney duly licensed to

practice law in the States of California, Oregon and Washington and Ohio.

       83.      Patrick J. Conti (“Conti”) is an individual having a last known usual place of

abode of 1211 SE 52nd Avenue, Portland, OR 97215. Conti is an attorney duly licensed to

practice law.

       84.      Gregg Rodgers (“Rodgers”) is an individual having a last known usual place of

abode of 4616 2nd NW Ave., Seattle, WA 98107. Rodgers is an attorney duly licensed to

practice law.

       85.      Garvey Schubert Barer, Weaver, Kauffman, Tober, Sandford, Conti and Rodgers

are all referred to herein as “Garvey Schubert.”

       86.      Jeffrey A. Babener (“Babener”) is an individual who now resides or formerly

resided at 4155 SW Patrick Place, Portland, Oregon 97239. Babener is an attorney duly licensed

to practice law in the State of Oregon.

       87.      At all times material herein, Babener also did business under the assumed

business name “Babener & Associates,” (collectively with Babener, “Babener & Associates” or

“Babener”) having a business address of Bank of America Financial Center, 121 SW Morrison

Street, Suite 1020, Portland, Oregon 97204.

       88.      The N&W Attorney Defendants, Garvey Schubert and Babener & Associates are




                                                     19
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 26 of 424



referred to as “Attorney Defendants.”

       89.     Defendant Opt3 Solutions, Inc. (“Opt3”) is a corporation duly organized and

existing under the laws of the State of California, having its principal place of business at 120

Vantis, Suite 300, Alison Viejo, California.

       90.     Defendant Jason A. Borromei, also known as Jay Borromei (“Borromei”), is an

individual with a last known place of abode located at 23952 Catbird Court, Laguna Niguel,

California 92677. At all material times, Borromei served as president and authorized

representative of Opt3.

       91.     The Sheffield Group, Inc. (“Sheffield Group”) is a corporation duly organized and

existing under the laws of the State of Arizona, with its principal offices at 2239 N. Hayden

Road, Suite 103, Scottsdale, Arizona 85257.

       92.     Michael L. Sheffield (“Sheffield” or “Mike Sheffield”) is an individual with a last

known usual place of abode located at 1912 N. Oleander Street, Tempe, AZ 85281

       93.     Kenneth Lind (“Lind’) is an individual with a last known usual place of abode

located at 9119 Camino Del Santo, Scottsdale, AZ 85260.

       94.     Garvin L. DeShazer (“DeShazer”) is an individual with a last known usual place

of abode located at 1649 N. Jones Circle, Mesa, AZ 85203

       95.     Davene Peruzzini (“Peruzzini”) is an individual with a last known usual place of

abode located at 4430 84th Pl., Scottsdale, AZ 85251

       96.     Debbie (Debra) Stenmoe (“Stenmoe”) is an individual with a last known usual

place of abode located at 6021 E. Selkirk Circle, Mesa, AZ 85215

       97.     The Sheffield Group, Sheffield, Lind, DeShazer, Peruzzini and Stenmoe are

collectively referred to herein as the Sheffield Group.




                                                     20
         Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 27 of 424



         98.    Defendant Telecom Logic, LLC (“Telecom Logic”) is a limited liability company

duly organized under the laws of the State of Oregon, having its principal place of business at

1550 SW Mitchell St., Portland, Oregon 97239.

         99.    Defendant Ryan James Mitchell (“Mitchell”) is an individual with a last known

address at 818 SW Third Ave, Suite 137, Portland, Oregon 97204. At all material times,

Mitchell served as owner, chief software engineer and authorized representative of Telecom

Logic.

         100.   Telecom Logic and Mitchell are hereinafter referred to collectively as Telecom

Logic.

         101.   Borromei, Opt3, the Sheffield Group and Telecom Logic,are collectively referred

to herein as “Other Professional Services Providers.”

         102.   By their acts and omissions, the Attorney Defendants and Other Professional

Services Providers have transacted business in the Commonwealth of Massachusetts; contracted

to supply services and things in the Commonwealth of Massachusetts; caused tortious injury to

the putative class in the Commonwealth of Massachusetts; regularly solicited business and

engaged in persistent courses of conduct in the Commonwealth of Massachusetts; made use of

the laws, rights, and protections offered by the Commonwealth of Massachusetts; and derived

substantial revenue from goods used or consumed or services rendered in the Commonwealth of

Massachusetts.

                   c. The Accountant Defendants

         103.   Defendant Craft is a certified public accountant who privately provided

accounting services and financial advice to TelexFree and others before he served as the chief

financial officer of TelexFree, Inc. and TelexFree, LLC.

         104.   Defendant Craft Financial Solutions, LLC (“Craft Financial”) is a limited-liability


                                                    21
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 28 of 424



company duly organized and existing under the laws of the State of Indiana with a principal

place of business located at 825 E. Main Street, Boonville, Indiana, 47601-1885. Craft Financial

provided accounting services and financial advice to TelexFree and others. Craft is also the sole

member and manager of Craft Financial.

       105.    PricewaterhouseCoopers, LLP (“PricewaterhouseCoopers” or “PwC”)) is a

Registered foreign limited liability partnership, organized and existing under the laws of the

State of Delaware, having a principal place of business in New York, New York, and having a

place of business at 125 High Street, in Boston, County of Suffolk, Commonwealth of

Massachusetts 02110. At times material herein, PricewaterhouseCoopers provided accounting

services and other professional services to TelexFree.

       106.    Jerry Puzey (“Puzey”) is an individual with a last known usual place of abode

located at 1440 Brixton Road, Pasedena, CA 91105.

       107.    Richard Colabella is an individual with a last known usual place of abode located

at 24137 Park Granada, Calabasas, CA 91302.

       108.    PwC, Puzey and Colabella are all referred to herein as PwC and/or

PricewaterhouseCoopers.

       109.    Craft, Craft Financial and PricewaterhouseCoopers are collectively referred to

herein as “Accountant Defendants.”

       110.    By their acts and omissions, the Accountant Defendants have transacted business

in the Commonwealth of Massachusetts; contracted to supply services and things in the

Commonwealth of Massachusetts; caused tortious injury to the putative class in the

Commonwealth of Massachusetts; regularly solicited business and engaged in persistent courses

of conduct in the Commonwealth of Massachusetts; made use of the laws, rights, and protections




                                                    22
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 29 of 424



offered by the Commonwealth of Massachusetts; and derived substantial revenue from goods

used or consumed or services rendered in the Commonwealth of Massachusetts.

       111.    The Attorney Defendants, Accountant Defendants and the foregoing Other

Professional Services Providers are collectively referred to herein as “Licensed Professionals.”

               3. FINANCIAL SERVICES PROVIDERS

                       a. The Bank Defendants

       112.    TD Bank, N.A. (“TD Bank”) is a national banking institution in the United States

chartered and supervised by the federal Office of the Comptroller of the Currency (the “OCC”)

with its principal place of business at 15 Broad Street in Boston, County of Suffolk,

Commonwealth of Massachusetts 02109.

       113.    Bank of America, N.A. (“Bank of America”) is a national banking institution in

the United States chartered and supervised by the OCC with a principal place of business in

Charlotte, North Carolina. Bank of America, N.A. is a subsidiary of Bank of America, and

conducts business in the Commonwealth of Massachusetts at, inter alia, 100 Federal Street, in

Boston, County of Suffolk, Commonwealth of Massachusetts 02110.

       114.    RSB Citizens, N.A. (“Citizens Bank”) conducts business in the Commonwealth of

Massachusetts at 725 Canton St., Norwood, County of Norfolk, Commonwealth of

Massachusetts 02062 and has a branch at 290 Turnpike Road, Westborough, County of

Worchester, Commonwealth of Massachusetts 01581. At all times material herein, Defendant

Citizens Bank provided banking services, maintained accounts, and received and executed

transfers of funds from or for the benefit of TelexFree.

       115.    Wells Fargo Bank, N.A. (“Wells Fargo Bank”) is a national banking institution in

the United States chartered and is supervised by the federal Office of the Comptroller of the

Currency, with an address at P.O. Box 6995, Portland, Oregon 97228 and a branch at 800 North



                                                    23
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 30 of 424



Magnolia Ave., Orlando, Florida. Wells Fargo Bank conducts business in the Commonwealth of

Massachusetts at, inter alia, 201 Washington Street, in Boston, County of Suffolk,

Commonwealth of Massachusetts. At all times material herein, Defendant Wells Fargo Bank

provided banking services, maintained accounts, and received and executed transfers of funds

from or for the benefit of TelexFree.

       116.    Fidelity Co-operative Bank, doing business as Fidelity Bank, (“Fidelity Bank”) is

a Massachusetts Chartered Banking Institution, having its principal offices at 675 Main Street, in

Fitchburg, County of Worcester, Commonwealth of Massachusetts 01420.

       117.    John F. Merrill is an individual with a last known usual place of abode of 7

Kinnicutt Road, in Worcester, Massachusetts 01602.

       118.    At all material times herein, John F. Merrill served as president and chief

operating officer of Fidelity Bank.

       119.    Synovus Bank (“Synovus”) is a Georgia Chartered Banking Institution, having its

principal offices at 1148 Broadway, in Columbus, County of Muscogee, Georgia 31901.

       120.    PNC Bank, N.A. (“PNC Bank”) is a national banking institution in the United

States chartered and supervised by the OCC, with its principal place of business at 300 Fifth

Avenue, The Tower at PNC Plaza, Pittsburgh, Pennsylvania 15222.

       121.    TD Bank, Bank of America, Citizens Bank, Fidelity Bank, John F. Merrill, Wells

Fargo Bank, Synovus and PNC Bank are collectively referred to herein as the “Defendant

Banks.”

                   b. Payment Processing Service Companies

       122.    Global Payroll Gateway, Inc. (“GPG”) is a corporation duly organized and

existing under the laws of the State of California, having its principal offices at 18662

MacArthur Boulevard, Suite 200, in Irvine, California 92612.


                                                     24
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 31 of 424



         123.   Jayme Amirie (“Amirie”) is an individual with a last known usual place of abode

at 660 Kings Road, Newport Beach, CA 92663.

         124.   GPG and Amirie are collectively referred to herein as GPG.

         125.   International Payout Systems, Inc. (“IPS”) also doing business as i-Payout, is a

corporation duly organized and existing under the laws of the State of Florida, having its

principal offices at 2500 East Hallandale Beach Boulevard, Suite 800, Hallandale Beach, Florida

33009.

         126.   ProPay, Inc. (“ProPay”) is a corporation duly organized and existing under the

laws of the State of Utah with its principal offices at 3400 North Ashton Boulevard, Lehi, Utah

84043 and also does business as PROPAY.COM.

         127.   Base Commerce, LLC (“Base Commerce”) formerly known as Phoenix Payment,

LLC, is a limited liability company duly organized and existing under the laws of the State of

Arizona with its principal offices at 7910 S. Kyrene Road, Suite 106, Tempe, Arizona 85284,

and also does business as Phoenix Payments.

         128.   John Hughes (“Hughes”) is an individual with a last known usual place of abode

of 6455 E. Rustic Drive, Mesa, Arizona 85215.

         129.   Alexander Sidel (“Sidel”) is an individual having a last known usual place of

abode 4989 E. Karsten Drive, Chandler, AZ 85249-7175.

         130.   Jason Doolittle (“Doolittle”) is an individual having a last known usual place of

abode of 9816 E. Cinnabar Avenue, Scottsdale, AZ 85258-4736.

         131.   John Kirchhefer (“Kirchhefer”) is an individual having a last known usual place

of abode of 3039 E. Rock Wren Road, Phoenix, AZ 85048-8732.

         132.   Brian Bonfiglio (“Bonfiglio”) is an individual having a last known usual place of




                                                    25
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 32 of 424



abode of 2335 E. Plum Street, Gilbert, AZ 85298-0320.

       133.    Vantage Payments, LLC (“Vantage Payments”) is a limited liability company

duly organized and existing under the laws of the State of Arizona, having its principal offices at

8300 N. Hayden Road #A207, Scottsdale, Arizona 85251.

       134.    Dustin Sparman (“Sparman”) is an individual with a last known usual place of

abode of 8702 E. Plaza Avenue 85610, Scottsdale, Arizona 85250.

       135.    Allied Wallet, Ltd. (“Allied Wallet UK”) is a limited company having its central

office in the United Kingdom, and having its United States office at 900 Sunset Boulevard, Suite

820, West Hollywood, California 90069.

       136.    AlliedWallet, Inc., also d/b/a Allied Wallet (“Allied Inc.”) (collectively with

Allied Wallet UK, “Allied Wallet”) is a Nevada corporation with a registered agent address of

769 Basque Way, Suite 300, Carson City, Nevada, and has maintained a principal place of

business at 9000 Sunset Boulevard, Suite 820, West Hollywood, California.

       137.    Defendant Ahmad Khawaja (“Khawaja”) is an individual having a last known

usual place of abode in California. He is the founder, CEO, director, and owner of Allied Inc.

       138.    Defendants Moe Diab (“Diab”) is an individual having a last known usual place

of abode in California. He is the Chief Operations Officer for Allied Inc. and formerly the

Director of Risk and Chargebacks.

       139.    Amy Rountree (“Rountree”) is an individual having a last known usual place of

abode in Utah. She is the VP of Operations for Allied Inc.

       140.    Allied Wallet transacts or has transacted business in this district and throughout

the United States.

       141.    Allied Wallet UK, Allied Wallet Inc., Khawaja, Diab and Rountree are




                                                    26
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 33 of 424



collectively referred to herein as “Allied Wallet.”

       142.    Bank Card Consultants, Inc. (“Bank Card Consultants”) is a corporation duly

organized and existing under the laws of the State of California, with its principal offices at

23461 S Pointe Drive, Suite 350, Laguna Hills, California 92618.

       143.    John Yurick (“Yurick”) is an individual having a last known usual place of abode

of 25212 Earhart Road, Laguna Hills, CA 92653.

       144.    Bank Card Consultants and Yurick are collectively referred to herein as “Bank

Card Consultants.”

       145.    Priority Payout, Corp. (“Priority Payout”) is a corporation duly organized and

existing under the laws of the State of Florida, having its principal place of business at 60 SW

Hideaway Place, Stuart, Florida 34994.

       146.    Defendant Thomas A. Wells (“Wells) is an individual with a last known place of

abode located at 300 NE Town Terrace, Jensen Beach, Florida 34957. At all material times,

Wells served as CEO and authorized representative of Priority Payout.

       147.    Priority Payout and Wells are collectively referred to herein as “Priority Payout.”

       148.    GPG, Amirie, IPS, ProPay, Base Commerce, Vantage Payments, Hughes, Sidel,

Doolittle, Kirchhefer, Bonfiglio, Sparman, Allied Wallet, Khawaja, Diab, Rountree, Bank Card

Consultants, Yurick, Priority Payout and Wells, are collectively referred to herein as the

“Payment Processing Service Companies” or the “Payment Processor Defendants.”

       149.    Defendants Bank of America, TD Bank, Fidelity Bank, Synovus, Wells Fargo

Bank, PNC Bank, GPG, IPS, ProPay, Base Commerce, Vantage Payments, Allied Wallet, John

F. Merrill, Hughes, Sidel, Doolittle, Kirchhefer, Bonfiglio, Sparman, Bank Card Consultants,

Yurick and the Doe Banks and Doe Payment Processors are referred to herein collectively as the




                                                      27
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 34 of 424



“Financial Services Providers”.

               4. INVESTMENT SERVICES PROVIDERS

       150.    Wells Fargo Advisors, LLC (“Wells Fargo Advisors”) is a limited liability

corporation duly organized and existing under the laws of the State of Delaware and having its

principal place of business at One North Jefferson Avenue, St. Louis, Missouri 63103

       151.    Mauricio Cardenas (“Cardenas”) is an individual having a last known usual place

of abode of 8205 NW 74th Ter., Tamarac, FL 33321-4862. At all times relevant to this

Complaint, Mauricio Cardenas was also Wells Fargo Advisors’ authorized employee, agent and

servant.

       152.    Wells Fargo Advisors and Cardenas are collectively referred to herein as

“Investment Services Providers.”

       153.    It is believed that additional parties participated and aided and abetted in

TelexFree’s Pyramid Scheme but their identities or nature or extent of unlawful participation are

as yet unknown. For ease of reference, they can only be referred to herein at this time as

Defendants Doe Top Level Promoters, Doe Licensed Professionals, Doe Banks, Doe Payment

Processing Services, Doe Investment Services Providers and Paralegal Doe.

                                III.   FACTS AND ALLEGATIONS

           A. Chronological Overview

       154.    The template for TelexFree’s Pyramid Scheme was developed and refined in the

years immediately prior to the takeoff of its United States enterprise.

       155.    In 2010, TelexFree Founders and Principals Wanzeler, Merrill and Costa first

formed and registered Ympactus Comercial Ltda (“Ympactus”) under the laws of Brazil.

       156.    Ympactus operated out of offices in Marlborough, Massachusetts and Brazil.




                                                    28
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 35 of 424



       157.    TelexFree’s United States Pyramid Scheme operated out of the same location. 4

       158.    Ympactus was registered as a company that would market cosmetics, perfumery

and toilet products.

       159.    Later, in Brazil, Ympactus purported to sell internet telephone services, but in

reality sold Pyramid Scheme “memberships” to investors.

       160.    TelexFree’s United States business model and operations were essentially

identical to Ympactus’ business model and operations in Brazil.5

       161.    Ympactus and TelexFree’s U.S. memberships offered investors (the “Members”

or “Promoters”) guaranteed high returns in exchange for promoting the company online and

recruiting new investors.

       162.    Ympactus and TelexFree falsely advertised themselves as a “multi-level

marketing” company selling local and international telephone service plans that used unique

groundbreaking “voice over internet protocol” (“VoIP”) technology.

       163.    The VoIP technology used by Ympactus and TelexFree was not unique or

groundbreaking. In fact, it was substandard and offered nothing more than the free Google

Voice and Skype.

       164.    In February 2012, Wanzeler and Merrill formed TelexFree, Inc. in the

Commonwealth of Massachusetts.

       165.    Wanzeler and Merrill formed TelexFree, Inc. with the intent to use the same


4
  There was considerable overlap between Ympactus, which also operated as TelexFree, and
TelexFree’s United States companies and operations. To assist the reader, TelexFree’s Brazilian
Pyramid Scheme will be referred to as “TelexFree Brazil” or “Ympactus.” “TelexFree” means
the various United States-based TelexFree entities, as well as the Operational Defendants as
defined herein.
5
  As in Brazil, TelexFree’s business model has it accept $299 deposits from Members on the
promise of a $20 a week rate of interest for 52 weeks. The company also pays Members directly
based on how many deposits recruited down line affiliates make via a matrix.



                                                    29
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 36 of 424



unlawful Ympactus business model in the United States.

       166.    After they opened TelexFree in the United States, the Operational Defendants

methodically released false or misleading information that was intended to, and did, separate

publicly TelexFree and TelexFree Brazil or Ympactus and otherwise shower their Scheme with

credibility.6 While these calculated information releases were sufficient to mislead members of

the class, they were detectable by the robust and sophisticated Financial Services Providers’

Know Your Customer (as defined herein) investigations and evaluations.

       167.    In March 2012, Founders and Principals Costa, Merrill and Wanzeler repurposed

Ympactus to front the TelexFree Brazil’s VoIP pyramid scheme.

       168.    In April 2012, Craft was retained to serve as TelexFree’s accountant and prepared

its financial statements and taxes.7

       169.    As early as July 27, 2012, the multilevel marketing news site BehindMLM.com

published a detailed analysis of TelexFree’s business operation, concluding that:

               The corporate structure of TelexFree and the obvious business relationship
               between the company and Disk a Vontade and complete lack of disclosure
               on either company’s website is cause for concern…

               Personally I believe the ridiculously high membership fee charged by
               TelexFree (a $299 fee to publish ads for the company?) and the fact that
               individual members are able to purchase up to five membership positions
               strongly indicates a lack of external revenue here.8

       170.    Over the ensuing months, the number of online articles and websites

characterizing TelexFree as a Pyramid Scheme increased.

       171.    During or about November 2012, TelexFree increased its focus on United States-

6
  See, e.g., ¶¶123, 124, 126, 130, 131, 140, 145, 149, 153, 162, 519, infra; see also
http://behindmlm.com/companies/telexfree/gerry-nehra-gives-legal-blessing-to-telexfree/.
7
  See Omnibus Decl. of William H. Runge, Case 14-1552-abl, Doc. 13, ¶ 31. A true and correct
copy of this Declaration is attached hereto as Exhibit 2.
8
  See Exhibit 3, Decl. of Gray Echavarria at Attachment 5.



                                                   30
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 37 of 424



based operations including the development of special relationships with United States-based

banks, especially those located in the Commonwealth of Massachusetts.

       172.    TelexFree’s business plan and operations were an unlawful Pyramid Scheme and

not a lawful multi-level marketing (“MLM”) enterprise. At all times relevant to this complaint,

TelexFree violated the express terms of M.G.L. c. 93, § 69.

       173.    In January 2013, Ympactus/TelexFree Brazil came under legal scrutiny in Brazil

by the Brazilian Bureau of Consumer Protection (known as Procon).

       174.    Procon was suspicious of the company’s rapid recruitment of new investors and

lack of substantial sales, and Brazilian authorities opened an investigation against Ympactus.

       175.    Prior to and at the time Brazilian authorities shut them down for running a

Pyramid Scheme, Ympactus also operated under the name TelexFree.

       176.    In a January 11, 2013 press release, the Brazilian Bureau of Consumer Protection

indicated that its investigation of TelexFree had “detected evidence of crimes.”

       177.    During early 2013, “TelexFree affiliates were urging recruits to make walk-in

deposits at a Bank of America branch located at 188 Boston Turnpike, Shrewsbury,

Massachusetts 01545.9

       178.    In early 2013, TelexFree also preferred to use TD Bank.10

       179.    In a March 1, 2013 press release, Merrill admitted “[w]e [TelexFree] pay our

representatives weekly if they follow our system and advertise our service on the Internet.” This

payment condition required no actual sales of the VoIP product.

       180.    On March 7, 2013, a TelexFree blog falsely claimed that the TelexFree “program”

9
  See Exhibit 3, Decl. of Gray Echavarria, Attachment 35 - Facebook Page with Instructions to
Deposit at Bank of America, Shrewsbury, Massachusetts; see also Exhibit 3, Decl. of Gray
Echavarria, Attachment 22.
10
   Id.



                                                   31
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 38 of 424



had “SEC approval from the USA.”

       181.    During spring 2013, Labriola, director of marketing for TelexFree, Boston,

announced via a TelexFree-approved email that TelexFree was “pulling out of Bank of

America.”

       182.    TelexFree’s threatened pull out followed Bank of America’s questioning of

TelexFree’s suspicious, tortious or illegal activity.

       183.    During spring 2013, Bank of America had exchanges with TelexFree about

terminating their relationship and discontinuing the service of their accounts, but it did not do so

until much later.

       184.    In an April 2013, TelexFree-approved internet video, Defendant Crosby stated

“[t]his company has a joint venture with Best Western.” TelexFree did not have the described

business relationship with Best Western.

       185.    During spring 2013, the TelexFree website and its president and principal Merrill

also falsely promoted the Best Western offer.

       186.    In or about May 2013, Defendant Miller appeared in an internet video deceptively

touting TelexFree as an opportunity to earn “not just wealth, but generational wealth,” which was

posted on YouTube and widely distributed via social media, and in which he maliciously boasted

of his earnings through TelexFree and encouraged others to join the Scheme.11

       187.    As part of the June 13, 2013 Court in Acre’s Public Prosecutor’s injunction,

TelexFree Brazil faced fines of R$100,000 a day ($42,500 USD) if they signed up any more

Brazilian affiliate investors or paid out any existing ones.



11
  See Administrative Complaint of instituted by the Secretary of the Commonwealth of
Massachusetts, Securities Division, Dkt. No. 2014-0004, page 39, attached as Attachment 36 to
Exhibit 3, Decl. of Gray Echavarria.



                                                        32
           Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 39 of 424



           188.   On June 19, 2013, the Brazilian Court in Acre issued an injunction putting “a stop

to TelexFree Brazil’s business operations, including the registration of new affiliate investors,

acceptance of new investments and paying any returns owed on existing affiliate investments.”12

           189.   On or about June 20, 2013, after the Court in Acre suspended TelexFree Brazil’s

activities, TelexFree Principals Merrill and Wanzeler and TelexFree Executive Office employee

Labriola all maliciously made false, deceptive and misleading statements in a TelexFree-

approved video intended to reassure United States Promoters. For example, Merrill stated that

“[i]nquiries like this are very common in network marketing . . . . We have such unbelievable

growth that we’re going to draw attention.”

           190.   Labriola stated that “[t]hese things happen to network marketing companies over

and over again… Let’s not worry about it.”

           191.   Wanzeler added that “[w]e’re still here. We’re going to stay here for a long

time.”

           192.   During or before June 2013 (and within weeks of having their Brazilian operation

shuttered), Wanzeler, Merrill, Labriola and Costa, with the participation and assistance of others

including the Defendants named in this complaint, placed an increased focus on and rapidly

expanded their fraud in the United States under the name TelexFree.

           193.   During or before June 2013, and after shifting its geographic target market to the

United States, TelexFree Top Level Promoters were recruited by Wanzeler, Costa, Merrill,

Labriola and others and began to target the Brazilian-American and Dominican-American

communities in the United States.

           194.   In July 2013, Newport Beach, California became the staging ground for


12
     Id.



                                                      33
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 40 of 424



TelexFree’s first United States-based “Extravaganza.” This was approximately one month after

the Brazilian Court in Acre had frozen TelexFree’s Brazilian assets and enjoined TelexFree from

any further membership or registration related efforts in Brazil,

       195.    The July 2013 TelexFree “Super Weekend” was organized by Zeek Rewards’

high-profile pitchman Thomas More.13

       196.    Thomas More was a key spokesperson and authorized representative for Zeek

Rewards. More held out that he had acquired over a million Zeek Rewards VIP points and

otherwise greatly profited (from the fraud) while it lasted.

       197.    At the time More organized TelexFree’s Newport Beach “Super Weekend”

extravaganza, he was a named defendant in a Zeek Rewards Ponzi scheme-related lawsuit.14

       198.    During the July 2013 “Super Weekend,” Defendant Miller took the stage and

falsely promoted a connection and promotion with Best Western Hotel.

       199.    During the July 2013 TelexFree “Super Weekend,” Attorney Defendant Nehra

gave his “blessing” to TelexFree, representing not only that it was a lawful enterprise and why,

but also that he was a duly licensed attorney with extensive specialized skill and experience in

MLM.15

       200.    During or about August 2013, Defendant Attorney Jeffery Babener, of the Law

Firm Babener & Associates advised TelexFree Principals, Executive Office, Licensed

Professionals and others that TelexFree’s business model, operations and payout scheme were an

unlawful MLM and must be changed.

13
   In a widely viewed internet video of the event titled “TelexFree Corporate Speakers at
Newport Beach Extravaganza,” Merrill specifically thanked Tom More for putting it together.
14
   See Exhibit 4, Decl. Carol L. Harris, Exhibit 14.
15
   Id.




                                                     34
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 41 of 424



       201.    During or about August 2013, Attorney Babener advised TelexFree Principals,

Executive Office, Licensed Professionals and others that the TelexFree MLM violated M.G.L.

c. 93, §69 and, thus, M.G.L. c. 93A.

       202.    In or about August 2013, Brazilian Judge Braz Aristóteles dos Reis found that, in

the public eye, TelexFree (Brazil) and Ympactus are one and the same company.

       203.    On August 19, 2013, the TelexFree FaceBook page falsely posted the following:

“The President of Google involved with Telexfree!! Google’s President will be speaking at our

next Telexfree event in Brazil….11 year contract with Best Western 23 Millionaires in 1 year

and now Google’s President at our Next event. Hmmmm is he coming to your’s [sic]?. Didn’t

think so.... It’s time to get educated. You get what you pay for!”

       204.    In fall 2013, the Secretary of the Commonwealth of Massachusetts, Securities

Division (“SOC”) raised questions concerning TelexFree’s business model.

       205.    In late 2013, Costa withdrew his ownership in Ympactus.

       206.    Between mid-November 2013 and March 2014, TelexFree transferred

approximately $30 million from its operating accounts to its Principals and officers and to

affiliate companies with the necessary assistance of the Financial Services Provider Defendants.

       207.    On or before December 2013, Craft was hired to serve and did thereafter serve as

TelexFree, LLC’s chief financial officer.

       208.    In a January 2014 TelexFree promotional video, Labriola misled potential

Promoters with the intent that they invest in TelexFree by stating that “[t]here are some people

that are making incredible money in this.”

       209.    In January and February 2014, the SOC issued subpoenas.

       210.    On February 19, 2014, the National Bank of Rwanda, in conjunction with the




                                                   35
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 42 of 424



Ministry of Trade and Industry of Rwanda, issued a report concluding that TelexFree’s Rwanda-

based affiliate, P.L.I. TelexFree Rwanda, Ltd., was a pyramid scheme and could facilitate money

laundering, and that the Ministry of Trade and Industry subsequently banned any further

operations in the country by TelexFree.

       211.    On February 20, 2014, United Kingdom authorities issued a public warning that

TelexFree UK was a Ponzi scheme and that its Brazilian operation had been shut down.

       212.    During late February 2014 through early March 2014, TelexFree Principals,

Executive Office, Licensed Professionals and Top Level Promoters developed during

teleconferences strategies to siphon off funds and maximize the exploitation of the rank and file

TelexFree Promoters.

       213.    During or about late February 2014 through early March 2014, TelexFree

Principals, Executive Office, Licensed Professionals and Top Level Promoters held an

invitation-only meeting at TelexFree’s Marlborough, Massachusetts headquarters with the intent

of siphoning off funds and maximizing the exploitation of the rank and file TelexFree Promoters.

       214.    On March 9, 2014, TelexFree unilaterally changed its compensation plan, for the

first time requiring existing Promoters to actually sell its VoIP product to qualify for the payments

that TelexFree had previously promised to pay them. Before making the change, TelexFree

informed its highest grossing Top Level Promoters of the impending change in compensation

and held a strategy meeting during which they discussed unfair, deceptive and unlawful ways to

further fleece the rank and file TelexFree Members and ways to continue to profit from the

unlawful business.

       215.    The March 9, 2014 TelexFree compensation plan change generated a storm of

protests from Promoters who were unable to recover their money.




                                                     36
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 43 of 424



       216.    On March 9, 2014, Steven Labriola and others traveled to Haiti and made public

that they arrived via private jet, and once on the ground, proclaimed “we got in the Prime

Minister of Haiti’s motorcade.”

       217.    On April 1, 2014, dozens of Promoters descended upon TelexFree’s Marlborough

Office to protest the March 9 change and to attempt to reclaim their money. They left empty-

handed.

       218.    On April 14, 2014, TelexFree, Inc. along with two affiliated companies,

TelexFree, LLC and TelexFree Financial, Inc. (together, the “Bankrupt Companies”), filed for

Chapter 11 bankruptcy protection in Nevada claiming that TelexFree revenues were insufficient

to meet its obligations.

       219.    On or about April 15, 2014, the United States Department of Homeland Security,

the Federal Bureau of Investigation (the “FBI”) and others raided the offices of TelexFree,

shutting down its operation, seizing records and other evidentiary items.

       220.    On May 9, 2014, the United States Department of Homeland Security filed

criminal proceedings against two of TelexFree’s Founders, Wanzeler and Merrill, for conspiracy

to commit wire fraud.

       221.    Thereafter, the United States Department of Justice (the “DOJ”) brought charges

of wire fraud and conspiracy to commit wire fraud against TelexFree’s owners Wanzeler and

Merrill, and the same were indicted by grand jury on July 23, 2014.

       222.    TelexFree’s other Principals and Operational Defendants are currently under state

and federal investigation, and some are the subjects of lawsuits by the Securities and Exchange

Commission (“SEC”) and the SOC for operating a Pyramid Scheme as detailed herein.

       223.    The DOJ announced at the March 3, 2015 status hearing in the above-captioned




                                                   37
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 44 of 424



MDL 2566 that undisclosed Financial Service Providers are also the subjects of its ongoing

investigations.

            B. TelexFree’s History, Formation and its Brazilian Links

         224.     In or about 2007, Wanzeler, Merrill, Costa and other Defendants began operating

or assisting in the operation of purported telecommunications businesses in the United States and

Brazil, under the names “Brazilian Help” and “Disk A Vontade Telefonia,” respectively,

charging $49.90 monthly for VoIP service.

         225.     Disk A Vontade Telefonia, Ltd., also known as Diskavontade, also known as Disk

(“Disk A Vontade”), is a Brazilian limited liability company, now or formerly having its

principal offices as Rua Jose Luiz Gabeira, NRO 170, APTO 103 Barro Vermelho.

         226.     Defendant Wanzeler is the chief executive officer of Disk A Vontade.

         227.     Defendant Merrill is vice president and a signatory of Disk A Vontade.

         228.     Disk A Vontade’s domain (“discavontade.com”) is registered to Defendant

Wanzeler.

         229.     Brazilian Help, Inc. (“Brazilian Help”) is a domestic profit corporation, organized

and existing under the laws of the Commonwealth of Massachusetts, now or formerly having a

principal place of business at 225 Cedar Hill Street, Suite 118, in Marlborough, Massachusetts

01752.

         230.     Brazilian Help’s Massachusetts office is in the same building in Marlborough,

Massachusetts as the Bankrupt TelexFree Companies.

         231.     Defendant Wanzeler is the president, secretary, treasurer, and registered agent of

Brazilian Help.

         232.     Brazilian Help and Disk A Vontade were the American and Brazilian branches,

respectively, of the same enterprise.



                                                      38
         Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 45 of 424



          233.   Costa, a longtime friend of Wanzeler, was employed by Disk A Vontade and was

Wanzeler’s top sales agent in Brazil.

             C. Ympactus, TelexFree’s Brazilian-Based Operations

          234.   Ympactus is a Brazilian limited liability company, which served as TelexFree’s

Brazilian branch.

          235.   Wanzeler, Costa and Merrill have jointly controlled Ympactus.

          236.   The records of the SOC demonstrate no meaningful distinction between U.S.

TelexFree operations and Brazilian operations.

          237.   As described by TelexFree management, the ownership interests in TelexFree,

Inc. (Massachusetts-based), TelexFree LLC (Nevada-based) and Ympactus (Brazilian-based)

overlap.

          238.   At all times there has been a high degree of operational interdependence among

Ympactus and the TelexFree entities and, in many ways, the operations of these entities are

indistinguishable.

          239.   Paragraph 2.1.2 of the standard TelexFree Pre-March 9 Contract with its

Members states “TELEXFREE INC, from its headquarters in, Marlboro [sic], Massachusetts

(U.S.), on the basis of an operating contract between the latter and the CONTRACTOR

(YMPACTUS), has as its primary activity VoIP telephony, using its equipment installed at its

headquarters in Massachusetts, where it makes the necessary connections for these calls; it also

provides virtual media, through the website www.telexfree.com to associates and to the

Promoters that YMPACTUS/TELEXFREE coordinates and controls, including the respective

publicity channels.”16



16
     See TelexFree Pre-March 9 Contract, attached herewith as Exhibit 1.



                                                    39
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 46 of 424



          240.   This contract was made available to each Defendant at or prior to the time they

became involved with TelexFree.

          241.   Each of the Financial Services Defendants was obligated to, and did review the

TelexFree contract during its Know Your Customer investigation, analysis and monitoring.

          242.   The TelexFree entities used the same executives, management, employees, back

office support, physical address and offices, merely providing identical information in multiple

languages and under a different name in part after Ympactus was shut down and had its assets

seized.

          243.   At times relevant to this complaint, TelexFree used essentially identical

fraudulent income generation methods as Ympactus.

          244.   At times relevant to this complaint, TelexFree used essentially identical

promotional materials and marketing techniques as Ympactus.

          245.   In January 2013, Ympactus came under legal scrutiny in Brazil by the Brazilian

Bureau of Consumer Protection (known as Procon). Suspicious of the company’s rapid

recruitment of new investors and lack of substantial sales, Brazilian authorities opened an

investigation against Ympactus.

          246.   In late 2013, Costa withdrew his ownership in Ympactus for what Merrill

characterized as “legal reasons.”17

          247.   Both Merrill and Wanzeler provided testimony to the SEC stating that they

transferred at least $3 million to Costa long after Brazilian authorities shut down Ympactus

operations.18 This was accomplished only with the necessary assistance of the Financial Services


17
   See Administrative Complaint of instituted by the SOC, Dkt. No. 2014-0004, page 7, attached
as Attachment 36 to Exhibit 3, Decl. of Gray Echavarria.
18
   Id.



                                                     40
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 47 of 424



Defendants.

        248.    The TelexFree entities use the same website and back office support as Ympactus,

providing identical information in multiple languages.

        249.    Since at least February 15, 2012, there has been a high degree of operational

interdependence among TelexFree entities and Ympactus, and, to sophisticated banks and

payment processors, the operations of these entities were related.

        250.    The TelexFree entities and Ympactus shared common management and

ownership.

        251.    For example, both Merrill and Wanzeler, self-proclaimed Founders of TelexFree,

hold 50% ownership interest in the United States entities and 20% and 40% interests respectively

in the Brazilian entity.

        252.    At times relevant to this complaint, Costa, head of Brazilian operations and

longtime friend of Wanzeler, was an owner of TelexFree, LLC.

        253.    More particularly, and at least since February 15, 2012, Defendants Merrill,

Wanzeler, Labriola, Craft and Costa have together owned, managed and/or operated the

TelexFree entities and Ympactus with no distinction among these entities other than Ympactus’

Brazilian operations being shut down by Brazilian authorities.

        254.    The TelexFree entities and Ympactus have also shared common financial,

strategic, legal and human resources.

        255.    TelexFree entities and Ympactus were both wrongfully, fraudulently, unfairly or

deceptively organized from the start to unlawfully convert, divert, launder or shelter funds

rightfully belonging to Plaintiffs and the putative class.

             D. The Bankrupt TelexFree Companies

        256.    Between mid-November 2013 and April 17, 2014, TelexFree, Inc. and TelexFree,



                                                     41
       Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 48 of 424



LLC transferred approximately $30 million from their operating accounts to accounts owned and

controlled by TelexFree, its affiliated companies or the individual Defendants.

       257.    Defendant Ann Genet served as TelexFree’s advisor and person on the ground in

Nevada.

       258.    The investment funds of the putative class inflated TelexFree accounts by

hundreds of millions of additional dollars.

       259.    The funds of the putative class remain unaccounted for to date.

           E. TelexFree, Inc.

       260.    Common Cents Communications, Inc. was formed by Merrill, Wanzeler and

Labriola in December 2002.

       261.    Common Cents Communications, Inc. was a predecessor enterprise to TelexFree,

Inc.

       262.    In 2012, Costa suggested to Wanzeler that they begin soliciting customers in the

United States through online advertisements.

       263.    Acting on Costa’s proposal, Wanzeler and Merrill changed the name of Common

Cents Communications, Inc. to TelexFree, Inc. on February 15, 2012.

       264.    Wanzeler and Costa also caused the website, “www.telexfree.com” to be created.

       265.    Disk A Vontade was the registered owner of the telexfree.com domain name.

       266.    By February 15, 2012 and until approximately April 15, 2014, TelexFree, Inc.

maintained a principal office at TelexFree’s Marlborough Office.

       267.    Co-Defendants Merrill and Wanzeler are officers and directors of TelexFree, Inc.,

a domestic profit corporation.

       268.    Beginning on March 15, 2005, Merrill served as registered agent of Common

Cents Communications, Inc., and continued as registered agent thereof after the change of name



                                                   42
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 49 of 424



to TelexFree, Inc.

        269.    Since February 15, 2012, Merrill has maintained a registered address for service

of process at TelexFree’s Marlborough Office.

        270.    Merrill, Wanzeler, Labriola, Craft, Costa, Oliveira and Moreira conducted the

business of TelexFree, Inc. in TelexFree’s Marlborough Office.

            F. TelexFree, LLC

        271.    In July 2012, Wanzeler, Merrill and Costa together formed TelexFree, LLC.

        272.    Telex Free, LLC was organized under the laws of the State of Nevada on July 19,

2012.

        273.    TelexFree, LLC was wrongfully, fraudulently, unfairly or deceptively organized

from the start to unlawfully convert, divert, launder or shelter funds rightfully belonging to

Plaintiffs and the putative class.

        274.    There is no distinction between the business operations of TelexFree, LLC and

TelexFree, Inc.

        275.    At all material times, TelexFree LLC was identified as a limited liability company

as registered with the Corporations Division of the Secretary to the Commonwealth of

Massachusetts (Identification Number 001105166). TelexFree, LLC registered with the

Secretary of State for the Commonwealth of Massachusetts on April 18, 2013.

        276.    TelexFree, LLC maintained an address at the Nevada Post Office Box.

        277.    At least between February 15, 2012 and approximately April 15, 2014, TelexFree,

LLC operated a Massachusetts office at TelexFree’s Marlborough Office.

        278.    At all material times, Co-Defendants Costa, Merrill and Wanzeler were the

managers of TelexFree, LLC.

        279.    At least between February 15, 2012 and approximately April 15, 2014, Merrill



                                                     43
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 50 of 424



was TelexFree, LLC’s registered agent for the Commonwealth of Massachusetts whose address

is identified as TelexFree’s Marlborough Office.

       280.    At least between February 15, 2012 and approximately April 15, 2014, Merrill,

Wanzeler, Labriola, Craft, Costa, Oliveira and Moreira conducted the business of TelexFree,

LLC in TelexFree’s Marlborough Office.

           G. TelexFree Financial, Inc.

       281.    Defendant Craft incorporated TelexFree Financial on December 26, 2013.

       282.    TelexFree Financial was wrongfully, fraudulently, unfairly or deceptively

organized from the start to unlawfully convert, divert, launder or shelter funds rightfully

belonging to Plaintiffs and the putative class.

       283.    At all material times, Co-Defendants Merrill and Wanzeler were officers and

directors of TelexFree Financial, and Co-Defendant Wanzeler is its registered agent.

       284.    On December 30 and December 31, 2013, TelexFree Financial received wire

transfers totaling $4,105,000 from TelexFree, Inc. and TelexFree, LLC.

       285.    On April 14, 2014, Defendants TelexFree, Inc., TelexFree, LLC and TelexFree

Financial abruptly sought bankruptcy protection in Nevada under the United States Bankruptcy

Code, Chapter 11, admitting that they could not meet their obligations from VoIP revenues and

seeking authority to reject all their current obligations to Promoters.

           H. Relationship of the Bankrupt TelexFree Companies

       286.    Since at least February 15, 2012, there has been a high degree of operational

interdependence among TelexFree, LLC, TelexFree, Inc., and TelexFree Financial, and the

operations of these entities are indistinguishable.

       287.    TelexFree, LLC, TelexFree, Inc. and TelexFree Financial shared common

management and ownership.



                                                      44
       Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 51 of 424



        288.    More particularly, and at least since February 15, 2012, Defendants Merrill,

Wanzeler, Labriola, Craft and Costa have together owned, managed and/or operated TelexFree,

LLC, TelexFree, Inc., and TelexFree Financial with no distinction among these entities.

        289.    At least between February 15, 2012 and approximately April 15, 2014, funds

were freely transferred between and among TelexFree, LLC, TelexFree, Inc., and TelexFree

Financial with no distinction among these entities.

        290.    TelexFree, LLC, TelexFree, Inc., and TelexFree Financial have also shared

common financial, strategic, legal, and human resources.

        291.    TelexFree, LLC, TelexFree, Inc., and TelexFree Financial are alter ego entities

that combine to form a single enterprise.

            I. Defendants Electric and Mobile

        292.    Mobile is a Nevada corporation formed on November 26, 2013.

        293.    According to its filings with the State of Nevada Secretary of State Office, Mobile

identifies its officers and directors as follows:

                         Defendant Merrill is president, secretary and director, having an address at
                         the Nevada Post Office Box;
                         Defendant Wanzeler is treasurer and director, having an address at the
                         Nevada Post Office Box;
                         Defendant Ann Genet served as their advisor and person on the ground; and
                         Defendant Craft provided essential services and integral advice, without
                         which Mobile would not have been able to operate.
        294.    TelexFree, Inc. and TelexFree, LLC made a $500,870 “loan” to Mobile during the

class period, as indicated by financial statements prepared by Craft. The loan was a sham.

        295.    Wanzeler and Merrill formed Electric in December 2013 as a Nevada limited

liability partnership.

        296.    Defendant Ann Genet served as Mobile’s, Electric’s and all TelexFree entities’


                                                        45
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 52 of 424



advisor and person on the ground. Defendant Genet provided essential services and integral

advice, which Electric and the other TelexFree Defendants used to further and operate the

Pyramid Scheme.

       297.    Defendant Craft provided essential services and integral advice, without which

Electric would not have been able to operate.

       298.    According to its filings with the State of Nevada Secretary of State Office, Co-

Defendants Merrill and Wanzeler are Electric’s general partners.

       299.    Merrill and Wanzeler further list their addresses as the Nevada Post Office Box.

       300.    Electric also lists its address as the Nevada Post Office Box.

       301.    TelexFree, Inc. and TelexFree, LLC made a $2,022,329 “loan” to Electric during

the class period, as indicated by financial statements prepared by Craft.19 The loan was a sham.

       302.    The loan was a sham carried out by Craft to wrongfully, fraudulently, unfairly or

deceptively convert, divert, launder or shelter funds invested by Plaintiffs and the putative class.

       303.    Electric and Mobile possess funds rightfully belonging to the putative class.

           J. TelexFree’s Founders and Principals, Executive Officers and Top Level
              Promoters

       304.    At all material times Merrill was:

                     President, secretary and director of Defendant Mobile and a general partner
                     of Defendant Electric;
                     Founder, president, secretary, and director of third-party TelexFree, Inc.;
                     Founder and manager of third-party TelexFree, LLC, and was listed with the
                     Massachusetts Secretary of State Corporations Division as an authorized
                     person to execute, acknowledge, deliver, and record any recordable
                     instrument purporting to affect an interest in real property; and



19
   See TelexFree, LLC Balance Sheet as of December 31, 2013, a true and correct copy of which
is attached hereto as Exhibit 5.



                                                     46
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 53 of 424



                     Founder, president, secretary, and director of third-party TelexFree
                     Financial.
       305.   Merrill regularly discussed TelexFree’s suspicious, tortious or unlawful business

operations with his brother Defendant John Merrill who provided him with advice, services and

access to banking.

       306.   At all material times, Wanzeler was:

                     Founder and general partner of Defendant Electric and Founder, treasurer
                     and director of Defendant Mobile;
                     Founder, treasurer and director of third-party TelexFree, Inc.;
                     Founder and manager of third-party TelexFree, LLC; and
                     Founder, vice-president, treasurer, and director of third-party TelexFree
                     Financial and was listed with the Massachusetts Secretary of State
                     Corporations Division as an authorized person to execute, acknowledge,
                     deliver, and record any recordable instrument purporting to affect an interest
                     in real property.
       307.   At all times relevant to this complaint Labriola was:

                     Director of Common Cents Communications, Inc., the predecessor of
                     TelexFree, Inc., in its filed Articles of Incorporations with the Massachusetts
                     Secretary of State Office.
                     TelexFree’s international sales director;
                     TelexFree’s frequent authorized spokes-person; and
                     a member of TelexFree’s Executive Office.
       308.   At all material times Costa:

                     was a Founder, Principal, and a member of TelexFree’s Executive Office;
                     was a Founder of TelexFree, LLC;
                     was a manager of TelexFree, LLC with the Massachusetts Secretary of State
                     Corporations Division;
                     made use of the laws, rights and protections of the Commonwealth of
                     Massachusetts; and
                     attended meetings at TelexFree’s Marlborough Office.



                                                    47
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 54 of 424



       309.    While at TelexFree’s Marlborough Office headquarters, on phone conferences

and while located elsewhere, Costa unfairly and deceptively conspired with other Defendants to

carry on TelexFree’s unlawful enterprises.

       310.    At times relevant to this complaint, Costa and Craft:

                     directly made unfair and deceptive misrepresentations to the putative class;
                     transacted business in the Commonwealth;
                     contracted to supply services or things in this Commonwealth;
                     advanced TelexFree’s unlawful enterprise;
                     caused tortious injury by an act or omission in this Commonwealth;
                     advanced TelexFree’s unlawful enterprise;
                     otherwise regularly did or solicited business, and engaged in persistent
                     courses of conduct in the Commonwealth of Massachusetts; and
                     otherwise derived substantial revenue from TelexFree’s and other goods
                     used or consumed or services rendered in this Commonwealth.
       311.    At times relevant to this complaint, Craft:

                     was a certified public accountant who maintained offices in Indiana and in
                     Kentucky under the name Joe H. Craft, CPA/PFS, CFP;
                     served as the chief financial officer of third parties TelexFree, Inc. and
                     TelexFree, LLC;
                     prepared and approved the financial statements for third parties TelexFree,
                     Inc. and TelexFree, LLC; and
                     was a member of TelexFree’s Executive Office.
       312.    Katia Wanzeler was at all times relevant to this complaint Wanzeler’s partner and

co-conspirator in TelexFree’s unlawful enterprise.

       313.    Katia Wanzeler actively assisted her husband, Carlos Wanzeler, in fraudulently

stealing and laundering funds that were derived from the TelexFree Pyramid Scheme, and in

converting said funds to their private use.




                                                     48
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 55 of 424



       314.   At all times relevant to the Complaint, Defendants Oliveira’s and Moreira’s roles

and services were as essential implementers of TelexFree’s overall Pyramid Scheme as well as

its supporting systems at the TelexFree home office.

       315.   At all times relevant to this complaint, Rodrigues was a TelexFree Top Level

Promoter.

       316.   At all times relevant to this complaint, De La Rosa was one of TelexFree’s Top

Level Promoters. De La Rosa appears in internet videos promoting the TelexFree Program and

is one of its most successful Promoters, having recruited numerous other Promoters within the

Dominican community in Massachusetts and elsewhere.

       317.   At all times relevant to this complaint, Crosby was a TelexFree Top Level

Promoter. Crosby appears in internet videos promoting the TelexFree Program and is one of its

most successful Promoters, having recruited numerous other Promoters, primarily through a

website known as “everybodygetspaidweekly.biz,” in Massachusetts and elsewhere.

       318.   At all times relevant to this complaint, Defendant Miller was a TelexFree Top

Level Promoter. Miller appeared in internet videos promoting the TelexFree program, giving

numerous “tutorials,” and was one of its most successful at doing so, having recruited numerous

other Promoters, primarily through his personal YouTube page at

“https://www.youtube.com/user/TelexFreeTrainer” in Massachusetts and elsewhere.

       319.   At all times relevant to this complaint, Defendant Miller was a career MLM

promoter, doing business primarily through his YouTube page at

“https://www.youtube.com/user/TelexFreeTrainer” and “www.join-getpaid-period.com,” using

many of the same graphics and techniques he used as a TelexFree Promoter.

       320.   At all times relevant to this complaint, Sloan was a TelexFree Top Level




                                                  49
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 56 of 424



Promoter. Sloan appears in internet videos promoting the TelexFree Program, and is one of its

most successful Promoters, having recruited numerous Promoters. Sloan promoted TelexFree

through a website known as “telexfreepower.com.”

       321.    At all times relevant to this complaint, Shoyfer was one of TelexFree’s Top Level

Promoters, managing a large network of TelexFree Members in New York City. Shoyfer

recruited many Promoters through public meetings that he arranged and held in New York City.

Shoyfer’s TelexFree network had Members in other states as well, including Massachusetts.

       322.    TelexFree changed its compensation plan on or about March 9, 2014, much to the

fury of affiliates, noted below. Shoyfer, however, continued to promote it unremittingly, sending

group text messages to his network with such as the following:

       Hey..my team Telexfree! ! And here we go again..Come to check out and learn
       about new compensation plan TF 2.0.. and how to grow it even faster and MUCH
       more aggressively and efficiently than the one we had before.…Here is this week’s
       schedule. . Monday 03/24 at Salon Delacqua (2027 86 str) at 8.00 pm (in English)
       ..Wednesday 03/26 at SOHO launch(2213 65th street) at 7.45 pm ( in Russian)
       and Thursday 03/27 at 7.30 pm at 63-112 Woodhaven Blvd in a real estate office.
       In my case, since I have started from absulute zero during this passed week Mon
       03/17- Sun 03/23/14 I booked 11,500 from new one and 21,600 still coming from
       old plan..A total of 31,100 in 7 short days… Go Telex!!!

       323.    After the institution of the new TelexFree compensation plan in March 2014,

Shoyfer took part in a closed meeting with TelexFree’s directors and owners in Marlborough,

Massachusetts, at which Shoyfer was instructed not to discuss the new TelexFree compensation

plan with others and non-insiders, as the new compensation plan was detrimental to Promoters

and was adopted to forestall filing bankruptcy.”

       324.    Shoyfer worked in concert with TelexFree management to dupe people into

enrolling right up until the time of TelexFree’s bankruptcy filing.

       325.    Filings in the TelexFree bankruptcy case suggest that Shoyfer received nearly

$88,000 from TelexFree in two separate payments just prior to the April 13 bankruptcy filing.


                                                    50
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 57 of 424



The first, for $9,902.37, occurred on March 21, and the second, for $78,037.33, occurred on

March 28.

       326.    Opt3 and Borromei have a history of providing technical services within the

multilevel marketing industry and hold themselves out as having related specialized knowledge.

For example, Borromei previously served as chief information officer of Joystar, Inc., later

renamed Travelstar, a multilevel marketing company that collapsed in approximately late 2008,

and subsequently entered involuntary chapter 7 bankruptcy.

       327.    Opt3 and Borromei intentionally, knowingly, unfairly and deceptively set up

TelexFree’s United States-based servers in Brazil with the intent of directly furthering, aiding or

abetting their unlawful and fraudulent operation, including facilitating the placement of evidence

of the Pyramid Scheme beyond the jurisdiction of the United States’ courts.

       328.    Opt3 and Borromei otherwise intentionally, knowingly, unfairly and deceptively

set up TelexFree’s United States-based servers and electronic data systems with the intent of

directly furthering, aiding or abetting their unlawful and fraudulent operation.

       329.    Opt3 presently holds itself out as providing substantial technical services to

multilevel marketing companies Healthient, Inc. and Travelstar, Inc. Borromei serves as chief

information officer of Healthient, Inc.

       330.    At times relevant to this complaint, Opt3 and Borromei:

                    directly made unfair and deceptive misrepresentations to the putative class;
                    transacted business in the Commonwealth;
                    contracted to supply services or things in this Commonwealth;
                    advanced TelexFree’s unlawful enterprise;
                    caused tortious injury by an act or omission in this Commonwealth;
                    advanced TelexFree’s unlawful enterprise;




                                                    51
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 58 of 424



                    otherwise regularly did or solicited business, and engaged in persistent
                    courses of conduct in the Commonwealth of Massachusetts; and
                    otherwise derived substantial revenue from TelexFree’s and other goods
                    used or consumed or services rendered in this Commonwealth
       331.   John F. Merrill is the brother of TelexFree Founder and Principal, Defendant

James M. Merrill. At material times herein, John F. Merrill:

                    served as president and chief operating officer of Fidelity Bank;
                    personally performed integral services and provided essential advice and
                    assistance, and access to banking services that was used to further
                    TelexFree’s unlawful business; and
                    personally ensured TelexFree was given access to Fidelity Bank’s banking
                    services as well as the national banking system, and those banking services
                    were used to further TelexFree’s unlawful business.
       332.   Defendant Hughes served as manager and president of Base Commerce, LLC and

personally handled TelexFree’s account while providing numerous additional services to

TelexFree. At times relevant to this complaint, Hughes:

                    personally performed integral services and provided essential assistance that
                    was used to further TelexFree’s unlawful business;
                    personally ensured TelexFree was given access to payment-processing and
                    banking services and those services were used to further TelexFree’s
                    unlawful business; and
                    personally ensured banking services that were used to further TelexFree’s
                    unlawful business, as well as access to the national banking system, were
                    made available to TelexFree.
       333.   Sparman served as managing partner and founder of Vantage Payments, LLC and

personally handled TelexFree’s account while providing numerous additional services to

TelexFree. At all material times herein, Sparman:

                    personally handled TelexFree’s account with Vantage Payments;
                    performed integral services and provided essential advice and assistance that
                    was used to further TelexFree’s unlawful business;




                                                    52
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 59 of 424



                    personally ensured TelexFree was given access to payment-processing and
                    banking services, as well as the national banking system, and those services
                    were used to further TelexFree’s unlawful business; and
                    solicited services and negotiated with payment processors on TelexFree’s
                    behalf.
       334.    Despite having knowledge that TelexFree was an enterprise carrying out

unlawful, unfair, or deceptive acts or practices, James Merrill, Carlos Wanzeler, Steven Labriola,

Carlos Costa, Joseph Craft, Ann Genet, Ana Paula Oliveira, Andreia B. Moreira, Opt 3 Solutions

Inc., Jason Borromei, Katia Wanzeler, Sanderley Rodrigues de Vasconcelos, Santiago de la

Rosa, Randy Crosby, Faith Sloan, Daniil Shoyfer, Scott Miller, John Merrill, John Hughes and

Dustin Sparman all personally performed integral services and provided essential advice and

assistance that was used to further TelexFree’s unlawful business and fully and knowingly

furthered TelexFree’s unlawful Pyramid Scheme.

           K. TelexFree’s Unlawful, Unfair and Deceptive Pyramid Scheme

       335.    A pyramid scheme is a fraudulent business operation whereby an individual or

organization guarantees and sometimes pays returns to its investors from new money paid into

the operation by new victims, rather than from profit earned by the operator.

       336.    Typically, operators of pyramid schemes entice new victims by promising

guaranteed returns that are short-term returns, abnormally high or unusually consistent.

       337.    Pyramid schemes inevitably fail when new investors are not recruited quickly

enough to pay the promised returns to the earlier investors. Typically, this is when the

investment is revealed to be an illegal scam.

       338.    Financial services providers, including banks and payment processing companies,

and Investment Services Providers are required to be on alert for pyramid-type Ponzi schemes

because they are one of the most common schemes presently being used by international thieves,




                                                    53
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 60 of 424



and recently, by organized crime.

       339.    Pyramid schemes follow a pattern that is well known to the sophisticated

personnel and systems that support financial services providers, including the Defendant

Financial Services Providers and Investment Services Providers.

       340.    As referenced herein, during the putative class period, the TelexFree Pyramid

Scheme made use of pyramid-scheme techniques recognizable or known to the Financial

Services Provider Defendants. They include but are not limited to the following:

       341.    The Hook: In a pyramid scheme, potential investors are promised that an

investment opportunity will achieve an above normal rate of return on investment that is often

specified, or very easy to figure out. The promised interest rate or return on investment in

successful pyramid schemes will be an amount high enough to be worthwhile to the investor but

not so high as to be unbelievable. This is called an “above normal rate of return on investment.”

In violation of M.G.L. c. 93, § 69, TelexFree promised, and purported to deliver to hard-working

Promoters, a return rate of over 200% per year for placing ads and performing the other tasks

included in its uniform contract and marketing materials. This was a false promise, as

TelexFree’s ability to pay any returns whatsoever was contingent on its bilking new victims.

       342.    In a pyramid scheme, in addition to lending credibility to the scam, the high rate

of return serves as the goal for others to reach and an encouragement to borrow money or drain

one’s life savings. Other frequent reasons used to support the specified “above normal rate of

return” include “inside information” or “access to an investment opportunity not available to the

general public.” Here, TelexFree falsely promoted its VoIP technology as cutting edge and

proprietary. It was not. The TelexFree product was a grade below what was available for free

via Google Voice or Skype.




                                                    54
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 61 of 424



       343.    The Scheme is Showered with Credibility: The victims of pyramid schemes are

always given a believable explanation of how their investment will earn the “above normal rate

of return on investment.” The explanation must be good enough to convince people to invest

and reinvest their money and importantly, to recruit others. Many times the founders or those

running the company operating the pyramid scheme are described as being highly successful,

skilled, trained or educated. For example here, TelexFree falsely represented on its web site that

the Founder and Principal Merrill was a college graduate with specialty degrees in a field related

to the product they touted as driving the profit. TelexFree also deceptively touted its Principals

long-term experience and involvement in telecommunications. Most often, perpetrators of

pyramid schemes will hire lawyers, certified public accountants (“CPAs”), or other credible

professionals to bless the scam as a legal and sound business opportunity. The lawyers, CPAs

and other professionals vouch for the scam in exchange for payoffs. They will also often have

other seemingly credible persons serve as shills by touting the investment as an incredibly great

opportunity that worked for them. Shills include so-called rock stars and so-called regular

people all of whom have “gotten rich quick” through the pyramid scheme.

       344.    As referenced herein, TelexFree made use of virtually all of the pyramid-scheme

techniques recognizable or known to the Financial Services Provider Defendants. For example,

TelexFree first had Defendant Nehra, an attorney who also heavily promoted himself as having

specialized MLM experience, guarantee that TelexFree was a legitimate business enterprise. It

also promoted Nehra’s partnership with another leading MLM attorney, Waak. TelexFree also

hired CPA Craft to serve as its chief financial officer. TelexFree was also publicly tied to Bank

of America and TD Bank. At all times, well-known MLM “professionals” with great experience

or success were hired to state on TelexFree’s behalf that the Pyramid Scheme was legal and a




                                                    55
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 62 of 424



good investment. TelexFree made such use of Rodrigues, De La Rosa, Crosby, Sloan, Shoyfer,

Smith and others who made over $500,000.

       345.    TelexFree, like other major pyramid schemes before it, also held extravagant

conferences at hotels that were beyond the means of its victims and hyped the success of

individuals who had supposedly “gotten rich quick” through the scheme. The owners and a

select few top promoters surrounded themselves with rich and lavish settings and publicly

boasted of their supposed massive earnings and “rags to riches” stories.

       346.    Initial Investors Paid Off: In most pyramid schemes, some initial investors will

receive the promised return. This trick is used to convince victims that the investment is not

risky and that a return will be received. The scammers use smaller payouts to bring in bigger

ones. Payouts are also used to prompt victims to bring in the investment cash of their family,

friends, co-workers and others. It is also used to turn the $100 dollar investor into a $1,000 or

$10,000 investor. Pyramid schemes succeed because the majority of victims invest over and

over with larger amounts of cash. They also unwittingly recommend the scheme to their family,

friends, and business associates, as the scam appears to provide them with benefits early on.

This is all part of the scammers’ deliberate plan. Scam artists will pay the initial investment

money to the investors, plus the specified interest rate or return, to lure in more and greater

investments. Many of TelexFree’s Promoters initially invested small sums and then after

receiving the above normal rate of return on investment invested a great deal more. Many

convinced their family and friends to invest. Some Promoters took out loans and others emptied

their savings accounts.

       347.    Communicated Successes: Pyramid scheme principals and others at the top

levels will uniformly and heavily promote success stories and build in a system that




                                                     56
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 63 of 424



communicates motivating success stories. The historical success of the investment opportunity

is another ploy intended to deceptively lend credibility to the pyramid scheme. Historically, the

most damaging pyramid schemes put victims in a position where they believed convincing others

close to them to invest money into the scam was doing them a great favor. TelexFree showered

its investors and potential investors with stories and visuals evidencing big payoffs. TelexFree

positioned its owners and Top Level Promoters as “Rock Stars” and they promoted the above

normal rate of return on investment, often with great deal of flourish. Large-scale pyramid

schemes also typically sponsor conferences and events at hotels or exotic locations, as did

TelexFree. Large-scale pyramid schemes also commonly promote success stories involving tales

of great income, early retirement or other dreams come true. TelexFree played each of those

angles heavily. TelexFree spokespersons, including the Top Promoters, often sported expensive

attire, and promoted the fact they owned luxury cars and boats, lived in enormous homes, and

made their dreams come true.

       348.    The Federal Trade Commission first took concerted action against a pyramid

scheme in the 1970’s. By the 1990’s, the incidence of pyramid and Ponzi schemes was

increasing. Today, they are at epidemic levels.20

       349.    According to the Securities Exchange Commission (the “SEC”) and the North

American Securities Administrators Association, scammers pitching phony securities cost U.S.

investors between $10 and $15 billion a year – more than a million dollars an hour. Many of

these scams use the Ponzi method – paying off a few early investors with other investors’ money


20
   See Dean Jobb, People Continue to Fall for Ponzi Scheme Swindlers, The Chronicle Herald,
(Mar. 8, 2015), http://thechronicleherald.ca/thenovascotian/1273451-people-continue-to-fall-for-
ponzi-scheme-swindlers; see also Benjamin B. Wagner, Crimes on Main Street Are as
Devastating as Those on Wall Street, United States Department of Justice (Dec. 8, 2104),
http://www.justice.gov/usao/priority-areas/financial-fraud/investment-fraud (citing surge in
Ponzi scheme cases).



                                                    57
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 64 of 424



– to stir up business. Telemarketing boiler rooms, whose frauds cost an estimated $40 billion a

year, often run Ponzi schemes.21

       350.    The Better Business Bureau has labeled Ponzi-style financial rings “the biggest

single fraud threat confronting American investors.”22

       351.    Since 2009, the Department has authorized 94 new Assistant U.S. Attorney

positions, both criminal prosecutors and civil litigators, to combat financial fraud in districts all

across the country.23

       352.    Enforcement cases brought by the Commodity Futures Trading Commission rose

by 45% from September 2010 to September 2011, and the Federal Bureau of Investigation

opened more than 1000 new investigations into the existence of such schemes during that same

time period.24 This represented a 150% increase from 2008.

       353.    Enforcement steps are having an impact. Between fiscal year 2008 and fiscal year

2011, the numbers of defendants prosecuted by the U.S. Attorneys’ Offices for securities fraud

and other financial fraud offenses increased dramatically each year. More prosecutions of

defendants also mean more restitution orders for victims and more forfeiture of ill-gotten gains.25

       354.    With respect to the TelexFree Scheme, the Federal Trade Commission stated that

TelexFree utilized a pyramid scheme structure offering straight recruitment commissions and

21
   Association of Certified Fraud Examiners, Ponzi Schemes, (last visited Apr. 30, 2015),
http://www.acfe.com/ponzi-schemes.aspx.
22
   Id.
23
   Benjamin B. Wagner, Crimes on Main Street Are as Devastating as Those on Wall Street,
United States Department of Justice (Dec. 8, 2104), http://www.justice.gov/usao/priority-
areas/financial-fraud/investment-fraud.
24
   See Ben Protess, Post-Madoff, A Greater Awareness of Ponzi Schemes, DealB%k (Nov. 14,
2011), http://dealbook.nytimes.com/2011/11/14/post-madoff-a-greater-awareness-of-ponzi-
schemes/?_r=0.
25
   Benjamin B. Wagner, Crimes on Main Street Are as Devastating as Those on Wall Street,
United States Department of Justice (Dec. 8, 2104), http://www.justice.gov/usao/priority-
areas/financial-fraud/investment-fraud.



                                                      58
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 65 of 424



binary recruitment commissions. These commissions directly compensate existing affiliates

upon the recruitment of new affiliates into the scheme.

       355.    At times relevant to this complaint, the Defendant Founders, Principals, Executive

Office, Top Level Promoters and Associated Individual Defendants knew that TelexFree was a

Pyramid Scheme and yet actively assisted and profited thereby.

       356.    At times relevant to this complaint, the Defendant Attorneys, Defendant

Accountants, other Professional Service Providers, and Persons Associated with them knew that

TelexFree was a Pyramid Scheme and yet unlawfully, unfairly or deceptively offered substantial

assistance, aided and abetted and profited thereby.

       357.    At times relevant to this complaint, the Defendant Financial Services Providers

and Investment Services Providers knew that TelexFree was a Pyramid Scheme and yet

unlawfully unfairly and deceptively actively offered substantial assistance, aided and abetted and

profited thereby and were unjustly enriched.

       358.    TelexFree presented itself to the putative class as a marketer of

telecommunications.

       359.    The records and the TelexFree Pre-March 9 Contract, however, establish that

TelexFree did not compensate its “Promoters” primarily for sales of the VoIP product, nor for

carrying out legitimate advertising.

       360.    TelexFree, with the integral assistance of numerous banks, payment processors,

professionals and other third parties, operated an unlawful Pyramid Scheme of nationwide and

international scope.

       361.    As referenced herein, TelexFree was nothing more than a retooling of its illegal

operation in Brazil.




                                                      59
       Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 66 of 424



        362.   Using run-of-the-mill and essentially borrowed technology, TelexFree rebranded

Disc A Vontade’s VoIP program, offering it for a flat monthly fee of $49.90.

        363.   TelexFree deceptively promoted its unlawful enterprise as offering a cutting-edge

VoIP service program called “99TelexFree.”

        364.   Because it featured an inferior product that offered no improvement over what

others Google Voice, Skype, or others made available elsewhere for free, Wanzeler, Merrill and

Costa’s Disk A Vontade’s phone service had been unprofitable. Departing from the unsuccessful

Disk A Vontade business model, TelexFree coupled the VoIP program with a purportedly

lucrative and fraudulent scheme. The VoIP program served purely as a façade.

        365.   TelexFree, Inc., TelexFree, LLC and TelexFree Financial, Inc. operated a

Pyramid Scheme that defrauded hundreds of thousands of individuals out of hundreds of millions

of dollars.

        366.   TelexFree was willfully and knowingly, wrongfully and maliciously, unfairly and

deceptively organized and maintained. From the start it was intended to, and did, unlawfully

convert, divert, launder and shelter funds invested by Plaintiffs and the putative class.

        367.   TelexFree could not have successfully carried out its unlawful enterprise, nor

launder or shelter its ill-gotten funds, without the integral assistance of the other Defendants,

including the cooperating Defendant financial institutions, payment processing service

companies and Operational Defendants.

        368.   TelexFree purported to sell internet telephone services but, in actuality, generated

its income almost exclusively through its recruitment of “Members” (also referred to

interchangeably herein as “Promoters”).

        369.   TelexFree promised its Promoters a guaranteed return on investment in excess of




                                                     60
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 67 of 424



200% annually, purportedly in exchange for promoting TelexFree’s business.

       370.      TelexFree created memberships, known as “AdCentral” packages, which entitled

Promoters to be paid for cutting-and-pasting spam advertisements on the Internet, creating the

illusion that they were performing valuable services in exchange for compensation.

       371.      TelexFree promised its Promoters a guaranteed financial return in exchange for

their participation in a passive income scheme.

       372.      Promoters were financially motivated to recruit and “build” their own network of

new Members because they were promised additional compensation when they did. TelexFree

did not monitor the futile make-work activity of cutting-and-pasting of spam advertisements by

its Promoters.

       373.      At all times relevant to this complaint, TelexFree and each of its Executives and

Top Level Promoters, knew that the purported requirement made upon TelexFree Members to

place ads was a sham, yet an integral part of the unfair and deceptive acts and practices necessary

to carry out and further their unlawful business enterprise.

       374.      At times relevant to this complaint, TelexFree and each of its Licensed

Professionals, Financial Services Providers, Investment Services Providers, Top Promoters, and

Investment Services Providers also knew that the purported requirement made upon TelexFree

Members to place ads was economically worthless, yet an integral part of TelexFree’s business

enterprise.

       375.      Though TelexFree was purportedly a separate and distinct legal entity from

Ympactus, Wanzeler, Labriola, Merrill and Costa intermingled the resources and assets of the

two businesses including the labor and representation of employees and executives, telephones,

addresses, office furniture and space, bank and other financial accounts, finances, computer




                                                     61
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 68 of 424



network systems, and postage.

       376.    Wanzeler, Labriola, Merrill and Costa used the TelexFree entity as a convenient

vehicle to re-create in the United States the same massive Pyramid Scheme that they had earlier

conducted in Brazil, even to the extent, for example, that both companies also provided the same

information on their websites.

       377.    Contrary to the malicious, false, unfair and deceptive representations made by

TelexFree, the TelexFree VoIP service was not groundbreaking, and offered nothing more than

what was and is otherwise available for free. In fact, the TelexFree VoIP technology was not

patented or proprietary.

       378.    Wanzeler, Merrill, Labriola and Costa, and those working with them, including

the Top Promoters, specifically targeted unwitting purchasers (the Members/Promoters) for

memberships that promised annualized returns of over 200% in exchange for placing duplicative

advertisements on social media. The bait for TelexFree’s scheme was the right to promote and

profit from its VoIP product - an illusory menial task willfully designed to convince purchasers

of the legitimacy of the business model.

       379.    TelexFree similarly used its membership fees ploy to further grow its unlawful

and fraudulent enterprise as well as to unjustly and unfairly line the pockets of the Defendants

with profits earned through the victimization of the putative class representatives and the other

members of the putative class they seek to represent.

       380.    Notwithstanding the earlier shutdown of TelexFree’s essentially identical

operation, Ympactus, and many other indicators of unlawful business operations, each of the

Defendants chose to earn handsome fees for providing services to TelexFree’s suspicious and

unlawful enterprise.




                                                    62
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 69 of 424



       381.     Over time, TelexFree’s revenue from sales of its VoIP service plans only

accounted for only approximately $1.3 million (or approximately 0.1%) of the nearly $1.1 billion

needed to honor its promises to Promoters. This was because TelexFree had virtually no

legitimate business, and almost all of its receipts were simply new investments of more people

duped into expecting sizeable returns.

       382.     Financial Services Providers and Investment Services Providers who performed

the Know Your Customer investigations and analysis were aware of this because the Red Flags

directed them to the suspicious, tortious and unlawful activity referenced herein.

       383.     The Financial Services Providers and Investment Services Providers who

performed the Know Your Customer investigations and analysis were able to recognize with the

help of their robust or sophisticated systems or personnel that TelexFree’s actual business was

the unlawful recruitment of new Promoters.

       384.     With hundreds of thousands of victims, TelexFree appears to be one of the

largest, if not the largest, pyramid schemes in history by number of members.

       385.     New Promoters generated no income by placing advertisements on the Internet.

New Promoters did, however, generate income for TelexFree through the recruitment of more

new Promoters who paid its membership fees. TelexFree’s operations were unsustainable

without a continuous influx of new capital coming from the recruitment of additional

participants.

       386.     The income-generating activity that drove TelexFree’s unlawful passive income

scheme was the payment of a fee in the amount of either $289 or $1,375 to become a Promoter.

TelexFree offered options that provided for a tiered return.

       387.     The first option was known as the “AdCentral” program. Participation in




                                                    63
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 70 of 424



AdCentral cost $289 plus a $50 membership fee for a one-year contract.

       388.    The $50 membership fee purchased a purported license to sell the product and

entitlement to otherwise profit from various bonus structures and recruitment commissions,

including the sale of additional memberships.

       389.    Promoters participating in TelexFree through the AdCentral program received ten

one-month packages of the VoIP service and in return were instructed to place one internet

advertisement a day.

       390.    For every week a Promoter placed advertisements, they received one additional

VoIP package and were guaranteed a weekly payment of $20 ($1,040 for the entire year).

       391.    Each of the Financial Services Provider Defendants was given access to

TelexFree’s Promotional Advertisements at the commencement of or during its relationship with

TelexFree.26

       392.    Each of the Financial Services Provider Defendants reviewed TelexFree’s

Promotional Advertisements at the commencement of or during its relationship with TelexFree.27

       393.    The AdCentral program offered a 207% return on the original amount paid.28

       394.    The second option, known as the “AdCentral Family” program, cost $1,375 plus

the $50 membership fee for a one-year contract, a purported license to sell the product.29

       395.    Promoters in the AdCentral Family program received fifty-one-month VoIP

packages and had to post five advertisements on the Internet daily.30

       396.    The promotional materials stated that those who posted the required

26
   See TelexFree Promotional Advertisements, attached herewith as Exhibit 6.
27
   Id.
28
   Id.
29
   Id.
30
   Id.



                                                    64
         Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 71 of 424



advertisements received five additional VoIP packages and were guaranteed a weekly payment

of $100 if they did ($5,200 over the year).

         397.   The AdCentral Family program offered an annual return of 265%.31

         398.   The TelexFree advertisement kit enabled participants to be paid for posting pre-

written advertisements, to pre-determined websites, through an automated TelexFree system. A

participant’s daily posting of advertisements generated payments regardless of whether or not

Promoters sold any VoIP Programs.

         399.   TelexFree’s promotional material stated “(y)ou just place your Ad and get paid

weekly regardless of if anyone buys what you are selling or regardless of if you ever recruit a

single person into this opportunity or not. . . . Sounds good doesn’t it?”32

         400.   Posting advertisements was an effortless process that took, at maximum, a minute

per advertisement. In fact, TelexFree touted, “We will take care of your add (sic) posting and

teach you the trick to submit your five ad (sic) in one click”33

         401.   Members were not required or expected to close any internet phone sales.

         402.   Members were compensated solely for recruiting new Members and for

performing the menial, pretextual activity of cutting-and-pasting advertisements. The posting of

these supposed advertisements was meaningless.

         403.   Promoters were posting a massive volume of nearly identical ads on the same

websites in an already saturated market. Members were not paid according to how many viewers

clicked the ads.

         404.   The marketing strategy of TelexFree was to recruit more Promoters, not to sell its


31
   Id.
32
   Id.
33
   Id.



                                                     65
           Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 72 of 424



VoIP programs.

           405.   For example, in early April 2014, Adpost.com had in excess of 33,000 TelexFree

ads, and ClassifiedsGiant.com had in excess of 25,000 ads posted since February 1, 2014.

           406.   Promoters also had other income options. For example, he or she could sell the

additional VoIP Programs they “earned” back to TelexFree for $20.

           407.   The TelexFree passive income scheme generated even further returns for

participants through various bonus structures and recruitment commissions. TelexFree and the

Defendant Founders deceptively tailored additional income streams to incentivize recruitment.

For example, TelexFree provided marketing materials on its website that current Promoters

could download and use to recruit new members;34 new Promoters were promised a one-time

bonus of $20 for each recruited AdCentral member and $100 for each recruited AdCentral

Family member; and Promoters who recruited two additional Promoters were promised a bonus

of $20 for each direct and indirect participant in their “network,” up to a maximum of $440. All

these options were maliciously, willfully and knowingly reverse-engineered to unfairly and

deceptively drive membership-related income into TelexFree’s coffers and did not drive sales of

its VoIP product.

           408.   TelexFree’s unlawful enterprise was particularly reprehensible because it

encouraged its Promoters to unwittingly turn their family, friends and close associates into

victims. TelexFree and the Defendant Founders deceptively tailored income streams to

capitalize on the tight social and familial immigrant communities they targeted. Under a “Team

Builder Plan,” AdCentral Family Promoters who recruited ten other AdCentral Family members,

each of whom sold five VoIP packages (to themselves or others), were promised 2% of


34
     Id.



                                                      66
           Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 73 of 424



TelexFree’s net billing in the following month, up to $39,600. Promoters were promised

commissions based on sales of the VoIP service: 90% for the initial VoIP package sold to a

customer he/she recruited, 10% monthly for direct participants who renewed the service, and 2%

monthly for each indirect participant who renewed their service down to the sixth level of the

Promoter’s network.

           409.   As represented in the TelexFree website and promotional materials mailed out

and handed to participants at TelexFree’s “Extravaganzas” by Defendant Principals, Executive

Office and Top Level Promoters, a Promoter was allowed to invest in more than one

advertisement kit and purchase the VoIP Program to earn bonuses.

           410.   A feature of TelexFree’s bonus structure and recruitment commissions is the fact

that TelexFree participants could self-qualify for sales and commissions.

           411.   A Promoter was allowed to purchase a VoIP program, never use the program, and

still qualify for additional income.

           412.   Therefore, without selling any VoIP programs, the Promoter could receive, or

expect to receive, a return far over the 200-250% guaranteed return.35

           413.   TelexFree’s revenue from sales of VoIP programs alone was entirely inadequate

to satisfy the payments it promised to Promoters.

           414.   According to an investigation conducted by the SEC, between August 2012 and

March 2014, TelexFree received slightly more than $1.3 million from the sale of approximately

26,300 VoIP programs, while receiving more than $302 million in investments by Promoters,

less than one-half of one percent of total revenue during this period from sales of its purported

product.


35
     Id.



                                                     67
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 74 of 424



       415.   During this period, TelexFree, the Defendant Founders and Top Level Promoters

promised to pay Promoters over $1.1 billion.

       416.   TelexFree did not produce anywhere near $1.1 billion dollars in VoIP revenue.

       417.   According to an investigation by the SOC, in 2012 and 2013 TelexFree identified

4,845,576 VoIP program transactions totaling $238,395,353.80.

       418.   Net revenue received by TelexFree from VoIP program sales was inhibited by

substantial commission payments.

       419.   In other words, only a trivial number, if any, of non-Promoters purchased the

VoIP product. In his statement to the Massachusetts SOC, TelexFree Founder Wanzeler could

not identify the number of individuals who purchased only a VoIP program without also

becoming a participant, and provided wildly varied estimates when challenged to identify the

number of VoIP programs sold to non-participants.

       420.   Over the same period, TelexFree received 783,771 package purchases of either

$289 or $1,375 totaling $880,189,455.32.

       421.   Under this compensation plan, if each of the 783,771 Promoters invested in only

one AdCentral package at $289 and only posted one advertisement per day, TelexFree would

have owed Promoters $799,446,420.

       422.   Under this compensation plan, if each of the 783,771 Promoters invested in the

AdCentral Family package at $1,375 and only posted five advertisements per day, TelexFree

would have owed $3,997,232,100 to Promoters.

       423.   According to data provided by TelexFree, the $1,375 AdCentral Family

memberships accounted for 88% of the transactions by Massachusetts-based participants.

       424.   Even assuming that only 50% of all participant memberships were at the




                                                    68
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 75 of 424



AdCentral Family level, TelexFree would still have owed $2,398,897,200, a number that far

exceeded TelexFree’s reported total revenues over the same period.

       425.    This figure of almost $2.4 billion omits further bonuses, recruitment commissions

and revenue sharing; including these additional payments would create an even greater disparity

between the VoIP program revenue and the guaranteed money paid out of the passive income

scheme to Promoters.

       426.    At no time during the class period did TelexFree generate sufficient funds from

sales of their phone service to make the payments they had contracted to pay to existing

Promoters. Those funds came from the registration fees of subsequent TelexFree Promoters.

           L. Gallery of Rogues Assembled

                   1. The Seasoned Scam Artists

       427.    TelexFree, Wanzeler, Merrill, Costa, Labriola and others enlisted the involvement

of persons and entities that operated or otherwise had highly publicized involvement in business

models that were later found to be fraudulent and unlawful Ponzi Schemes.

       428.    For example, prior to his involvement with TelexFree, Rodrigues was charged by

the SEC with operating a fraudulent pyramid scheme under the name of Universo FoneClub

Corporation, another Massachusetts corporation formed by Rodrigues, in which he acted as

officer and director.

       429.    Rodrigues settled these charges in 2007. As a condition of his settlement,

Rodrigues was permanently enjoined from violating Section 10(b) of the Exchange Act and Rule

10b-5, and Sections 5(a), 5(c) and 17(a) of the Securities Act.

       430.    As a condition of his settlement, Rodrigues was further ordered disgorged of

approximately $1.8 million of related ill-gotten gains.

       431.    Rodrigues formed and organized WWW Global Business, Inc. (“WWW Global



                                                    69
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 76 of 424



Business”) on or about February 7, 2013, to market and sell TelexFree Memberships. WWW

Global Business was and is a “shell” corporation holding no, or virtually no, assets and having

no employees beyond its principal, Defendant Rodrigues, who served as its sole director, officer,

and agent for service. WWW Global Business was organized for the sole purpose of marketing

and selling TelexFree Memberships, i.e. AdCentral packages, and did not engage in the sale of

TelexFree’s purported VoIP product.

       432.       At all times material herein, WWW Global Business was effectively an alter ego

of Defendant Rodrigues, and furthermore, had no legitimate business purpose, failed to maintain

corporate formalities, had no independent board of directors and otherwise served as a “façade”

for the sole benefit of Defendant Rodrigues.

       433.       Rodrigues attended meetings at TelexFree’s Marlborough Office headquarters.

While at TelexFree’s headquarters, on phone conferences and while located elsewhere, he

unfairly and deceptively conspired with other Defendants to carry on TelexFree’s unlawful

enterprises. Despite having knowledge that TelexFree was an enterprise carrying out unlawful,

unfair, or deceptive acts or practices, Rodrigues personally performed integral services and

provided substantial and essential advice and assistance that were used to further TelexFree’s

unlawful business.

       434.       Rodrigues’s SEC and criminal related history was available to the Financial

Services Provider Defendants while they were carrying out Know Your Customer due diligence

investigations.

       435.       TelexFree and the Defendant Founders and Principals willfully and knowingly

utilized Rodrigues. Rodrigues was allowed to join and market the program despite his previous

criminal convictions. In fact, Rodriques was selected for a prominent role in TelexFree because




                                                     70
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 77 of 424



he had experience running a related scam.

       436.    Another example is Brandon Bradshaw, who had formerly served as vice

president and sales director of AddWallet, a now-defunct pyramid scheme, through March 29,

2013. AddWallet was a successor to Zeek Rewards, an infamous Ponzi scheme. Zeek Rewards

ran from January 2011 into August 2012 when the SEC shut it down. The Zeek Rewards Ponzi

scheme bilked investors out of a purported $850 million dollars. Prior to being shut down, Zeek

Rewards was alleged to have paid out $350 million dollars to early investors.

       437.    Under the guise of a penny auction, Zeek Rewards let its members invest in the

company and paid out a daily rate of investment that guaranteed affiliates (investors) that over 90

days, they would receive more than 100% of their investment back. At the time the SEC shut

them down, they only had enough capital to keep the business afloat for 90 days. AddWallet’s

business structure was based on Zeek Rewards and was intended to lure in former Zeek Rewards

members, many of whom had already lost funds in Zeek Reward’s collapse.

       438.    In March 2013, AddWallet held a conference call intended to assure investors.

During the call, AddWallet representatives assured investors that it was an offshore company and

immune from the SEC.

       439.    Bradshaw answered most of the questions on the call. He started by lamenting

the loss of Zeek Rewards and highlighting the intentional similarities that exist between it and

AddWallet. He stated that:

                   •   [4:52] “After the fall of the major player Zeek (Rewards), we. . .
                       saw a lot of things there.”

                   •   [13:34] “It’s unfortunate what happened, a lot of good people got
                       hurt. I thought Zeek was doing a fantastic job.”

                   •   [5:26] “We put a base operating system down. Yes, it’s very much
                       like Zeek when you go into the retail profit pool earnings, you see
                       something that you’ve seen before.”


                                                    71
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 78 of 424



       440.    In August 2013, as the AddWallet scheme dwindled, Bradshaw abruptly left his

position with AddWallet, without providing any reason to members. Almost immediately,

Bradshaw was a TelexFree spokesperson.

       441.    Bradshaw spoke during a September 6, 2013 TelexFree conference call hosted by

Labriola, during which Bradshaw promoted sales of TelexFree memberships and instructed and

otherwise provided advice to Promoters and potential Promoters on behalf of TelexFree that

furthered its unlawful enterprise.

       442.    During the September 6, 2013 TelexFree conference call, Bradshaw advised those

on the call of the fastest way to transfer payments of membership fees to TelexFree. Bradshaw

directly made other unfair and deceptive misrepresentations to the putative class that furthered

TelexFree’s unlawful enterprise.

       443.    In 2014, Bradshaw became a co-founder of another pyramid scheme, Genesis

Global Network, which was characterized in online promotional materials as “operat[ing] just

like Zeek and Add Wallet. The early members in Zeek earned over $1 Million and this one is

better and completely offshore.”36

       444.    Another example is Defendant Miller, another big player in the infamous $850

million Zeek Rewards Ponzi scheme, which had a component similar to TelexFree’s AdCentral.

Like TelexFree Members, Zeek members were told they got paid for posting ads about the

company online. Zeek Rewards told its “Affiliates” that in order to “earn” their points, they

were required to place a short, free digital ad each day on one of the many free classified

websites available on the Internet. According to Zeek receiver Kenneth D. Bell, “[i]n reality the

ads were just an attempt to manufacture a cover for what was nothing more than the investment

36
 See https://www.facebook.com/mlmsuccessgroup/posts/772337832778294; see also Exhibit 3,
Decl. of Gray Echavarria, Attachment 25.



                                                    72
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 79 of 424



of money by Affiliates with the expectation of receiving daily ‘profit’ distributions.” Bell

targeted Miller in his prosecution of Zeek’s massive Ponzi scheme. Miller spoke on behalf of

TelexFree at TelexFree events and was one of its key pitchmen.

       445.    According to a video playing on YouTube, Miller was one of the featured

TelexFree speakers at the Newport Beach event. Members of his group claim in videos that, if

one sends $15,125 to TelexFree to purchase a “contract,” one will emerge with guaranteed

earnings of at least $1,100 a week for a year. The math of the claim is basically this: $1,100 a

week for 52 weeks equals $57,200. Subtract the original outlay of $15,125, and emerge with

$42,075 on the plus side.

       446.    Indeed, TelexFree was at all times relevant to the complaint staffed by what

amounted to an “all-star team” of online network marketing scam artists.

                   2. The Professional Legitimizers’ Roles

       447.    TelexFree, Wanzeler, Merrill, and Costa also enlisted the involvement of persons

and entities who provided advice and blessed, or provided opinions that purported to legitimize,

business models that were later found to be fraudulent and unlawful pyramid schemes. For

example, Defendant Attorney Nehra publicly opined, during TelexFree conferences and “Super

Weekend” events,37 as well as in communications with the press,38 that he had examined

TelexFree’s business model and determined it to be legal, and that TelexFree “pays ONLY on

the sale of its VOIP long distance product.”

       448.    TelexFree’s operations had many signs of unlawful, unfair and deceptive

wrongdoing that were highly suspicious and in fact constituted Red Flags recognized by the


37
   See Exhibit 4, Decl. of Carol L. Harris, Exhibit 14.
38
   Id.




                                                     73
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 80 of 424



Federal Financial Institutions Examinations Counsel (“FFIEC”).

         449.    Moreover, each Defendant had knowledge of the Brazilian authorities’ seizure of

Ympactus’ assets that were directly connected to Wanzeler, Merrill and Costa.

         450.    After authorities shut down TelexFree’s Brazilian unlawful predecessor,

Ympactus, the Licensed Professionals and Financial Services Providers knew that TelexFree was

nothing other than a new entity created by the same principals to engage in the same unlawful

enterprise yet did business with it.

         451.    At times relevant to this complaint, TelexFree had a website that was managed by

its Executives and Executive Office, and designed and maintained by Opt3 Solutions Inc. and

Defendant Borromei.

         452.    The promotional materials posted online by TelexFree and its Executives

specifically referred to income received by Promoters for placing ads as part of the AdCentral

Packages as “passive income”39 in violation of Massachusetts black letter law.

         453.    In addition to the March 1, 2013 press release, where Merrill admitted TelexFree

did not condition payment actual sales of its VoIP product, the multitude of marketing materials

provided on the TelexFree website only contained a single slide mentioning the VoIP service.

         454.    The great bulk of the content centered on the payment for posting of ads, such as

“Work over the Internet Posting ads daily,” and the membership commission structure.

         455.    The website emphasized the simplicity of its advertising system, stating

“TelexFree turnkey marketing system makes internet advertising simply & duplicatelable [sic],”

and “[w]e have it all computerized [sic], with only 3 steps, in your virtual office.”

         456.    All of this served as “Red Flags” to the sophisticated Financial Services


39
     See TelexFree Promotional Advertisements, attached herewith as Exhibit 6.



                                                     74
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 81 of 424



Defendants, Investment Services Providers and Licensed Professionals Defendants, who had

sophisticated Know Your Client protocols and systems as well as expertise in MLM.

        457.    The Attorney Defendants each provided legal services to TelexFree.

        458.    The Attorney Defendants each are self-proclaimed MLM and direct marketing

specialist attorneys.40

        459.    The Attorney Defendants each boast on their respective websites that they have

vast knowledge and experience representing MLM and direct-sales clients.41

        460.    The Attorney Defendants each boast on their respective websites that they have

specialized knowledge and experience and can discern between legitimate and lawful MLM and

direct-sales ventures and illegitimate and unlawful pyramid or Ponzi scheme ventures.42

        461.    Nehra and Waak Law Firm, Nehra Law Firm, Waak Law Firm, Nehra and Waak,

were also persons who the Financial Services Providers knew had prior involvement in pyramid

or unlawful MLM schemes.

        462.    There was no clear distinction between Nehra, Nehra Law Firm, and Nehra and

Waak Law Firm with regard to the legal services that they provided to TelexFree.

        463.    Nehra represented or advised ventures that had been shuttered by state or federal

authorities as fraudulent pyramid or Ponzi schemes, including Zeek Rewards and AdSurfDaily,

both before and concurrent with Nehra’s provision of services to TelexFree.

        464.    During the investigation of the AdSurfDaily scheme, Attorney Nehra filed an

affidavit in court representing that AdSurfDaily was “not a Ponzi Scheme.”

        465.    AdSurfDaily’s operations were shut down as a Ponzi scheme in 2010.


40
   See Exhibit 4, Decl. of Carol L. Harris, ¶¶ 6-49, Exhibits 1-14.
41
   See id.
42
   See id.



                                                    75
         Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 82 of 424



          466.    Zeek Rewards’ operations were shut down as an unlawful pyramid and Ponzi

scheme in August 2012.

          467.    Nehra’s extensive experience with MLM and direct-sales ventures, particularly

his involvement with the unlawful AdSurfDaily and Zeek Rewards ventures, armed him with the

knowledge of what constitutes violations of United States securities law.

          468.    The Attorney Defendants were used in an attempt to hide TelexFree’s Pyramid

Scheme activity with obfuscating phraseology.

          469.    Similar to Nehra, Waak claims to have over thirty years advising MLM and

direct-selling enterprises. Waak claims to have managed the legal defense of multiple class

action lawsuits involving claims for “pyramiding, securities fraud, false advertising and civil

RICO.”

          470.    As counsel for TelexFree, the Attorney Defendants had actual personal

knowledge of TelexFree’s product and business model.

          471.    Nehra, negligently or recklessly gave his professional opinion as a duly licensed

attorney who specialized in MLM for decades. He informed the putative class in July 2013 that

he had “vetted” and “bless[ed]” TelexFree’s business model and operation.43

          472.    The Attorney Defendants negligently or recklessly drew upon their prior

experience to substantially aid, abet, and play an integral role in TelexFree’s unlawful, unfair,

and deceptive acts and practices during the times relevant to this complaint.

          473.    Despite their actual knowledge, rather than decline or cease rendering services to

TelexFree, the Attorney Defendants failed to adequately provide even minimally acceptable legal

counsel.


43
     See Exhibit 4, Decl. of Carol L. Harris, ¶ 19, Exhibit 14.



                                                       76
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 83 of 424



       474.    In spring 2013, TelexFree was forced to focus on new markets, including the

United States and Canada, because its Brazilian operations had been shut down and all of its

Brazilian assets frozen. TelexFree used the presence, representations and/or statements of the

Attorney Defendants to perpetuate and advance the Pyramid Scheme in those new markets.

       475.    Nehra’s representations and statements that TelexFree’s operations in the United

States were legitimate and lawful were part of its total “post Brazilian shut down package.”

       476.    Nehra was aware of how his representations and statements were being used by

TelexFree, yet willingly spoke on behalf of TelexFree at an event dubbed a “Super Weekend” in

Newport Beach, California on July 26 and 27, 2013. His focus at the “Super Weekend” event

was to reassure Promoters that TelexFree’s United States operations were legitimate, lawful and

worthy of investment.

       477.    Although at the time of the “Super Weekend,” TelexFree’s Brazilian bank

accounts had been frozen and all of TelexFree’s Brazilian recruiting and payments had been

suspended by court order in its largest affiliate market, Nehra advised attendees that the

shutdown in Brazil would not affect TelexFree’s operations in the United States.

       478.    Nehra spoke at length during that “Super Weekend” and reassured the attendees

of the legality and legitimacy of TelexFree’s operations in the United States, stating “It is legally

designed . . . you are on very solid legal ground,” and that TelexFree’s operations had been

“vetted by the Nehra and Waak law firm.”

       479.    Nehra’s statements and opinions provided legal representations. Nehra’s

statements and opinions constituted legal advice. Nehra knew that TelexFree’s conduct

constituted a breach of duty to its Promoters.

       480.    In addition, at all relevant times, the Attorney Defendants consented to be and




                                                     77
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 84 of 424



acted as agents of Telex Free and had authority to represent and bind TelexFree.

       481.    As agents of TelexFree, the Attorney Defendants owed a duty to the putative class

not to negligently or recklessly make statements or misrepresentations, or offer incorrect

opinions that would support the TelexFree business model or smooth the way for the additional

influx of membership driven funding.

       482.    The Attorney Defendants drew direct financial benefit from assisting TelexFree to

perpetuate and further the Pyramid Scheme to the detriment and loss of the putative class.

       483.    Plaintiffs and all other members of the putative class are “Investors” under

Massachusetts state securities law.

       484.    However, upon the advice of the Nehra and Waak attorneys, TelexFree referred to

the members of the putative class as “Associates,” “Members,” and “Promoters.”

       485.    The TelexFree Pre-March 9 Contract at Section 2.6.5 (m) mandates that

Promoters are not to use the term “investment” regarding the registration costs.

       486.    Specifically, the TelexFree Pre-March 9 Contract at Section 2.6.5 (m) provides

that the Promoter must not “use terms that distort the real meaning of products or the mechanism

and functioning of multilevel marketing, including, without limitation, expressions that convey

the idea of instant wealth for nothing in exchange, as well as speaking of registration costs as a

‘financial investment.’ Similarly, it is expressly prohibited to use the term ‘INVESTMENT’ at

meetings and in promotional materials in general, orally or in writing.”

       487.    TelexFree, the Operational Defendants and the Licensed Professional Defendants,

including the Accountant and Attorney Defendants, provided the bad advice that distorted,

furthered and perpetuated the unlawful, unfair and deceptive Pyramid Scheme.

       488.    Promotional materials also falsely represented that TelexFree was a “clean &




                                                    78
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 85 of 424



scam free business.” (Emphasis in original).

           M. TelexFree’s Fraudulent and Deceptive Use of Best Western Hotel

       489.    In addition to the passive income scheme described above, TelexFree maliciously,

falsely and deceptively represented that it had a connection with Best Western Hotel in South

America that it could offer to its Promoters. TelexFree represented that they had an interest in a

Best Western but did not.

       490.    TelexFree’s president Merrill falsely described the Best Western Hotel offer. His

promotion of this false opportunity was an important marketing tool intended to bolster

TelexFree’s credibility.

       491.    TelexFree’s management maliciously, willfully, knowingly and deceptively

featured the offer of the “Hotel Best Western Opportunity” on the front page of the TelexFree

website with an accompanying banner and video.

       492.    TelexFree presented this Best Western Hotel opportunity as having a guaranteed

yearly return of over 8%.

       493.    There was no business relationship between TelexFree and Best Western.

       494.    TelexFree, Opt 3 and Borromei willfully and knowingly kept the Best Western

Hotel opportunity video deceptively on the United States-based TelexFree website for months,

being visible for months after the president of Best Western became aware of the video and

requested TelexFree’s website staff to remove it as part of its “post Brazilian shut down

package.” Defendant Opt 3 lists Best Western Hotel as a client although Best Western

International Inc has never actually retained it.

       495.    Defendants Opt 3 and Defendant Borromei had actual knowledge of and

involvement in TelexFree’s false representation concerning the Best Western investment.

           N. Investigation of, and Injunctions against, TelexFree’s Brazilian Operations in



                                                    79
         Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 86 of 424



                 Brazil

          496.   The following activities were taking place as TelexFree was carrying out

approximately $865,893,524.99 in transactions with the Defendant Financial Services Providers

and also as the Financial Advisors were carrying out their role in this massive multifaceted and

multilayered fraud

          497.   In or about January 2013, the Brazilian Bureau of Consumer Protection (known as

Procon) began to investigate TelexFree.

          498.   In its January 11, 2013 press release, Procon indicated that it had “detected

evidence of crimes”:

                 The investigation initiated by civil prosecution of Consumer Protection
                 (no. 01/2013) shows several controversial issues and possible crimes that
                 put consumers at risk in time to accept that kind of deal.

                 Among the possibilities, there is a breach in the Federal Law No.
                 1.521/51, art. 2, according to which it is a crime:

                 Obtaining or attempting to obtain illicit gains at the expense of the people
                 or of undetermined number of people through speculation or processes
                 fraudulent (‘snowball’, ‘chains’, ‘pichardismo’ and any other equivalent)
                 including Ponzi pyramid.

                 There is also the possible violation of the Code of Consumer Protection
                 (CDC), with false advertising, failure of product information and
                 company, abuse of weakness or ignorance of consumers and conditions
                 unreasonable disadvantage, among others.44

          499.   Procon subsequently initiated an official complaint and notified the “State

Prosecutors Office, the Minister of Finance and the Federal Police.”45

          500.   Shortly after January 11, 2013, Procon’s investigation of TelexFree was widely

reported online by English-language media.

          501.   On February 15, 2013, the MLM news site BehindMLM.com reported that
44
     See Exhibit 3, Decl. of Gray Echavarria, Attachment 6.
45
     See, Exhibit 3, Decl. of Gray Echavarria, Attachment 38.



                                                      80
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 87 of 424



TelexFree was under criminal investigation in Brazil for having operated an illegal Ponzi

scheme.46

       502.    On February 17, 2013, A (MLM) Skeptic, an MLM blog, reported that Brazil’s

Bureau of Consumer Protection had investigated TelexFree upon suspicion of operating a Ponzi

scheme, and had subsequently forwarded the case to the State Prosecutor’s office for filing of

formal charges.47

       503.    On March 9, 2013, the Ministry of Finance, after its investigation, declared that:

               The TelexFree business of selling packages of internet telephony (VoIP,
               its acronym in English), is not sustainable and suggests a Ponzi scheme,
               which is a crime against the popular economy.

               That is the conclusion of the Secretariat for Economic Monitoring of the
               Ministry of Finance (Seae / MF) in a statement on Thursday (14).48

       504.    As the matter progressed through the Brazilian court system, the Ministry of

Finance was ordered not to issue further statements about the matter.

       505.    TelexFree and the Defendant Founders seized upon that fact and circulated

through its affiliates the following misleading misrepresentation of the order:

               It’s official! The investigation on TelexFree has been absolved of what
               Behind MLM has researched and posted.49

       506.    On June 19, 2013, the Brazilian Court in Acre issued an injunction putting “a stop

to TelexFree’s business operations, including the registration of new affiliate investors,

acceptance of new investments and paying any returns owed on existing affiliate investments.”50

       507.    In addition, following a court order in Brazil by Judge Borges for TelexFree to

46
   See Exhibit 3, Decl. of Gray Echavarria, Attachment 6.
47
   See, Exhibit 3, Decl. of Gray Echavarria, Attachment 27.
48
   Id.
49
   See Exhibit 3, Decl. of Gray Echavarria, Attachment 7.
50
   Id.



                                                    81
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 88 of 424



turn over “data relating to the registration and operation of the accounts of each of the affiliates,

including twelve months of retroactive data,” TelexFree claimed it had no access to registrations

and transfer accounts of the company’s Promoters.

       508.    This claim directly contradicts the internet video in which Costa is surrounded by

stacks of books he falsely claims holds the requested affiliate data.51

       509.    At no point did TelexFree sell VoIP products legally in Brazil.

       510.    On January 26, 2015, the Brazilian government filed a criminal complaint seeking

fines and jail time against Defendant Founders Wanzeler and Costa for their failure to register

their offering of VoIP products with the Brazilian National Telecommunications Agency.

           O. TelexFree’s Continued United States’ Operations

       511.    After the Brazilian government’s seizure of Ympactus in June 2013, TelexFree

continued to operate its Pyramid Scheme in the United States.

       512.    In late summer or fall of 2013, TelexFree retained a consulting group, Defendant

Sheffield Group, which also markets itself as having extensive MLM expertise and experience,

to review its business plan. Defendant Sheffield Group is addressed in greater detail below.

       513.    Defendant Jeffrey Babener of Babener & Associates and the GSB Attorney

Defendants suggested to TelexFree that its business plan was unlawful and needed to be

redesigned in the fall of 2013. Babener, Garvey Schubert Barer and the GSB Attorney

Defendants market themselves as having specialized MLM expertise and experience.

       514.    Despite being advised of the illegality of the TelexFree program by Babener and

Babener & Associates and the GSB Attorney Defendants, TelexFree and its Defendant Founders

continued operations with the negligent guidance and advice of the Attorney Defendants without

51
   See Exhibit 3, Decl. of Gray Echavarria, Attachment 24; “TelexFree claim no affiliate data,
fined again,” Behind MLM (Jan. 1, 2014) (explaining Judge Borges’ request and TelexFree’s
contentious response).



                                                     82
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 89 of 424



modification until March 2014.

       515.    Each Defendant knew TelexFree was an unlawful Pyramid Scheme, but continued

to participate in or aid, abet and further such illegal activities. Each Defendant knew that

TelexFree was shut down in Brazil, but continued to participate, substantially aid and abet and

act to further its unlawful operations and activities in the United States.

           P. Collapse of TelexFree’s United States Operations

       516.    On or about February 5, 2014, the SOC, in connection with an investigation of

TelexFree’s operations, served TelexFree with subpoenas.

       517.    At least six banks, not named here as Defendants, rejected TelexFree’s business.

       518.    However over several years of operations, TelexFree did employ financial

accounts, including domestic and international bank accounts and various online payment

processors to carry out and facilitate its fraudulent and deceptive Scheme in the Commonwealth

of Massachusetts including a nearly continuous banking relationship with Bank of America and

TD Bank.

       519.    At least three banks, not named here as Defendants, terminated their relationship

with TelexFree as its illegal and tortious operations became apparent.

       520.    Emails between TelexFree management and financial institutions painted a bleak

picture of TelexFree’s continuing financial operations.

       521.    In an August 28, 2013 email to Defendants Merrill, Craft and

Wanzeler, Defendant Hughes, President of Base Commerce, a payment processing company

serving TelexFree, clearly stated “[n]o US Bank or Processor . . . will accept your [TelexFree]

business given that you are on month five of the Visa Chargeback monitoring program. You are




                                                     83
           Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 90 of 424



one of only three merchants in the USA on month five so you are a real hot-potato as they say.”52

           522.   Financial institutions were an essential part of the TelexFree Pyramid Scheme and

provided substantial assistance or encouragement, without which payments from Promoters

could not be obtained or funneled through various shell companies and personal accounts.

Without the substantial services of the Financial Service Defendants, TelexFree would not have

been able to grow, be maintained or flourish as it did.

              Q. TelexFree’s Belated Efforts to Legitimize Its Scheme

           523.   On March 9, 2014, TelexFree abruptly changed its compensation plan, requiring

Promoters to sell its VoIP product to qualify for the payments that TelexFree had previously

promised to pay them. A central component of the new change affected the ease of participant

withdrawals. TelexFree Participants could no longer withdraw money, even money already

“earned,” without making a specified number of retail sales and recruiting several new investors.

           524.   These changes were put in place in an attempt to forestall the impending collapse

of the scheme.

           525.   Following these changes, numerous TelexFree Participants frantically contacted

the Office of the Secretary of the Commonwealth.

           526.   As it became more difficult to withdraw money from TelexFree, TelexFree

switched its compensation plan from one that paid participants in United States currency to one

that operated on TelexFree “credits,” which were essentially worthless.

           527.   The switch from payment in United States currency to payment in “credits” was

made without any announcement or forewarning to TelexFree’s Members, and was designed

merely to forestall the impending collapse of the Scheme.



52
     Id.



                                                      84
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 91 of 424



       528.    Furthermore, the value of the “credits” issued by TelexFree was not fixed in

relation to any currency, thus giving TelexFree and its Executives the power to alter the value of

the “credits” to suit their own interests and avoid compensating TelexFree’s Members.

       529.    On April 1, 2014, dozens of Promoters descended upon TelexFree’s Marlborough

Office to protest the changes and to attempt to regain access to their money. Local media

covering the chaos interviewed one Promoter who admitted that the VoIP service is “almost

impossible to sell.”53

       530.    On April 14, 2014, TelexFree, Inc., TelexFree, LLC and TelexFree Financial

abruptly sought bankruptcy protection in Nevada under Chapter 11, admitting that they could not

meet their obligations from VoIP revenues and seeking authority to reject all its current

obligations to Promoters.

       531.    In furtherance of the enterprise, TelexFree mailed fraudulent and inaccurate 1099

(Miscellaneous Income) forms to Promoters in or about mid-April 2014, an attempt to create the

illusion that TelexFree had made payments to Promoters when no such payments were made.

       532.    The 1099 forms were provided long after the mandated January 31, 2014

deadline, and some after the April 15, 2014 filing deadline.

       533.    TelexFree falsely represented that Promoters had received income that they in fact

had not received.

       534.    TelexFree’s former officers or employees stated to the TelexFree bankruptcy

transition team that under the TelexFree Pre-March 9 Contract, TelexFree owed its Promoters


53
   See Exhibit 3, Decl. of Gray Echavarria, Attachment 33; see also Scott O’Connell, “Upset
customers look for answers at TelexFREE offices,” Wicked Local-Dennis (April 1, 2014
(updated April 17, 2014)),
http://dennis.wickedlocal.com/article/20140401/NEWS/140409503?sect=More&map=0.




                                                    85
       Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 92 of 424



over $5 billion dollars.

              R. Events Since TelexFree’s Bankruptcy Filing

           535.   On April 15, 2014, the SOC filed an Administrative Complaint against TelexFree,

Inc. and TelexFree, LLC, alleging violations of the Massachusetts Uniform Securities Act,

MASS. GEN. LAWS, c. 110A.

           536.   The SOC sought injunctions and orders requiring TelexFree, Inc. and TelexFree,

LLC to cease and desist from further conduct violating Massachusetts securities laws and

regulations, to provide an accounting of all proceeds received because of TelexFree’s fraud, to

provide restitution to Promoters for losses attributable to the fraud operations, and to disgorge all

profits.

           537.   Also on April 15, 2014, the SEC filed a civil Complaint and Jury Demand against

TelexFree, Inc. and TelexFree, LLC as well as Defendants Merrill, Wanzeler, Labriola, Craft,

Rodrigues, De La Rosa, Crosby, and Sloan, alleging violations of the Securities Act of 1933, the

Securities Exchange Act of 1934, and SEC Regulations. The SEC requested and was granted a

preliminary injunction and an order freezing the assets of TelexFree. The SEC is also seeking

disgorgement of profits and additional civil penalties.

           538.   Additionally, on April 15, 2014, the FBI and the DHS conducted a raid of

TelexFree’s Marlborough Office.

           539.   During this raid by the FBI and DHS, federal agents apprehended Defendant Craft

as he attempted to leave the building with a laptop and approximately $38 million in cashier’s

checks in a bag. He also tried to leave with TelexFree computer equipment containing

incriminating data.

           540.   When questioned, Craft stated to the federal agents he was merely a “consultant,”

and claimed that the checks and computer were “personal.”



                                                     86
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 93 of 424



       541.    Defendant Katia Wanzeler was apprehended as she attempted to board a flight to

Brazil, on which she had a one-way ticket, cash and seventy pounds of luggage.

       542.    On or about May 1, 2014, the Montana Securities Commissioner filed a cease and

desist order against TelexFree.

       543.    The following day, the United States Bankruptcy Court for the District of Nevada,

on motion by the SEC, transferred the matter to the federal district court in Massachusetts,

Central Division.

       544.    During hearings conducted on May 2, 2014, William H. Runge, III, former Chief

Restructuring Officer of TelexFree, estimated that as of TelexFree’s bankruptcy filing TelexFree

had assets of $31 million in its bank accounts, $28 million in brokerage accounts, and nearly $30

million held by payment processing companies.

       545.    The location of hundreds of millions of dollars received by TelexFree from

Promoters remains unknown.

           S. TelexFree’s Principals, Founders and Executive Office Controlled TelexFree,
              Knowingly Perpetrated the Unlawful, Unfair, and Deceptive Pyramid Scheme and
              Made False Representations about TelexFree

       546.    Defendants Merrill, Wanzeler, Labriola, Craft and Costa were responsible for the

control and operation of TelexFree.

       547.    These Defendants, TelexFree’s Founders and Principals, Executive Office and

Top Level Promoters knowingly and willfully conspired to perpetrate, and did perpetrate, the

TelexFree Pyramid Scheme with full awareness of its unfair, deceptive, and unlawful nature.

       548.    Defendant Merrill served as the president, secretary, and director of TelexFree,

Inc.; a manager of TelexFree, LLC; president, secretary and director of TelexFree Financial;

general partner of Defendant Electric, and president, secretary and director of Defendant Mobile,

and in those capacities, exercised significant control over TelexFree’s business operations.



                                                    87
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 94 of 424



         549.   Merrill exercised significant control over the TelexFree Pyramid Scheme. Merrill

has appeared in videos posted to the internet – including, among numerous others, a November

3, 2012 YouTube video entitled “TelexFree James Merrill Brasil,”54 a June 20, 2013 YouTube

video entitled “James Merrill Speaks About TelexFREE BR Investigation,”55 and the highly

promoted “TelexFree 1st Extravaganza” video made available on www.TelexFree.comin which

he can be seen promoting TelexFree as a revenue opportunity for Promoters.

         550.   Merrill also otherwise made numerous false representations in furtherance of the

Pyramid Scheme.

         551.   In a March 21, 2014 press release, Merrill misrepresented that TelexFree had been

“in the VoIP business for more than a decade.”

         552.   Through to at least March 28, 2014, the TelexFree website included a biography

of Merrill, which falsely stated that Merrill was a 1985 graduate of Westfield State University in

economics, and that he is “well versed in one of the new technologies of the era (VoIP).”

         553.   According to testimony obtained by the SOC, Merrill attended Westfield State

University for a mere two years, without either receiving a degree or declaring a major.

         554.   In further direct contravention to the representations made on the TelexFree

websites, Merrill also testified to the SOC on March 25, 2014 that he had only a basic

understanding of VoIP technology.

         555.   Defendant Merrill received $3,136,200 on December 26 and 27, 2013 from one of

the named Financial Service Provider Defendants.

         556.   Defendant Wanzeler served as treasurer and a director of TelexFree, Inc.; a

manager of TelexFree, LLC; vice president, treasurer, and a director of TelexFree Financial;

54
     Available at https://www.youtube.com/watch?v=8hYuvWNIL2M.
55
     Available at https://www.youtube.com/watch?v=zO4xe-0tE-4.



                                                    88
       Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 95 of 424



general partner of Defendant Electric and treasurer and director of Defendant Mobile, and,

according to corporate filings on record with SOC, as the chief executive officer of TelexFree,

Inc.

        557.    In those capacities, Wanzeler exercised significant control over TelexFree’s

business operations.

        558.    Wanzeler exercised significant control over the TelexFree Pyramid Scheme and

participated in marketing TelexFree to potential investors.

        559.    Wanzeler appeared in TelexFree videos posted to the Internet in which he

willfully, maliciously, unfairly, deceptively:

                       promoted TelexFree as a revenue opportunity for Promoters;
                       detailed the, unlawful and fraudulent TelexFree Program; and
                       made false representations regarding returns.
        560.    Wanzeler received $4,317,800 on December 26 and 27, 2013, and wired $3.5

million to the Oversea-Chinese Banking Corporation in Singapore on January 2, 2014.

        561.    Defendant Wanzeler utilized the services of Defendants Wells Fargo Advisors

and his close friend and Wells Fargo Advisors’ employee Cardenas to invest, hide or launder

illicit funds in his possession.

        562.    Defendant Labriola served as the international marketing director for TelexFree,

Inc.

        563.    Labriola was one of the original directors and founders of Common Cents

Communications, Inc.

        564.    At all material times, Labriola exercised significant control over TelexFree’s

business operations and the operations of its interrelated companies.

        565.    Labriola also appeared in several videos posted on the Internet promoting



                                                     89
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 96 of 424



TelexFree as a revenue opportunity for Promoters, detailing the fraudulent TelexFree program

and making false representations regarding returns.

       566.    Labriola has acted as TelexFree’s spokesman to Promoters during post-

bankruptcy petition conference calls.

       567.    As a director of TelexFree, Inc., Labriola exercised significant control over the

TelexFree Pyramid Scheme.

       568.    As international marketing director for TelexFree, Inc., Labriola maliciously and

knowingly perpetrated the TelexFree fraud through the dissemination of false and misleading

advertising and marketing communications.

       569.    Defendant Craft is a CPA and served as the chief financial officer (“CFO”) of

Telex Free, Inc. and TelexFree, LLC.

       570.    In his capacity as CFO of TelexFree, Craft was responsible for preparing or

approving TelexFree’s financial statements, overseeing TelexFree’s accounting methods and

records, and otherwise exercising significant supervision and control over TelexFree.

       571.    According to the SEC, two companies controlled by Craft received more than

$2 million from TelexFree between November 19, 2013 and March 14, 2014.

       572.    On April 23, 2013, in response to a request for a profit-and-loss statement issued

by the SOC, TelexFree produced a document purporting to be TelexFree’s 2012 profit-and-loss

statement.56

       573.    TelexFree did not make use of usual and accepted MLM accounting practices.

For example, they did not separate out income generated by sales of VoIP from income

generated by other means.

56
   See Administrative Complaint of instituted by the SOC, Dkt. No. 2014-0004, page 39,
attached as Attachment 36 to Exhibit 3, Decl. of Gray Echavarria.



                                                      90
         Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 97 of 424



         574.    On February 5, 2014, the SOC requested a second profit-and-loss statement from

TelexFree for 2012, which TelexFree produced on February 26, 2014.57

         575.    A comparison of these two profit-and-loss statements – each purporting to be

TelexFree’s profit-and-loss statement for 2012 – reveals massive discrepancies (and “conflicting

statements”).

         576.    The first statement provided by TelexFree lists total income for 2012 at

$1,864,939.70, while the second lists total income for 2012 at $2,834,835.70.58

         577.    As further examples, agent commission is listed at $520,582.95 in the first, versus

$2,105,925.61 in the second; total expenses are listed as $784,899.22 in the first, versus

$2,333,893.09 in the second; net operating income is listed as $1,080,040.48 in the first, versus

$478,251.56 in the second; and net income is listed as $1,066,313.39 in the first, versus

$477,652.23 in the second.59

         578.    The existence of duplicative accounting records containing egregious

discrepancies indicates TelexFree’s falsification of accounting records and negligent failure to

adhere to Generally Accepted Accounting Principles (“GAAP”).

         579.    As CFO for TelexFree, Inc. and TelexFree, LLC, and a certified public

accountant, Defendant Craft negligently or recklessly perpetuated the TelexFree unlawful

enterprise by:

                      overseeing TelexFree’s creation of accounting records;
                      failing to ensure that GAAP accounting methods were adopted and adhered
                      to;



57
   Id.
58
   Id.
59
   Id.



                                                     91
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 98 of 424



                     certifying TelexFree’s business operations and accounting practices as good
                     and lawful; and
                     concealing that the AdCentral packages purveyed by TelexFree were
                     securities.
         580.   Defendant Costa was listed as manager of TelexFree, LLC with the Massachusetts

Secretary of State Corporations Division.

         581.   Costa is one of the original founders of TelexFree, and was involved in the day-

to-day management and oversight of TelexFree and was actively involved in and managed its

Brazilian operations.

         582.   Costa has appeared on numerous websites and videos posted on the Internet

promoting TelexFree as a revenue opportunity for Promoters, detailing the fraudulent TelexFree

Program and touting its huge financial return.

         583.   In an August 15, 2013 video, Costa fraudulently claims that TelexFree “never

was, never will be” an illegal pyramid scheme because of its VoIP sales. He further

misrepresented that “[w]e do not depend on everyone coming in in order to pay the people who

are already in.”

         584.   Costa was an outspoken advocate against the Brazilian Court’s decision to enjoin

TelexFree’s Brazilian activities, and publicly supported TelexFree’s illegal and corrupt activities.

         585.   On June 25, 2013, in an outright misrepresentation, Costa is videoed displaying

an insurance notification representing that it was proof of coverage for Promoters’ payments;

however, in actuality, the document was a notification denying coverage.60

         586.   At all times relevant to the Complaint, Defendants Oliveira’s and Moreira’s roles

and services were as essential implementers of TelexFree’s overall Pyramid Scheme as well as

its supporting systems. Oliveira and Moreira were key members of TelexFree’s home office
60
     See http://www.youtube.com/watch?v=q2A2IsAPd0I.



                                                    92
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 99 of 424



who, at a minimum, offered indispensable substantial assistance to the TelexFree Pyramid

Scheme by interacting on a daily basis with the Founders, Licensed Professionals, Financial

Service Providers and Top Level Promoters. Oliveira and Moreira directly acted as substantial

contributors to TelexFree’s operations.

       587.    Oliveira’s and Moreira’s indispensable services also directly allowed those at the

top of TelexFree’s unlawful operation to pilfer, skim and extract staggering profits.

       588.    In providing substantial and essential services to the TelexFree entities, Oliveira

and Moreira served as point persons who coordinated and directed, as deemed necessary,

communications among Defendants and other parties that furthered TelexFree’s unlawful

Scheme. More specifically, Oliveira and Moreira each managed day-to-day and operated

TelexFree’ Home Office while its executive officers jetted all over the world and lived “the life

of the rich and famous.” Oliveira and Moreira conducted and continued TelexFree’s business

operations, and their roles were especially important during the Founder’s frequent absences

from the executive office.

       589.    Oliveira and Moreira were also the liaisons between TelexFree and Promoters,

managed accounts, oversaw transferred funds, scheduled meetings and negotiated with payment

processors and banks. Oliveira and Moreira were the two known “Hidden Figures” and had

intimate knowledge of and helped manage the SIG system. As the principal figures charged with

overseeing TelexFree’s SIG system, which tracked and monitored TelexFree’s Promoter

transactions, each worked closely with Defendants Borromei, and Wanzeler in that capacity.

Oliveira and Moreira were each a go-to person in TelexFree’s Executive Office for outsiders as

well as for those who worked within TelexFree’s offices.

       590.    Oliveira and Moreira also offered substantial and essential assistance with the




                                                    93
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 100 of 424



actual sale of TelexFree packages. Oliveira and Moreira were personally responsible for

interacting with Promoters regarding incoming and outgoing transfers. Their oversight,

forethought and institutional knowledge of TelexFree were essential to TelexFree’s daily

operations, growth and success.

       591.    As part of the TelexFree Scheme, Defendants Oliveira and Moreira also worked

closely with payment processors on various issues, including establishing accounts and

addressing customer payment disputes.

       592.    Moreira was instrumental in establishing TelexFree’s accounts with payment

processors, including TelexFree’s account with Bank Card Consultants in 2013.

       593.    Defendants Oliveira and Moreira served as indispensable staff members and

office managers of TelexFree’s Executive Office, providing essential services to the TelexFree

entities and coordinating between various parties to further the TelexFree Scheme.

       594.    Moreira was involved in the TelexFree Scheme from its inception, having been an

employee of Disk A Vontade.

       595.    Defendants Oliveira and Moreira served as indispensable cogs in TelexFree’s

Executive Office and provided substantial assistance that advanced the commission of the

unlawful Pyramid Scheme throughout the time period relevant to this complaint and insured the

TelexFree Pyramid Scheme would exponentially grow. Throughout the class period, Oliveira

and Moreira at all times had actual knowledge that TelexFree was a fraud and an unlawful

enterprise and carried out their bad acts to make money.

           T. TelexFree’s Top Level Promoters Played an Integral, Essential and Primary Role
              and also Aided and Abetted the Pyramid Scheme

       596.    TelexFree conducted its Pyramid Scheme through the use and with the

participation of several high-profile Promoters referred to herein as "Top Level Promoters,”




                                                   94
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 101 of 424



including Defendants Rodrigues, De La Rosa, Crosby, Miller, Sloan, Shoyfer and others.

         597.   TelexFree’s Top Level Promoters played a primary role in the Pyramid Scheme

and were integral and essential co-conspirators who at all times knew that they were involved in

unlawful activities designed to wrongfully take the funds invested by the class. In fact, that is

why the Founders, Principals, and Executive Office recruited many of them for involvement in

TelexFree.

         598.   The presence of the Top Level Promoters as well as their suspicious, tortious or

unlawful activities were Red Flags for the Financial Services Defendants as identified by the

FFIEC.

         599.   Each Top Level Promoter deceptively, fraudulently and misleadingly promoted

and furthered the Pyramid Scheme with knowledge of its illegality.

             U. TelexFree’s Attorneys Played an Integral Role in and Aided and Abetted the
                Unlawful, Unfair, and Deceptive Pyramid Scheme

         600.   TelexFree’s Attorney Defendants and were a critical component of the TelexFree

Pyramid Scheme as their representation of TelexFree went beyond the ordinary attorney-client

relationship of delivering legal advice.

         601.   At times relevant to this complaint, the Attorney Defendants had actual

knowledge that the TelexFree business model was a fraudulent Pyramid Scheme.

         602.   The Attorney Defendants were obligated to advise their clients on how to comply

with the law, yet TelexFree’s Attorney Defendants negligently, recklessly, willfully, knowingly,

unfairly and deceptively advised their clients how to avoid detection, maintain the appearance of

legality, and maintain and build the Pyramid Scheme. They knowingly extended their roles to

become supporters of the Pyramid Scheme by lending legitimacy to its operation.

         603.   Throughout TelexFree’s profitable Pyramid Scheme, the Attorney Defendants




                                                    95
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 102 of 424



acted as legal counsel to TelexFree, and used their positions of authority, education and respect

of the profession of law within the targeted immigrant and other communities as an integral part

of the Pyramid Scheme “and its post Brazilian shut down package.”

        604.    Beyond his licensure, Attorney Nehra’s extensive experience in MLM, and

particularly his involvement with the Ponzi schemes involving AdSurfDaily and Zeek Rewards,

armed him with the knowledge of what constitutes violations of United States securities law,

which he used in an attempt to hide TelexFree’s Pyramid Scheme activity with obfuscating

phraseology.

        605.    Similar to Attorney Nehra, Attorney Waak also claimed to have over thirty years

of experience in counseling MLM and direct-selling enterprises.61

        606.    On the website of the Law Offices of Nehra and Waak, the Defendant Attorneys

boasted that “[n]o Company that retained this firm BEFORE LAUNCH has been shut down by a

regulator.”62 (emphasis in original).

        607.    On their website, Attorney Nehra and Attorney Waak claim to specialize in

counseling “domestic and foreign companies operating MLM (multi-level marketing) businesses

in the United States.”63

        608.    The Law Offices of Nehra and Waak provided legal counsel to TelexFree, and

Attorney Waak was principal attorney of the law firm and was charged with oversight of the

firm’s daily activities.

        609.    Attorneys Nehra and Waak also maintained the Defendant professional limited

liability companies Gerald P. Nehra, Attorney at Law, PLLC and Richard W. Waak, Attorney at

61
   See Exhibit 4, Decl. of Carol L. Harris, Exhibit 2. http://www.mlmatty.com/meet-mlm-
attorneys/.
62
   Id.
63
   Id.



                                                    96
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 103 of 424



Law, PLLC, which also provided legal and counseling services to TelexFree.

       610.    Among the N&W Attorney Defendants, and throughout TelexFree’s Scheme,

there was no clear distinction among the services provided to TelexFree by the Law Offices of

Nehra and Waak, the individual N&W Attorney Defendants, and their respective professional

limited liability companies.

       611.    As general partners of the Law Offices of Nehra and Waak, Attorney Nehra and

Attorney Waak are jointly and severally liable for torts and obligations of the firm.

       612.    Seeking to profit from TelexFree’s exploitation of the members of the putative

class, Defendant Nehra drew upon his prior experience to aid, abet and play a substantial and

integral part in TelexFree’s unlawful, unfair and deceptive acts and practices during times

relevant to this complaint.

       613.    The Attorney Defendants, including the N&W Attorney Defendants, attended

meetings at TelexFree’s headquarters in Massachusetts to discuss TelexFree’s product, business

model, and operations, participated in teleconferences with Defendant Founders, Principals,

Executive Office, and Top Level Promoters to discuss TelexFree’s product, business model, and

operations and had access to and input into TelexFree’s documents, including the contracts

entered into between TelexFree and the putative class.

       614.    Attorney Nehra negligently, recklessly, willfully, knowingly, unfairly or

deceptively counseled TelexFree on actions that would serve to evade United States securities

laws that were intended to offer, in part, to provide the members of the putative class with

protection from pyramid schemes, and advised TelexFree Promoters (excluding Top Level

Promoters) to unknowingly participate in the evasion of federal and state securities laws, to

enrich himself financially and serve his own selfish interests.




                                                    97
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 104 of 424



       615.    Attorney Nehra otherwise negligently, recklessly, willfully, knowingly, unfairly

or deceptively counseled and advised TelexFree Promoters (except the Top Level Promoters) to

unknowingly participate in the evasion of federal and state securities laws.

       616.    Defendant Nehra accomplished this through his reputation as a licensed attorney,

his purported experience as an MLM expert and his purported research of TelexFree’s business

model, which allowed him to hold out TelexFree as a legal business.

       617.    Defendant Nehra did this in a variety of ways, including his instruction to

Investors to avoid using the terms “investment” regarding AdCentral Packages (see TelexFree

Pre-March 9 Contract, Paragraph 2.6.5(m)), which was an attempt to conceal, and encouraged

others to conceal, TelexFree’s sale of securities in an attempt to strip Promoters of the rights

afforded them by federal and state securities laws.

       618.    In company videos, Attorney Nehra failed, refused and neglected to advise

prospective TelexFree Promoters, the putative class members, that their participation in

TelexFree presented a risk, including the risk of participating in an unlawful scheme, or that his

advice was, in fact, against their own interests.

       619.    Attorney Nehra perpetuated and enhanced the Scheme by not advising the

putative class member TelexFree Investors that his web-published purported professional advice

was intended to serve the interests of TelexFree and himself.

       620.    Attorney Nehra’s actions exceeded the scope of zealous representation of

TelexFree. Although he was licensed to practice law and purported to offer legal opinions,

active and integral participation in a Pyramid Scheme does not fall within the parameters of the

profession in which he was licensed to practice.

       621.    Nehra negligently told Promoters and prospective members that TelexFree’s




                                                      98
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 105 of 424



actions were within the purview of federal and state law. As described above, the Defendant

Founders, Principals, Executive Office and Top Level Promoters knowingly used Attorney

Nehra’s false legal opinions and misrepresentations as a marketing tool to unfairly and

deceptively further the illegal Pyramid Scheme.

          622.   Attorney Nehra’s opinions, and the opinions of other N&W Attorney Defendants,

were packaged and promoted as part of TelexFree’s total “post Brazilian shut down package” to

the members of the putative class.64

          623.   On an internet video posted on August 2, 2013, Attorney Nehra provided false

and deceptive assurances to Promoters and potential Promoters, stating that “[t]he special

ingredient is that you have a real product.”

          624.   Attorney Nehra assured Promoters on internet postings, in writing, and in person

at marketing promotions that, in his professional opinion, the TelexFree business model was

legitimate despite having actual knowledge that TelexFree MLM Network “Partnerships”65

involving TelexFree’s AdCentral marketing packages were unlawful, as he had actual knowledge

of the ruling of the Brazilian Court, knowledge of and access to TelexFree’s United States

operations and its composition, and knowledge of United States law.

          625.   More particularly, when he advised potential participants of the soundness of the

venture, Attorney Nehra knew that a Brazilian court had determined that TelexFree’s activity

was fraudulent, and that its Brazilian attorneys essentially admitted it was a pyramid scheme.

          626.   Defendant Nehra’s own comments suggest that when providing legal opinions at

the request of TelexFree and Defendant Founders, he knew that TelexFree intended to use his




65
     See Exhibit 1 - Standard TelexFree Contract at ¶2.2.1, (Attachement 24).



                                                     99
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 106 of 424



advice and likeness prominently as a marketing tool on both their localized Brazilian

(Portuguese) and Spanish (Spanish) website portals, in an effort to make TelexFree’s business

appear legitimate thereby continuing and perpetuating the ongoing fraud.

       627.    Defendant Nehra knew TelexFree used his legal opinions as a marketing tool to

promote its suspicious, tortious or unlawful Pyramid Scheme on Brazilian (Portuguese) and

Spanish/Dominican (Spanish) website portals.

       628.    Attorney Nehra aided, abetted, counseled, induced, and/or procured TelexFree's

violations of law regarding the proper segregation and maintenance of customer funds, and acted

in concert and combination with TelexFree in such violations.

       629.    Defendant Nehra gave substantial assistance to TelexFree and Defendant

Founders in accomplishing a tortious and illegal result, and Nehra’s own conduct, separately

considered, constitutes a breach of duty to Promoters since he:

                    negligently misrepresented the legality and sustainability of TelexFree’s
                    operations to the detriment of Promoters, and received fees from TelexFree;
                    negligently obscured and obfuscated the illegal nature of TelexFree’s
                    Scheme by the manipulative use of language, including, e.g., advising
                    TelexFree that using the term “investment” must be avoided;
                    breached his duty of professional care to Promoters by failing to exercise
                    proper due diligence in investigating the legality of TelexFree’s operations;
                    breached his duty of care by encouraging and advising individuals to
                    become and remain Promoters to their detriment, despite his knowledge of
                    the illegality of TelexFree’s operations; and
                    engaged in a civil conspiracy to defraud TelexFree’s Promoters with a
                    Pyramid Scheme, and took a leading role in the Scheme.66
       630.    Attorney Waak, as general partner and principal attorney of the Law Offices of
66
   As stated by Justice William O. Douglas, “just as a fine natural football player needs coaching
in the wiles of the sport, so, too, it takes a corporation lawyers with a heart for the game to
organize a great stock swindle or income tax dodge and drill the financiers in all the precise
details of their play.” William O. Douglas, “Directors Who Do Not Direct,” 47 Harv. L. Rev.
1305, 1329 (1934).



                                                   100
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 107 of 424



Nehra and Waak, and the other Attorney Defendants knew of, oversaw, and participated in

Attorney Nehra’s tortious and illegal conduct regarding the TelexFree Pyramid Scheme.

       631.    With their specialized knowledge of the laws governing MLM and direct-sales

ventures and their personal knowledge of TelexFree’s product, business model, and operations

which were identical to its Brazilian product, business model, and operations, the following

publicly available information caused or should have caused all the Attorney Defendants to

recognize that TelexFree was an unlawful pyramid or Ponzi scheme and decline or cease

providing services to it or provide advice to change the program and make sure it was promptly

changed:

                    a Brazilian court found TelexFree’s Brazilian operations to be fraudulent;
                    a Brazilian court described TelexFree’s operations in terms of the
                    quintessential pyramid scheme after TelexFree’s own Brazilian lawyers
                    unwittingly admitted as much;
                    TelexFree’s Brazilian lawyer Djacir Falcão (“Falcão”) advised the Brazilian
                    court that an injunction would cause the company to enter bankruptcy:
                    “Running the company really becomes difficult because of the court
                    decision, so we will appeal”;
                    Falcão informed the Brazilian court that “should the company spend a few
                    more days being prohibited from signing up new investors, they would have
                    no money to pay the old ones”;
                    all of TelexFree’s appeals in the Brazilian courts were denied;
                    a Brazilian court remarked that the problem is that the earnings will be
                    exhausted when the main source of revenue—new member registrations—
                    stops;
                    a Brazilian court remarked that adding new Members was more important to
                    TelexFree than trying to sell its VoIP product;
                    a Brazilian court remarked that it is detrimental that many affiliates do not
                    even have the opportunity to recover their initial payment to Telexfree; and
                    a Brazilian court entered an order freezing TelexFree’s funds in Brazil,
                    blocking future payments to TelexFree in Brazil, and enjoining TelexFree
                    from signing on new members in Brazil.


                                                  101
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 108 of 424



       632.    Despite having knowledge that TelexFree was an enterprise carrying out

unlawful, unfair, or deceptive acts or practices, Nehra and Defendant Nehra Law Firm performed

integral services and provided essential advice and substantial assistance that was used to further

TelexFree’s unlawful business.

       633.    The Attorney Defendants used their knowledge and experience with MLM and

direct-sales ventures, the laws applicable to those types of ventures, and their personal

knowledge of TelexFree’s product, business model, and operations to assist TelexFree in

perpetrating the Pyramid Scheme. More specifically the N&W Attorney Defendants:

                    belatedly advised TelexFree that its compensation plan required amendment;
                    advised TelexFree on how to avoid detection from state and federal
                    agencies;
                    advised TelexFree on how to maintain the appearance of legality, including
                    to avoid using the term “investment” regarding the AdCentral Packages
                    (TelexFree Pre-March 9 Contract, Paragraph 2.6.5(m)), which was an
                    attempt to conceal, and encourage others to conceal, TelexFree’s sale of
                    securities in an attempt to strip Promoters of the rights afforded them by
                    federal and state securities laws;
                    advised TelexFree on how to maintain and advance TelexFree;
                    advised TelexFree on how to avoid United States securities laws intended to
                    offer, in part, protection from pyramid and Ponzi schemes;
                    advised TelexFree Promoters (excluding Top Level Promoters) to
                    unknowingly participate in the evasion of federal and state securities laws;
                    advised TelexFree on laws concerning the proper segregation and
                    maintenance of consumer funds;
                    failed to inform the putative class that the Attorney Defendants’ web-
                    published professional “advice” was intended to serve the interests of
                    TelexFree and the Attorney Defendants;
                    failed to inform the putative class that participation in TelexFree presented a
                    risk, including the risk of participating in an unlawful scheme, or that their
                    advice was against the putative class’s interests;




                                                    102
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 109 of 424



                    advised Promoters and represented to the putative class that TelexFree was a
                    lawful, legitimate, and sustainable venture under state and federal laws,
                    which TelexFree then used as a potent marketing tool to recruit new
                    members;
                    provided legal representations and statements to Defendant Founders,
                    Principals, Executive Office, and Top Level Promoters that Attorney
                    Defendants knew would be used by TelexFree in its efforts to recruit and
                    retain members;
                    allowed their names, experience, and likenesses to be used by TelexFree in
                    propaganda aimed at retaining and obtaining members to the Pyramid
                    Scheme like online postings, in-person meetings, company “super
                    weekends” and “extravaganzas,” brochures, and videos;
                    gave speeches to the putative class at TelexFree’s recruiting and retention
                    “extravaganzas,” “super weekends,” and other events proclaiming with an
                    air of authority that TelexFree’s product and model was legitimate and
                    lawful;
                    informed the putative class that the Brazilian government’s shutdown of
                    TelexFree’s activities in Brazil would not affect TelexFree’s operations in
                    the United States;
                    refused to address questions asked by the putative class regarding
                    implications of the injunction granted against TelexFree’s operations in
                    Brazil;
                    informed the putative class that TelexFree “is legally designed . . . you are
                    on very solid legal ground,” and that TelexFree’s operation had been
                    “vetted” and ”bless[ed]” by the Attorney Defendants;
                    encouraged the putative class to become or remain Promoters; and
                    provided assurances to Promoters and the putative class on website postings
                    and other writings, and in person that TelexFree was legitimate and lawful,
                    including assurances that “[t]he special ingredient is that you have a real
                    product.”
           V. Attorney Babener Assembled A Team of Legal and Business Professionals Who
              All Agreed to Assist TelexFree and its Founders Merrill and Wanzeler To
              Continue to Operate the Unlawful Scheme After the Brazilian Shutdown In
              Summer 2013.

       634.   As detailed above, by August 2013, TelexFree’s banks and payment processors

were severing ties with the company and, as a result, TelexFree was experiencing significant




                                                   103
       Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 110 of 424



difficulty locating U.S. banks and payment processors willing to service their “business.”

TelexFree’s revenues were generated from website-based purchases, the use of credit cards was

inextricably linked to TelexFree’s ability to operate. See Attachment 2 (Runge Dec. at ¶¶ 63-

64).

        635.    TelexFree’s Founders and Executive Officers and Attorney Nehra determined that

TelexFree would require the help of outside professionals to sustain its Scheme and to head off

the certain collapse of TelexFree if banking or payment processing services were interrupted or

shut off or if it suffered a Ympactus-like shut down by United States authorities.

        636.    TelexFree required a constant inflow of new investor funds to sustain the pyramid

side of its overall scheme.

        637.    The constant need for new funds and the staggering profits compelled TelexFree

and its co-conspirators, accomplices, aiders and abettors to work with it and each other to

increase TelexFree’s victim-driven revenue stream.

        638.    TelexFree’s Founders Merrill and Wanzeler also realized they needed the

strategic input and planning of professionals to launder, secret and insulate their continuously

accumulating ill-gotten gains from United States’ law enforcement.

        639.    To address these issues, Founders Merrill and Wanzeler reached out to Attorney

Jeffrey A. Babener, a self-described expert on the MLM industry on or about August 1, 2013.

        640.    Babener was initially provided with information about TelexFree and some of the

problems and issues that it was experiencing by Merrill and Wanzeler.

        641.    One of the issues that Babener was initially informed of was TelexFree’s

difficulty in obtaining the financial services it required.

        642.    Another issue that Babener was initially informed of was TelexFree’s concern




                                                      104
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 111 of 424



that it would face the same regulatory scrutiny and governmental action that it was subjected to

in Brazil.

        643.   Babener was also informed of the staggering profits TelexFree had made in

Brazil. Upon information and belief, TelexFree represented it had income of over one billion

dollars through its Brazilian operation before it was shuttered in June 2013.

        644.   In response to Merrill’s contact, Babener represented himself as not only a legal

resource to TelexFree, but also a comprehensive business consultant for it.

        645.   Moreover, armed with actual knowledge that TelexFree was an unlawful scheme,

Babener immediately assembled a team of professionals with whom he had extensive prior

experience and who each held themselves out as having expertise and experience with Multi-

Level Marketing (“MLM”). The team was comprised of Babener, the Sheffield Group, Garvey

Schubert and PwC and their individual Defendant representatives. Babener shared his actual

knowledge that TelexFree was an unlawful scheme with each member of the team, whom

themselves obtained actual knowledge of the same.

        646.   Specifically, within seven days of his retention, Babener obtained actual

knowledge TelexFree was operating an illegal scheme that was constantly securing massive

numbers of new victims.

        647.   In an August 15, 2013 email to Merrill and Wanzeler that Babener sent after

reviewing TelexFree’s standard form contract, promoter compensation plan and other basic

operational documents which TelexFree had provided to him at his request, Babener advised

TelexFree that he agreed it had the same Ponzi scheme issues as it did in Brazil.67 Mike


67
   In February 9, 2014 email, Babener admitted that he had been telling Merrill since being
retained in August 2013 that TelexFree was an illegal scheme, stating “Since you retained us in
August, I explained that you had an unknown window of time to implement a more compliance
program because you were running a pyramid/Ponzi (even if you felt that you were doing


                                                   105
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 112 of 424



Sheffield, Debbie Stenmoe and Davene Perruzini of The Sheffield Group were copied on the

email.

         648.   During their initial contact on August 12, 2013, Babener advised Mike Sheffield,

Principal of the Sheffield Group, that he suspected or concluded that TelexFree’s business model

was unlawful. Babener explained TelexFree and the issues it was facing and requested that

Sheffield provide TelexFree with business consulting services that would enable the continuation

of TelexFree’s current operations as well as create a future compensation plan that would comply

with state and federal law.

         649.   In an email chain on or about August 24, 2013 between Merrill, Babener and

Sheffield, Babener expressly confirmed they possessed actual knowledge that TelexFree’s

compensation program was unlawful and he further expressed thoughts on changes that needed

to be made to make it comply with the law. Nancy Kikes, Sarah Smith, Mike Sheffield, Davene

Peruzzini, and Debbie Stenmoe were copied on the email.

         650.   The Sheffield Group’s discussions with Babener, Merrill and their specialized

knowledge of MLM and direct-sales ventures coupled with their personal knowledge of

TelexFree’s product, business model, and operations (including those in Brazil) established to

them that TelexFree was an unlawful pyramid/Ponzi scheme from the very beginning of their

involvement with TelexFree.

         651.   Similarly, in his initial email communications with Garvey Schubert on or about

September 23, 2013, Babener informed them that TelexFree’s business model was unlawful. On

that same day, employees within Garvey Schubert, including Defendants Kaufmann, Tober and

Sandford, took part in discussions with TelexFree’s executive leadership and Defendants


nothing wrong) and that you were on thin ice before regulatory action, civil or criminal,
might occur.” (emphasis added).



                                                   106
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 113 of 424



Babener and The Sheffield Group, in which, upon information and belief, the Brazilian finding

that TelexFree was a pyramid scheme and that TelexFree was operating an unlawful business

model and the pyramid scheme nature of TelexFree’s U.S. operations were openly discussed.

       652.   The next day, on or about September 24, 2013, Babener emailed Kauffman and

Sandford an article from BehindMLM.com that made plain TelexFree’s illegality.

       653.   Kauffman, Sandford and Tober of Garvey Schubert were all copied on a

September 30, 2013 email by Babener in which he bluntly stated to Merrill, “Your primary

challenge: your historical revenue stream has been dominated by distributor payments rather than

product/service sales revenue. You will not survive legally (civil or criminal) or from a

business standpoint, unless there is a dramatic change...”, providing each of them with actual

knowledge. (emphasis added).

       654.   PwC began servicing TelexFree in January 2014 and had actual knowledge that

TelexFree was an unlawful pyramid scheme at that time.

       655.   Based upon their review of documents produced by TelexFree, as well as their

other investigative efforts and intra-MLM A Team communications, Babener, the Sheffield

Group, Garvey Schubert and PwC all gained actual knowledge that TelexFree was a

pyramid/Ponzi Scheme, including that

                    TelexFree was utilizing the same “program/business model” that its parent
                    company Ympactus used prior to being shuttered and declared to be a
                    pyramid scheme in Brazil;
                    the express terms of TelexFree’s standard form contract violated
                    Massachusetts law; and
                    the express content of TelexFree’s website or other marketing materials was
                    violative of the law.
       656.   That actual knowledge was obtained no later than August 15, 2013 by Babener,

no later than August 24, 2013 by the Sheffield Group, no later than September 24, 2013 by



                                                  107
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 114 of 424



Garvey Schubert, and no later than January 2014 by PwC.

          657.   Additional writings described below establish that the MLM A Team had actual

knowledge that TelexFree was operating an unlawful business model during or about the

foregoing time periods.

          658.   Over the course of August 2013 through TelexFree’s demise in April 2014, the

assembled team of legal and business-related service providers (the “MLM A Team”), ultimately

comprised of Babener, The Sheffield Group, Garvey Schubert and PwC, by and through their

Defendant representatives, provided substantial assistance to TelexFree’s unlawful Scheme by

supplying integral services that enabled TelexFree to continue during a time period when its

nature as an unlawful pyramid scheme was known to them and its existence threatened as a result

of increasing legal scrutiny and its status as a pariah in the financial service providers’ industry.

          659.   It is not disputed that without access to financial services, including banking and

payment processing, TelexFree would collapse within months.68

          660.   During or about August of 2013, Jeff Babener and the Babener and Associates

law firm (together the “Babener Defendants”) began servicing TelexFree and continued to do so

through TelexFree’s April 14, 2014 demise. The Babener Defendants substantially assisted

sustaining TelexFree’s broad scope of unlawful operations which generated hundreds of millions

of dollars during the time that the Babener Defendants provided services to it.

          661.   That the MLM A Team acted in concert to offer assistance is supported by an

early explanation of that fact. Specifically, an August 12, 2013 email from Merrill to Wanzeler

first documents that the team of professionals that will assist TelexFree’s ongoing operations

includes the Sheffield Group. Mike Sheffield and Babener were copied on the email.


68
     See Exhibit 2, which is Attachment 1 to this complaint (Runge Dec. at ¶¶ 63-64).



                                                     108
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 115 of 424



       662.    During or about August of 2013, the Sheffield Group and its individual

Defendants (together the “Sheffield Group”) began servicing TelexFree and continued to do so

through its April 14, 2014 demise. The Sheffield Group Defendants substantially assisted

sustaining TelexFree’s broad scope of unlawful operations which generated hundreds of millions

of dollars during the time that The Sheffield Group provided services to it.

       663.    Attorney Babener also presented Garvey Schubert, whom he had worked with on

MLM projects, as part of the team that would not only be a legal resource, but also a

comprehensive business consultancy for TelexFree.

       664.    During or about September 2013, the Garvey Schubert law firm and the

individual Garvey Schubert law firm lawyers (together “Garvey Schubert”) began servicing

TelexFree and continued to do so through its April 14, 2014 demise. Garvey Schubert

substantially assisted sustaining TelexFree’s broad scope of unlawful operations which generated

hundreds of millions of dollars during the time that Garvey Schubert provided services to it.

       665.    Babener and Associates, Garvey Schubert, and the Sheffield Group discussed and

engaged in strategic planning as related to TelexFree’s unlawful product, unlawful business

model, and other unlawful ongoing operations and participated in teleconferences among

themselves for the purpose of strategizing, including recommendations as to short- and long-

range plans to maintain both TelexFree’s ongoing operations and to begin moving its funds

beyond the reach of the United States’ justice system as soon as possible.

       666.    During or about December of 2013 and no later than January of 2014, PwC and

the individual PwC defendants (together, “PwC”) began servicing TelexFree and continued to do

so through its April 14, 2014 demise. PwC substantially assisted sustaining TelexFree’s broad

scope of unlawful operations which generated hundreds of millions of dollars during the time




                                                   109
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 116 of 424



that PwC provided services to it.

       667.    For the multiple reasons detailed herein, each member of the MLM A Team

knowingly chose to provide TelexFree with substantial assistance in sustaining the Scheme’s

continued operation and exponential growth and acted as its co-conspirators, accomplices,

accessories and aiders and abettors by providing services that were intended to and did:

       a. maintain its ongoing unlawful Ponzi/pyramid Scheme operations;

       b. continue its ongoing exponential growth of the unlawful Scheme operations;

       c. conceal the illegality of its daily operations;

       d. launder the funds that the unlawful Scheme operations received;

       e. expand the unlawful Scheme operations overseas;

       f. transition unlawful Scheme operations overseas;

       g. secure banking overseas for the unlawful Scheme;

       h. transition to the use of financial services for the unlawful Scheme overseas; and

       i. move the unlawful Ponzi/pyramid scheme operations funds offshore and out of the
          reach of the United States’ justice system.
       668.    The MLM A Team Defendants’ services were essential to the unlawful Pyramid

Scheme as well its related business of laundering and sheltering funds safely beyond the reach of

the United States’ justice system.

       669.    Each member of the MLM A Team individually and collectively also took actions

to conceal, and thereby allow the continued operation and exponential growth of the Scheme, by

staving off or otherwise assisting TelexFree to delay and dodge the investigations by government

officials, including crafting misleading responses to investigations and submitting two sets of

“cooked” books.

       670.    After determining TelexFree was unlawful, the MLM A Team did not require




                                                    110
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 117 of 424



TelexFree to suspend or terminate its unlawful operations immediately as a condition of their

representation, rather they chose to service TelexFree’s continued unlawful operations and acted

to delay indefinitely its overhaul into a lawful business model, all the while each day, new and

ongoing victims were fleeced of their hard-earned funds.

       671.      As a result of the MLM A Team’s actions, TelexFree not only continued to exist

after August 2013, it expanded exponentially, spread further into the international system, and

successfully laundered and placed victims’ funds into the coffers of TelexFree’s Founders and

related entities and individuals as well as offshore beyond the reach of the U.S. civil justice

system and law enforcement authorities. The MLM A Team worked together for nearly nine

months to avoid a disruption in TelexFree’s ongoing operations and as a direct and proximate

result the putative class suffered ascertainable – and massive - economic loss.

       672.      Each member of the MLM A Team also took actions to further, conceal and

exponentially grow the fraud. Examples of such actions, include, but are not limited to, the

following:

   a. Babener Defendants – As its point person, Jeffrey Babener devised, implemented,

       oversaw and coordinated the provision of services by the MLM A Team.

             •   Babener is referred to as TelexFree’s unofficial CEO from the time he entered his
                 appearance until TelexFree’s demise in April 2014. By October 1, 2013, Babener
                 represented he was “coordinating, supervising, and interfacing with resources and
                 third parties for international, corporate, tax, international compliance” for
                 TelexFree’s Scheme.

             •   In early September 2013, Babener coached Merrill on drafting a letter that paved
                 the way for the continued operation of the Scheme’s funneling of money to top
                 promoters. Babener directed Merrill to provide false information on TelexFree’s
                 current business in a letter Merrill sent to a top TelexFree Promoter in Jordan,
                 which the Promoter needed to convince Jordanian banks to accept funds into the
                 accounts of TelexFree promoters. Upon information and belief, the banks
                 accepted those deposits as a result of the Babener-crafted letter.




                                                    111
Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 118 of 424



    •   In December 2013, Babener, in consultation with Garvey Schubert, also drafted
        an intentionally misleading letter for Merrill’s signature that misrepresented
        TelexFree’s legality to supply to Defendant Bank Card Consultants for use in
        securing an acquiring bank for its payment processing services. Upon
        information and belief, Defendant Bank Card Consultants was able to secure an
        international acquiring bank as a result.

    •   On March 19, 2014, at the request of James Merrill, Babener drafted another letter
        sent to TelexFree’s banking partners, particularly Wells Fargo Bank, to continue
        servicing TelexFree’s accounts. Wells Fargo Bank supplied extensive services to
        TelexFree’s Scheme during the critical 2014 time period.

    •   Babener coordinated efforts to resolve Merrill’s plea that Allied Wallet, a well-
        known fraud-servicing payment processor and “the only Visa processor we have
        now,” needed documentation to obtain a UK address and registration number” for
        TelexFree from Regus, a virtual office supplier. Allied Wallet was able to satisfy
        that documentation, which regarding AML compliance verification, and gave
        TelexFree access to the credit card network, with Babener’s critical assistance.
        Upon information and belief, Allied Wallet was able to satisfy the documentation
        needs and to give TelexFree access to the credit card network and processed
        millions of dollars for TelexFree.

    •   Babener also gave specific instructions to Merrill on how to overcome trademark
        issues that were preventing TelexFree from forming a company in Florida. That
        company was being required by a bank with which they were setting up an
        account and which was intended to be TelexFree’s “US Finance corporation.”
        The result of those efforts was the incorporation and use of TelexFree Financial,
        Inc. as TelexFree’s primary operating account Upon information and belief, only
        after and because of the issue being successfully resolved by Babener, Merrill was
        enabled to obtain those banking services to further TelexFree’s ongoing
        fraudulent scheme.
    •   Babener and Garvey Schubert assisted TelexFree to keep banked $20 million
        from its TD Bank account upon its closure for fraud issues. They endorsed the
        breaking of the check into pieces to avoid scrutiny and to launder those funds.

    •   Babener drafted a December 2013 letter and policies to stop the internal problem
        of TelexFree participants cross-recruiting and raiding to other programs, which,
        upon information and belief, was sent by Merrill and addressed the issue.
    •   Babener provided approval to Merrill in October 2013 for TelexFree’s Super
        Saturday trainings for TelexFree promoters in Florida that TelexFree was
        continuing to put on without restrictions, which was necessary for the Scheme to
        continue to operate.
    •   Babener and The Sheffield Group knowingly, negligently or deceptively played a
        substantial and instrumental role in developing TelexFree’s unlawful March 9,



                                           112
 Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 119 of 424



           2014 compensation plan. Babener and Sheffield Group were explicit in
           acknowledging that the new compensation plan was being drafted to be a tool to
           defend TelexFree in the legal investigations against it rather than to make it a
           truly legal operation, and they further knew that the proposed plan itself was not
           legal. Those efforts successfully staved off regulatory action and enable the
           Scheme to continue.

       •   Babener and Garvey Schubert were critical actors in structuring TelexFree’s
           international business outlets during fall 2013.

       •   Babener was involved in aspects of the unethical and unlawful conduct relating to
           the MLM A Team’s crafting of misleading responses and a cooked sets of books
           to the Massachusetts SOC.

b. The Sheffield Group – The Sheffield Group was involved in all aspects of the unethical

   and unlawful conduct carried out by TelexFree and the MLM A Team. Despite knowing

   that TelexFree was operating a pyramid/Ponzi scheme, the Sheffield Group also provided

   advice, introductions, and offered materials for TelexFree’s marketing.

       •   The Sheffield Group’s efforts in September 2013 secured the internet marketing
           services provided to TelexFree by an expert in the field, Jon Ward. The Sheffield
           Group’s Garvin Deshazer acted quickly to respond to Ward’s hesitations after
           becoming aware of TelexFree’s legal issues, urging Ward to continue working
           with TelexFree, knowingly and falsely vouched for the TelexFree leadership team
           and expressing his hopes that he had eased Ward’s concerns. Ward agreed to
           provide critical website-related services and continued to do so until or after
           March 2014.

       •   During fall 2013, The Sheffield Group and Babener assisted TelexFree in a deal
           involving a company known as My Financial Advantage (“MFA”) that offered
           credit restoration services as part of the TelexFree experience. TelexFree entered
           into a contract with MFA and provided staffing and IT services worth $80,000 to
           TelexFree in connection with the MFA product from October 2013 to March
           2014.

       •   From September 2013 until April 2014, The Sheffield Group wrongfully provided
           general business management and consulting services to TelexFree, advising
           TelexFree’s executives on matters including Promoter compensation, Promoter
           recruiting and retention, and structuring transactions involving AdCentral
           packages.
       •   They advised TelexFree not to change illegal provisions in its plan or at a
           minimum guided it to delay any change to a lawful operation for many months so
           as not to hurt it financially.



                                               113
 Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 120 of 424



       •   On or about January 28, 2014, Mike Sheffield reviewed and advised Merrill on a
           potential digital advertising program for TelexFree.

c. Garvey Schubert Defendants –Garvey Schubert took a leading role in many of the

   activities referenced above. Babener also advised TelexFree from the start that Garvey

   Schubert would assist in the execution of any plan to move TelexFree’s assets and

   operations offshore.

       •   Garvey Schubert consulted with Babener in drafting the intentionally misleading
           letter for Merrill’s signature which, upon information and belief, was used to
           enable processing service provider Bank Card Consultants to secure an acquiring
           international bank for its processing needs.

       •   As detailed above, Garvey Schubert also assisted TelexFree in keeping the $20
           million from its TD Bank account banked upon its closure.

       •   Garvey Schubert assisted TelexFree with immigration issues facing several of its
           top producing – and therefore most harmful to TelexFree’s victims – Promoters.

       •   Garvey Schubert developed a strategy for TelexFree’s international expansion.
           This strategy included the using of a separate “financing company” that would
           process TelexFree’s incoming and outgoing investor payments, “the primary
           purpose” of which would be to limit “legal and tax exposure in multiple
           jurisdictions.” Garvey Schubert warned TelexFree against using payment
           processors that may be subject to U.S. jurisdiction for foreign payments or who
           would voluntarily comply with U.S. court orders.

       •   Garvey Schubert’s Sanford used her contacts in the Caribbean to establish
           TelexFree’s foreign base of operations in Grand Cayman.

       •   Sandford also specialized in “quieting” promoters who made unwanted noise. For
           example, through fall 2013, with Babener, Garvey Schubert fielded questions
           from Spanish authorities, providing misleading responses which prevented any
           further action on the issue

       •   Garvey Schubert was involved in aspects of the unethical and unlawful conduct
           relating to the MLM A Team’s crafting of misleading responses and a cooked sets
           of books to the Massachusetts SOC.

d. PwC Defendants - PwC drove the strategy of utilizing offshore accounts to conduct

   TelexFree’s unlawful operations in countries with lax financial fraud enforcement, to

   shelter funds out of the reach of the United States justice system and to create foreign



                                               114
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 121 of 424



       shell corporations.

          •   In or about January 2014, PwC developed and provided to TelexFree and its team
              a Proposed Global Business Alignment plan in draft form with the objective of,
              inter alia, “[p]repar[ing] a flexible and scalable model for future business growth,
              expansion, new lines of business, etc.” and presented a number of options to
              achieve that end. The main point of this document was the shifting of funds and
              operations offshore to locations beyond the reach of the United States’ justice
              system and to locations with lax pyramid/Ponzi/financial crime enforcement.

          •   PwC’s overarching strategy of moving operations and funds offshore was
              adopted. In turn, they provided assistance to TelexFree with regard to proposed
              expansion into Colombia and Ecuador.
          •   PwC also provided planning services for TelexFree-related entity, Ympactus (the
              illegal Brazilian entity), which PwC had identified in its Proposed Global
              Business Alignment plan as part of TelexFree.
          •   Nevis was among the financial fraud safe havens identified by the PwC
              Defendants

          •   Enactment of PwC’s plans also allowed foreign banks to serve as merchant banks.

          •   TelexFree International, Ltd structuring was “driven” by PwC. PwC proposed
              that TelexFree LLC transfer its contractual rights to overseas agents and
              customers to that entity. Upon information and belief, they were.

          •   PwC played a critical role in TelexFree’s secreting and illegally laundering funds
              illegally obtained from its victims through the establishment of a foreign base of
              operations in the Cayman Islands, TelexFree International, Ltd. As part of those
              efforts, PwC worked hand-in-hand with TelexFree Founder Merrill, Babener,
              Garvey Schubert and TelexFree accountant Craft.

          •   PwC created and assisted in implementing the strategy of issuing 1099 tax forms
              to Promoters to cover its fraudulent activities. The forms were intended to, and
              did, maintain the illusion that it had made payments to its members and on the
              negligent advice of PwC, TelexFree mailed fraudulent and inaccurate 1099 forms
              to its members.
       673.   As supported through the foregoing and further facts detail herein, each member

of the MLM A Team intentionally, willfully and knowingly participated in the TelexFree

Pyramid/Ponzi scheme as an active co-conspirator after obtaining actual knowledge that

TelexFree was a wholly unlawful scheme.

       674.   Additionally, or in the alternative, each member of the MLM A Team aided and



                                                  115
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 122 of 424



abetted by providing substantial assistance after actual knowledge of the unlawful scheme.

       675.    As members of a conspiracy, each member of the MLM A Team is guilty not only

of the crimes and acts they committed in furtherance of their conspiracy and also of other

unknown crimes committed by other members of the conspiracy in support of it.

       676.    At all times the MLM A Team attorneys were obligated to adhere to standards of

conduct imposed by the Rules of Professional Conduct for the states in which they are admitted,

including California, Oregon, and the Commonwealth of Massachusetts.

       677.    At all times relevant hereto, Jeffrey Babener acted within the regular and usual

course of hisr employment and within the scope of his authority as the owner of Defendant

Babener & Associates. Those Defendants are jointly and severable liable.

       678.    Defendant Babener & Associates is vicariously, jointly and severally liable for all

actions taken by its partners and owner Jeffrey Babener and all of its employees, agents and

representatives.

       679.    At all times relevant hereto, the Sheffield Group Defendants Mike Sheffield,

Lind, Deshazer, Peruzzini and Stenmoe acted within the regular and usual course of their

employment and within the scope of their authority as partners/employees of Defendant The

Sheffield Group. Those Defendants are jointly and severable liable.

       680.    Defendant The Sheffield Group is vicariously, jointly and severally liable for all

actions taken by its partners, employees, agents and representatives, including Mike Sheffield,

Lind, Deshazer, Peruzzini and Stenmoe.

       681.    At all times relevant hereto, Garvey Schubert Defendants Kauffman, Weaver,

Tober, Sandford, Conti and Rodgers acted within the regular and usual course of their

employment and within the scope of their authority as partners/employees of Defendant Garvey




                                                   116
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 123 of 424



Schubert. Those Defendants are jointly and severable liable.

       682.    Defendant Garvey Schubertc is vicariously, jointly and severally liable for all

actions taken by its partners, employees, agents and representatives, including Kauffman,

Weaver, Tober, Sandford, Conti and Rodgers.

       683.    At all times relevant hereto, PwC Defendants Puzey and Colabella acted within

the regular and usual course of their employment and within the scope of their authority as

partners/employees of Defendant PwC. Those Defendants are jointly and severable liable.

       684.    Defendant PwC is vicariously, jointly and severally liable for all actions taken by

its partners, employees, agents and representatives, including Puzey and Colabella.

       685.    Between the date each MLM A Team began performing services for TelexFree

(August 2013) until its April 2014 bankruptcy, the class was caused to suffer ascertainable

economic loss as a direct and proximate result of the MLM A Team Defendants’ actions and

inactions as TelexFree’s co-conspirators, accomplices, accessories and aiders and abettors.

   1. The MLM A Team Defendants knew that TelexFree was operating a pyramid/Ponzi
      scheme prior to providing services or upon otherwise working on TelexFree-related
      tasks yet joined the TelexFree team.
       686.    As TelexFree’s troubles continued to mount, during or about July 2013, Attorney

Defendant Nehra recommended that TelexFree retain self-proclaimed MLM specialist Jeffrey

Babener and his law firm Babener and Associates.

       687.    Defendant Babener was well-versed in the hallmarks of pyramid schemes long

before he started representing TelexFree.

        611. At all times relevant to the complaint, Babener held himself and his firm out as
multilevel marketing and direct-selling specialists on the websites www.MLMLegal.com, and
www.MLMAttorney.com and via various social media accounts, and as offering not only legal,
but also business, services.
        688. Babener’s specialized knowledge of the laws governing MLM and direct-sales

ventures coupled with his personal knowledge of TelexFree’s product, business model, and



                                                   117
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 124 of 424



operations (including its product, business model, and operations in Brazil) established to him

that TelexFree was an unlawful pyramid/Ponzi Scheme from the very beginning of his

involvement with TelexFree.

       689.    As part of his effort to hook TelexFree as a client, Babener followed up after his

initial contact with Merrill on or about August 1, 2013 with a letter expressing his hope for the

“long-term ongoing representation” of TelexFree and making plain that his intended engagement

was as not only a legal resource but also a comprehensive business consultant. Babener stated in

his letter that “[o]ur hope is to grow with the company over time and to help both legally and as

an important business resource in the U.S., foreign markets and the network marketing industry.”

       690.    On August 12, 2013, Babener and his law firm Babener and Associates were

formally retained.

       691.    Merrill emailed Babener on or about August 12, 2013, confirming that Merrill had

sent a requested $6,000 wire transfer as an initial retainment fee and providing information about

the TelexFree program, including the TelexFree URL, VoIP terms and conditions, a PowerPoint

on TelexFree, the July 2013 compensation plan outline, and the TelexFree contract.

       692.    Despite his knowledge that TelexFree was operating a pyramid scheme, Babener

began assembling a team to support and enable TelexFree’s continued daily operations and to

collaborate with him to address TelexFree’s regulatory matters, legal issues, and business

operations. In fact, Babener referred to himself as TelexFree’s “point person” in dealing with

this team of professionals and oversaw and coordinated ongoing contacts between the MLM A

Team members and TelexFree, including James Merrill.

       693.    On or about August 12, 2013 the Sheffield Group began servicing TelexFree and

it ceased its representation on or about April 14, 2014.




                                                    118
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 125 of 424



       694.    Mike Sheffield, James Merrill and Jeffrey L. Babener were in frequent contact

over the next eight months.

       695.    The focus of the contacts among Mike Sheffield and the other Sheffield

Defendants, James Merrill and Babener was to strategize and otherwise cooperatively work to

maintain TelexFree’s daily – illegal - operations and drive its exponential growth. Their work

included, but was not limited to, compensation plan cover-ups, software selection, operational

consulting, strategic consulting, legal referrals, and launch management, and the coordination of

financial institutions’ and service providers’ services to address TelexFree’s inability to secure

banking and processing needs.

       696.    Babener, Mike Sheffield and the Sheffield Group participated in calls or meetings

with TelexFree to strategize, among other things, matters that related to keeping TelexFree’s

business model operational and ongoing.

       697.    Babener, Mike Sheffield and the other Sheffield Group Defendants were fully

aware that banks and payment processors were rejecting TelexFree’s business, and rather than

allowing the cessation of TelexFree’s daily bilking of victims that would result from its inability

to obtain financial servicing, these Defendants helped TelexFree to find solutions and identify

alternative outlets which permitted the Scheme to continue on for months.

       698.    Upon information and belief, Babener and The Sheffield Group, including Mike

Sheffield, Ken Lind and Garvin Deshazer participated in a meeting on September 4, 2013 with

Merrill at which time they freely discussed TelexFree’s pyramid scheme nature, TelexFree’s

potential legal issues in the U.S. and the relationship with TelexFree’s Brazilian operations.

Importantly upon information and belief they also discussed how to keep current operations

going uninterrupted.




                                                    119
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 126 of 424



       699.    By thereafter assisting TelexFree continuing to operate without interruption, Mike

Sheffield and The Sheffield Group acted affirmatively to participate in the cover-up of

TelexFree’s unlawful business operation and provided plausible deniability, thereby acting as a

valued co-conspirator, accomplice and accessory to TelexFree’s ongoing unlawful operations.

       700.    In an email dated September 11, 2013, The Sheffield Group’s Vice-President of

Operations Debbie Stenmoe made explicit that their services were comprehensive and included

four key areas of Product, Marketing, Operations and Financial, and included a questionnaire

relating to each area. Merrill, Wanzeler, Peruzzini, Mike Sheffield and Chris Sheffield were

copied on the email.

       701.    Merrill wired $30,000 to the Sheffield Group’s bank as a retention fee on or about

September 12, 2013.

       702.    On or about September 17, 2013, Merrill laid out the direct controlling

relationship between TelexFree US and TelexFree Brazil for The Sheffield Group team:

       All marketing including the compensation originates from Carlos Costa in Brazil and is
       roughly translated that is why the Website and other material are not very good when
       translated into English. So there really is no marketing budget in the US. Most of CS
       service is located in Brazil but we have not performed well mainly because of IT issues
       and disorganization. We try to handle the US and International the best we can from
       Marlborough.
Mike Sheffield, Chris Sheffield, Garvin DeShazer, Davene Peruzzini, Debbie Stenmoe, and Joe

Craft was were copied on the email.

       703.    By September 17, The Sheffield Group had reviewed the standard TelexFree

contract which expressly states that Ympactus owns and controls TelexFree.

       704.    Further, Babener and Mike Sheffield’s actual knowledge of the Scheme is evident

in a September 19, 2013 email which Babener sent to Merrill, Wanzeler and Sheffield attaching

information on the criminal indictment and guilty plea of the operator of the AdSurfDaily Ponzi



                                                  120
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 127 of 424



scheme as well as a follow up September 25, 2013 email containing an article from

BehindMLM.com discussing TelexFree’s Brazilian issues. Merrill, Wanzeler, Mike Sheffield

and Nancy Kikes was copied on the email.

       705.    Like the Sheffield Group, the law firm Garvey Schubert and its attorneys were

aware from the beginning of their relationship with TelexFree that it was an ongoing illegal

pyramid scheme.

       706.    In or about late September 2013, Babener introduced TelexFree to Garvey

Schubert as an expert on the issues relating to TelexFree’s international expansion, tax planning

and ongoing violations of federal and state law.

       707.    Babener further advised TelexFree that Garvey Schubert would assist in executing

the plan to move TelexFree’s assets and operations offshore.

       708.    Moving TelexFree’s assets and operations offshore would have the effect of

moving those aspects of the operation beyond the reach of the United States civil justice system

and authorities. Upon information and belief, Babener further advised TelexFree that Garvey

Schubert would assist it and the Sheffield Defendants in this regard.

       709.    Attorneys Robert Weaver and Samuel Kauffman of Garvey Schubert addressed

issues with the Brazilian investigation and potential U.S. regulatory or criminal issues.

       710.    Attorneys Sara Sandford and Gary Tober, also of Garvey Schubert, were engaged

to assist with international expansion, taxation, and regulatory matters.

       711.    All Garvey Schubert attorneys dealt with the Brazilian shutdown, the other

suspicious activity including account closures and the closure in Brazil, the rejections by

financial institutions, and the well-publicized accusations of operating a pyramid scheme and the

many other issues surrounding TelexFree’s operations and business model.




                                                    121
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 128 of 424



        712.      Garvey Schubert and each individual Garvey Schubert Defendant was informed

that TelexFree was operating an unlawful business model prior to their providing services or

otherwise working on TelexFree related tasks, as described above.

        713.      In addition, on September 23, 2013, Babener communicated directly with Garvey

Schubert’s Kauffman. In his initial email communication, Babener informed them that

TelexFree’s “sister company is having issues in Brazil and I have concern for spillover here,”

that he had “concerns about the current program and it is being Modified with assistance of the

Sheffield Group to be more compliant,” and that he wanted Weaver involved for “potential US

issues, regulatory or criminal” issues and Tober and Sandford involved for “international

structuring, for corporate, tax and asset protection purposes.”

        714.      On or about September 24, 2013, Babener emailed Kauffman and Sandford an

article from BehindMLM.com that made plain TelexFree’s illegality. It discussed TelexFree’s

issues in Brazil, titled “TelexFree vows recovery in Bankruptcy Protection.” Babener also copied

the article and the comments to the article into the body of that email.

        715.      The same day, Merrill, Babener, Sandford, and Kauffman participated in a call

where they discussed potential regulatory, civil, and/or criminal issues facing TelexFree due to

its illegality.

        716.      Later the same day, following this conference call discussing the myriad issues

facing TelexFree, Garvey Schubert agreed to represent TelexFree as a client, with Sandford

emailing TelexFree an engagement letter and requiring a $50,000 advance fee deposit.

        717.      On or about September 29, 2013 the Sheffield Group evidenced its actual

knowledge and willful and knowing participation in TelexFree’s criminal enterprise through its

refusal to be associated with the company online.




                                                     122
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 129 of 424



       718.    The Sheffield Group received an email on or about September 29, 2013, from an

alleged TelexFree promotor. Mike Sheffield forwarded this email to Merrill and Babener with

the instruction to “take my company name and my personal name off your website and any other

promotional or educational material. This is important due to the controversy that you are

presently facing.”

       719.    On September 30, 2013, Babener forwarded an email to Mike Sheffield that he

had sent to Merrill directly stating TelexFree’s illegality with the note “So you understand the

discussion.”

       720.    On or about September 30, 2013, following a conference call between Babener,

Merrill, Sandford, Tober, Craft, and Wanzeler, Sandford emailed Babener requesting a copy of

the agreement TelexFree used with its promoters. That same day Babener responded by email,

attaching a copy of the agreement. In another email of that day, Babener copied Kauffman,

Sandford and Tober in his response to an email from Merrill regarding an article titled “MLM

Pro Ken Stewart Perspective On The Question Of TelexFree Being A Pyramid Or Ponzi.”

       721.    On or about October 1, 2013, Mike Sheffield was cc’d on a blunt email from

Merrill to Wanzeler:

       We are asking people to risk $1425 do a little bit of ad placement work (they don’t even
       do it they have a company do it for them) all they make is $100 a week selling product
       back to us. We reward them for no effort. We face business failure and or Jail.
Babener, Borromei, and Labriola were also copied on Merrill’s email.
       722.    On or about October 1, 2013 Babener and all the individual defendants associated

with the Babener and Associates and Sheffield Group business entity Defendants were copied on

an email making clear they all faced jail time for participation in TelexFree’s ongoing unlawful

and criminal enterprise.

       723.    During or about September 2013, the MLM A Team recommended that TelexFree



                                                   123
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 130 of 424



restructure its compensation plan in order that it become legally compliant. That having been

openly said, at no time did Babener or Garvey Schubert or the Sheffield Group ever insist that

this restructuring be implemented and they never recommended suspending new investments

pending restructuring or put a timeline in place. Rather, as detailed herein, they acted as co-

conspirators and profited.

       724.    Throughout the entire fall of 2013 and well into 2014, TelexFree continued to

actively sell its AdCentral plans to victims under its original non-legally compliant compensation

plan with the knowledge and assistance of Babener, Garvey Schubert, Sheffield and later, PwC.

       725.    Defendant PwC came on board the MLM A Team at or about the end of 2013 at

the suggestion of Babener specifically to assist with structuring and effecting that international

expansion and international tax-related issues.

       726.    By the end of 2013, TelexFree was under intense scrutiny both within the U.S.

and internationally. The company’s banks and payment processors were running for the hills.

       727.    TelexFree retained PwC during January 2014 - approximately six months after

TelexFree had been shuttered by government authorities in Brazil.

       728.    PwC was a critical co-conspirator with the other MLM A Team Defendants who

enabled and effected the express purposes of TelexFree’s proposed international expansion,

which were known to PwC: to keep the Scheme running, to move TelexFree’s operations and

money beyond the reach of federal and state regulators in the United States and to find banks

willing to service TelexFree even though TelexFree was embroiled in legal actions and

surrounded by extensive negative publicity.

       729.    Previously, during or about November 2013, TelexFree required assistance with

handling international taxation matters, specifically a receivable from the TelexFree Brazilian




                                                    124
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 131 of 424



entity, Ympactus. Because no member of the TelexFree MLM A Team was a sufficiently

experienced international tax consultant, TelexFree CFO Craft recommended in a meeting with

Jim Merrill that TelexFree obtain other professionals to handle the international taxation issue.

       730.    At that meeting, Merrill called Attorney Babener to request his input. As a result

of Merrill’s call, in or about December 2013, Babener introduced him to Richard Colabella at

PricewaterhouseCoopers (“PwC”) to assist TelexFree with its international tax and regulatory

matters.

       731.    Attorney Babener had worked with Colabella for twenty years beforehand.

       732.    Upon information and belief, Babener informed Colabella of TelexFree’s pyramid

scheme operation in their discussions related to PwC’s engagement.

       733.    During or before January 2014, Colabella introduced TelexFree to Jerry Puzey,

another PwC partner who was Director of International Tax Services.

       734.    PwC was made aware of the fact prior to engaging in due diligence of TelexFree

that Ympactus had been shut down in June 2013.

       735.    Moreover, during the due diligence period before PwC accepted TelexFree as a

client, from December 2013 through the beginning of January 2014, TelexFree executives

instructed TelexFree CFO Craft to provide information regarding the company to PwC.

       736.    At PwC’s request, CFO Craft provided PwC with a copy of TelexFree’s

financials, including a draft of TelexFree’s unadjusted 2013 Q3 financials, its current corporate

structure, a proposed new structure involving a holding company and an international TelexFree

affiliate, resumes of both Carlos Wanzeler and James Merrill, and answers to a list of due

diligence questions.

       737.    CFO Craft also had phone calls with PwC personnel to answer questions.




                                                   125
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 132 of 424



       738.    Upon information and belief, as a result of those phone calls, PwC gained actual

knowledge that TelexFree’s business empire was an unlawful pyramid/Ponzi scheme.

       739.    PwC reviewed TelexFree’s website and marketing materials and as a result of its

due diligence, PwC gained actual knowledge that TelexFree’s business empire was an unlawful

Pyramid/Ponzi scheme. A simple Google search of TelexFree and/or Ympactus would also have

revealed the Brazilian court’s findings.

       740.    PwC had actual knowledge of the closure in Brazil, the rejections by financial

institutions, and well-publicized accusations of operating a pyramid scheme and the many other

issues surrounding TelexFree operations and business model.

       741.    As part of the MLM A Team, PwC had frequent communications with

TelexFree’s Defendant Attorneys Babener and Garvey Schubert as they collectively developed

and effectuated TelexFree’s international strategies and its responses to the investigations begun

in the United States by the Massachusetts SOC, Securities Division.

       742.    In January 2014, PwC entered into a formal agreement for services with

TelexFree.

       743.    An email chain from January 26, 2014 to January 29, 2014 including PwC’s

Puzey and Colabella, TelexFree founder Merrill, TelexFree accountant Craft, and Attorney

Defendants Nehra and Babener demonstrates PwC’s awareness of TelexFree’s domestic legal

issues which discussed limiting the information that would be provided by TelexFree to the

Massachusetts SOC Securities Division.

       744.    In or about January 2014, PwC developed and provided to TelexFree and its team

a Proposed Global Business Alignment plan in draft form with the objective of, inter alia,

“[p]repar[ing] a flexible and scalable model for future business growth, expansion, new lines of




                                                   126
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 133 of 424



business, etc.” and that presented a number of options to achieve that end. The thrust and main

point of this document was the shifting of funds and operations offshore and to locations beyond

the reach of the United States justice system and to locations with lax Pyramid/Ponzi/Financial

Crime enforcement. Although not every granular suggestion along the way worked out, that

executive level concept was adopted by TelexFree.

        745.    As part of those services, PwC obtained knowledge of the illegality of

TelexFree’s operations but nevertheless provided its services that allowed TelexFree to hide its

illegality and continue to operate during 2014.

    2. Despite knowing that TelexFree was continually operating as an illegal Scheme, the
       MLM A Team provided essential services that enabled TelexFree to continue and
       expand its daily operations and to remove its ill-gotten funds from the reach of its
       victims and U.S. authorities until the Scheme’s collapse.
        746.    Without the agreements, partnering, teamwork and other timely and substantial

assistance of its MLM A Team, TelexFree would have collapsed or been raided and shuttered no

later than the fall of 2013.

        747.    Despite knowing that TelexFree was operating as a pyramid scheme, the MLM A

Team took actions that directly supported and enabled the continued operation of the original,

knowingly illegal program and the transfer of the unlawfully obtained victim funds into the

names of the Founders and their related individuals and to non-U.S. banks.


    a. The MLM A Team substantially assisted TelexFree’s business operations’
       continuation and expansion in the United States after August 2013.
        748.    The MLM A Team sought to preserve TelexFree’s ongoing profitability at all

costs, while knowing that each day massive numbers of innocent victims were handing over their

savings to TelexFree.

        749.    Notably, despite actual knowledge that TelexFree was operating a wholly




                                                   127
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 134 of 424



unlawful and criminal enterprise, Michael Sheffield and The Sheffield Group did not appear to

consider or act to have TelexFree suspend or immediately stop recruiting new members and

taking their money. Instead they affirmatively acted to warn TelexFree and their co-

conspirators, including those on the MLM A Team, that such a course of action would run

against and counter profitability and they advised them against making any immediate changes

that would hurt it financially. By participating in this act, the Sheffield Defendants and each

member of the MLM A Team acted as a co-conspirator furthering TelexFree’s Scheme and

assisted TelexFree to maintain its operations and revenue stream – comprised of the massive

funds being taken daily from innocent victims who would later lose everything.

       750.    For example, on or about December 5, 2013, Mike Sheffield sent an internal

email to Garvin Deshazer noting, “While it is important for this client to achieve a working

compensation plan model that is legally defensible, it is equally important that it works

financially so as not to create significant losses in revenue due to a flawed approach.”

       751.    On or about December 23, 2013, while analyzing financial data for a proposed

new program, Mike Sheffield warned that while the proposed approach “may be a legal remedy,

it could spell disaster from a business perspective.” Babener, Nancy Kikes, Sarah Smith,

Wanzeler, Merrill, Deshazer, Lind, Stenmoe, and Peruzzini were all copied on the email thread.

       752.    In the same email, Mike Sheffield unequivocally proclaimed to TelexFree and his

co-conspirators his conclusion that TelexFree’s numbers only worked as a pyramid scheme:

       We are having great difficulty making your numbers work based on good business
       practice. In fact, it seems that the only way it would work is to use new money in to pay
       for the potential ongoing ADC commitment if your only rule for earning ADC is to create
       3 customers one time.
       753.    On or about December 23, 2013, The Sheffield Group’s Executive Consultant

Garvin DeShazer also warned Merrill against immediately imposing requirements that may




                                                    128
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 135 of 424



render the program compliant but rather argued for some ramp up time for promoters noting

Mike’s “concern (and I agree) is that making it all or nothing could result in massive, and

unnecessary, short-term attrition. Borromei, Sheffield, Lind, Stenmoe, and Peruzzini were all

copied on the email.

       754.    At the same time, Babener, The Sheffield Group, Garvey Schubert and PwC

provided Merrill and Wanzeler with legal and business assistance and strategies that substantially

assisted and/or enabled TelexFree’s continued operation.

       755.    The assistance and strategies provided by Babener, The Sheffield Group, Garvey

Schubert, and PwC which substantially assisted and/or enabled the maintenance and expansion

of TelexFree’s operations during and after August 2013 included, inter alia:

           •   Finding and securing banking and payment processing outlets to continue and
               expand operations
           •   Assisting with the structure of the withdrawal and the subsequent placement of
               approximately $20 million from TD Bank accounts when those accounts were
               shut down by TD Bank

           •   Assisting with TelexFree’s business issues, including authorizing continued
               training at Super Saturday events, assisting with maintaining management at a
               time when a simple google search would have revealed its legal problems and
               discourage candidates; providing advice and introductions and offering materials
               for marketing purposes; investigating and advising on other outlets for VoIP
               product; and assisting with immigration issues for TelexFree top promoters

           •   Devising a new, yet knowingly non-compliant, compensation plan aimed at
               preserving TelexFree’s profits

           •   Staving off legal inquiries so that the illegal operation could continue to operate

           •   Suborning the submission of two sets of cooked books to the SOC; and

           •   Advising and assisting TelexFree to prepare and issue unfair, deceptive,
               inaccurate, suspicious, and unlawful 1099 (Miscellaneous Income) forms.
           i. The MLM A Team secured banking and payment processing outlets to
              continue and expand TelexFree’s illegal operations after August 2013.



                                                    129
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 136 of 424



       756.    Despite knowing that TelexFree was operating an illegal pyramid/Ponzi scheme,

Babener, The Sheffield Group and Garvey Schubert facilitated and substantially assisted critical

relationships with financial services providers to service the Scheme.

       757.    On or about August 24, 2013, Merrill informed Babener that TelexFree was

“getting a hard time from both our credit card processing banks & our commission pay out

banks.” On or about August 29, 2013, Merrill again raised TelexFree’s issues with banks and

payment processors and pled for help because of TelexFree’s inability to secure them due to its

fraud and chargeback issues.

       758.    Despite fully knowing that TelexFree was actively operating an illegal

pyramid/Ponzi scheme, Babener emailed Merrill and Sheffield indicating that he was willing to

connect Merrill with payment processor companies that he knew. Babener also suggested that

Sheffield would have some ideas.

       759.    As early as September 6, 2013, Babener directed Merrill to provide false

information on TelexFree’s current business in a letter Merrill was being asked to send to a top

TelexFree promoter (Zaid Thweib) in Jordan. Thweib needed the letter to convince Jordanian

banks (Societe General Bank and Housing Bank) to accept funds into the accounts of TelexFree

promoters.

       760.    While knowing TelexFree was operating as a pyramid scheme with no true

product, Babener told Merrill not to hold TelexFree out as an advertising company in the letter,

but as “a direct selling company that markets consumer products and services through a sales

force of independent distributors.”

       761.    Upon information and belief, the banks accepted those deposits as a result of the

Babener-crafted letter.




                                                   130
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 137 of 424



       762.    That letter paved the way for the continued operation of the Scheme’s funneling

money to top promoters.

       763.    Again, on or about September 10, 2013, Merrill sought Babener’s assistance

because Allied Wallet, a well-known fraud-servicing payment processor and “the only Visa

processor we have now,” needed documentation to obtain a UK address and registration number

for TelexFree from Regus, a virtual office supplier.

       764.    Despite the basic credit card network rules that require a merchant to be located in

the same geographic jurisdiction as the acquiring bank and define a merchant’s location as the

country of its principal place of business (generally its headquarters), Babener provided the tools

necessary for Merrill to comply with the request: the services of a UK law firm. See Payment

Processing Section.

       765.    Babener knew TelexFree Ltd. was a fake shell UK company, with only a mailbox

in the U.K.

       766.    Babener thereby enabled TelexFree to evade the generally stricter regulatory

framework of the U.S. financial system.

       767.    Babener introduced TelexFree to two attorneys with Lawrence Graham in

London, England who Babener identified to assist in meeting the needs of Allied Wallet

regarding AML compliance verification to supply to Regus, a virtual office supplier, to ensure

that payments would continue to be processed.

       768.    Using his 25-year relationship with Lawrence Graham, Babener introduced

TelexFree and its CEO Jim Merrill as his “new client” to Graham and stated merely that “[t]he

company has been in business for a couple years, operating in the U.S. and Brazil. It offers a

service to allow customers to call a flat rate to foreign countries. It intends to expand its line.”




                                                     131
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 138 of 424



He never mentioned that he had determined TelexFree was at that very moment operating a

pyramid scheme and that the services the Lawrence Graham would provide would be

perpetuating that daily scheme by securing a payment processing outlet.

       769.      Jonathan Riley, one of the attorneys introduced by Babener, explained what

documents to provide for the bank.

       770.      Babener offered substantial assistance by enabling TelexFree’s quest to obtain

processing and banking services through exploiting his prior business relationships.

       771.      Upon information and belief, Allied Wallet was able to satisfy the documentation

needs and to give TelexFree access to the credit card network and processed millions of dollars

for TelexFree.

       772.      Despite knowing that TelexFree was operating an illegal pyramid/Ponzi scheme,

Babener and Garvey Schubert helped TelexFree to identify and determine how to best use

payment processors to shield their ill-gotten proceeds.

       773.      For example, on November 5, 2013, Garvey Schubert’s Tober and Sandford

attended a telephone conference with Merrill, Babener and Craft and discussed using IPayout for

U.S. and foreign transactions (i.e. the receipt victims’ funds). Shortly thereafter, Sandford

emailed Merrill cautioning him that she was uncertain if using IPayout would shield foreign

revenue from the reach of U.S. regulators in the event of a lawsuit. Babener, Tober and

Wanzeler were included on that email.

       774.      Despite knowing that TelexFree was an unlawful pyramid/Ponzi scheme, Babener

substantially assisted Jim Merrill in late December 2013 with issues he was having forming a

company in Florida which Merrill informed Babener was being required by a bank with which

they were setting up an account and which was intended to be TelexFree’s “US Finance




                                                    132
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 139 of 424



corporation.”

       775.     In an email string beginning on December 29, 2013, Babener and Merrill

discussed trademark issues regarding the use of TelexFree’s name and Babener gave Merrill

specific instructions on how to overcome them.

       776.     The result of those efforts was the incorporation of TelexFree Financial, Inc.

       777.     On December 30 and December 31, 2013, TelexFree Financial received wire

transfers totaling $4,105,000 from TelexFree, Inc. and TelexFree, LLC.

       778.     TelexFree Financial funded the operations of the other TelexFree entities from its

PNC Bank’s general disbursements bank account.

       779.     Propay made deposits into TelexFree Financial’s account at PNC Bank.

       780.     Upon information and belief, only because of the issue being successfully

resolved by Babener, Merrill was enabled to obtain its banking services to further TelexFree’s

ongoing fraudulent scheme.

       781.     Further, the MLM A Team stepped in to convince TelexFree’s banks and a

payment processor to continue providing services to the Scheme, which were successful.

       782.     With respect to payment processor Bank Card Consultants’ efforts to secure a

sponsoring bank for processing, on November 26, 2013, Craft reached out to Babener on behalf

of Merrill and requested a “comfort letter” regarding TelexFree’s compliance with the law.

       783.     Babener initially refused to write such a letter, stating that they do not write them

as a policy and suggested that TelexFree ask Nehra instead.

       784.     Babener also offered another solution, an introduction to his colleague, Scott

Fitzpatrick, of Pivotal Payments, one of the largest MLM processors. Babener touted his

influence with that processor, stating “They just finished at my request, approval for Zinzino, a




                                                     133
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 140 of 424



Swedish coffee and nutrition company we are bringing to the US.” Craft replied accepting the

offered introduction and handing it off to Merrill.

         785.   Despite his initial refusal to write a letter for his own signature and thereby

directly implicate himself, Babener nevertheless later found a way around the issue: drafting a

letter for Merrill’s signature that sidestepped the issue of TelexFree’s legality.

         786.   On or about December 8, 2013, in reviewing a letter to supply to a prospective

banking services provider drafted by Merrill, Babener stated categorically in an email to Merrill:

“You have no basis to make the following statement: Under these laws TelexFREE does not

commit or operate with any fraudulent practices.” Wanzeler and Nancy Kikes were copied on the

email.

         787.   Despite the fact that by December 8, 2013, Babener had repeatedly informed

TelexFree that they were not in “legal compliance,” but rather were operating a pyramid/Ponzi

scheme, Babener in that same email drafted an alternative, and intentionally misleading, letter for

Merrill’s signature including the line: “we are confident that we are in legal compliance as to the

offering and delivery of our services.” Babener copied Sandford, Tober, and Kauffman on a later

email in the chain so that “they understand [his] thoughts on direction.”

         788.   Garvey Schubert’s Tober reviewed the content of Babener’s misleading letter.

         789.   Bank Card Consultants, upon information and belief, was able to secure the

banking service provider as a result of the MLM A Team’s efforts connected to the letter, who

provided services to TelexFree into 2014.

         790.   Substantially assisting to obtain the use of another bank, on January 31, 2014,

Garvey Schubert’s Sandford and Tober discussed using Wells Fargo Bank with TelexFree’s Joe

Craft. Later that day, Sandford conferred with her colleague Weaver regarding potential bank




                                                      134
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 141 of 424



account changes for TelexFree.

       791.    Upon information and belief, on March 19, 2014, at the request of James Merrill,

Babener drafted another letter sent to TelexFree’s banking partners, particularly Wells Fargo

Bank, to persuade them to continue servicing TelexFree’s accounts. Robert Weaver of Garvey

Schubert was copied on that email.

       792.    Following receipt of that letter, Wells Fargo Bank continued to supply services to

TelexFree’s Scheme during the critical 2014 time period.

       793.    Babener also helped Merrill identify other outlets to place money TelexFree was

receiving from victims.

       794.    For example, on or about November 8, 2013, Babener introduced TelexFree to

Neil Kimmelfield and Jeremy Babener—defendant Babener’s son—of Lane Powell to analyze a

potential TelexFree investment of $2,500,000 in a wind farm. Defendant Craft was President and

Chief Financial Officer of the wind farm company.

       795.    Upon information and belief, that investment was made.

       796.    In that same email, Babener noted, “As you are exploring other banking

relationships, you might visit this subject with Neil and Jeremy as Lane Powell has a major

banking practice and represents several leading banks... And might have a suggestion.”

       ii. Babener and Garvey Schubert assisted TelexFree to keep banked $20 million
           from its TD Bank account upon its closure for fraud issues.
       797.    Despite knowing that TelexFree was operating an illegal pyramid/Ponzi scheme,

Babener and Garvey Schubert assisted Merrill on structuring the withdrawal and subsequent

placement of $20 million from a TD Bank account that was shut down for fraud issues. They

similarly assisted Merrill in locating other banking outlets in connection with that closure.

       798.    On November 6, 2013, Merrill informed Babener via email that TD Bank had




                                                    135
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 142 of 424



closed TelexFree’s account and that Merrill had checks for $20,000,000 from TelexFree’s TD

Bank accounts. Despite knowing that TelexFree was actively operating an illegal pyramid/Ponzi

scheme, Babener and Garvey Shubert’s Tober and Sandford assisted Merrill in finding an

account for those funds.

       799.    In his November 6, 2013 email, Merrill told Babener that he was going to him

“with this first” as the team point person regarding TD Bank closing TelexFree’s accounts and

let him “decide who we need to involve.” Merrill informed Babener.

       I have checks from TD in the amount of 20 million that I am not sure what to do with I
       will try and open another account but wanted to get advice from you on how. I can’t just
       walk into a branch with a check for 20 million dollars. Is there a way to get involved with
       another bank without drawing red flags.
       800.    Babener responded by choosing Garvey Schubert’s Tober and Sandford and asked

them to “weigh in on locating a new bank” and touting that “$20M is not a bad first deposit.”

(emphasis in original).

       801.    Merrill informed Babener he would “go bank [sic] to TD bank and ask them to

brake [sic] the check into under 5 million so it will be easier to bring in several bank partners as

well as some investment partners.”

       802.    In the same November 6, 2013 email chain, Babener and Sandford endorsed the

breaking down of the check, which would help avoid scrutiny.

       803.    Despite knowing those accounts would be used for – and were essential to – the

continued operation of TelexFree’s scheme, Babener, Sandford and Tober engaged in a course of

email exchanges on November 7, 2013, to assist Merrill in identifying “possible banks and

locations for new corporate bank accounts” and on November 8, 2013 “re potential banking

options.”

       804.    Babener followed up again offering to “check for references to banks from




                                                    136
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 143 of 424



colleagues at merchant processors such as pivotal payments or global pay groups like

Hyperwallet.”

        805.    Sandford looked for contacts at local banks, noting “When it rains it pours.”

        806.    On or about November 8, 2013, Sandford introduced Merrill to a contact at The

Commerce Bank of Washington, a bank used by Garvey Schubert, who “may have some ideas

about how you address the banking challenges you mentioned.” Sandford re-sent this

information on November 26, 2013 “per Jim’s request” and copied Jack Unbehend of The

Commerce Bank of Washington “so he knows to expect to hear from you.”

        807.    TD Bank, at TelexFree’s request and after Babener’s and Sandford’s approval,

broke up the original $18,448,267.66 check into five or more pieces—each under $5 million--to

make it easier for Merrill and TelexFree to launder those sums through other financial

institutions.

        808.    Upon information and belief, those funds were successfully banked.


        iii. The MLM A Team provided legal and business services and consulting that kept
             TelexFree’s operations running.
        809.    Despite knowing that TelexFree was running a pyramid/Ponzi scheme, the MLM

A Team provided legal and business services coupled with consultant services that were integral

to maintaining the Scheme’s operation.

        810.    Despite knowing that TelexFree was running a pyramid/Ponzi scheme, the MLM

A Team provided legal and business services coupled with consultant services that were integral

to maintaining the Scheme’s operation.

        811.    For example, on December 9, 2013, Merrill contacted Babener regarding an

internal problem TelexFree was having with its participants “cross-recruiting and other agent

violations” such as raiding to other programs. The Sheffield Group’s Davene and Mike



                                                    137
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 144 of 424



Sheffield were eventually included in that email chain.

        812.      Babener resolved the issue by drafting a letter for Merrill to send to offending

participants and told Merrill to adopt the policies Babener had previously drafted and sent to

Merrill.

        813.      Upon information and belief, that letter was sent by Merrill and addressed the

internal issue.

        814.      Despite knowing that TelexFree was a pyramid/Ponzi scheme, the Babener team

acted as legal and business consultants on other basic issues that were integral to maintaining

TelexFree’s operation.

        815.      In an October 4, 2013 email from Babener to Merrill, which included the team of

Mike Sheffield, Garvin Deshazer, Davene Peruzzini, Debbie Stenmoe and Jay Borromei,

Babener acknowledged to Merrill that “You are obviously at risk under state and federal

legislation so long as you offer the current program.” Nevertheless, he specifically advised

Merrill he could go forward with TelexFree’s Super Saturday training meetings that TelexFree

was continuing to put on in Florida without restrictions, stating that “Florida is historically an

aggressive enforcement state on pyramiding (where there is insufficient retailing ratios), but we

have not seen major action in quite some time and I assume you have no evidence that you are a

subject of interest.” Merrill had described the training sessions to Babener earlier that day as

“[w]e do everything like they have done in Brazil.”

        816.      Despite knowing that TelexFree was operating a Pyramid/Ponzi scheme, Babener

and The Sheffield Group also provided advice, introductions, and offered materials for

TelexFree’s marketing.

        817.      On or about October 9, 2013, Merrill cited Babener’s advice as the reason not to




                                                      138
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 145 of 424



respond to negative news articles: ““In the past Jeff has suggested we don’t respond this this

blog. If we feed the blog it will grow.”

       818.    On or about November 16, 2013, Babener introduced TelexFree to Clifton Jolley

of Advent Communications to manage the public relations side of TelexFree’s transition of the

future March 9, 2014 compensation plan.

       819.    Babener worked directly with Clifton Jolley through April 2014 to comprise and

review press releases and communications strategy.

       820.    Despite knowing that TelexFree was operating an illegal pyramid/Ponzi scheme,

The Sheffield Group’s efforts secured the internet marketing services provided to TelexFree by

an expert in the field, Jon Ward, who expressed high concern on September 25, 2013 about

working with TelexFree, stating

       I’ve never like the phrase “no smoke without fire.” However, when the air is filled with
       billowing, black clouds of the stuff.
Mike Sheffield, Debbie Stenmoe, Davene Peruzzini, Ken Lind, and Chris Sheffield were all
copied on the email.
       821.    Ward stated his concern that he had offered to connect TelexFree with a “trusted

internet source” and indicated he’d “prefer to delay it” to protect that company. He stated that

although he like to help Sheffield Group in any way he could, he was not sure now about calling

Jim Merrill.

       822.    The Sheffield Group’s Garvin Deshazer acted quickly, urging Ward to continue

working with TelexFree, knowingly and falsely vouching for TelexFree’s leadership team and

hoping he had eased Ward’s concerns. Mike Sheffield, Stenmoe and Peruzzini were all included

in this email chain.

       823.    Ward agreed to provide website-related services and continued to do so until or

after March 2014.



                                                   139
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 146 of 424



       824.    On or about January 28, 2014, Mike Sheffield reviewed and advised Merrill on a

potential digital advertising program for TelexFree.

       825.    The Sheffield Group’s Deshazer introduced Merrill and TelexFree to an internet

marketing expert, Josh Elizetxe, of the company Foresold via Ward. Merrill touted that with

Foresold’s help, TelexFree “could see millions of downloads” of TelexFree’s mobile app in a

few months.

       826.    Despite knowing that TelexFree was operating a pyramid/Ponzi scheme, Babener

and Garvey Schubert’s Tober and Sandford planned TelexFree’s tax filings and strategies,

including its 2013 year-end tax options and methods for reducing taxable income, which

substantially assisted TelexFree in retaining and its ill-gotten victim funds and enabled its

continued operation under the radar of authorities.

       827.    PwC also provided planning services for TelexFree-related entity, Ympactus,

which PwC had identified in its Proposed Global Business Alignment plan as part of TelexFree.

An email chain from February 25, 2014 to February 26, 2014 between Craft, Wanzeler, Merrill,

and Weaver discusses that PwC approved the treatment of Ympactus Comercial Ltda.

       828.    Despite knowing that TelexFree was operating an illegal pyramid/Ponzi scheme,

Babener and The Sheffield Group investigated and advised Merrill on other outlets for its

program.

       829.    During the fall of 2013, The Sheffield Group and Babener assisted TelexFree in a

deal involving a company known as My Financial Advantage (“MFA”) that offered credit

restoration services as part of the TelexFree experience.

       830.    On October 4, 2013, James Merrill sent an email to Defendant Babener regarding

My Financial Advantage, stating:




                                                      140
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 147 of 424



       This company has been in business 22 years and knows the issues. The funny thing is
       when we were in Arizona for our original meeting the Sheffield Group [sic] they seemed
       more excited about this product than our VOIP product. Speak to Mike [Sheffield] and
       Garvin [Deshazer] about this. I know the industry has a bad rap just like MLM there are
       good MLM’s & bad MLM’s.
       831.    TelexFree entered into a contract with MFA and provided staffing and IT services

worth $80,000 to TelexFree in connection with the MFA product from October 2013 to March

2014. Merrill noted internally in response that “Sheffield loves this service.”

       832.    Despite knowing that TelexFree was operating a pyramid/Ponzi scheme, Babener

and Garvey Schubert assisted TelexFree with immigration issues facing several of its top

producing – and therefore most harmful to TelexFree’s victims – promoters.

       833.    On or about September 25, 2013, Merrill emailed Babener for immigration

assistance for several TelexFree agents looking to attend TelexFree’s corporate meeting in

Orlando, Florida.

       834.    Babener introduced Merrill to Garvey Schubert’s immigration partner, Gregg

Rodgers, to assist, and who did upon information and belief successfully assist, with the

immigration issue.

       835.    Babener and The Sheffield Group knowingly, negligently or deceptively played a

substantial and instrumental role in developing TelexFree’s unlawful March 9, 2014

compensation plan.

       836.    Babener and Sheffield Group were explicit in acknowledging that the new

compensation plan was being drafted to be a tool to defend TelexFree in the legal investigations

against it rather than to make it a truly legal operation, and they further knew that the proposed

plan itself was not legal. Upon information and belief, those efforts successfully staved off

regulatory action and enable the Scheme to continue.




                                                    141
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 148 of 424



       837.    On or about January 15, 2014, Babener informed Mike Sheffield via email that

the new plan was “subject to questioning” even though it was “light years ahead of the existing

problematic program from a compliance defense standpoint.” Nancy Kikes, Merrill, Wanzeler,

Borromei, Stenmoe, Peruzinni, and Deshazer were copied on the email.

       838.    On or about January 16, 2014, Mike Sheffield recognized in an email to Borromei

that The Sheffield Group’s role was to create a program that would allow Babener to shield

TelexFree from investigation by regulators: “My assignment is to make sure we have a document

that gives Jeff a tool for defense if needed.” Merrill, Wanzeler, Stenmoe, Peruzinni, Deshazer,

and Babener were copied on the email.

       839.    The Sheffield Group’s work on the March 9, 2014 compensation plan included

drafting multiple versions of the plan, creating financial models for how the plan would work,

and assisting in the creation of marketing materials to explain the March 9, 2014 plan.

       840.    On or about April 3, 2014, The Sheffield Group performed a “stress test” on the

revised plan, which confirmed that the new plan it had devised and imposed upon victims on

March 9, 2014 was still unsustainable.

       841.    During this period, The Sheffield Group wrongfully provided general business

management and consulting services to TelexFree, advising TelexFree’s executives on matters

including Promoter compensation, Promoter recruiting and retention, and structuring transactions

involving AdCentral packages.

       842.    In an email to Weaver on or about April 2, 2014, Babener suggested that Garvey

Schubert’s Weaver and the Greenberg Traurig attorneys should open a civil litigation file for

claims from promoters. Babener later explained: “By altering the terms [of the promoter

contracts], the company is reneging. However, it has no choice because the old program was




                                                   142
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 149 of 424



illegal.” Merrill, Macmillan, Kikes, Wanzeler, Weaver, Conti, Berthiaume (Greenberg Traurig),

and Hayeser (Greenberg Traurig) were copied on the email.

       843.    On or about April 8, 2014, Weaver emailed Merrill and Wanzeler, cc’ing

Babener, Sandford, Conti, Berthiaume (Greenberg Traurig) and Hayeser (Greenberg Traurig) to

report that “The lawyers had a telephone meeting this afternoon.” In the same email, Weaver

outlined that threatened lawsuits by promoters risked their strategy to keep TelexFree out of a

criminal prosecution or SEC investigation. Weaver’s response was to dedicate another Garvey

Schubert Barer Attorney, Pat Conti, to address all complaints and threats of lawsuits from

lawyers for promoters. Weaver warned “They need to be dealt with quickly and consistently so

as not to provoke complaints to criminal investigative agencies.”

       iv. PwC assisted TelexFree in issuing false tax forms.
       844.    As part of its tax services regarding TelexFree’s ongoing domestic operations,

PwC negligently advised TelexFree to prepare and issue unfair, deceptive, inaccurate,

suspicious, and unlawful 1099 (Miscellaneous Income) forms in 2014.

       845.    In an effort to maintain the illusion that it had made payments to its members and

on the negligent advice of PwC, TelexFree mailed fraudulent and inaccurate 1099

(Miscellaneous Income) forms to its members as described above.

       846.    Those inaccurate 1099 forms were filed with the Internal Revenue Service and

State Revenue Offices and will impose an undue burden and hardship on Promoters who may

now be liable to pay taxes on income they never received.


   b. The MLM A Team devised and implemented a plan for TelexFree to use
      international outlets through which to operate the Scheme and through which
      TelexFree safeguarded its cache of victims’ funds.
       847.    At the same time as they were acting to maintain TelexFree’s domestic




                                                   143
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 150 of 424



operations, the MLM A Team was concurrently devising and implementing a plan to move

TelexFree’s assets offshore and to establish international outlets through which to operate the

Scheme.

       848.    The express purpose of TelexFree’s proposed and accomplished international

expansion was to move TelexFree’s operations and money beyond the reach of U.S. victims and

federal and state regulators and to find banks willing to service TelexFree even though TelexFree

was embroiled in legal actions and surrounded by extensive negative publicity.

       849.    Ultimately, TelexFree, through the assistance of the MLM A Team, set up a

corporate structure which included companies in financial fraud safe havens Nevis, Dominican

Republic, Canada, England and Wales and Grand Cayman.

       850.    Upon information and belief, TelexFree also established companies in Columbia

and Ecuador.

       851.    The plan to expand into and exploit international outlets was pursued by the

MLM A Team from the inception of their retainment.

       852.    On or about September 10, 2013, Babener emailed Merrill regarding TelexFree’s

international expansion, advising TelexFree of the option to retain overseas MLM attorneys to

ensure compliance. Although he suggested a preference for compliance with foreign laws,

Babener stated that

              Obviously, if you are looking for the correct way to do this, from a legal
       standpoint, this would be the correct way. However, this is very costly and time
       consuming […]
       853. He further states that practically speaking, “the chances are mixed that you will

hear from a foreign entity.” Babener then gave legal advice that TelexFree may be able to skirt

the law by having affiliates sign up at the US site and hope to go unnoticed by local authorities.

       854.    On or about September 11, 2013, Joe Craft emailed Babener inquiring about an




                                                   144
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 151 of 424



offshore bank account to receive international sales so that “if some US authority freezes our

bank accounts, then we would still have cash flow. . . . We want a bank that would not freeze

our bank account if some foreign authority told them to (such as the US).” Nancy Kikes and

Merrill were copied on the email thread.

         855.   The MLM A Team, led by Babener and Garvey Schubert, were critical actors in

structuring TelexFree’s international business outlets during fall 2013.

         856.   On or about September 30, 2013, to further his effort to shield TelexFree’s ill-

gotten gains, Babener suggested that TelexFree legally separate the U.S. market from all other

markets and suggested that TelexFree’s global parent company be domiciled abroad.

         857.   In another email on that date, Babener acknowledged that “to my knowledge,

TelexFree has taken no steps to comply or customize its contracts in foreign markets to comply

with local direct selling and consumer protection laws” despite its continued operations.

         858.   On or about October 10, 2013, Craft emailed Sandford seeking advice on which

TelexFree entity was the best one to transact their international business. Sandford replied by

noting that the Garvey Schubert Attorney Defendants had formulated a recommended structure

for TelexFree. Craft, Merrill, Wanzeler, Babener, Tober, and Kauffman were copied on the

email.

         859.   On the same day, Craft forwarded an email to Sandford and Tober regarding

offshore accounts. Sandford replied, adding Kauffman to the thread, noting “I just spoke with

Sam and he wants to speak with the clients about this before any account transfers occur.”

         860.   On or about October 15, 2013, Sandford emailed Merrill, Craft, Babener,

Wanzeler, Tober and Kauffman attaching a memo “regarding the corporate aspects of potential

liability for TelexFREE’s U.S. operations in connection with recent developments in Brazil,




                                                    145
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 152 of 424



along with our suggestions for restructuring TelexFree’s operations worldwide and a summary of

the pros and cons and open issues related to such proposed structure.”

       861.    Babener and Garvey Schubert’s knowledge that TelexFree’s existing

compensation plan was actually an illegal pyramid scheme was a factor in their strategy for

corporate restructuring.

       862.    On or about October 24, 2013, Sara Sandford emailed Babener asking whether the

concerns about the existing illegal program justified starting new entities. In his response,

Babener recognized that any new entity would likely have successor liability and so “Biggest

protection will be international corp shift. Merrill, Wanzeler, Tober, and Nancy Kikes were

copied on Babener’s response.

       863.    Despite knowing that TelexFree was operating an illegal pyramid scheme, Garvey

Schubert developed a strategy for TelexFree’s international expansion. This strategy included the

using of a separate “financing company” that would process TelexFree’s incoming and outgoing

investor payments, “the primary purpose” of which would be to limit “legal and tax exposure in

multiple jurisdictions.”

       864.    As noted by Tober in an email on or about October 29, 2013:

       If the payment and remittance function is a division within TelexFree and not a separate
       legal entity, the inquiries of the authorities and any sanctions could be pursued against
       TelexFree’s assets. The financing company provides a tax efficient mechanism to handle
       payments and remittances and provide a level of protection for the assets of TelexFree.
Craft, Merrill, Sandford and Babener were copied on the email.
       865.    Sandford and Tober also warned TelexFree against using payment processors that

may be subject to U.S. jurisdiction for foreign payments or who would voluntarily comply with

U.S. court orders.

       866.    In an email dated November 5, 2013, Sandford noted:




                                                    146
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 153 of 424



       Gary and I had one other thought right after we hung up: There may be an issue with
       using I Payout if you really want to shield foreign revenues from access in the event of
       some kind of lawsuit in the U.S. That is to say, if the company managing those foreign
       fund accounts is subject to U.S. jurisdiction (which we understand you said I Payout
       likely is), they might feel compelled to comply with U.S. court orders, regardless of the
       location of the accounts themselves.
Merrill, Babener, Tober and Wanzeler were copied on the email.
       867.    On or about November 16, 2013, Babener advocated against using a Canadian

corporation as TelexFree’s international parent company. Babener argued: “[I]f your program

were presented to the Competition Branch, counterpart of our FTC, with respect to an advisory

opinion as legitimate MLM vs. Pyramid, I am quite sure you would be informed that the

previous and existing program violates the Competition Act and is a pyramid.”

       868.    (emphasis added). Merrill, Wanzeler, Nancy Kikes, Sara Sandford, Gary Tober,

and Andreia Moreira was were copied on the email.

       869.    Sandford’s response to this blunt assessment that TelexFree was a pyramid

scheme was simply to suggest that they “match up a ‘preferred tax jurisdiction’ list with a

‘preferred MLM regulatory’ list of countries” noting that “[s]ince overseas business is expected

to represent about 70% of TelexFree’s business, this is an important decision.”

       870.    TelexFree retained PwC in January 2014, approximately six months after

TelexFree had been shuttered by government authorities in Brazil. Thereafter, PwC began

working with Babener, Garvey Schubert and The Sheffield Group to push the international

expansion and to address taxation and TelexFree’s business structure.

       871.    PwC furthered TelexFree’s Scheme by, among other things, advising them where

to place funds and how to layer the placement of funds and to move funds outside the United

States and otherwise provided essential accounting and tax services and advice.

       872.    PwC furthered TelexFree’s criminal enterprise and ongoing operations and acted




                                                   147
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 154 of 424



as co-conspirators, accessories, accomplices and aiders and abettor’s through its partner Richard

Colabella and Director of International Tax Services Jerry Puzey.

       873.    PwC, through its partner Richard Colabella and Director of International Tax

Services Jerry Puzey worked closely with the MLM A Team and TelexFree Founders Merrill

and Wanzeler and as part of the team of co-conspirators assembled to enable TelexFree to

continue its ongoing operations, money laundering, and concealment of suspicious banking

activities. They took a lead in the efforts to launder or move overseas (and out of the reach of

the United States’ justice system) money that they had actual knowledge was obtained through

the use of unlawful means.

       874.    PwC partners Colabella and Puzey lead the efforts to secret assets through the

development of an international organization structure at a time when its status as a pyramid

scheme was well-known and other service providers were refusing to provide TelexFree or its

related persons and entities with financial services within the United States.

       875.    While not every specific offshore safe haven for fraud they targeted as a best

place to essentially get away with financial crimes was ultimately selected, their urging of the

concept of creating offshore shell companies and financial accounts was in fact aggressively

acted upon by TelexFree and PwC’s other co-conspirators. So was the tax fraud in the form of

the issuance of formal tax documents that they recommended. PWC’s affirmative acts of putting

forward experience and research driven ideas and analysis, and their other contributions were

essential components to the aforementioned activities that did take place.

       876.    On January 10, 2014, PwC’s Puzey and Colabella attended a telephone

conference with TelexFree’s accountant Craft and Garvey Schubert’s Tober and Sandford

regarding development of TelexFree’s international structure.




                                                    148
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 155 of 424



       877.    On January 10, 2014, Puzey, Colabella, Craft, Tober, and Sandford discussed

establishing a new overseas entity that would become TelexFree International, Ltd. PwC

proposed that TelexFree LLC transfer its contractual rights to overseas agents and customers to

that entity. Upon information and belief, they were.

       878.    In January 2014, PwC’s Colabella and Puzey met with Merrill, Wanzeler, and

Sandford and Tober of Garvey Schubert, and Craft and made a PowerPoint presentation entitled

“TelexFree Proposed Global Business Alignment.” This presentation set forth PwC’s

recommendations regarding TelexFree’s global expansion, taxation, and regulatory matters.

       879.    PwC and its partners and members Colabella and Puzey developed and provided

to TelexFree and its team a Proposed Global Business Alignment plan in draft form with the

objective of, inter alia, “[p]repar[ing] a flexible and scalable model for future business growth,

expansion, new lines of business, etc.” and that presented a number of options to achieve that

end. At the time PwC and its partners and members Colabella and Puzey with the cooperation of

their Co-conspirators prepared and submitted the plan they acted to further a criminal enterprise

to:


       a. avoid detection by law enforcement;

       b. deter or avoid enforcement through the United States civil justice system;

       c. launder illicit money;

       d. move illicit money offshore financial fraud safe havens;

       e. move components of a criminal operations offshore;

       f. move aspects of a criminal operations offshore;

       g. ensure that a criminal enterprise maintained its operation; and

       h. expand a criminal enterprise.

       880.    Meanwhile, TelexFree’s Craft conducted a phone call with Tober and Sandford of


                                                    149
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 156 of 424



Garvey Schubert on January 31, 2014, to explore other ways of using Wells Fargo Bank for its

banking needs, including to transfer and receive funds in order to shield them from United States

authorities. This phone call occurred soon after the UK TelexFree affiliate Telexfree Ltd. passed

a board resolution to move its funds to TelexFree, LLC’s Wells Fargo Bank account no.

xxxxxx6715 from a Bulgarian bank on January 28, 2014.

       881.    PwC played a critical role in TelexFree’s secreting and illegally laundering funds

illegally obtained from its victims through the establishment of a foreign base of operations in

the Cayman Islands under the name TelexFree International, Ltd.

       882.    In or about January 2014, PwC’s Colabella and Puzey along with Garvey

Schubert’s Tober and Sandford specifically suggested that TelexFree establish a “foreign base of

operations” in Grand Cayman.

       883.    The purpose of this foreign base was to permit TelexFree to continue its

operations out of the reach of U.S. regulators.

       884.    As part of those efforts, PwC worked hand-in-hand with TelexFree Founder

Merrill, Babener, Garvey Schubert and TelexFree accountant Craft as evidenced in multiple

telephone conferences and email exchanges during winter 2014.

       885.    In early February 2014, PwC’s Rich Colabella and Jerry Puzey took part in a

conference call with Craft, Babener, and other members of TelexFree’s leadership, to discuss

how to expand TelexFree’s international business.

       886.    Knowing that the Massachusetts Securities Division was investigating TelexFree,

on or about February 9, 2014, Babener once again advised TelexFree to get its assets outside

Massachusetts’ jurisdiction. Babener forwarded the email to Robert Weaver and Sara Sandford

later the same day, noting “Just FYI”:




                                                    150
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 157 of 424



               As to Mass, you, in a deliberate fashion, and under guidance of Weaver,
       need to get out of Mass as soon as you can. This means, getting assets beyond
       the control of Mass. It means getting your marketing program out of Mass. It
       means an analysis that hopefully shows historically as small activity in Mass as
       possible. It probably ultimately means closing Mass, shifting all US and global
       activity to another state or international sales to an international entity. It may
       mean you and Carlos and your assets moving outside if [sic] Mass if this can be
       done in a way that doesn’t trigger action by Mass.

       887.   PwC’s overarching strategy of moving operations and funds offshore was

adopted, and so they provided assistance to TelexFree, with regard to proposed expansion into

Colombia and Ecuador.

       888.   On February 14, 2014, Jeffrey Babener suggested relocating TelexFree’s

operations to Nevis to “remove foreign revenue out of US regulatory jurisdiction.” Merrill,

Wanzeler, Weaver, Sandford, Colabella, Puzey, Craft, Tober, and Nancy Kikes were copied on

the email.

       889.   In the same email, Babener asked Colabella and Puzey to “weigh in,” as they

were working on the “big picture structuring,” according to Babener. Merrill, Wanzeler, Weaver,

Sandford, Colabella, Puzey, Craft, Tober, and Nancy Kikes were copied on the email.

       890.   In or about early February 2014, Craft conferred with Tober about establishing a

bank account for TelexFree in Nevis. Cardenas had previously established a Nevis account for

Wanzeler and suggested that one also be established for TelexFree. At Tober’s direction,

Cardenas opened this account.

       891.   Upon information and belief, Merrill utilized the Nevis TelexFree entity to

remove funds from U.S. regulatory jurisdiction.

       892.   As the Massachusetts SOC investigation progressed, on or about February 16,

2014, Babener emailed Garvey Schubert’s Tober and Sandford, and PwC’s Colabella, and Puzey

conveying Merrill and Wanzeler’s concern “to move as fast as possible to a scenario where all




                                                  151
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 158 of 424



international reps sign up with a non US entity located outside the US. Their reasons are liability

and asset protection. . . . they would do the [sic] tomorrow if they could.” Tober, Merrill,

Wanzeler, Weaver, Sandford, Colabella, Puzey, Craft, and Nancy Kikes were copied on the

email.

         893.   Knowing that there was a pending Massachusetts investigation, the Garvey

Schubert Defendants sped up their formation of an offshore entity to shelter TelexFree’s

payment processing and victim funds.

         894.   PwC was aware of and participated in TelexFree’s efforts to shift its international

sales to foreign entities which would serve the purpose of placing the scheme’s proceeds beyond

the reach of United States regulators. Importantly, enactment of this plan also allowed foreign

banks to serve as Merchant Banks.

         895.   It is noteworthy that according to co-conspirator Babener, TelexFree International

structuring was “driven” by PwC.

         896.   From February 25, 2014 to March 3, 2014, Wells, James Merrill, Wanzeler,

Moreira, Colabella, Puzey, Babener, Tober, Sandford and Craft engaged in an email exchange

regarding the establishment of a foreign entity for TelexFree in the Cayman Islands which would

be named TelexFree International, Ltd., and the opening of a new bank account for this entity.

         897.   On February 27, 2014, Puzey personally suggested that TelexFree expand into

places such as the Caymans, the Netherlands, or Luxembourg. The best location depended on

whether tax implications or “with insulating from legal challenges was the primary goal”.

         898.   On or about February 28, 2014, Sandford emailed her contact at Walkers Global

regarding formation of TelexFree’s Cayman Islands entity. On March 5, 2014 Sandford noted

Garvey Schubert’s willingness to advance the costs for formation: “Regarding the bill, you may




                                                    152
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 159 of 424



send the bill in care of me and/or bill Garvey Schubert Barer, if you wish, at my address below.

We will then charge TelexFree, Inc., because that company asked us to arrange this formation.”

       899.    In the same February 28, 2014 email, Defendant Sandford indicated that

TelexFree’s Brazilian branch had experienced “some difficulties with regulatory authorities in

Brazil,” but she nevertheless pressed forward with TelexFree’s international expansion.

       900.    On or about March 2, 2014, Babener went further and suggested that TelexFree

have U.S. distributors, as well as international distributors, sign up with an offshore entity: “As

to US offering to US distributors, although unusual, you may wish to have US distributors

sign up with an international MLM, such as Cayman, rather than a US entity. Other leading

companies don’t do this, but you may wish to consider this option for the US, at least in the short

term.” (emphasis supplied). Craft, Colabella, Puzey, Nancy Kikes, Wanzeler, Merrill, Tober,

Sandford, and Borromei were copied on the email.

       901.    On or about March 3, 2014, Sandford, after consulting her contact, confirmed that

a Grand Cayman entity could be incorporated in a single day, which she decribed as “quite

quickly” once they had information regarding the proposed name and the identities of

shareholders and directors.

       902.    Also on or about March 3, 2014, Craft, at the direction of Tober, Sandford,

Babener, Puzey, and Colabella, asked Wells Fargo Bank and Wells Fargo Advisors’ Mauricio

Cardenas to establish a bank account for TelexFree in Grand Cayman, under an entity that

Sandford would be setting up through her contacts in the Caribbean as the account holder. The

specific purpose was to transfer money TelexFree was having a hard time placing and to move

money around through various accounts and to move money offshore.

       903.    As a result, Cardenas opened domestic accounts for TelexFree with Wells Fargo




                                                    153
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 160 of 424



Bank, and attempted to open international accounts at Wells Fargo Bank in Grand Cayman,

which upon information and belief were opened, for purposes of transacting business overseas

and concealing funds from U.S. regulators. Through international accounts TelexFree intended

to conceal funds derived from promoters in the United States and place them outside the reach of

U.S. authorities.

         904.   Craft personally engaged in conversations with Sandford and Tober of Garvey

Schubert and PwC regarding establishing TelexFree’s foreign base of operations and using

accounts with Wells Fargo Bank to transfer and receive funds in order to shield them from

United States authorities.

         905.   Sandford did in fact use her contacts in the Caribbean to establish a TelexFree

entity in Grand Cayman, for purposes of off-shoring TelexFree’s merchant processing and assets

in order to evade federal and state regulators in the United States.

         906.   By March 6, 2014, TelexFree International Ltd, a Grand Cayman entity, had been

formed as a result of Sandford’s work with her contacts at Walkers Global, for purposes of off-

shoring TelexFree’s merchant processing and assets in order to evade federal and state regulators

in the United States.

         907.   On March 14, 2014, as evidenced by handwritten notes, a meeting took place with

PwC, Defendant Attorneys Tober and Sandford of Garvey Schubert Barer, and Stuart

MacMillan, TelexFree Interim CEO, regarding funding the Grand Cayman company and other

items.

         908.   On March 24, 2014, PwC invoiced TelexFree for its advising regarding the

operating plan for the future of TelexFree, identifying MLM favorable jurisdictions to set up a

foreign holding company, assisting in preparation of Massachusetts Commission inquiry, and for




                                                    154
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 161 of 424



advising on US Tax filings including 1099 reporting.

        909.   On or about March 26, 2014, Sandford forwarded via email documents she had

received from Cayman Islands counsel showing Wanzeler, Merrill and Costa were now the sole

Officers, Directors, and Shareholders of TelexFree International, Ltd. Wanzeler, Merrill,

Colabella, Puzey, Tober, Babener, and Craft were copied on the email.


    c. The MLM A Team Substantially Assisted TelexFree and Its Founders In Hiding
       The Illegality Of TelexFree’s Operations From Authorities.
        910.   At all relevant times, the MLM A Team was acutely aware of the closing circle of

legal investigations in both the United States and worldwide. The team’s focus was to stave off

the investigations to allow them to continue operations and to reap victims’ funds under its

illegal program while devising and implementing a plan for removing as much of the victims’

funds as possible from the reach of the United States before those investigations potentially

closed them down and seized those funds.

        911.   This goal is explicit in a September 11, 2013 email from Merrill to The Sheffield

Group, returning the Phase 2 consulting agreement and noting “I know you all agree the faster

we move on this the greater opportunity for success & the least chance for regulatory scrutiny.”

Stenmoe, Peruzzini, Wanzeler, Mike Sheffield and Chris Sheffield were copied on the email.

        912.   In October 2013, Babener and Garvey Schubert acted to shut down international

inquiries.

        913.   On or about October 8, 2013, Merrill emailed Sandford and Tober regarding an

inquiry TelexFree received from a Spanish police department. This inquiry stemmed from a

complaint by an individual seeking reimbursement for money paid to TelexFree. In response,

Babener noted “This turn of events is not a surprise, as I noted earlier, given a Spain connection

to South America and Brazil. However, next can come Interpol, FBI, Justice and SEC.”



                                                   155
         Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 162 of 424



          914.   On or about October 9, 2013, Babener advised TelexFree to immediately make a

complete refund to the individual who instigated the Spanish police department inquiry with “the

primary goal … to prevent a broader problem.”

          915.   That same day, as part of Babener and the Garvey Schubert’s strategy to avoid

any further investigation of TelexFree’s conduct, Kauffman agreed to reach out to the Spanish

police department to request more information about their investigation.

          916.   That investigation continued through the fall of 2013, with Babener and Garvey

Schubert fielding questions and providing responses which prevented any further action on the

issue.

          917.   In addition to acting to continue TelexFree’s unlawful enterprise and not

instituting a firm action plan that would prevent the putative class from suffering their daily

continued ascertainable economic loss, the MLM A Team all participated in the submission of

two differing and “cooked” sets of books to the SOC.

          918.   Also in connection with the SOC investigation, PwC partners Colabella and

Puzey took affirmative acts that collectively developed in strategy sessions TelexFree’s

responses to the investigations begun in the United States by the SOC, with Babener and Garvey

Schubert. Upon information and belief, their ideas and contributions were essential components

to the SOC appearance and testimony.

          919.   Despite knowing that TelexFree was an illegal pyramid/Ponzi scheme, Babener

and Garvey Schubert also knowingly, negligently or deceptively assisted in crafting TelexFree’s

false responses to the questions and subpoenas of the Massachusetts Secretary of State’s Office.

          920.   An email chain from January 26, 2014 to January 29, 2014 evidences that PwC’s

Puzey and Colabella, worked with co-conspirators TelexFree founder Merrill, Craft, and




                                                    156
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 163 of 424



Attorney Defendants Nehra and Babener to limit the information TelexFree would provide to the

SOC. Craft emailed Colabella and Puzey, with Nehra, Merrill, and Babener were copied on the

email.

         921.   Beginning in or about January 2014, and continuing through at least March 2014,

Garvey Schubert also acted as counsel to TelexFree in preparing responses to the SOC’s second

round of subpoenas to TelexFree.

         922.   On or about February 5, 2014, in response to a subpoena from the SOC, Babener

emailed Merrill explaining “This is serious and not just a formality” and recommending “Now is

the time for Bob Weaver to be representing you here. . . . He should be the one speaking on your

behalf to the Mass SEC. . . . I am copying him. We should have a Conf call as soon as possible.”

         923.   On or about February 6, 2014, Weaver emailed Babener and Sandford to suggest

a meeting to get Weaver up to speed. Babener replied that an in-person meeting was not possible

as they were snowed-in but explained “Long story short: old plan was a pyramid/Ponzi (sorry to

say this) in which revenue for company and commissions could not be demonstrated to be driven

from sale of product or usage, but rather from sale of advertising packages. Old/existing plan

would be hard to defend.”

         924.   On or about February 9, 2014, Babener outlined his goals for Merrill and

Wanzeler’s deposition testimony before the Massachusetts SOC.

         925.   Despite knowing that the changes to TelexFree had been driven by the issues in

Brazil, bank accounts being closed, and Babener’s own advice, Babener encourages a narrative

that:

                 last summer they [Merrill and Wanzeler] realized the potential for this
         global VoIP business and decided to put into motion both enhanced product
         offerings, but also yo [sic] dramatically upgrade the marketing program to
         implement far more customer acquisition and adoption of significant consumer
         protection rules.



                                                   157
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 164 of 424



Weaver, Merrill, Wanzeler, Nancy Kikes, Nehra, and Berthiaume (Greenberg Traurig)

were copied on the email.

       926.    Garvey Schubert worked closely with, and shared information with, Babener, as

well as Wanzeler and Merrill, in crafting deceptive responses to the SOC’s inquiries.

       927.    In March 2014, Babener acted within the Commonwealth of Massachusetts to

further the goals of the Co-conspirators and TelexFree’s unlawful empire by representing James

Merrill and Carlos Wanzeler in their depositions by the Massachusetts Securities Division.

During that testimony, TelexFree’s cooked books were addressed.

       928.    Babener also assisted with responding to the subpoena and preparing for James

Merrill’s and Wanzeler’s depositions.

   3. The MLM A Team Massively Profited From Their Services That Enabled
      TelexFree’s Continued Operation As A Pyramid Scheme And Safeguarded
      Wrongfully Obtained Funds From Victims.
       a. The Babener Defendants Billed Hundreds of Thousands Of Dollars In Fees For
          Their Substantial Assistance Of The TelexFree Scheme
       929.    Despite knowing that TelexFree was operating an illegal scheme, Babener’s

representation of TelexFree started in or around August 2013 and continued until its bankruptcy

filing in April 2014.

       930.    In August 2013, TelexFree wired $6,000 to Babener & Associates from

TelexFree’s TD Bank Account 0334.

       931.    On September 15, 2013, Babener & Associates billed TelexFree a Flat Monthly

Engagement Fee of $6,000.

       932.    In October 2013, despite being well aware the TelexFree was operating an illegal

Pyramid/Ponzi scheme, Babener & Associates did not cease representation but rather raised its

Flat Monthly Engagement Fee to $11,000 – almost double the prior month’s fee – and assumed a




                                                  158
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 165 of 424



more central role with TelexFree.

        933.    On October 15, 2013, Babener & Associates billed TelexFree a Flat Monthly

Engagement Fee of $11,000, which was paid on or about October 22, 2013. Babener explained

the additional $5,000 fee to Merrill: “we indicated that when we dived into coordinating

corporate, tax, international, etc., we would add an additional $5k per month to our current basic

billing of $6k.”

        934.    On November 15, 2013, Babener & Associates billed TelexFree a Flat Monthly

Engagement Fee of $11,000, which was paid on or about December 20, 2013.

        935.    On December 15, 2013, Babener & Associates billed TelexFree a Flat Monthly

Engagement Fee of $11,000, which was paid on or about December 20, 2013.

        936.    On January 15, 2013, Babener & Associates billed TelexFree a Flat Monthly

Engagement Fee of $11,000, which was paid on or about February 21, 2014.

        937.    On January 26, 2013, Babener requested another pay rise, proposing that his firm

receive $20,000 a month in light of how central they were to TelexFree’s business. This

proposed increase was equivalent to almost double the existing rate and over triple the original

billing rate.

        938.    Knowing that TelexFree was operating an illegal Pyramid/Ponzi scheme and that

regulators were actively investigating the company, Babener’s first priority was to ensure that his

fees were paid.

        939.    After a course of billing TelexFree monthly and receiving payment on those

invoices, on or about February 8, 2014, Babener suggested that TelexFree make a deposit to

Babener & Associates’ trust account for payment of Babener & Associates’ fees.

        940.    In a matter of days, on February 11, 2014, Babener & Associates received




                                                   159
       Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 166 of 424



$250,000 from TelexFree to hold in its trust account for the purpose of paying TelexFree’s

monthly retainer, equivalent to over a year of Babener & Associate’s flat monthly engagement

fee.

        941.   On February 15, 2014, Babener & Associates billed TelexFree a Flat Monthly

Engagement Fee of $11,000, which was paid on or about February 24, 2014.

        942.   On March 15, 2014, Babener & Associates deducted $20,000 from TelexFree’s

account for that month’s engagement fee.

        943.   In total, Babener & Associates billed and was paid at least $92,000 in attorney’s

fees by TelexFree between August 2013 and March 2014 and held a further $230,000 in its trust

account.

        944.   According to TelexFree’s bankruptcy filings, Babener was paid a total of

$283,000.00 by TelexFree between January 21, 2014 and February 21, 2014.

        b. The Sheffield Group Received Over $100,000 In Fees For Their Substantial
           Assistance Of The TelexFree Scheme

        945.   The Sheffield Group began to work with TelexFree in August 2013 continued to

work with TelexFree until its bankruptcy filing in April 2014.

        946.   On or about August 14, 2013, TelexFree wired $5,000 to The Sheffield Group

from TelexFree’s TD Bank Account 0334.

        947.   On or about September 12, 2013, TelexFree paid The Sheffield Group $30,000

from TelexFree’s Fidelity Account 3842.

        948.   On or about October 10, 2013, TelexFree wired $12,800 to The Sheffield Group

from TelexFree’s Fidelity Account 3842.

        949.   On or about November 5, 2013, TelexFree wired $12,800 to The Sheffield Group

from TelexFree’s Fidelity Account 3842.



                                                  160
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 167 of 424



       950.    On or about December 19, 2013, TelexFree wired $12,800 to The Sheffield

Group from TelexFree’s Fidelity Account 3842.

       951.    On or about January 21, 2014, TelexFree paid The Sheffield Group $12,800.

       952.    On or about February 11, 2014, TelexFree paid The Sheffield Group $20,600

from Wells Fargo Account 6723.

       953.    Between August 2013 and February 2014, TelexFree paid The Sheffield Group at

least $106,800.

       954.    TelexFree’s bankruptcy filings, particularly the Statement of Financial Affairs,

indicate that Sheffield Group received $33,400.00 in fees from TelexFree in January and

February of 2014.

       c. The Garvey Schubert Defendants Received Over $600,000 In Fees For Their
          Substantial Assistance Of The TelexFree

       955.    Despite knowing that TelexFree was operating an illegal scheme, the Garvey

Schubert Defendants began to work with TelexFree in September 2013 and continued to work

with TelexFree until its bankruptcy filing in April 2014.

       956.    On or about September 25, 2013, TelexFree paid Garvey Schubert $50,000 as an

advance fee deposit.

       957.    On or about October 29, 2013, TelexFree wired $4,245.95 to Garvey Schubert

from TelexFree’s Fidelity Account 3842 for legal services billed through September 30, 2013.

       958.    On or about November 26, 2013, TelexFree wired $21,603.97 to Garvey Schubert

from TelexFree’s Fidelity Account 3842 for legal services billed through October 31, 2013.

       959.    On or about December 23, 2013, TelexFree wired $17,496.72 to Garvey Schubert

from TelexFree’s Fidelity Account 3842 for legal services billed through November 30, 2013.

       960.    On or about January 30, 2014, TelexFree paid Garvey Schubert $14,849.50 for



                                                   161
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 168 of 424



legal services billed through December 31, 2013.

       961.    On or about March 6, 2014, TelexFree paid Garvey Schubert $17,654 from

TelexFree’s Wells Fargo Account 8506 for legal services billed through January 31, 2014.

       962.    On or about April 3, 2014, TelexFree paid Garvey Schubert $71,677.90 for legal

services billed through February 28, 2014.

       963.    September 2013 and April 2014, Garvey Schubert received at least $197,528.04

in attorneys’ fees from TelexFree.

       964.    Like Babener, after a history of billing TelexFree monthly for attorneys’ fees, in

April 2014, knowing that regulators were focused on TelexFree, Garvey Schubert changed to a

retainer for payment of attorneys’ fees.

       965.    On or about April 11, 2014, TelexFree wired $350,000 from TelexFree Financial,

Inc’s PNC Account to Garvey Schubert as a retainer.

       966.    According to TelexFree’s bankruptcy filings, Garvey Schubert was paid a total of

$532,503.50 by TelexFree between January 22, 2014 and March 6, 2014.


   d. The PwC Defendants Received $65,000 In Fees For Their Substantial Assistance Of
      The TelexFree Scheme.
       967.    Despite knowing that TelexFree was operating an illegal scheme, the PwC

Defendants began to work with TelexFree in January 2014 continued to work with TelexFree

until its bankruptcy filing in April 2014.

       968.    In February 2014, PwC received a $29,970 payment for its services from Wells

Fargo Bank’s TelexFree account.

       969.    On April 3, 2014, TelexFree Financial, Inc. paid PwC $35,365.66.

       970.    The MLM A Team committed their respective acts and omissions with the

knowledge of the fraudulent Scheme and that it was substantially assisting TelexFree to



                                                   162
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 169 of 424



perpetuate and advance the Pyramid Scheme to the benefit of TelexFree and itself, but to the

detriment and loss of the putative class.

           W. TelexFree’s Accountants and Professional Services Providers Played an Integral
              Role in and Aided and Abetted the Unlawful, Unfair, and Deceptive Pyramid
              Scheme

       971.      Defendants Craft and Craft Financial participated in and perpetuated TelexFree’s

unlawful business operation.

       972.      In his dual capacity as CFO and CPA for TelexFree, Craft and Craft Financial

were responsible for preparing or approving TelexFree’s financial statements and overseeing

TelexFree’s accounting methods and records, and otherwise exercised significant supervision

and control over TelexFree.

       973.      In exercising their duties, Craft Financial and Craft negligently participated in,

supervised and controlled conflicting financial statements for TelexFree that reveal massive

discrepancies.

       974.      As the CFO and CPA for TelexFree, Inc. and TelexFree, LLC, Craft and Craft

Financial negligently assisted in perpetuating TelexFree’s fraudulent Pyramid Scheme by:

                      directing or overseeing TelexFree’s creation of inaccurate, false or falsified
                      accounting records;
                      failing to ensure that GAAP was adopted and adhered to by TelexFree;
                      certifying TelexFree’s business operations and accounting practices as good
                      and lawful;
                      preparing inaccurate financial documents for the affiliated TelexFree
                      entities;
                      preparing inaccurate tax returns for the affiliated TelexFree entities;
                      knowingly disseminating or allowing to be disseminated inaccurate financial
                      information among and between Promoters; and




                                                      163
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 170 of 424



                    conspiring with TelexFree’s Officers to structure and perpetuate the
                    TelexFree business model while enriching TelexFree, Craft Financial and
                    Craft.
       975.    Defendants Craft and Craft Financial knew when providing their financial

assistance that their roles would give substantial assistance or encouragement to the Pyramid

Scheme.

       976.    Craft Financial and Craft also negligently assisted in preparing and sending the

inaccurate 1099 forms to TelexFree’s members.

       977.    Those inaccurate 1099 forms were filed with the Internal Revenue Service and

State Revenue Offices and will impose an undue burden and hardship on Promoters who may

now be liable to pay taxes on income they never received.

       978.    Craft Financial and Craft, negligently performed services and provided assistance

and advice that was integral and essential to TelexFree and used to further TelexFree’s unlawful

business.

       979.    Craft Financial and Craft negligently provided TelexFree with these professional

services despite having access to TelexFree’s internal financial documents, which demonstrated

that TelexFree received virtually no income from the sale of its VoIP product and was, in fact, an

illegal Pyramid Scheme.

       980.    Craft Financial and, Craft knew when providing their professional services to

TelexFree that their role would give substantial assistance or encouragement to TelexFree to

continue its unlawful business model and would further the illegal Scheme.

       981.    Craft Financial and, Craft knew their representations and statements were false

and misleading and that they would be and were used by TelexFree as a marketing tool to further

advance its business model and illegal activities.

       982.    At all times relevant to this complaint, Craft Financial and Craft acted subject to


                                                     164
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 171 of 424



pervasive control of TelexFree and were subject to TelexFree’s will. Despite having actual

knowledge that TelexFree’s Brazilian operations had been found fraudulent and enjoined by

Brazilian courts, Craft Financial and Craft, at the direction of and with information provided by

TelexFree, negligently crafted financial statements and negligently made representations

designed to misrepresent and hide the true nature of TelexFree’s product, business model, and

operations in the United States and the effect of the Brazilian courts’ findings and orders.

        983.    At all times relevant to this complaint, Craft Financial, and Craft consented to be

agents of TelexFree. Craft Financial and Craft knowingly allowed TelexFree to utilize their

deceptive and misleading financial statements and representations regarding TelexFree as

propaganda to retain and maintain members in the Pyramid Scheme.

        984.    As agents of TelexFree, Craft Financial and Craft owed a duty to the putative

class not to make deceptive statements or misrepresentations in order to induce the putative class

to buy into TelexFree’s Pyramid Scheme.

        985.    Craft Financial Craft committed their respective acts and omissions with the

knowledge of assisting TelexFree to perpetuate and advance the Pyramid Scheme to the benefit

of TelexFree and Craft Financial, and Craft, but to the detriment and loss of the putative class.

        986.    At all material times, Defendant Borromei served as the direct contact and liaison

between Defendant Opt3 and TelexFree.

        987.    At all material times, Borromei had actual knowledge that TelexFree was an

unlawful Pyramid Scheme.

        988.    In addition to providing technical support and assistance with payment

processing, Opt3 and Borromei managed and oversaw the technological aspects of TelexFree’s

fraudulent and illegal activities.




                                                    165
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 172 of 424



       989.    In or around 2012, Opt3 and Borromei were contracted by TelexFree to provide

internet technology (“IT”) services, to establish TelexFree’s electronic database in Brazil, to

maintain and service TelexFree’s computers and electronic database, to provide assistance with

processing payments and financial transactions, and to provide other technical support.

       990.    Opt3 and Borromei set up and maintained TelexFree’s electronic database.

Together with TelexFree, Opt3 and Borromei conspired to set up TelexFree’s servers in Brazil

with the goal of evading U.S. regulators and hindering investigation of TelexFree in the event

that TelexFree’s Scheme should collapse or be shut down.

       991.    On August 13, 2013, Defendant Borromei co-hosted an open webinar with

Defendant Labriola, which promoted TelexFree’s payment system, which had been established

by Opt3 and which utilized Defendant GPG’s electronic payment gateway, to TelexFree

Investors and potential investors and encouraged them to make further investments using this

system.

       992.    On August 16, 2013, Borromei hosted an additional open webinar, in which he

further promoted the payment system, including Defendant GPG’s electronic payment gateway,

and encouraged further investments in TelexFree using this system.

       993.    By email dated September 27, 2013, Borromei petitioned GPG to allow

TelexFree’s continued use of its electronic gateway for transmitting Member credit card data.

       994.    By email dated September 27, 2013, in response to Borromei’s email earlier that

same day, Jayme Amirie, President of GPG, indicated to Borromei that, although TelexFree

represented a “reputational risk” for GPG, GPG would continue to allow TelexFree to use GPG’s

electronic gateway to transfer electronic data to Defendant Allied Wallet for processing

Members’ credit card payments.




                                                    166
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 173 of 424



       995.    Borromei also worked with Defendants Sparman and Vantage Payments to

establish TelexFree’s payment processing through Allied Wallet.

       996.    Opt3 and Borromei continued to provide services to TelexFree until the time of

TelexFree’s bankruptcy petition.

       997.    Opt3 is listed as a trade creditor in TelexFree’s initial bankruptcy filings.

       998.    Borromei was also copied on numerous emails between and among TelexFree,

Defendant Base Commerce’s John Hughes, and GPG’s Jayme Amirie, discussing the transition

of TelexFree’s payment processing to Allied Wallet and transfers of funds.

       999.    Through their close relationship with co-Defendants Merrill, Wanzeler and Craft,

and through their providing TelexFree with technological oversight and support, Borromei and

Opt3 had actual knowledge of TelexFree’s illegal and fraudulent activities yet continued to

provide substantial assistance in the furtherance thereof.

       1000. Defendants Telecom Logic and its owner and chief software engineer Ryan

Mitchell provided the software services essential to the operation of TelexFree’s databases in

connection with the scheme and without them TelexFree would have collapsed.

       1001. At all times relevant hereto, Mitchell acted within the regular and usual course of

his employment and within the scope of his authority as sole owner and chief software engineer

of Defendant Telecom Logic. Mitchell and Telecom Logic are jointly and severable liable.

       1002. Defendant Telecom Logic is vicariously, jointly and severally liable for all actions

taken by its owner, agent and representative Mitchell.

       1003. As identified in a TelexFree executive summary touting its program and team,

Mitchell is a software engineer with expertise in VoIP technology as well as IT networking.

       1004. As far back as April 2011, Defendant Mitchell was part of TelexFree Founders




                                                    167
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 174 of 424



and Executive Officers James Merrill and Carlos Wanzeler’s inside team.

         1005. An organizational chart of TelexFree prepared in or about March 2014 identifies

Mitchell as one of three primary actors responsible for TelexFree’s United States IT department.

Mitchell is described as TelexFree’s “VoIP Communication Engineer . . . contracted from

Telecom Logic” and as being responsible also for overseeing Brazil VoIP and other IT staff.

The other two actors identified in the chart as TelexFree’s U.S. IT department are Defendants

Borromei and Opt 3 Consulting and three individuals noted to be members of a Brazil IT team.

All three reported to Wanzeler under the umbrella of the “US Telex IT Dept.”

         1006. While in the Commonwealth of Massachusetts, Defendants Telecom Logic and

Mitchell developed and adapted the software necessary for the operation of the TelexFree

program.

         1007. Telecom Logic provided software services that ran TelexFree’s USA operations

from the Scheme’s inception, when it was well-established that TelexFree had been shuttered as

an illegal scheme in Brazil, when investigation by United States authorities had begun, when

TelexFree’s collapse in the United States was imminent and when it actually occurred. During

that time, Telecom Logic and Mitchell were deeply involved and critical actors in the execution

and maintenance of TelexFree’s sham VoIP and membership operations and freely discusse

TelexFree’s lack of any true product.

         1008. In December 2012, Mitchell even referred to the program as “BS” (a common

abbreviation for the word “bullshit”) when questioning its structure to Merrill in December 2012.

Nevertheless, Telecom Logic, through Mitchell, continued providing its services to TelexFree

and enabling the bilking of victims funds up until the bitter end and TelexFree’s collapse in April

2014.




                                                   168
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 175 of 424



       1009. Defendants Telecom Logic and Mitchell had actual knowledge that TelexFree

was running an unlawful Pyramid Scheme, that their software services were a critical part of that

Scheme and that James Merrill and Carlos Wanzeler were at the top level of the fraud yet they

willfully provided those services that substantially assisted TelexFree’s operations from the

inception of its United States operations through TelexFree’s collapse and filing of a bankruptcy

petition in April 2014.

       1010. The relationship between Mitchell and Telecom Logic and TelexFree involved

significant amounts of activity through which they voluntary submitted to the jurisdiction of the

Commonwealth of Massachusetts.

       1011. In the course of Mitchell and Telecom Logic’s services to TelexFree, Mitchell

made trips to Massachusetts on multiple occasions, and while on those trips he made the plans

and carried out the substantial acts that maintained, sustained and exponentially grew

TelexFree’s unlawful Pyramid/Ponzi scheme, all while possessing actual knowledge gained

through direct and pointed conversations on the point with TelexFree Founders and Executive

Officers James Merrill and Carlos Wanzeler.

       1012. The very close business relationship between Mitchell and Telecom Logic and

TelexFree began in 2011 and was subject to the laws of Massachusetts from where TelexFree

operated its world headquarters at all times relevant to this civil action. The relationship between

Mitchell, Telecom Logic and TelexFree involved significant amounts of money. This was

especially true of TelexFree’s use of Mitchell and Telecom Logic software-related transactions.

       1013. Upon information and belief, Mitchell and Telecom Logic received payments

from TelexFree in connection with its unlawful enterprise in excess of $500,000. These

payments were made from TelexFree’s bank accounts in Massachusetts.




                                                   169
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 176 of 424



       1014. The torts at issue here were committed within the Commonwealth of

Massachusetts.

       1015. A substantial part of the events giving rise to Plaintiff’s claims occurred in

Massachusetts, a substantial portion of the affected interstate trade and commerce addressed

within the complaint was carried out in Massachusetts, and Mitchell and Telecom Logic and

TelexFree and its con-conspirators transacted business in Massachusetts.

       1016. Moreover, the activities of Mitchell and Telecom Logic and TelexFree and its co-

conspirators were within the flow of, were intended to, and did have a substantial effect on the

commerce of the Commonwealth of Massachusetts.

       1017. The United States District Court for the District of Massachusetts has in personam

jurisdiction over Telecom Logic, Mitchell and TelexFree because, inter alia, Mitchell and

Telecom Logic and TelexFree: (a) transacted business in Massachusetts, (b) transacted

substantial business in Massachusetts, (c) had substantial contacts with Massachusetts, and (d)

was engaged in an illegal scheme and conspiracy that was directed at and had the intended effect

of causing injury to persons and entities residing in, located in, or doing business throughout the

Massachusetts.

       1018. The volume and activity was such that Mitchell and Telecom Logic and

TelexFree subjected themselves to the jurisdiction of the Commonwealth of Massachusetts who

has an interest in the matter and controversies addressed through MDL 2566.

       1019. Mitchell was well aware of the pyramid scheme nature of TelexFree’s operations

and openly discussed the same with Founders and Executive Officers Merrill and Wanzeler.

Mitchell worked hand-in-hand with founders Merrill and Wanzeler to develop, maintain and

ensure the highest possible efficiency of the software used to power the scheme.




                                                    170
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 177 of 424



       1020. In the course of his work with TelexFree, Mitchell discussed TelexFree’s

strategies with Merrill, including its use of legal representative Nehra as a marketing tool, to give

victims the false impression of TelexFree’s legality.

       1021. Mitchell helped Merrill and Wanzeler with the Logitel Database. The total

number of minutes each VoIP plan used was automatically copied from the Logitel Database.

The Logitel Database contained the actual VoIP technology itself that directed the internet phone

calls to maximize speed and efficiency. The related data clearly established that little to no

phone use was in play and that TelexFree’s money was generated from new Promoters. This fact

was confirmed by Mitchell when he confronted Merrill early on while they travelled together to

Brazil on a plane.

       1022. Nevertheless, Telecom Logic, through Mitchell, worked closely with TelexFree

Founders Merrill and Wanzeler and as part of the team assembled to establish TelexFree’s

United States operations and thereafter enabled it to present the façade of a legal program, all the

while knowing it was a pyramid scheme.

       1023. For example, in a June 13, 2012 email, Merrill contacted Mitchell (and cc’d

Wanzeler) in connection with the development and furtherance of branding TelexFree’s phone

service product and its launch in the United States. He asked Mitchell to get in touch with

another company (Blue Jimp, Inc.) to assist in developing and customizing software in that

effort. The following day Merrill again emailed Mitchell urging him to contact Blue Jimp as

soon as possible to “speed up our launch.” He informed Mitchell in that same email that the

“product is critical to our company being compliant legally and our overall success.” In a reply

email that day, Mitchell reassured Merrill and Wanzeler that he was already in touch with the

company. It was known at the time that TelexFree was an unlawful business operation.




                                                    171
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 178 of 424



       1024. In an email dated June 15, 2012, Mitchell identified himself to Emil Ivov at Blue

Jimp as the “principle engineer working with Jim Merrill and company.”

       1025. Several days later, in a June 19, 2012 email, Merrill once again urged Mitchell to

speed up the project, stating “Ryan is there anything you can do to get started now while until

[sic] they are paid. I know I spoke to you earlier about the importance of this project. We need

this product to keep our momentum in TelexFree.” Mitchell reassured him of his efforts to get

TelexFree’s new product up and running as soon as possible, stating “it is higher priority for me

than my other projects and customers. I want this to be successful and grow the company, so we

will make it work.”

       1026. In an email to Mitchell the next day, Merrill made crystal clear that TelexFree’s

program as it stood was not legal: “In February TelexFree launched we thought it would work

but we needed product sales to prove the model and just as important make it legal. What we

have now for products evidently did not work. We need something exciting to get the agents

buying and reselling product. . . . We need something to get the agents excited about selling

products or at least willing to buy for themselves. This makes us legal and profitable.”

       1027. One month later, TelexFree’s continued illegality was made plain to Mitchell in a

July 30, 2012 email from Wanzeler to Mitchell and Merrill. After Mitchell asked for

clarification around a software change Wanzeler wanted to make, Wanzeler expressly stated that

it was not a software change but that the current compensation plan needed to change so that

they “cannot shut us down inside United States.” Wanzeler wanted Mitchell and Telecom Logic

LLC’s new software in place so that TelexFree could “present this new format [requiring a

minimum of 1 customer for its ADCentral to receive commission and bonuses from TelexFree]

to our agents with [less] impact.”




                                                   172
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 179 of 424



       1028. Despite knowing that TelexFree’s program was operating illegally, from late

August 2012, Mitchell entered into discussions with Merrill and Wanzeler regarding increasing

his commitment to and involvement with TelexFree, which was “necessary to enable TelexFree

success,” and regarding becoming its director of engineering.

       1029. Following a discussion with Merrill and Wanzeler on August 31, 2012, Mitchell

emailed Merrill and Wanzeler on September 1, 2012 with a proposal for his work commitment

and compensation. He proposed a compensation package for his work on TelexFree consisting

of $2,500/month fixed payment, expenses for his trips to Massachusetts, possible health

insurance, and a "percentage of [MLM] sales commissions... many times my salary." Mitchell

also committed to “flying to MA for 5 days each month” when Diorgeney was in the US or “5

days every other month” if Diorgeney was not in Massachusetts.

       1030. Mitchell proposed that his role at TelexFree would be as Director of Engineering,

where he would take responsibility for “all mission critical telecom and IT components in the

company that directly support operations of the TelexFree client software, the databases that

power it all, and the networking and telecom software (including continuing work on

Diskavontade).” He wanted to have “final control” over database operations, network security

and the configuration and routing of carrier VoIP connections. Mitchell supported his

compensation requests by arguing that “if the volume of business grows by a factor of 5 [which

it eventually did] and I’ve engineered the critical telecom and database systems to enable that to

happen, [then] I should be making in bonuses many times my salary.” In short, despite knowing

that TelexFree’s program as it was operating was illegal, Mitchell committed to build the

systems that would allow TelexFree’s Pyramid/Ponzi scheme to function and thrive and expected

bonus payments that would reflect the centrality of his work to the scheme’s success.




                                                   173
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 180 of 424



         1031. Near the end of September 2012, Mitchell noted in an email to Merrill and

Wanzeler that “not too many people are using” TelexFree out calls and wondered if people were

having problems. Mitchell noted that “when I look during the day I only see 2 or 3 simultaneous

calls.” In response, in an email on September 21, 2012, Wanzeler explained to Merrill and

Mitchell that agents would have to acquire an additional customer paying $49.90 a month before

making money on the MLM side of TelexFree. However, he noted that customer can be the

agent himself. Wanzeler explained this “will be very good to our company” because “[t]his way

will have thousand customers/agents pay the monthly fee if his [sic] want make money on MLM

side, not only on the advertising side.” Mitchell agreed and proposed doing a “detailed risk and

profit analysis of the business model.” He did so knowing that the business model was unlawful

and that this would unlawfully maintain, sustain and potentially grow TelexFree’s unlawful

Pyramid/Ponzi scheme.

         1032. By December 2012, at the latest, Mitchell was aware that sales of the VoIP

product were plainly insufficient to support the payments due to victims under the TelexFree

plan.

         1033. During a trip to Brazil in December 2012, Mitchell listened to Merrill and

Wanzeler’s description of TelexFree’s business plan and asked an obvious question: How does a

company that takes in $1,425 (from selling an AdCentral Family plan) but then has to pay out

$5,200 a year per plan, survive? Where does the money come from?

         1034. During a series of emails between December 7 and 9, 2012, Mitchell asked how

much revenue was coming from the sale of the VoIP and added, “If you can’t answer these

simple questions . . . everyone is eating BS!” Merrill acknowledged the obvious: “If all the

Revenue is from agent start up fees and we pay agents without them acquiring customers, we




                                                   174
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 181 of 424



would be in trouble.” Nevertheless, Telecom Logic and Mitchell knowingly continued providing

substantial assistance that enabled TelexFree’s program to function, and to take victims’ funds,

for another 16 months until TelexFree’s collapse in April 2014.

       1035. In an email dated January 9, 2013, Merrill discussed with Mitchell bringing on

board Defendant Jay Borromei and Opt 3 Solutions for his MLM IT experience as a way to

“leverage his MLM IT knowledge as a Marketing tool. Just like we did with Gerry Nehra. Gerry

gives our agent comfort that our business model is legally sound. We used his Bio on our

Website.”

       1036. In the same email thread, Mitchell reiterated the importance of engineering to

TelexFree’s ability to grow: “I know everybody likes Rafael, and he did a lot, but he is a

programmer and not a high-caliber engineer. We have to do much better otherwise we won’t be

able to grow. In a few months our new $50,000 database server will be overloaded.”

       1037. In mid-January 2013, Mitchell assisted TelexFree in addressing its need for

additional bandwidth and installed an additional server. Mitchell exchanged emails with

Wanzeler, Merrill, and Diorgeney in determining TelexFree’s approach and Access Northeast’s

need to shut the network in order to increase TelexFree’s bandwidth.

       1038. Telecom Logic and Mitchell were still part of the core TelexFree team in June

2013. In a June 5, 2013 email, TelexFree’s Ana Paula Oliveira sent an email to Wanzeler,

Merrill, Costa, Mitchell, and Jay Borromei, cc-ing Andreia Moreira, regarding fraudulent

transactions involving ProPay, Inc. and informing them that almost 25% of the transactions

completed on June 3, 2013 were fraudulent.

       1039. Even the investigation and closure of TelexFree in Brazil by Brazilian authorities

did not deter Mitchell from continuing his knowing provision of software services essential to




                                                   175
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 182 of 424



TelexFree’s unlawful operations in the summer of 2013.

        1040. During a series of emails between July 23 and 30, 2013, Mitchell gave Merrill

(and in turn, Defendant Nehra) detailed numbers regarding actual phone calls, but as far as the

number of actual customers, Merrill indicated that, “The customers is more complicated it is an

ongoing IT issue.”

        1041. In an email dated July 30, 2013, Mitchell indicated that there were 75,739

accounts that had made at least one phone call in the past three months, but indicated that he was

unable to tell if these were free accounts or active accounts. TelexFree gave new participants 60

minutes free on their VoIP system.

        1042. An email dated January 17, 2014 from Mitchell to Defendant Borromei confirms

Mitchell’s knowledge of the Brazilian shutdown as an illegal scheme. In it, Mitchell stated in

reference to Wanzeler: “I know he's busy with legal quagmires in Brazil.”

        1043. Telecom Logic and Mitchell’s servicing of TelexFree’s software database needs

continued until TelexFree’s collapse in 2014.

        1044. In its post-bankruptcy petition filings, TelexFree identified Telecom Logic as one

of its contracting agencies providing IT and customer service support and moved for

authorization to pay Telecom Logic $16,000 which it estimated to be owed to it prior to the

petition date.

        1045. Mitchell’s critical role in the scheme was detailed in the Department of Justice’s

trial brief filed in connection with its criminal action against James Merrill on September 28,

2016. See United States v. Merrill, U.S.D.C. Mass., Case No. 4:14-cr-40028-TSH, Doc. No. 299

(Government’s Trial Mem., dated Sept. 28, 2016) (incorporated herein by reference).

        1046. In the course of their services as well as their personal relationships and




                                                    176
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 183 of 424



interactions with Founders Merrill and Wanzeler, Defendants Telecom Logic and Mitchell

obtained actual knowledge of the illegality of TelexFree’s operations but still provided integral

and essential services that allowed TelexFree to operate and proliferate in the United States.

             X. The Financial Services Providers Were Required to Comply With Various
                Statutory and Regulatory Investigation and Monitoring Obligations

       1047. Each of the Financial Services Provider Defendants is a “financial institution”

under the terms of the Bank Secrecy Act, 31 U.S.C. § 5312.

       1048. Each of the Financial Services Provider Defendants is required to implement in

their business operations proven solutions to assure compliance with key anti-bribery and

corruption regulations, including the Bank Secrecy Act (“BSA”), Foreign Corrupt Practices Act

(“FCPA”), and critical anti-money laundering (“AML”) mandates such as Know Your Customer

(“KYC”) and the Customer Information Program (“CIP”).

       1049. Each of the Financial Services Provider Defendants is required by key anti-

bribery and corruption regulations to possess AML expertise.

       1050. At least six financial institutions not named in this action turned TelexFree away

before opening an account.

       1051. At least six financial institutions not named in this action turned TelexFree away

because of suspicious activity and other numerous “Red Flags” alerting them of fraud during the

same time period that the Defendant Banks transacted millions of dollars in business with

TelexFree.

       1052. Other banks not named in this action discharged TelexFree within weeks of

opening a financial service relationship with them.

       1053. Each Financial Services Provider profited from its relationship with TelexFree

and the other Defendants.




                                                      177
         Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 184 of 424



          1054. Given TelexFree’s unlawful business operation and the “Know Your Customer”

and AML regulations, each Financial Services Provider was obligated to refuse to open any

accounts or process any transactions for the benefit of TelexFree.

          1055. Each of the Defendant Financial Services Providers was required to maintain

robust, sophisticated and effective due diligence systems for purposes of BSA and AML

compliance.

          1056. During times relevant to the complaint, each of the Defendant Financial Services

Providers did maintain robust, sophisticated and effective due diligence systems for purposes of

BSA and AML compliance.

          1057. When a Financial Services Provider finds out that a client is laundering money or

running an unlawful enterprise it should:

                      terminate the banking relationship;
                      shut down the accounts; and
                      file a Suspicious Action Report (“SAR”).
          1058. Each of the Financial Services Provider Defendants are required to take

precautions against violations of the BSA and AML laws by clearly understanding the risk in

their customer base and conducting comprehensive enhanced due diligence that prioritizes those

risks.

          1059. At all times relevant to this complaint, each of the Financial Services Provider

Defendants was subject to federal regulatory law obligations that required them to:

                      obtain and possess knowledge of and understand69 their clients’ business
                      operations;



69
  In other words, the Financial Services Defendants did not simply have to gather information;
they needed to analyze it and understand their clients' business models and key personnel.



                                                     178
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 185 of 424



                    obtain and possess knowledge of and understand their clients’ relationships
                    and activities;
                    continue to monitor such information throughout the term of their
                    relationship; and
                    take certain and defined steps once indicators of suspicious, tortious or
                    illegal activity existed.
       1060. In particular, each of the Financial Services Provider Defendants was obligated

by, without limitation, the BSA, the USA Patriot Act of 2001 (the “Patriot Act”), and federal

regulations including 31 C.F.R. § 103.121 and amended 31 C.F.R. § 1020, et seq. (the “Federal

Regulations”) to perform a reasonable investigation of TelexFree to determine and understand:

                    the true identity of its management;
                    the true nature of its business activities;
                    the true nature of its customer base;
                    the true nature of its product offerings; and
                    prior to agreeing to provide any financial services or access to the federally
                    regulated banking system.70
       1061. Specifically, pursuant to the KYC analysis mandated by 31 C.F.R. § 103.121 and

amended 31 C.F.R. § 1020, et seq. (the “Know-Your-Customer Regulations”), each of the

Financial Services Providers Defendants was required to collect information sufficient to

determine whether TelexFree, or any other customer of the Defendant involved with TelexFree,

posed a threat of criminal or other improper conduct.

       1062. KYC controls typically include the following:

                    collection and analysis of basic identity information (referred to in U.S.
                    regulations and practice as “Customer Identification Program” or CIP);
                    name matching against lists of known parties;


70
  See also Federal Financial Institution Examination Council, BANK SECRECY ACT ANTI-MONEY
LAUNDERING EXAMINATION MANUAL (June 2005).



                                                    179
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 186 of 424



                     determination of the customer’s risk in terms of propensity to commit money
                     laundering, terrorist finance, or identity theft;
                     creation of an expectation of a customer’s transactional behavior;
                     monitoring of a customer’s transactions against its expected behavior and
                     recorded profile; and
                     monitoring of a customer’s transactions against that of the customer’s peers.
       1063. In addition, at all times relevant to this complaint, the Defendant Financial

Services Providers were mandated to conduct due diligence prior to opening an account pursuant

to 31 C.F.R. 1010.620.

       1064. At all times relevant to this complaint, the Defendant Financial Services Providers

were also mandated without limitation by the BSA, the Money Laundering Control Act of 1986

(the “Money Laundering Control Act”), the Patriot Act, and the Know-Your-Customer

Regulations to continue to actively monitor TelexFree’s business activities, customer base, and

product offerings once it became a customer.

       1065. Each of the Financial Services Provider Defendants processed transactions in

excess of $25,000 in the aggregate on behalf of TelexFree.

       1066. Processed transactions in excess of $25,000 in the aggregate on behalf of

TelexFree were suspicious and triggered the SAR requirements set forth in the BSA and the

Patriot Act.

       1067. A transaction is “suspicious” if the transaction: (1) involves funds derived from

illegal activities, or is conducted to disguise funds derived from illegal activities; (2) is designed

to evade the reporting or recordkeeping requirements of the BSA or regulations under the Act; or

(3) has no business or apparent lawful purpose or is not the sort in which the customer would

normally be expected to engage, and the bank knows of no reasonable explanation for the

transaction after examining the available facts, including the background and possible purpose of



                                                     180
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 187 of 424



the transaction. 31 C.F.R. § 1020.320(a)(2)(i) - (iii).

       1068. As a result of their obligation to file SARs with the Financial Crimes Enforcement

Network of the U.S. Department of the Treasury and other appropriate federal law enforcement

agencies, as required by the BSA and accompanying Federal Regulations, 31 U.S.C. § 5312 et

seq. and 12 CFR § 21.11 (the “Obligation”), each of the Financial Services Providers Defendants

was obligated to determine the nature of TelexFree’s normal business activities at the beginning

of their relationship with TelexFree.

       1069. The Obligation to file a SAR with the Financial Crimes Enforcement Network of

the U.S. Department of the Treasury and other appropriate federal law enforcement agencies was

required on an ongoing basis during the course of each Defendant Financial Services Provider’s

relationship with TelexFree.

       1070. Each of the Defendant Financial Services Providers performed the above SAR-

related investigations at times relevant to this complaint.

       1071. During times relevant to this complaint, TelexFree’s Financial Services Providers

knowingly participated in and aided and abetted TelexFree’s Pyramid Scheme by, inter alia,

enabling the TelexFree Pyramid Scheme to operate, expand and continue by providing necessary

financial services to TelexFree, the Operational Defendants, and each other, despite actual

knowledge that they were engaged in suspicious, tortious or illegal activity.

       1072. Each of the Defendant Financial Services Providers understood, at a minimum,

TelexFree’s business models and key personnel prior to opening accounts.

       1073. Each of the Defendant Financial Services Providers performed the above

investigations and understood, at a minimum, TelexFree’s business models and key personnel at

all times after they opened them and while they were servicing TelexFree’s accounts.




                                                    181
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 188 of 424



       1074. At times relevant to this complaint, each of the Financial Services Providers

Defendants willfully and knowingly acted unfairly, deceptively and in bad faith by failing to

timely or properly act on their knowledge of TelexFree’s suspicious, tortious or illegal business

operation, and to otherwise fulfill their obligations under the BSA, 31 U.S.C. § 5311 et seq.; the

Patriot Act, § 326, 31 U.S.C. § 5318; and 31 C.F.R. § 1020 et seq., or, in the alternative, by

failing to disclose or report the nature of TelexFree’s business operations.

       1075. At all times material herein, the Financial Services Providers maintained

departments responsible for ensuring compliance with the investigation, reporting, and

procedural requirements contained in, inter alia, the Know-Your-Customer Regulations, 31

U.S.C. § 5312 et seq., 31 U.S.C. § 5311 et seq., the Patriot Act, § 326, and 12 CFR § 21.11

(hereinafter, “Regulatory Account Monitoring Department”).

       1076. Each of the Financial Services Providers maintained a Regulatory Account

Monitoring Department.

       1077. Each of the Financial Services Providers performed the initial investigations

required by the foregoing laws.

       1078. Each of the Financial Services Providers performed the continual monitoring

required by the foregoing laws.

       1079. At all times relevant to this complaint, in the course of complying with their

regulatory duties and obligations, the Financial Services Providers and their employees and

officers obtained actual knowledge that TelexFree, its Defendant Executive Officers and Top

Level Promoters were engaged in suspicious, tortious or illegal activity.

       1080. In addition to what has already been set forth, actual knowledge of TelexFree’s

unlawful operation was based in part on the:




                                                    182
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 189 of 424



                    large magnitude and long duration of the Scheme;
                    nature and volume of the deposits;
                    open association with others known to have been closely tied to past high
                    profile Ponzi and pyramid schemes;
                    extensive negative news reports; and
                    the fact that the related accounts and transactions bore the classic hallmarks
                    of a Pyramid Scheme.
       1081. Each of the Financial Service Provider Defendants possess and made use

of highly sophisticated software programs that provided them with background information and

financial details about prospective customers that are not available to the general public.

       1082. Under the federal AML laws, the Defendant Financial Service Providers must

investigate the top managers, directors, and principal owners of their clients.

       1083. The Defendant Financial Service Providers also were aware of many Red Flags of

suspicious, tortious, and criminal misconduct by TelexFree.

       1084. At least eleven major news and watchdog websites covering the MLM industry,

Ponzi schemes, and online scams analyzed TelexFree in 2012, 2013 and 2014, including, but not

limited to:

                    BehindMLM.com, an internet watchdog and journalism site dedicated to the
                    MLM industry;
                    PatrickPretty.com, an internet watchdog and journalism site covering Ponzi
                    schemes and internet crime;
                    Skeptic.blogspot.com, an internet watchdog and blog covering the MLM
                    industry and online scams;
                    ASDUpdates.com, an online journal covering internet scams;
                    BusinessForHome.org, an internet news site analyzing direct-selling and
                    MLM opportunities;
                    CitizenCorps.com, an internet news site analyzing work-from-home and
                    online income opportunities;




                                                    183
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 190 of 424



                    EthanVanderbuilt.com, an internet watchdog and news site covering online
                    scams;
                    MLMHelpDesk.com, a blog and news site dedicated to the MLM industry;
                    PonziTracker.com, an internet watchdog and news site covering and
                    analyzing Ponzi schemes;
                    Scam.com, a community-operated message board analyzing and discussing
                    internet scams; and
                    ScamXPoser.com, an internet watchdog site analyzing online income
                    opportunities.
       1085. In addition to the above-listed websites dedicated to the MLM industry, the

following websites specifically dedicated to Ponzi schemes and other online scams conducted

analysis and exposés on TelexFree in 2012, 2013, and 2014, including, but not limited to:

                    http://www.dailymotion.com/video/xwbhex_telexfree-has-launched-in-usa-
                    english-presentation_news, - video posted on December 30, 2012 by
                    TelexFree Promoter Kelly Isom Tolar, which shows TelexFree Promoters
                    “showering” cash on each other while on stage at a promotional event, and
                    states that TelexFree began in Brazil in January 2012, that it promises “up to
                    $15,360” in income per day, that income is guaranteed without any sales of
                    VoIP, and that TelexFree and Best Western Hotels had partnered to build
                    500 hotels in Brazil;

                    http://www.slideshare.net/growrichteam/telexfree-marketing-plan-english -
                    slide presentation posted on January 18, 2013, which discusses the pyramid
                    structure of TelexFree’s operation and states that TelexFree promises
                    payment for posting of ads only, with no sales required;
                    http://mmoljbp.blogspot.com/p/telexfree.html - blog posted on January 24,
                    2013, which repeatedly characterizes TelexFree as a “passive income
                    opportunity,” with the opportunity for “six generations of passive income,”
                    and discusses the pyramid structure of the operation;
                    http://www.getresponse.com/archive/interestedpeople/Interested-People-
                    TelexFree-Earn-20-a-week-for-a-year-no-recruiting-at-all-10992068.html -
                    blog posted by a TelexFree Promoter named “Suzanna” on April 27, 2013,
                    which states that TelexFree had been “sued by the Brazilian SEC”; and
                    http://www.realscam.com/f9/telexfree-scam-not-2366/ - inquiry posted on a
                    user-operated message board of the MLM community on May 30, 2013,




                                                  184
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 191 of 424



                    stating “It looks like a Ponzy [sic] for me,” and requesting feedback, which
                    included a link to BehindMLM.com’s exposé of July 27, 2012.
       1086. TelexFree’s own website admitted TelexFree’s connection to Brazil, legal

problems, and lack of legitimate income in a way intended to deceive its Promoters, but not in a

way that would avoid detection by the robust and sophisticated systems and personnel of the

Financial Services Defendants. For example:

                    As of February 25, 2012, the front page of www.TelexFree.com stated “99
                    TelexFree grows everyday in Brazil” and also included a slideshow
                    presentation “by our President Mr. Jim Merrill” discussing the pyramid
                    structure of the operation;
                    As of January 19, 2013, the front page of www.TelexFree.com included a
                    pop-up which stated as follows: “During this week we have been in contact
                    with several government agencies which was extremely useful to clarify the
                    operation of TelexFree…some [Promoters] are making practices [sic] that go
                    against the law of Brazil…”;
                    During 2013, www.TelexFree.com included photographs of Defendants
                    Merrill, Wanzeler, Costa and numerous Promoters together on stage at the
                    “1°Extravaganza” event, at which “jumbo” checks were distributed, and
                    Members were encouraged to become “TelexFree millionaires” through
                    increased promotion;
                    During the entirety of 2013 until approximately November 6, 2013, the front
                    page of www.TelexFree.com included a certificate stating that, according to
                    data analyst Alexa Internet, Inc., “we are among the most visited sites in
                    Brazil.” (Importantly, no similar certification with respect to any other
                    country was included); and
                    From approximately June 2012 through approximately May 25, 2013, the
                    tab header for www.TelexFree.com announced, “Make money by posting
                    ads.”
       1087. Moreover, setting aside the highly advanced BSA and AML due diligence

programs utilized by the Financial Services Provider Defendants, even the most basic internet

investigation of TelexFree’s clients or its business model or principals would have revealed to

these sophisticated corporate entities with experience in identifying illegal and suspicious

operations that TelexFree was running an unlawful Pyramid Scheme in the United States that



                                                    185
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 192 of 424



was essentially identical to its shuttered and enjoined Brazilian operation and was otherwise

suspicious, tortious or illegal.

        1088. At a minimum, the following high-profile English-language Google search results

generated simply by entering the search term “telexfree” required the Defendant Financial

Services Providers to carry out closer-than-standard inquiry and monitoring:71

                      January 1, 2013. The first page of Google search results includes a video
                      posted by promoter Kelly Isom Tolar to dailymotion.com that clearly sets
                      forth the payment structure of company, as well as the Best Western
                      investment opportunity
                      (http://www.dailymotion.com/video/xwbhex_telexfree-has-launched-in-usa-
                      english-presentation_news). The visible video description by Kelly Isom
                      Tolar states the following: http://telexfreeusateam.com “TelexFree has taken
                      over Brazil since January 2012. Now the USA has the green light to open
                      their doors as of November 2012. In just 11 months, Brazil has created 8
                      millionaires with 380,000+ reps company wide. Here comes the USA and
                      our opportunity with TelexFREE. I look forward to a lucrative business
                      partnership with you.”
                      January 24, 2013. A prominent Google result is a Blogspot webpage
                      discussing the income scheme – including references to “6 Generations of
                      Passive Income” – that unambiguously describes a pyramid scheme, and
                      also discusses the hotel opportunity
                      (http://mmoljbp.blogspot.com/p/telexfree.html).
                      March 1, 2013. A first-page Google result is a video entitled “TelexFree
                      Marketing Plan,” with transcript, posted to slideshare.net
                      (http://www.slideshare.net/growrichteam/telexfree-marketing-plan-english)
                      that sets forth the structure of TelexFree, clearly describing a pyramid
                      scheme.
                      April 27, 2013. A posting by promoter “Suzanna” on getresponse.com, an
                      online marketing community site, discloses that TelexFree is a “company
                      that originated in Brazil and has even been examined and sued by the
                      Brazilian SEC.” She also describes TelexFree as a passive income
                      opportunity.
                      (http://www.getresponse.com/archive/interestedpeople/Interested-People-
                      TelexFree-Earn-20-a-week-for-a-year-no-recruiting-at-all-10992068.html).

71
   See also search engine trends for TelexFree (provided by MLMRankings.com):
http://www.mlmrankings.com/telexfree/trend.htm.



                                                    186
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 193 of 424



       1089. There were also many other videos posted to YouTube and other sites that

constituted Red Flags to the Financial Services Provider Defendants.

       1090. The already sophisticated eye of the Financial Service Providers in AML

monitoring is buttressed by the requirements imposed on them by federal banking regulators

under the auspices of the FFEIC.

       1091. FFIEC’s Bank Secrecy Act and Anti-Money Laundering Examination Manual

(the “FFIEC Examination Manual”) requires Financial Services Providers operating in the

United States to establish mandatory Anti-Money Laundering Programs and Guidelines.

       1092. According to the FFIEC Examination Manual, every Financial Services Provider

must have a written Customer Identification Program (“CIP”) that has been approved by the

bank’s board of directors.

       1093. The purpose of the CIP is to enable the Financial Services Provider to form a

reasonable belief that it knows the true identity of each customer.

       1094. The CIP should describe, among other things:

                    circumstances in which the Financial Services Providers should not open an
                    account;
                    when the Financial Services Providers should close an account after attempts
                    to verify a customer’s identity have failed; and
                    when the Financial Services Providers should file a SAR.
       1095. The CIP must include procedures for determining whether the customer appears

on any federal government list of known or suspected terrorists or terrorist organizations, Office

of Foreign Assets Control lists, and lists compiled under 31 CFR 1010.520 (Section 314(a)

requests).72


72
  The Patriot Act Section 314(b) permits financial institutions, upon providing notice to the
United States Department of the Treasury, to share information with one another to identify and
report to the federal government activities that may involve money laundering or terrorist


                                                   187
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 194 of 424



        1096. Most major Financial Services Providers use specialized software programs to run

these database checks.

        1097. According to the FFIEC Examination Manual, the Financial Services Provider’s

board of directors must also approve a written BSA/AML compliance program for the

institution.

        1098. The Financial Services Provider’s board of directors must also evaluate the

Financial Services Provider’s audit and training programs to ensure that the CIP is adequately

incorporated.

        1099. The Financial Services Provider’s account opening procedures must mandate that

the Provider conduct a risk assessment of prospective customers and classify them as low-risk,

medium-risk or higher-risk.

        1100. This risk assessment classification will affect how intensive the Financial Services

Provider’s BSA and AML due diligence process must be.

        1101. The FFIEC Examination Manual states “the bank may determine that a customer

poses a higher risk because of the customer’s business activity, ownership structure, anticipated

or actual volume and types of transactions, including those transactions involving higher-risk

jurisdictions.” If so, the bank should consider obtaining, both at account opening and throughout

the relationship, the following information on the customer:

                    purpose of the account;
                    source of funds and wealth;
                    individuals with ownership or control over the account, such as beneficial
                    owners, signatories, or guarantors. Guidance on Obtaining and Retaining
                    Beneficial Ownership Information was issued by FinCEN, Board of
                    Governors of the Federal Reserve System, Federal Deposit Insurance

activity. Financial institutions wanting to do so may notify the Treasury Department by clicking
on the Section 314(b) Certification link and supplying the required information.



                                                   188
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 195 of 424



                    Corporation, National Credit Union Administration, Office of the
                    Comptroller of the Currency, Office of Thrift Supervision, and Securities
                    and Exchange Commission, in consultation with the U.S. Commodity
                    Futures Trading Commission, in May 2010. The guidance consolidates
                    existing regulatory expectations for obtaining beneficial ownership
                    information for certain accounts and customer relationships;
                    occupation or type of business (of customer or other individuals with
                    ownership or control over the account);
                    financial statements;
                    banking references;
                    domicile (where the business is organized);
                    proximity of the customer’s residence, place of employment, or place of
                    business to the bank;
                    description of the customer’s primary trade area and whether international
                    transactions are expected to be routine;
                    description of the business operations, the anticipated volume of currency
                    and total sales, and a list of major customers and suppliers; and
                    explanations for changes in account activity.
       1102. AML experts consider MLM companies such as TelexFree to be higher-risk

customers for BSA and AML purposes, partly because they pose the risk of Ponzi schemes and

violations of the Securities Act of 1933.

       1103. AML experts also regard MLMs as higher-risk because those companies have

high volumes of sales, high customer dissatisfaction rates, and guaranteed money-back policies.

       1104. In 2013, the Financial Crimes Enforcement Network (“FinCen”) instituted a BSA

proceeding against TD Bank, which assessed a $37.5 million civil money penalty against that

bank for failing to detect and report another Ponzi scheme and was predicated on the theory that

Financial Services Providers should treat MLMs as higher-risk for purposes of BSA and AML




                                                  189
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 196 of 424



due diligence.73

       1105. FinCen’s action supports the conclusion that MLM companies should be treated

as higher-risk for purposes of BSA and AML compliance.

       1106. To comply with the requirements in FFIEC Examination Manual, the Defendant

Financial Services Providers must also inquire into and consider:

                    the customer’s source of funds and particularly high volumes of cash
                    transactions;
                    the anticipated destination of those funds; and
                    the countries and clients with which the customer is doing business.
       1107. The Defendant Financial Services Providers must ascertain and form a reasonable

belief as to the true identity of a customer, including any higher-risk customers.

       1108. In addition to what was set forth above, to comply with the requirements in

FFIEC’s Examination Manual, Financial Services Providers must ascertain the customer’s true

identity by at a minimum, obtaining the customer’s name, date of birth (for individuals), address,

and identification number.

       1109. In addition, for customers that are business entities, the Defendant Financial

Services Providers must obtain documents showing the legal existence of the entity (such as

certified articles of incorporation, an unexpired government-issued business license, a

partnership agreement, or a trust instrument).

       1110. The Defendant Financial Services Providers may require added identifying

information for higher-risk customers.

       1111. Specifically, where, based on their risk assessment of a new account opened by a


73
  Concurrently, the Office of the Comptroller of the Currency assessed a second $37.5 million
penalty against TD Bank for related violations and the SEC imposed a $15 million penalty on
that bank for related securities violations.



                                                    190
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 197 of 424



customer that is not an individual, the Defendant Financial Services Providers should obtain

information about individuals with authority or control over such accounts including signatories,

to verify the customer’s identity.

       1112. This verification method applies when the Defendant Financial Services Providers

cannot verify the customer’s true identity using documentary or non-documentary methods.

       1113. For example, a Financial Services Provider may need to obtain information about

and verify the identity of a sole proprietor or the principals in a partnership when the bank cannot

otherwise satisfactorily identify the sole proprietorship or the partnership.

       1114. The Defendant Financial Services Providers must also verify the customer’s

identity within a reasonable period of time after opening the account.

       1115. The Defendant Financial Services Providers must report any suspicious activity

by completing a Suspicious Activity Elevation Form and submitting it to the appropriate federal

regulator.

       1116. The FFIEC Examination Manual also requires Financial Services Providers to

conduct “Customer Due Diligence” or “CDD.”

       1117. The FFIEC Examination Manual states, “the bank should obtain information at

account opening sufficient to develop an understanding of normal and expected activity for the

customer’s occupation or business operations.”

       1118. According to FFIEC, “much of the CDD information can be confirmed through

an information-reporting agency, banking references (for larger accounts), correspondence and

telephone conversations with the customer, and visits to the customer’s place of business.

Additional steps may include obtaining third-party references or researching public information

(e.g., on the Internet or commercial databases).”




                                                    191
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 198 of 424



       1119. In addition to ascertaining the customer’s identity, the Defendant Financial

Services Providers must be entirely satisfied with their understanding of the customer’s

beneficial ownership, management structures, and usual transaction flows.

       1120. In that regard, the Defendant Financial Services Providers must verify the

personal identity of the customer’s major shareholders and top managers (especially authorized

signatories).

       1121. During CDD, the Defendant Financial Services Providers should also pay

attention to any Red Flags.

       1122. FFIEC has identified a long list of BSA and AML Red Flags, including, but not

limited to:

                    “A customer makes frequent or large transactions and has no record of past
                    or present employment experience.”
                    “Many funds transfers are sent in large, round dollar, hundred dollar, or
                    thousand dollar amounts.”
                    “Funds transfer activity occurs . . . when the activity is inconsistent with the
                    customer’s business or history.”
                    “Many small, incoming transfers of funds are received.”
                    “Funds transfer activity is unexplained, repetitive, or shows unusual
                    patterns.”
                    “Payments or receipts with no apparent links to legitimate contracts, goods,
                    or services are received.”
                    “A large volume of cashier’s checks, money orders, or funds transfers is
                    deposited into, or purchased through, an account when the nature of the
                    accountholder’s business would not appear to justify such activity.”
                    “Unusual transfers of funds occur among related accounts or among
                    accounts that involve the same or related principals.”
                    “Goods or services purchased by the business do not match the customer’s
                    stated line of business.”




                                                   192
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 199 of 424



                      “Payments to or from the company have no stated purpose, do not reference
                      goods or services, or identify only a contract or invoice number.”
                      “Customer receives large and frequent deposits from online payments
                      systems yet has no apparent online or auction business.”
                      “A large number of incoming or outgoing funds transfers take place through
                      a business account, and there appears to be no logical business or other
                      economic purpose for the transfers, particularly when this activity involves
                      higher-risk locations.”
          1123. Subsequent to an account opening, the Defendant Financial Services Providers

must monitor the account and the customer.

          1124. Specifically, to comply with FFIEC’s Examination Manual, it is not enough to

only conduct CDD at account opening.

          1125. In addition, according to FFIEC, “banks should monitor their lower-risk

customers through regular suspicious activity monitoring and customer due diligence processes.

If there is indication of a potential change in the customer’s risk profile (e.g., expected account

activity, change in employment or business operations), management should reassess the

customer risk rating and follow established bank policies and procedures for maintaining or

changing customer risk ratings.”

          1126. The FFIEC goes on to state that the Defendant Financial Services Provider’s CDD

processes “should include periodic risk-based monitoring of the customer relationship to

determine whether there are substantive changes to the original [CDD] information (e.g., change

in employment or business operations).”

          1127. Furthermore, the FFIEC clearly mandates that higher-risk customers must

undergo enhanced due diligence (“EDD”) and that higher-risk customers should be reviewed

more frequently and intensively than lower-risk customers and particularly if new Red Flags

appear.




                                                    193
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 200 of 424



       1128. It is generally accepted industry opinion in the financial services industry that

customers who have the same amount coming in from hundreds of thousands of people with

different last names require closer inquiry and monitoring.

       1129. When a bank finds out that a client is laundering money or running an unlawful

enterprise it should terminate the banking relationship, shut down the accounts and file a SAR.

           Y. TelexFree’s Suspicious, Tortious and Unlawful Operation Displayed Red Flags
              Detectable by the Defendant Financial Service Providers

       1130. After authorities began to shut down TelexFree, Wanzeler, Merrill and Costa’s

unlawful Pyramid Scheme in Brazil in June of 2013, they simply switched their geographic

target market to the United States.

       1131. During the putative class period, the Financial Services Defendants maintained

robust, sophisticated, and effective due diligence systems that detected TelexFree’s Red Flags

because the components of TelexFree’s switch from its Brazil-targeted Pyramid Scheme to its

United States-targeted Pyramid Scheme would have been included within their search

parameters, including, but not limited to, the following:

                    use of the identical business name;
                    use of the identical business model;
                    use of the same product;
                    specifically naming their unlawful business operation in Brazil –Ympactus –
                    in their standard contract as owning the product and as a party to the
                    contract;
                    use of the same people to serve as officers, executives and management;
                    use of the same address, office space and office equipment;
                    use of the same back office support;
                    changing its public name to TelexFree;
                    indiscriminately transferring money from account to account including
                    business to personal;



                                                   194
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 201 of 424




                    obtaining cashier’s checks for millions of dollars from business accounts
                    after changing its compensation and business plan; and
                    obtaining cashier’s checks for millions of dollars from business accounts
                    after filing for bankruptcy.

       1132. The following graphics taken from the public areas of both the English and

Spanish TelexFree websites, as well as numerous Promoters’ websites and video “tutorials,”

made no secret of the pyramid structure of the business:




                                                  195
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 202 of 424




       1133. Sophisticated parties such as the Defendant Financial Services Providers could

not have been fooled by the public announcements and key marketing representations advanced



                                                196
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 203 of 424



by TelexFree, its Principals, Executive Officers and the Operating Defendants.

       1134. For example, as noted above, in promoting TelexFree and himself, Merrill held

himself out, including through direct references on the TelexFree website, as having experience

in VoIP and internet phone service and having a college degree. Neither claim was true.74

       1135. In carrying out their FFIEC due diligence, the Financial Service Provider

Defendants were required under the circumstances to investigate and uncover false facts such as

the false past experience and education of a corporate principal.

       1136. As a result of their compliance with the foregoing laws, each of the Financial

Services Providers was actually aware of the facts and evidence of suspicious, tortious, or illegal

activity, or Red Flags as follows, as well as those offered elsewhere in the complaint:

                    the TelexFree Program violated the express terms of M.G.L. c. 93, § 69
                    governing multi-level distribution companies (i.e., MLMs), and thereby
                    M.G.L. c. 93A prohibiting unfair or deceptive acts or practices;
                    the TelexFree business operations in Brazil were shuttered by Brazilian
                    authorities and TelexFree and its Principals and Executive Office were
                    enjoined from doing further business;
                    the TelexFree program was the subject of extensive MLM coverage warning
                    that it was an unlawful, tortious and suspicious Pyramid Scheme;
                    the TelexFree business model expressly sold memberships that enabled
                    Promoters to be paid without the sales of any actual product;
                    less than 0.5% of TelexFree’s total revenue was derived from sales of its
                    VoIP product, with the remainder deriving from membership fees;
                    Promoters were expressly paid for merely placing spam advertisements on
                    the internet or recruiting additional promoters and product sales were
                    expressly unrelated to a guaranteed return on investment (“ROI”);
                    the guaranteed ROI promised to Promoters was exceedingly high with no
                    apparent risk;


74
  In sworn testimony given to the SOC on March 25, 2014, Merrill testified to having limited
knowledge of VoIP services and never working in the telecom business.



                                                   197
Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 204 of 424



           the memberships were not registered with any governmental agency but
           were nevertheless marketed and sold to members of the general public via
           public solicitation over the Internet and otherwise;
           the vast majority of Investors were of Brazilian/Dominican-American
           ethnicity as evidenced by their sur-names;
           videos by Defendant Founders and Inside Promoters;
           the advertisements posted by Promoters were merely spam ads;
           various Defendant Founders, Principals, and Top Level Promoters were
           associated with other unlawful and previously exposed Pyramid Schemes;
           an extremely large number of account transactions occurred and that number
           increased rapidly over time;
           many funds transfers and deposits were received in the exact same dollar
           amounts and with no apparent links to legitimate contracts, goods, or
           services. This latter factor and the high volume of small incoming
           transactions are considered by the FFIEC as a red flag in its examination
           handbook;
           credit card payments involving TelexFree were subject to an exceptionally
           high rate of credit card fraud and chargebacks;
           as a MLM company, TelexFree was regarded as a high-risk customer by
           banks and payment processing companies;
           funds were commingled between TelexFree entities;
           TelexFree failed to keep financial records in accordance with GAAP
           standards;
           huge wire transfers of funds were made to personal accounts of certain
           Defendant Founders and shell corporations;
           wire transfers of large sums to foreign entities occurred;
           TelexFree was widely regarded as a fraudulent scheme by the online MLM
           community;
           TelexFree maintained a Brazilian affiliate, also operating under the name
           TelexFree, which was under investigation by the Brazilian government as of
           February 2013 under suspicion of operating an illegal Ponzi scheme;
           in a March 1, 2013 press release available online, Defendant Merrill,
           president of TelexFree, admitted that “the real ‘secret sauce’ of our
           [TelexFree’s] success is our compensation plan…We [TelexFree] pay our



                                          198
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 205 of 424



                    representatives weekly if they follow our system and advertise our service on
                    the Internet,” while making no mention of any product or service;
                    in June 2013, TelexFree’s Brazilian affiliate had publicly falsely claimed
                    that MAPFRE, an international insurance company, served as insurer to
                    TelexFree, prompting MAPFRE to release a public statement online denying
                    any relationship with TelexFree and threatening legal action against
                    TelexFree for making this false statement; and
                    in June 2013, TelexFree’s Brazilian affiliate Ympactus, also operating under
                    the name TelexFree, was shut down and enjoined from doing further
                    business by the Brazilian government for operating an illegal Ponzi scheme.
                    This event was promptly reported online in English language news sources
                    as was follow up news.
       1137. Pursuant to FFEIC guidelines, the payments being deposited into the accounts

maintained at the Bank Defendants or processed by the Defendant Payment Processing Service

Companies originated in the majority of instances from individuals bearing foreign surnames,

raising actionable concerns regarding potential violations of the Patriot Act and other federal

banking laws and regulations regarding issues of potential money laundering, terrorism, drug

trafficking, and Ponzi schemes.

       1138. The overwhelming number of Red Flags referenced throughout this complaint

was sufficient to have compelled a reasonable Financial Services Provider to make further

inquiries and/or decline to provide financial services (as some banks did). Other information

about TelexFree that was available to the Financial Services Providers went beyond raising the

specter of suspicious activity and constituted reasonable evidence of tortious or unlawful

conduct, of which the Financial Services Providers had actual knowledge.

       1139. To the extent that any of the Financial Services Providers did not comply with its

regulatory duties and/or knowingly failed and/or refused to report the results of such Financial

Services Provider’s own investigation of TelexFree to the proper authorities despite the improper

activity revealed by such investigation, it turned a blind eye to the tortious conduct it knew was




                                                    199
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 206 of 424



occurring.

        1140. TelexFree’s Financial Services Providers had sufficient notice of wrongdoing in

this case to give rise to a duty on their part to undertake heightened scrutiny of the TelexFree

accounts, inquire further and take reasonable steps to prevent a diversion of funds.

        1141. Upon their knowledge of suspicious, tortious or unlawful conduct, TelexFree’s

Financial Services Providers were required to refuse to do business with TelexFree initially,

freeze TelexFree’s existing accounts, stop doing new business with TelexFree, and report the

activities to federal authorities.

        1142. TelexFree’s Financial Services Providers received substantial compensation in

exchange for the services they provided to TelexFree and the other TelexFree Pyramid Scheme

participant Defendants.

        1143. Each of the Financial Services Providers was an integral cog in the TelexFree

Scheme and without them, TelexFree would not have been able to get off the ground, develop,

maintain or grow its Pyramid Scheme.

        1144. The Financial Services Providers were also an integral cog in the siphoning off of

funds by the Operational Defendants.

        1145. Without the active assistance and cooperation of the Financial Services Providers,

the Operational Defendants would not have been able to wrongfully convert the class members’

funds to their own personal possession and use.

        1146. Notwithstanding knowledge of suspicious, tortious or illegal activity, the Bank

Defendants accepted, processed and maintained deposit accounts on behalf of TelexFree,

accepted payment of AdCentral package membership fees from the Promoters on behalf of

TelexFree and made transfers of the payments derived from the Scheme.




                                                    200
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 207 of 424



       1147. Notwithstanding knowledge of suspicious, tortious or illegal activity, the Payment

Processing Services Company Defendants processed payments between TelexFree, the

Operational Defendants, and its Promoters.

       1148. Notwithstanding knowledge of suspicious, tortious or illegal activity the Payment

Processing Services Company Defendants provided the electronic gateway used to send and

receive such payments, and provided the electronic interface services used by both TelexFree

and its Promoters and were thereby enriched.

           Z. The Defendant Banks

       1149. Each Defendant Bank, including the named individuals associated with certain

banks (together “Defendant Banks”), possessed actual knowledge of the tortious and unlawful

nature of TelexFree’s business operations and willfully and knowingly ignored it. Thereafter,

notwithstanding their actual knowledge that TelexFree’s business model and related operations

were unlawful, each provided substantial assistance through the provision of financial services,

introductions, strategies or the other affirmative actions below that were integral to TelexFree’s

Scheme, including the related money laundering, sheltering in safe havens of unlawfully

obtained profits, and the concealment of unlawful activity and banking activity until at least

April 2014.

       1150. As detailed herein, at times material to this complaint, the Defendant Banks

unjustly received significant funds from victims, TelexFree and other Defendants.

       1151. The tortious and improper acts alleged to have been done by each Defendant

Bank were authorized, ordered and performed by its officers or directors, or representatives with

authority and carried out while they acted within the permitted scope of that authorization or

their employ. Each Defendant Bank otherwise acted within their authorized scope as a principal

or an agent for their employer or co-conspirators with respect to the acts, violations, and



                                                    201
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 208 of 424



common course of conduct alleged in this complaint.

       1152. Each Defendant Bank is jointly and severally liable, including liability for the acts

of its co-conspirators, regardless of whether the conspirators are named as Defendants in this

complaint.

       1153. At the time that each Defendant Bank became involved with TelexFree, other

banks had declined TelexFree’s business because of the same information available to such

Defendants. But for their assistance, TelexFree would have collapsed and the similarly situated

members of the putative class would not have thereafter been caused to suffer ascertainable

economic loss.

       1154. Notably, the information and findings each Defendant Bank made during its

initial KYC merchant application process for each new TelexFree account raised a considerable

number of Red Flags that prompted/required each Bank Defendant to carry out a heighten

investigation involving an increased level of scrutiny.

       1155. In response to the considerable Red Flags, as depository, merchant and/or

acquiring banks, each Defendant Bank was compelled by mandatory internal requirements (often

more stringent than the industry standards) to obtain a plethora of detailed information about

TelexFree and its principals through the imposition of an extended merchant application process

which included additional investigation, review, analysis and assessment of:

             a. TelexFree’s business model and structure;
             b. TelexFree’s compensation plan and standard form contract;
             c. TelexFree’s listing on the Match List and the available expanded banking history
                 through the MATCH program including TelexFree’s payment processing,
                 transaction and banking history;
             d. TelexFree’s website;




                                                    202
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 209 of 424




           e. TelexFree’s purported VoIP product and AdCentral promoter packages, and
              corresponding prices;
           f. TelexFree’s corporate documentation;
           g. Documentation as to the location of operations and sales;
           h. TelexFree’s, Carlos Wanzeler’s, and James Merrill’s credit scores;
           i. TelexFree’s tax returns for at least the previous two (2) years;
           j. TelexFree’s Profit & Loss Statements for at least the previous two (2) years;
           k. TelexFree’s balance sheets;
           l. TelexFree’s average transaction amount (or “average ticket”);
           m. TelexFree’s highest anticipated transaction amount (or “high ticket”);
           n. TelexFree’s anticipated monthly processing volume;

           o. TelexFree’s annual and monthly dollar sales volume; and

           p. Information available online regarding TelexFree through additional searches.

       1156. As a result of its own internal, acquiring-bank mandated, and industry-standard

due diligence activities, during the time they provided TelexFree, each Bank Defendant gained

actual knowledge that:

           a. TelexFree was an MLM – a business profile uniformly considered very high risk
              and a suspect business to begin with under accepted industry wide and FFEIC
              standards;

           b. TelexFree was and had been subjected to government action and shut down as a
              pyramid scheme by the Brazilian government;75

           c. TelexFree’s Founders and Executive Officers who were signatories and
              associated with the bank application, including Carlos Wanzeler and James
              Merrill, were also the subject of the Brazilian government actions;

           d. TelexFree had been placed on the MATCH List;76

75
  As detailed below, as many learned that United States governmental authorities, including the
Commonwealth of Massachusetts SOC, were investigating TelexFree and Founders and
Executive Officers who were signatories and associated with their account, they again willfully
and knowingly ignored it and continued to provide TelexFree with uninterrupted financial
services.



                                                   203
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 210 of 424



           e. TelexFree’s chargeback rate was continually well over the maximum allowable
              industry standard;

           f. Other financial institutions had terminated their relationship with TelexFree or
              suspended and limited their services they provided to it;

           g. Other financial institutions had rejected TelexFree and refused to extend banking
              services to TelexFree;

           h.    The same was true for TelexFree’s Founders and Executive Officers who were
                signatories and associated with the bank application;

           i. TelexFree’s merchant profile did not match its transactions;

           j. TelexFree’s merchant profile did not match its business model;

           k. TelexFree lacked a real product and instead unlawfully guaranteed a massive
              return for passive activity;

           l. TelexFree standard form contract contained express objective violations of
              Massachusetts statutory law; and

           m. TelexFree’s website and promotional materials also contained express objective
              violations of Massachusetts statutory law.
       1157. Despite actual knowledge of the tortious or unlawful nature of TelexFree’s

business operations, the Defendant Banks agreed to provide, and continued to provide, TelexFree

with banking and other services that substantially assisted its tortious or unlawful scheme.

       1158. The substantial assistance provided by the Defendant Banks in one form or

another included capturing, maintaining, layering, laundering, and transferring Promoters’ funds.

       1159. In the context of actual knowledge that TelexFree was operating and unlawful

Scheme, and otherwise as detailed below, the financial services provided by each Defendant

Bank that were not routine or ordinary included, inter alia, the following:

                •   processing and opening of depository accounts;

                •   receiving payments made by Promoters to TelexFree to become Members of
                    the TelexFree Program;




                                                   204
       Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 211 of 424



               •   maintaining depository accounts containing funds paid by Promoters to
                   TelexFree for AdCentral Package membership fees;

               •   making payments to certain Promoters as part of TelexFree’s purported return
                   on investment;

               •   transferring funds paid by Promoters to TelexFree among TelexFree entities,
                   Defendant Founders’ personal accounts, foreign companies and shell
                   companies; and

               •   allowing TelexFree to use the bank’s name in its promotional materials
                   thereby lending TelexFree the use of the bank’s reputation as a large,
                   nationwide banking institution and credibility.

        1160. For example, during the relevant periods, TD Bank and Bank of America

maintained accounts on behalf of TelexFree and processed thousands of transactions amounting

to millions of dollars for TelexFree.

        1161. Similarly, Wells Fargo also maintained accounts on behalf of TelexFree and

processed transactions amounting to tens of millions of dollars for TelexFree in 2013 and 2014

and otherwise acted as a depository bank for TelexFree and its known associated persons and

entities including Carlos Wanzeler.

        1162. Wells Fargo Bank, TD Bank, Bank of America and Synovus also served as

acquiring banks with respect to TelexFree promoter payments.

        1163. Defendant Base Commerce has a Wells Fargo Bank account.

        1164. In accordance with their own, as well as standard industry practice, each acquiring

Defendant Bank first required its payment processors to conduct and carry out a due diligence

investigation and assessment of TelexFree. Each of the Defendant Banks’ payment processors in

turn provided the information they obtained along with an underwriting report to its acquiring

bank

        1165. In the payment processing marketplace, the Defendant Banks who acted as

acquiring banks were the financial institution that ultimately approved TelexFree to work within



                                                  205
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 212 of 424



that marketplace. Each of acquiring bank gave their payment processors their marching orders

whether they were authorized or mandated to:

                   a. approve the issuance of each MID also known as a Merchant ID number

                       to TelexFree;

                   b. place conditions and limits on each Merchant assigned a MID;

                   c. also issue each TID which is a Terminal ID.

       1166. At the time of authorization to operate with the payment processing system, each

acquiring bank placed strict limits on the parameters on the electronic transfers that TelexFree

could transact. Each Defendant Bank’s payment processor carried out TelexFree’s electronic

transactions only after receiving specific guidelines and limits on the authorization granted by it.

The acquiring banks limits or guidelines are intended to be strictly imposed. Acquiring banks’

underwriting guidelines continually remain in place and are rarely modified.

       1167. Not all the Defendant Banks’ transactions were carried out through pay

processors. Some of the substantial assistance provided to TelexFree came about because the

Defendant Bank agreed to accept and process TelexFree’s financial-service needs that stood

apart from those that ran through the Payment Processing Defendants. For examples, wire

transfers from a TelexFree business account to an offshore account in Carlos Wanzeler’s name.

       1168. Regardless of the nature of the financial services provided, the Defendant Banks

obtained actual knowledge of TelexFree’s unlawful business model and activities through a

number of ways, most predominantly its own investigation, risk assessment, and process of

assigning a business profile at the time of each initial account opening77 and through its ongoing


77
  This includes, but is not limited to, its determination as to whether they would accept
TelexFree as a customer, the new underwriting assessment they carried out each time they
opened a new account, and the determination as to the permitted level of service and the limits,
guidelines or restrictions, such as transfer caps, permitted by TelexFree as more fully addressed


                                                    206
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 213 of 424



monitoring of TelexFree’s banking activity.

       1169. As part of the merchant application process, before agreeing to accept any

merchant, including TelexFree, and to provide it with services each Defendant Bank collected

and reviewed, among other things, the following information:

               a. The nature of the its business;

               b. Its history;

               c. The merchant’s website;

               d. The merchant’s reputation;

               e. The merchant’s contracts with customers;

               f. The merchant’s average transaction amount (or “average ticket”);

               g. The merchant’s highest anticipated transaction amount (or “high ticket”);

               h. The merchant’s anticipated monthly processing volume;

               i. The credit score of the merchant and all signatories of the merchant;

               j. Profit & Loss Statements of the merchant;

               k. The merchant’s balance sheet(s);

               l. Tax returns of the merchant and its signatories.

       1170. As part of the merchant application process, the acquiring bank will also

(a) arrange for a site visit of the merchant’s principal business location; (b) perform a review of

information available online regarding the merchant, typically using use “web spider” software

such as G3.

       1171. Each bank will also perform a risk assessment of the merchant, assign a Merchant

Identification Number (MID) and Merchant Category Code (MCC), and classify the merchant



throughout this complaint.



                                                    207
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 214 of 424



according to industry category and risk.

          1172. Multi-level marketing companies and money services businesses are universally

regarded as extremely high-risk merchants within the bank and payment processing industry and

are subject to the highest levels of scrutiny by payment processor, payment facilitators, ISOs,

and banks.

          1173. Indeed, many banks, payment processor, payment facilitators, and ISOs will not

accept multi-level marketing companies as merchants as a result of the high risk involved.

          1174. Each Defendant Bank also went above and beyond this essential need in one form

or another by providing extra effort and assistance during crisis times when TelexFree could not

obtain the financial services it required and by providing the other services referenced or set out

below in granular detail. They processed payments between TelexFree and its Promoters, and

among and between the accounts of TelexFree or its insiders – for example Carlos Wanzeler –

and provided the electronic gateway used to send and receive such payments, provided the

electronic interface services used by both TelexFree and its Promoters, as well as other essential

services.

          1175. Other above and beyond services, such as introducing TelexFree to other financial

service providers and strategies, were essential to TelexFree’s ability to sustain its unlawful

enterprise78 were also provided by Banking Defendants. For example, Maurizio Cardenas’

provision of key specialized advice and services including offering assistance with the

concealment of suspicious and fraudulent activity including money laundering, help with the

creation and use of off shore shell companies, the diversion of victims’ funds overseas for the

unlawful purpose of sheltering unlawful proceeds outside the reach of the United States justice


78
     Throughout this complaint, the terms scheme and enterprise are used interchangeably.



                                                    208
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 215 of 424



system and expanding its unlawful enterprise.

       1176. The Defendant Banks worked in tandem with the other Defendants, giving letters

of reference, sharing information regarding TelexFree and its business activities, transferring

large sums offshore when the heat was really on, and otherwise coordinating services to ensure

that TelexFree received continuous and uninterrupted financial services.

       1177. The Defendant Banks’ services were integral to TelexFree’s website-based

business. TelexFree’s revenues were derived through e-commerce and electronic transfers of

funds were inextricably linked to TelexFree’s ability to operate, sustain its unlawful business

model, exponentially grow, and expand into new, remote markets. The services provided by the

Defendant Banks were so integral to its unlawful business model that TelexFree would have

rapidly collapsed without them. See Runge Dec., Attachment 1.

       1178. Defendant Banks’ responsibility for the electronic processed payments involving

victim funds is further due to the fact that, for TelexFree, or any merchant, to process payments

received from its consumers by a credit or debit card, TelexFree/all merchants must obtain a

“merchant account.” Without such a merchant account, merchants such as TelexFree cannot

accept consumer credit or debit card payments. A merchant account is available through a

financial institution known as an “acquiring bank” or an “acquirer” that is a member of credit

card networks, such as Mastercard, Visa and Discover. As a “payee,” TelexFree must be granted

the “right” to receive electronic payments within the payment processing “eco-system.”

       1179. An acquiring bank is a bank or financial institution that processes credit or debit

card payments on behalf of a merchant (here, TelexFree). The acquiring bank provides the

merchant with access to the national credit card payment processing system, such as Visa or

MasterCard. Without access to a merchant account through an acquiring bank, all merchants




                                                   209
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 216 of 424



including TelexFree, cannot accept consumer credit or debit card payments.

       1180. Those credit or debit card transactions in turn require the services of a third-party

payment processor, payment facilitator, and/or independent sales organization (“ISO”), such as

the Payment Processing Defendants named herein, who act as the intermediary between the

merchant (TelexFree) and the acquiring bank.

       1181. The acquiring bank sets underwriting and risk guidelines that the payment

processor, payment facilitator, and/or ISO must follow when considering a merchant application,

sets ongoing monitoring requirements that the payment processor, payment facilitator, and/or

ISO must follow with respect to the merchant, reviews all due diligence information and

documentation obtained and created by the payment processor, payment facilitator, and/or ISO

with respect to the merchant, and provides final approval or disapproval of the merchant’s

application and ongoing transactions.

       1182. After completing its initial application process and eventually granting TelexFree

a merchant account, the Defendant Banks imposed limits and guidelines on TelexFree’s banking

privileges. Acquiring banks police and strictly track and monitor every individual transaction

that results in a payment made to every payee on an individual payee-by-payee basis. The

process can be compared to radar that detects planes and other objects in the air. The tracking

and monitoring of every individual transaction are accomplished through a combination of

electronic and human “hands on” systems and protocols.

       1183. Once TelexFree was granted the “right” to receive electronic payments within the

Payment Processing “eco-system,” the Pay Processor Defendants were required to process each

requested payment within the strictly enforced limits and guidelines that were imposed and

mandated on TelexFree as an individual client following its initial application.




                                                   210
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 217 of 424



       1184. Once it accepts a merchant as a client, the acquiring bank, in conjunction with the

payment processor, payment facilitators, and ISO, as applicable, will perform ongoing

monitoring of the merchant’s transactions, typically using fraud detection or “fraud filter”

software.

       1185. The acquiring bank will additionally perform ongoing risk review of the

merchant’s business to detect any red flags regarding the business, including an annual review of

the merchant’s business as a matter of course.

       1186. As part of this ongoing monitoring and review process, the acquiring bank, in

conjunction with the payment processor, payment facilitators, and ISO, as applicable, will

specifically review chargebacks and returns, in an effort to detect and determine fraudulent

activity. Chargebacks and returns occur when customers contact their credit card issuing bank to

dispute a charge appearing on their credit card account statement.

       1187. GPG President Jayme Amirie pointed out in an August 23, 2013 email to Carlos

Wanzeler that the existing compensation structure and passive income generation of TelexFree’s

illegal enterprise attracted “bad guys” giving rise to a large number of chargebacks. Licensed

professionals Babener, Garvey Schubert, and The Sheffield identified and defined TelexFree as

an unlawful business within days of receiving far less documentation that the Defendant Banks

reviewed.

       1188. As a result of the acquiring bank’s underwriting review, ongoing monitoring, risk

reviews, and annual reviews, the acquiring bank was at all times fully aware of TelexFree’s

unlawful business model, the nature of its business, any information available online regarding

the merchant, and as time went on the aberrant and unlawful transactions and fraudulent activity.

       1189. Activity undertaken on behalf of TelexFree or the other Operational Defendants




                                                   211
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 218 of 424



generated income to the Financial Services Defendants.

        1190. At times material herein, the Defendant Banks also received investment funds of

Plaintiffs.

        1191. At times material herein, the Defendant Banks profited from their relationship

with TelexFree and other Defendants and were unjustly enriched.

        1192. At diverse times, TelexFree processed through the Defendant Financial Services

Providers over 783,771 investments of either $289 or $1,375 (including combinations thereof).

These transactions did not match either TelexFree’s purported VoIP product or its business

profile. They each did exactly match TelexFree’s AdCentral package and its unlawfully

guaranteed a massive return for passive activity. These transactions alone account for over

$880,189,455.32 in ascertainable loss suffered by the putative class as a direct and proximate

result of the Defendants misconduct.

        1193. The Financial Service Providers derived substantial income from their services to

TelexFree.

        1194. More particularly, the Defendant Banks earned fees from their participation in the

TelexFree Scheme on several levels:

                      •   interest on amounts held on behalf of TelexFree at or above the
                          Federal Funds Rate, currently set at .25%;

                      •   processing fees for each transaction, typically in an amount of 1-4% of
                          the amount transferred per transaction, or, in some cases, $40 per
                          transaction;

                      •   annual ACH processing charges;

                      •   return deposit item fees;

                      •   chargeback fees; and

                      •   miscellaneous fees and servicing charges.




                                                      212
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 219 of 424



       1195. In general, the Defendant Banks possessed a federal regulatory duty to look for

certain types of facts or lack thereof, including the identity and purpose of the individuals

opening and making payments into their accounts.

       1196. Even a perfunctory investigation of TelexFree in accordance with their regulatory

duties would have revealed the existence of the tortious Pyramid Scheme. Each of the Defendant

Banks became actually aware of the Red Flags surrounding TelexFree and its conduct pursuant

to their regulatory duties and also became aware of strong evidence of tortious or illegal activity

including the outright fraud on the part of TelexFree, its Founders and Principals, as pled with

particularity herein.

       1197. In the alternative, if a Defendant Bank failed to perform any of the required

investigations and account monitoring, it willfully turned a blind eye to the tortious conduct it

actually knew to underlie TelexFree’s activities despite its general awareness of the unlawful

nature of the Scheme.

       1198. At times material herein, despite having knowledge that TelexFree was an

enterprise carrying out tortious or unlawful, unfair or deceptive acts or practices, the Defendant

Banks ensured TelexFree was given access to banking services and those banking services were

used to further TelexFree’s unlawful business.

       1199. As an integral part of the Pyramid Scheme, the Defendant Banks received funds

from Promoters, which funds were then held for the benefit of or transferred from or to

TelexFree, its affiliated entities, and its Defendant Founders and Principals, Executive Office,

Top Level Promoters and Licensed Professionals.79

       1200. Obtaining, maintaining and transferring Promoters’ funds was the essence of the

79
  See, e.g., check deposited by TelexFree into its account with Fidelity Bank, to wit, account
number 211370707, attached as Exhibit 7.



                                                    213
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 220 of 424



TelexFree Pyramid Scheme and without the services of the Defendant Banks, the TelexFree

United States Pyramid Scheme could not have been opened, been maintained, thrived and been

exploited through to the end where Principals and other Defendants were issued cashier’s checks

and either successfully absconded with significant funds or were caught while in the act of doing

so.

       1201. Additional facts specific to each Defendant Bank provide additional particulars of

its further involvement, participation and aiding and abetting of the TelexFree Pyramid Scheme.

               1. Defendant Bank of America

       1202. Bank of America, NA (“Bank of America”) first opened accounts in TelexFree’s

name in February 2012.

       1203. From 2012 through 2014, Bank of America was one of TelexFree’s largest

banking resources and performed both depository services and payment processing. Bank of

America’s provision of financial services provided substantial assistance to TelexFree’s unlawful

enterprise.

       1204. At the time that Bank of America aided and abetted the TelexFree Scheme by

providing substantial assistance, it possessed actual knowledge of the fraudulent nature of

TelexFree’s business operations.

       1205. Bank of America was unjustly enriched as it received fees for providing vital

banking services to TelexFree, which were deducted directly from victim funds held in

TelexFree’s Bank of America accounts.

       1206. Well before Bank of America began restricting TelexFree’s banking activities, it

was aware that TelexFree was operating a Pyramid Scheme. As more fully detailed below, when

BOA acted on April 15, 2013 to inform TelexFree, Carlos Wanzeler, and his affiliated entities

that their accounts would be restricted from all debits and credits in twenty-one calendar days


                                                   214
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 221 of 424



and closed in thirty calendar days due to TelexFree illegal business activities, any question as to

their actual knowledge that TelexFree was an unlawful Scheme was removed.

        1207. On April 19, 2013, Bank of America acted in furtherance of a transfer of

$1,800,000 between TelexFree, Inc. and TelexFree, LLC from Bank of America to Citizens

Bank. In context, this was non-routine banking because the transfer came after Bank of America

had determined by April 15, 2013 a restriction was merited on TelexFree, Carlos Wanzeler, and

their affiliated entities accounts prohibiting them from debits and credits and instructing the

accounts be closed in thirty calendar days due to TelexFree’s illegal business activities.

        1208. On May 17, 2013, Bank of America closed certain accounts held in the name of

TelexFree, Carlos Wanzeler, and several affiliated entities.

        1209. Upon information and belief, the accounts were closed for unacceptable banking

activities, fraudulent activity indicators and excessive chargebacks.

        1210. Notwithstanding the nature of the forced closure of accounts by Bank of America,

it continued to substantially assist TelexFree’s unlawful Scheme by continuing to provide

financial services to it.

        1211. For example, on November 11, 2013, Bank of America accepted an incoming

international wire transfer to a TelexFree account with Bank of America, with incoming transfers

labeled “MEMO: Further credit to TelexFree.” Defendant Merrill, while acting on behalf of

TelexFree, had directed Allied Wallet to transfer funds. In context, this cannot be considered

routine banking services since, at this time, TelexFree was widely known as operating a Pyramid

Scheme and Bank of America had announced that it would no longer provide banking services to

TelexFree.

        1212. In December 2013, Bank of America Senior Vice President Kevin Staten and




                                                    215
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 222 of 424



TelexFree’s Craft discussed the fact that TelexFree had been shuttered in Brazil for being a

pyramid scheme in the context of continuing to provide financial services. Staten expressly

stated Bank of America concern about TelexFree’s operations’ legality. This inquiry provided

Bank of America with up-to-date actual knowledge of TelexFree’s unlawful Scheme because

each opening of a new account triggers the requirement of carrying out a full BSA/ALM Know

Your Client merchant evaluation (as detailed above), including an assessment and findings. As

more fully detailed below, Bank of America’s North American Account Opening Guide

specifically provides that the opening of accounts is “subject to significant scrutiny by regulators

and the bank.”

       1213. BOA carried out its full KYC evaluation and found the findings listed above

required by all Defendant Banks.

       1214. Bank of America’s systems, internal and external BSA/ALM requirements, and

protocols were highly sophisticated and detected all that was needed to gain actual knowledge

that TelexFree was running an unlawful enterprise. Licensed Professional Defendants Babener,

Garvey Schubert and The Sheffield Group had none of the above and figured it out in three days.

       1215. Soon thereafter with the approval of Senior Vice President Staten, who was armed

with actual knowledge that TelexFree was operating a sprawling unlawful Scheme, Bank of

America did in fact again approve TelexFree’s account application, opened a new account, and

provided TelexFree with financial servicing that substantially assisted its unlawful enterprise.

       1216. On February 6, 2014, Bank of America, with the able assistance of both Staten

and Bank of America associate Samantha Yanez, the members of its BSA/ALM department, and

its sophisticated internal banking compliance systems, allowed TelexFree to open an additional

account ending in 1477 in Florida. Eddie Gonzalez, President of IPS, who lived and conducted




                                                    216
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 223 of 424



business in Florida and had a relationship with Staten, also contributed in part to this approval

process. This account was opened, and serviced, despite Bank of America’s actual knowledge of

TelexFree’s illegal activities and this substantially assisted TelexFree with its unlawful

enterprise.

          1217. On March 17, 2014, (soon after the new Florida account was opened)

immediately following the March 14, 2014 announcement by TelexFree that it was changing its

compensation program and the “runs” on TelexFree’s reserves were in full swing and at the

height of TelexFree’s pre-demise troubles, $30,000,000 was transferred from TelexFree’s Bank

of America account through IPS to TelexFree, LLC’s Wells Fargo account. This transfer was

consistent with both the layering and money laundering movement of funds. With actual

knowledge of TelexFree’s unlawful Scheme, Bank of America provided it with substantial

assistance by moving that$30,000,000.

          1218. On February 15, 2012, Carlos Wanzeler on behalf of TelexFree, Inc. applied for a

Merchant Processing Account with Bank of America. The application indicated the following

limits:

              a. total cash and credit sales in the amount of $500,000;
              b. total annual MC/Visa Volume in the amount of $350,000;
              c. total annual Discover Volume in the amount of $50,000;
              d. total annual American Express Volume in the amount of $50,000;
              e. estimated MC/Visa Average Ticket/ Sales Amount in the amount of $150;
              f. estimated Discovery Average Ticket for this outlet in the amount of $150;
              g. estimated American Express Average Ticket outlet in the amount of $150; and
              h. highest ticket amount in the amount of $300; and
              i. the income would be “keyed in manually” and the products and services sold are
                 “Telecom/Equip. & Tel.SLS.” Orders would be entirely from the Internet.




                                                     217
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 224 of 424



       1219. Bank of America’s North American Account Opening Guide (the “Guide”)

specifically provides that the opening of accounts is “subject to significant scrutiny by regulators

and the bank.”

       1220. Citing the Know-Your-Customer Requirements, the Guide also states that

“regulators require us to be entirely satisfied with our understanding of our clients’ identities,

beneficial ownership, management structures and usual transaction flows.”

       1221. Bank of America performed an investigation of TelexFree and its principals prior

to agreeing to accept it as a customer and otherwise further complied with its own internal

requirements which, at a minimum, met its obligations under the BSA and in most cases were

stronger. As a result, Bank of America gained actual knowledge that TelexFree was an unlawful

enterprise.

       1222. At all times relevant to this complaint, Bank of America complied with due

diligence requirements when opening TelexFree’s accounts, including the Know-Your-Customer

Requirements. In doing so, Bank of America knew from the February 2012 account application

that Carlos Wanzeler was a leading owner of TelexFree, Inc. Bank of America had information

linking him to other accounts. By this point, Bank of America’s automated systems had the

ability to “connect parties that were previously unconnected” and thus to connect the dots

linking TelexFree, Inc. through Wanzeler to his other accounts. In addition, by this point, Bank

of America had the “ability to detect attempts by customers who ha[d] had their accounts closed

to re-enter our Bank.”

       1223. Even more compelling, Bank of America knew from the onset that TelexFree was

a pyramid scheme. At all relevant times, TelexFree’s website advertised AdCentral packages as

a passive income opportunity, which Bank of America knew was an unlawful offer or sale of an




                                                     218
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 225 of 424



unregistered security, and constituted a pyramid scheme:

              Through a ADCENTRAL, that you geot [sic] for the amount of US$299
       (annually). The promotor will receive US$20 each week that makes 7 different
       announcements in websites of free announcements online, from Monday to Sunday. All in
       a way fast, easy, and standardized in your virtual office (BO) Telexfree.

       1224. Despite Bank of America’s actual knowledge of the illegal nature of TelexFree’s

business activities, including the facts that its standard form contract was unlawful on its face,

that its product was effectively fictitious and represented an insignificant portion of TelexFree’s

revenues and that its compensation plan unlawfully promised a massive guaranteed return on

passive income and violated M.G.L. c. 93, § 69, Bank of America agreed to accept TelexFree as

a customer and began to perform banking services.

       1225. On February 19, 2012, Bank of America opened TelexFree’s Merchant account

ending in 1885, which handled TelexFree’s ACH transfers.

       1226. Bank of America acknowledged that it reviewed TelexFree, Inc.’s website as part

of its due diligence in opening this account, as reflected in its merchant payment processing

application form. Specifically, under the rubric entitled “Client Visitation,” Bank of America

checked the box labeled “Website Review completed for Virtual merchants only.” On the

following page of the form, it checked the box “Web Page attached.”

       1227. Archived versions of that website during that time raise troubling red flags that

TelexFree was a Ponzi scheme. Around the time of TelexFree, Inc.’s merchant processing

services and checking account applications, its website, www.telexfree.com, contained a

“promoters” link. The “promoters” page told potential investors that, after an initial investment

in the company, they could earn a guaranteed return for a year without actually selling any

TelexFree VoIP programs, simply by posting ads for the product, thus advertising AdCentral

packages as a passive income opportunity.




                                                    219
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 226 of 424



       1228. In early 2012, that webpage touted, in part:

             Be our promoter

             Earn money doing announcements on the Internet!

             Through a ADCENTRAL, that you geot [sic] for the amount of US$299
             (annually).
             The promotor will receive US$20 each week that makes 7 difference
             announcements in websites of free announcements online, from Monday to
             Sunday. All in a way fast, easy, and standardized in your virtual office (BO)
             Telexfree.
             This will be for the 52 weeks of the year, of your contract, then see the
             simulation:
             52 weeks x $20 (Putting the 7 announcements) = $ 1,040 in the year

       1229. From the “promoters” webpage, Bank of America had actual knowledge that

TelexFree, Inc., was fraudulently attempting to persuade victims to invest their money in a

speculative business with few if any sales of actual products or services. This passive income

opportunity, coupled with its promise of a guaranteed profit, constituted the unlawful offer or

sale of an unregistered security, as well as evidence of a Ponzi scheme.

       1230. Through this webpage, Bank of America had actual knowledge that TelexFree,

Inc.’s business model constituted a classic Ponzi or pyramid Scheme as early as February 2012.

Despite that knowledge, Bank of America processed payments and provided banking services to

TelexFree.

       1231. Bank of America served as a payment processor and acquiring bank for TelexFree

until August 2013 via merchant payment processing account no. 1885.

       1232. As a payment processor and acquiring bank for TelexFree, Bank of America

comprehensively scrutinized TelexFree and its business activities as part of its initial review and

its ongoing account monitoring requirements.

       1233. More particularly, as a payment processor and acquiring bank for TelexFree,




                                                   220
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 227 of 424



Bank of America performed an initial underwriting review of TelexFree which included, at the

least, collection and review of:

       a. TelexFree’s business model and compensation plan;

       b. TelexFree’s payment processing, transaction, and banking history;

       c. TelexFree’s purported VoIP product and AdCentral promoter packages, and
          corresponding prices;

       d. TelexFree’s website;

       e. TelexFree’s, Carlos Wanzeler’s, and James Merrill’s credit scores;

       f. TelexFree’s tax returns for at least the previous two (2) years;

       g. TelexFree’s Profit & Loss Statements for at least the previous two (2) years;

       h. TelexFree’s balance sheets;

       i. TelexFree’s average transaction amount (or “average ticket”);

       j. TelexFree’s highest anticipated transaction amount (or “high ticket”);

       k. TelexFree’s anticipated monthly processing volume;

       l. TelexFree’s annual and monthly dollar sales volume; and

       m. Information available online regarding TelexFree.

       1234. Following the initial account opening, evidence of TelexFree’s misconduct

surfaced so quickly that Bank of America shut down TelexFree, Inc.’s merchant payment

processing account no. 1885 within just a few months due to fraud indicators. However, as

discussed below, Bank of America willfully permitted TelexFree’s other accounts with the bank

to remain open.

       1235. On February 21, 2012, Bank of America opened deposit accounts ending in 0343

and 7408, through which TelexFree received wire transfers and credit card transfers.

       1236. Pursuant to its obligations to perform ongoing customer monitoring of TelexFree,

Bank of America’s Regulatory Account Monitoring Office, employees and officers discovered



                                                   221
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 228 of 424



numerous Red Flags for fraud and money laundering, along with evidence of the suspicious,

tortious or unlawful activities described herein, yet deliberately ignored them even after

notifying TelexFree of its findings.

          1237. Specifically, in May of 2012, TelexFree’s merchant account number ending in

1885 had $2,667.97 in chargebacks/reversals and $543.72 in fees. This was an indisputable red

flag for Bank of America since, in 2012, FinCEN advised financial institutions that “particularly

high numbers of returns or charge backs (aggregate or otherwise), suggest that the originating

merchant may be engaged in unfair or deceptive practices or fraud.”

          1238. Notably, on May 31, 2012, Monica Liebler, manager of Bank of America’s

Security/Risk Department sent Carlos Wanzeler on behalf of TelexFree, Inc. a written

correspondence notifying him that one or more batches in the amount of $2,272.00 for merchant

account number ending in 1885 were suspended due to “unusually high number of cardholder

disputes/chargebacks.”

          1239. In response to Ms. Liebler’s letter, TelexFree’s office manager contacted Bank of

America’s Customer Services Department and conferred with Ms. Liebler. Ms. Liebler

explained that Bank of America was concerned with the transfers going into TelexFree’s

merchant account and that this activity was suspicious. Ms. Liebler, as a Bank of America’s

Security/Risk Department Manager, specifically explained that her suspicion and concern arose

due to:

             •   Numerous transactions in identical amounts;
             •   Numerous charge backs; and
             •   Numerous transactions which originated from outside of the United States.
          1240. Bank of America’s own internal standards (and the FFIEC Examination Manual)

identify each of these suspicious activities as Red Flags for fraud or money laundering.




                                                    222
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 229 of 424



       1241. Ms. Liebler requested that TelexFree’s office manager produce documentation

that supported its financial transactions and provide her with sample invoices that would identify

the purpose of the incoming transaction amounts.

       1242. The invoices that Ms. Liebler requested were provided by TelexFree’s office

manager, and revealed the following:

       •   Transactions in the amount of $1,425.00 represented the sale of AdCentral Family
           promotorship packages (including a $1375 “contract” fee and $50 “membership”
           fee);
       •   Transactions in the amount of $339.00 represented the sale of AdCentral Individual
           promotorship packages (including a $289 “contract” fee and $50 “membership” fee);
           and
       •   Transactions in the amount of $49.90 represented by the sale of VoIP (voice over
           internet protocol) communications products.
       1243. These invoices objectively established that TelexFree’s revenues were almost

entirely comprised of the sale of AdCentral packages and that TelexFree was an unlawful

pyramid scheme. Regardless, Bank of America continued to provide integral banking and

financial services to TelexFree.

       1244. On June 26, 2012, Ms. Liebler sent another written correspondence to Carlos

Wanzeler on behalf of TelexFree, Inc. informing him that the chargeback ratio for merchant

account number ending in 1885 was 6% and needed to be reduced to 1%. If the rate was not

reduced, Bank of America “may be compelled to terminate the merchant account.”

       1245. The 6% rate was triple the maximum allowable under accepted industry and

internal Bank of America standards.

       1246. A chargeback ratio of 6% constitutes an exceedingly high rate and is a clear Red

Flag for unlawful conduct by the merchant or its customers.

       1247. That same day, Ms. Liebler sent a subsequent written correspondence to Carlos




                                                   223
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 230 of 424



Wanzeler on behalf of TelexFree, Inc. indicating that due to “an increased level of risk” Bank of

America was required to create a reserve account in the amount of $25,774.97 from TelexFree’s

bankcard deposits.” Ms. Liebler warned that if TelexFree failed to maintain sufficient funds in

the settlement account, Bank of America “may be compelled to terminate [the] merchant

account.” Ms. Liebler further explained this action was necessary “in light of the risks

associated with [TelexFree’s] financial profile.”

       1248. Despite the high risk and the obvious Red Flags, Bank of America continued to

maintain bank accounts for Carlos Wanzeler, TelexFree, and their related companies.

       1249. On July 26, 2012, Ms. Liebler sent yet another written correspondence to Carlos

Wanzeler on behalf of TelexFree, Inc. regarding merchant account number ending in 1885. Ms.

Liebler informed Carlos Wanzeler that one or more batches in the amount of $160,797.67 were

suspended due to “processing unusually high number of charges.” The account had $1,673.72 in

chargebacks/reversals and approximately $633.98 worth of banking fees.

       1250. Ms. Liebler’s May 31 and July 26, 2012 letters establish that Bank of America’s

automated screening system had TelexFree, Inc.’s account no. 1885 under active surveillance

and had flagged the high number of chargebacks and charges in that account as fraud indicators.

Both of Liebler’s letters explained that “[o]ur systems automatically suspend funding for a

number of reasons . . .,” establishing that Bank of America had TelexFree’s accounts under

surveillance and suspended funding in account no. 1885 as early as May 2012. That in turn

prompted human review and thorough investigation of TelexFree’s accounts and business by

Bank of America’s Security/Risk department.

       1251. On July 27, 2012, BehindMLM.com, a news blog covering the MLM industry,

reported that TelexFree’s business model “strongly indicates a lack of external revenue.” Other




                                                    224
       Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 231 of 424



news outlets soon followed suit. Through its active monitoring of TelexFree’s accounts, Bank

of America was aware of these articles.

        1252. All of these factors result in a reasonable and sufficiently supported inference that

as early as 2012, Bank of America had actual knowledge of TelexFree’s unlawful business

model and scheme. Had they acted on this knowledge, the class would not have suffered the

ascertainable economic harm that followed. But for Bank of America’s aiding and abetting, the

class would not have suffered the ascertainable economic harm that followed.

        1253. Despite its actual knowledge that TelexFree was an illegal activity, Bank of

America continued its relationship with TelexFree, thereby deriving substantial banking fees, to

wit:

           a. In March of 2012, TelexFree, Inc.’s Bank of America merchant account number
              ending 1885 had banking fees in the amount of $119.04.
           b. In May of 2012, TelexFree’s merchant account number ending in 1885 had
              $543.72 in fees.
           c. In June of 2012, merchant account number ending in 1885 had $1,916.62,
              including $70.00 in wire transfer fees.
           d. In July of 2012, TelexFree, Inc.’s Bank of America merchant account number
              ending 1885 had approximately $633.98 worth of banking fees.
           e. In July of 2012, TelexFree, Inc.’s bank account ending in 7408 had received
              approximately $50.00 in wire transfer fees.
           f. In August 2012, Brazilian Help, Inc.’s Bank of America account ending in 2880
              had bank fees totaling $4,116.35. Bank of America also received payments from
              Brazilian Help, Inc.’s account ending in 6064.
           g. As of August 2012, the account ending in 1885 had $7,892.14 in banking fees.
           h. By the end of September of 2012, the account had bank fees in the amount of
              $15,799.07.
           i. Bank of America received approximately $1256.00 in wire transfer fees in
              September of 2012 from account ending in 7408.
           j. In February of 2013, TelexFree account ending in 7408 was charged
              approximately $3,205.00 in wire transfer fees.



                                                   225
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 232 of 424



           k. In March of 2013, Bank of America charged TelexFree, Inc.’s account ending in
              7408 approximately $6,144.00 in wire transfer fees.
           l. In April of 2013, TelexFree’s account ending in 7408 was charged approximately
              $9,076.00 in wire transfer fees.
       1254. On August 6, 2012, Ms. Liebler notified Carlos Wanzeler, on behalf of TelexFree,

Inc., that Bank of America would be closing TelexFree’s merchant account number ending in

1885 effective August 27, 2012. The reserve account in the amount of $127,000 would be

maintained until all chargeback periods expired. This account had approximately $615,096.11

remaining in the account.

       1255. Notably, even though account ending in 1885 was terminated, Bank of America

continued to service TelexFree account ending in 7408 and other accounts owned by Carlos

Wanzeler and his affiliated entities, thus allowing the TelexFree Pyramid Scheme to continue

and proliferate.

       1256. For instance, between August 2012 and September 2012, Diep Vuong, a

representative of Bank of America, authored a letter from Bank of America verifying that

TelexFree, Inc. held an account ending in 7408 at Bank of America. This letter was used to

assist TelexFree International, LLC in opening a corporate account at Caye International Bank,

Ltd., providing it with the substantial assistance it required. It also opened the door to launder

money and to shelter it in a safe haven.

       1257. By the end of September of 2012, the account ending in 7408 had

chargebacks/reversals in the amount of $28,427.63.

       1258. Bank of America continued to service at least eleven other existing TelexFree-

related accounts after it shut down account no. 1885 in August 2012. Again, the provision of

service by Bank of America to this substantial amount of accounts allowed TelexFree to skirt

BSA/ALM detection because it spread around red flags and suspicious banking activity. It also




                                                    226
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 233 of 424



allowed TelexFree to carry out substantial banking activity that one way or another directly and

proximately caused the class to suffer economic loss because at a minimum it sustained the

unlawful enterprise’s ongoing operations.

         1259. Moreover, at that point, Bank of America knew from a February 2012 account

application that Carlos Wanzeler was a leading owner of TelexFree, Inc., and also had

information linking him to all of these other accounts. By this point, Bank of America’s

automated systems had the ability to “connect parties that were previously unconnected” and

thus to connect the dots linking TelexFree, Inc., through Wanzeler to those other accounts. In

addition, by this point, Bank of America had the “ability to detect attempts by customers who

ha[d] had their accounts closed to re-enter our Bank.”

         1260. TelexFree, Inc.’s checking account no. 7408, which Bank of America had opened

in February 2012, was one of the most important accounts to survive the closure of account no.

1885.

         1261. One reason Bank of America kept account no. 7408 open was to use the deposits

in that account to reimburse itself for the chargebacks against account no. 1885. Otherwise, as

Monica Liebler had written in her letter dated June 26, 2012, Bank of America would “suffer a

direct financial loss.”

         1262. Bank of America had already used account no. 7408 for that purpose in the

months preceding the closure of account no. 1885, debiting account no. 7408 for hundreds of

thousands of dollars to reimburse account no. 1885 for chargebacks and financial adjustments

and thereby protect itself from loss.

         1263. During 2012, account no. 7408 primarily served as the repository for credit card

payments by TelexFree’s victims processed through the shuttered account no. 1885. In June




                                                   227
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 234 of 424



2012, account no. 7408 received total deposits of $11,239.00 from account no. 1885. Transfers

from account no. 1885 into account no. 7408 totaled $53,381.54 in July 2012. August 2012 saw

a huge increase in those inflows, with total deposits and other transfers from account no. 1885

into account no. 7408 reaching $395,855.56.

         1264. Through its actions in shutting account no. 1885 down, Bank of America

confirmed that it knew that those funds were tainted and were the likely proceeds of fraud and/or

crime.

         1265. Bank of America also continued to service TelexFree, Inc.’s checking account no.

0343, opened in February 2012, after account no. 1885 was closed.

         1266. At the time of account no. 1885’s closure, Carlos Wanzeler had two personal

accounts with Bank of America: checking account no. 4178, dating back to 1997, and credit

card no. 0814, opened in 2011. The Bank continued to honor both accounts after August 2012.

         1267. Moreover, as of August 2012, the Carlos and Katia Wanzeler had several joint

accounts with Bank of America. They included checking account no. 1826 and savings account

no. 1826, opened in 1997, and checking account no. 7507, opened in 2007. Bank of America

continued to service all three accounts after it closed account no. 1885.

         1268. Bank of America also knew from Brazilian Help Inc.’s 2011 merchant payment

processing account application that Carlos Wanzeler was the 100% owner of Brazilian Help, Inc.

As of August 2012, Brazilian Help maintained checking account no. 6064 with Bank of

America. The Bank kept account no. 6064 open after it closed account no. 1885.

         1269. Bank of America knew, as of February 2012, that Carlos Wanzeler was the

President of Common Cents Communications, Inc. That company had three Bank of America

checking accounts: account no. 2440, opened sometime before March 2009, and accounts no.




                                                    228
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 235 of 424



0369 and 0372, established in February 2012. There is no indication that Bank of America

closed these accounts when it shuttered account no. 1885 in August 2012.

       1270. By failing to close these related accounts, which were all linked to Carlos

Wanzeler after misconduct became apparent in account no. 1885, Bank of America provided

TelexFree and Wanzeler with other accounts to use in carrying out the TelexFree criminal

scheme.

       1271. New misconduct, much of which resembled the same misconduct that Bank of

America had already detected in account no. 1885, surfaced later on in many of these accounts.

In this way, Bank of America provided TelexFree with the banking services it needed to continue

defrauding investors and by doing so lent substantial assistance to that criminal enterprise.

       1272. Moreover, in September of 2012, Bank of America continued to substantially

assist TelexFree by transferring money internationally from TelexFree’s bank account ending in

7408. Bank of America received a wire transfer fee of $45.00 per transaction.

       1273. In January 2013, TelexFree’s operations in Brazil came under investigation by the

Brazilian Bureau of Consumer Protection, known as “Procon.”

       1274. In a January 11, 2013 press release, Procon indicated that as a result of its

investigation of TelexFree, “evidence of crimes ha[d] been detected.” Bank of America was

aware of this as well as the excessively large deposits made into its accounts held in the names of

TelexFree, Wanzeler and Merrill from the exact same TelexFree Brazilian entity. These deposits

also exceeded limits established by Bank of America and those reported by TelexFree.

       1275. Also, Bank of America substantially assisted TelexFree’s Pyramid Scheme by

allowing Wanzeler to transfer away from the reach of the Brazilian authorities and launder the

funds unlawfully obtained through its Brazilian affiliate into his American Bank of America




                                                    229
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 236 of 424



accounts. For instance:

            a. On January 17, 2013, Carlos Wanzeler transferred $1,000,000 from his Banco
               Do Brasil, S.A. account to his Bank of America account ending in 1826. Seven
               days later, Carlos Wanzeler transferred $550,000 from his Banco Do Brasil, S.A.
               account into his Bank of America account ending in 1826.

            b. On February 1, 2013, Carlos Wanzeler transferred $1,500,000 from his Banco
               Do Brasil, S.A. account into his and Katia’s Bank of America account ending in
               1826.

            c. On February 7, 2013, Carlos Wanzeler transferred $2,000,000 from his Banco
               Do Brasil, S.A. account to the Bank of America account ending in 1826.

            d. As of February 19, 2013, Carlos and Katia Wanzeler’s account ending in 1826
               had a balance of over $2,000,000.

            e. On February, 27, 2013, Carlos Wanzeler transferred $1,700,000 from his Banco
               Do Brasil S.A. to his and Katia’s Bank of America account ending in 1826.

            f. On March 15, 2013, Carlos Wanzeler transferred $1,999,948. into his and
               Katia’s Bank of America account ending in1826 from his Banco Do Brasil, S.A.
               account.
       1276. TelexFree’s Bank of America accounts also received and/or transferred multiple

large dollar transactions, each of which constituted an additional Red Flag to Bank of America’s

compliance department. For instance:

           a. On February 6, 2013, TelexFree, Inc.’s account ending in 7408 received
              $500,000.00 from Propay. The next day, TelexFree, Inc.’s account ending in 7408
              received another $500,000.00 from Propay;
           b. On February 25, 2013, Carlos Wanzeler wired $1,980,000.00 from his and Katia’s
              account ending in 1826 to Above and Beyond the Limit, LLC, a company owned
              by Carlos Wanzeler;
           c. On April 3, 2013, Propay transferred $3,000,000.00 into TelexFree, Inc.’s account
              ending in 7408; and
           d. On April 11, 2013, TelexFree, Inc.’s account ending in 7408 received a
              $900,000.00 transfer from ProPay.
       1277. By February 15, 2013, news of Procon’s press release was circulating in the

online English-language media.



                                                  230
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 237 of 424



       1278. At this time, using Google’s search function, a search for “TelexFree” would have

revealed several websites characterizing TelexFree as a “fraude” in Portuguese on the first page

of Google’s search. For example, an article entitled “TelexFree: a major fraude financeira da

historia do Brasil” was published on February 27, 2013, and appears to have been well-circulated

on the Internet.   Bank of America learned of this in time to stop providing the TelexFree

unlawful Scheme with substantial assistance – but it chose instead to continue on.

       1279. In addition, the fact that all deposits into Bank of America’s account ending in

7408 were made for the purchase of an AdCentral package, and not TelexFree’s purported VoIP

product, was known to Bank of America’s Regulatory Account Monitoring Office, employees

and officers, and further stablished that TelexFree was operating an illegal pyramid scheme.

       1280. In February of 2013, TelexFree, Inc.’s account ending in 7408 had a total balance

of $703,931.86. Many of the transactions had deposits in identical even amounts, evidence of a

fraudulent scheme. The fact that Bank of America earned substantial wire transfer fees from

TelexFree incentivized Bank of America to willfully set aside the blatant illegal activity of which

they were aware.

       1281. Specifically, in February 2013 alone, TelexFree, Inc.’s account ending in 7408

had hundreds of transactions (AdCentral’s unlawful passive income) in the amount of $1,375

totaling $347,875.00; 79 transactions in the amount of $1,425.00 (same) totaling $112,575.00; 11

transactions in the amount of $50.00 totaling $550.00; and only two transactions in the amount

of $49.90 (TelexFree’s purported product -VOIP) . Bank of America charged this account

approximately $3,205 in wire transfer fees.

       1282. Additionally, by the end of April 2013, TelexFree, Inc. had a balance of

$1,320,970.46 in its account ending in 7408. The account continued to have identical, even-




                                                   231
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 238 of 424



dollar deposits throughout April of 2013 and was charged numerous wire transfer fees. This

meant that red flags were issued, and that Bank of America followed-up on them as described

above.

         1283. There were approximately 281 counter credit transactions (AdCentral’s unlawful

passive income) into the account ending in 7408 in the amount of $1425, totaling approximately

$400,425. Conversely, there were only five transactions VoIP in the amount of $49.90. In April

2013 Bank of America charged approximately $9,076 in wire transfer fees.

         1284. Between September 2012 and May 2013, there were 813 deposits into

TelexFree’s Bank of America account ending in 7408 in the exact same amount of the fee for an

AdCentral Family package ($1,425.00 or $1,375.00), totaling $1,142,635. These deposits were

identified as “Counter Credits.” Conversely, there were only nine deposits in the amount of

$49.90 (the VoIP purchase price). These multiple identical even dollar debits and credits raised

red flags in 2012 and 2013.

         1285. Despite Bank of America’s awareness of TelexFree’s illicit business activity, on

March 11, 2013, it opened Business Checking Account for TelexFree, Inc. ended in 2658. The

welcome letter or this account was signed by Tim A. Burdick, Senior Vice President of Card

Services for Bank of America. Curiously, Carlos Wanzeler was named as Guarantor and

advanced a credit line of $10,000.

         1286. TelexFree’s marketing materials (as submitted to Bank of America and available

online) identified which sums corresponded with the sale of AdCentral memberships.

         1287. TelexFree’s “signup procedure” document directed promoters to deposit

investments directly into TelexFree account with Bank of America, a fact well. These sign up

procedures were posted on TelexFree’s website and available to, and upon information and




                                                   232
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 239 of 424



belief, known to Bank of America.

       1288. During 2013, TelexFree affiliates were urging recruits to make walk-in deposits at

a Bank of America branch in Massachusetts. These instructions strongly resembled instructions

given to recruits in 2008 by another infamous Ponzi scheme, AdSurfDaily.

       1289. More specifically, Members were directed to transfer their membership fees to a

“corporate” account at Bank of America under the name “TelexFREE LLC,” were provided with

the applicable account and routing numbers, and were provided with the Bank of America

branch address, “188 Boyson [sic] TPKE Shrewsbury Ma 01545.”

       1290. Simply stated, Bank of America substantially assisted TelexFree’s Pyramid

Scheme by knowingly allowing it to be identified as TelexFree’s depository, which further lent

an aura of legitimacy to TelexFree’s illicit business operations.

       1291. Any doubt that Bank of America had actual knowledge of TelexFree’s unlawful

scheme is dispelled by April 15, 2013, when it began restricting TelexFree’s banking activities.

Despite these restrictions, Bank of America continued to provide TelexFree with banking

services.

       1292. Despite Bank of America’s knowledge that TelexFree was an illegal enterprise, it

allowed TelexFree to transfer of $1,800,000 into an account with Citizen’s Bank in the name of

TelexFree, LLC on April 19, 2013.

       1293. On or about April 24, 2013, Defendant Labriola announced, in a mass email to

TelexFree Members, that TelexFree would be “pulling out” of Bank of America.

       1294. Ultimately, on May 17, 2013, Bank of America closed certain accounts held in the

name of TelexFree, Carlos Wanzeler, and several affiliated entities. Regardless, it continued to

maintain other accounts from which TelexFree continued to transact its illicit business.




                                                    233
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 240 of 424



       1295. For instance, Bank of America continued to maintain Brazilian Help, Inc.’s Bank

of America Credit Card account ending in 0033, as evidenced by the letter Bank of America of

May 20, 2013 to Brazilian Help, Inc. indicating an outstanding balance.

       1296. Also, on August 30, 2013, Defendant Labriola announced during a public

conference call with TelexFree Members that payments due-and-owing from Bank of America to

members as of July 30, 2013 required manual sorting, since “Bank of America didn’t give them a

sorted list”, indicative of the fact that payments to Promoters were continuing to be made from

accounts held with Bank of America.

       1297. Additionally, a document dated November 11, 2013 established that Defendant

Merrill, on behalf of TelexFree, directed Allied Wallet to transfer funds via international wire

transfer to TelexFree account with Bank of America, with incoming transfers labeled “MEMO:

Further credit to TelexFree.”

       1298. In or about December 2013, Joseph Craft had a conversation with Bank of

America Senior Vice President Kevin Staten, during which they discussed the fact that TelexFree

had been shuttered in Brazil for being a pyramid scheme. At that time, Staten shared that Bank of

America possessed indications that TelexFree’s operations were illegal. Nevertheless, Bank of

America did in fact approve TelexFree’s account application and allowed Bank of America to

continue servicing TelexFree.

       1299. Specifically, on February 6, 2014, Bank of America, with the assistance of its

employee, Samantha Yanez, allowed TelexFree to open an additional account ending in 1477 in

Florida. This was done in part through influence of Eddie Gonzalez, President of IPS, who lived

and conducted business in Florida, and had a relationship with Kevin Staten, and with actual

knowledge of TelexFree’s illegal activities.




                                                   234
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 241 of 424



       1300. On March 17, 2014, $30,000,000 was transferred from TelexFree’s Bank of

America account through IPS to TelexFree, LLC’s Wells Fargo account.

       1301. Through its actions, Bank of America substantially assisted in the perpetration of,

and otherwise became an integral part of, TelexFree’s fraudulent scheme. But for Bank of

America providing banking services, TelexFree’s Pyramid Scheme would have collapsed.

       1302. At a minimum, Bank of America’s initial investigation and ongoing monitoring of

TelexFree, provided Bank of America with actual knowledge that TelexFree was engaged in

fraudulent and unlawful conduct, but willfully turned a blind eye to the results of its investigation

and monitoring, refused to suspend service or terminate its banking relationship with TelexFree

or the Operational Defendants, and continued to provide TelexFree with credit and depository

services which were integral to the TelexFree Scheme, through at least February of 2014.

       1303. Through its actions, Bank of America knew TelexFree’s conduct constituted a

breach of duty and violated M.G.L. c. 93, § 69 and M.G.L. c. 93A, and it gave substantial

assistance and encouragement to the perpetuation of, and otherwise became an integral part of,

TelexFree’s unlawful Scheme.

       1304. Bank of America was also unjustly enriched as it received fees for providing vital

banking services to TelexFree, which were deducted directly from victim funds held in

TelexFree’s Bank of America accounts.

               2. Defendant TD Bank

       1305. Plaintiffs incorporate by reference all allegations and the content of all paragraphs

contained in this complaint, as though fully set forth herein.

       1306. TD Bank provided banking services, including the receipt of deposits of victims’

membership funds, to TelexFree and its affiliates and principles from September 2012 to 2014.

       1307. TD Bank had actual knowledge of TelexFree’s fraudulent business activities and


                                                    235
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 242 of 424



Ponzi/Pyramid scheme business model when TD Bank initially accepted TelexFree and its

affiliates and principal as customers because TD Bank investigated TelexFree’s management,

business activities, customer base, and product offerings.

       1308. At that time, TD Bank discovered that TelexFree operated an unlawful

Ponzi/pyramid business model, that its form contract contained express objective violations of

Massachusetts statutory law, and that its website and promotional materials contained express

objective violations of Massachusetts statutory law.

       1309. TD Bank gained further actual knowledge of TelexFree’s fraudulent business

activities and Ponzi/Pyramid scheme business model in spring 2013 when TD Bank restricted

and closed several TelexFree accounts due to fraudulent banking activity by TelexFree; yet it

inexplicably kept open other, as well as opened new, TelexFree and TelexFree affiliate accounts,

thereby allowing TelexFree to continue its illegal money laundering scheme and fraudulent

business practices.

       1310. TD Bank also gained further actual knowledge of TelexFree’s fraudulent business

activities and Ponzi/Pyramid scheme business model in spring 2013 when voluminous deposits

from credit card processors into TelexFree accounts at TD Bank demonstrated clears signs of

illegal activity as no corresponding transactions for VoIP sales were incoming and those large

deposits were contrary to TelexFree’s banking business profile; when numerous large volume

deposits in rounded hundreds or thousands of dollars were made by TelexFree at TD Bank,

signaling red flags of money laundering; when TD Bank allowed TelexFree to process transfers

of large sums of funds into and out of TelexFree accounts knowing such transactions were

layering tactics in money laundering schemes and knowing that TelexFree did not offer services

or products supporting such large monetary transactions; when TelexFree had voluminous




                                                   236
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 243 of 424



chargebacks in each account signaling fraudulent activity by TelexFree and when news and

social media reported in January 2013 that Brazilian authorities were criminally investigating

TelexFree for fraudulent business activities.

        1311. At all times relevant to the complaint, Defendant TD Bank maintained multiple

accounts on behalf of TelexFree. From September 2012 through at least September 9, 2013, TD

Bank opened six bank accounts for TelexFree, LLC, TelexFree Inc., Carlos Wanzeler and

Brazilian Help (a Wanzeler company).

        1312. TD Bank first opened a TelexFree-related checking account, account no. 2808, on

September 26, 2012, with an initial $50.00 deposit. This was followed by a second deposit of

$200,000 on September 27, 2012. That $200,000 deposit consisted of a check drawn on

TelexFree, Inc.’s Bank of America account no. 7408, a red flag activity and practice consistent

with money laundering where large sums of funds are transferred between various financial

institutions.

        1313. On September 26, 2012, Brazilian Help Inc., a company owned and operated by

Carlos Wanzeler, also opened a checking account with TD bank, account no. 5182, with an

initial deposit of $50.00.

        1314. The TD Bank application submitted by TelexFree at account opening represented

that TelexFree, Inc. and Brazilian Help Inc. were affiliated through Wanzeler’s common

ownership and identified both entities as having a business address of “225 Cedar Hill St Ste

200, Marlborough MA 01752.”

        1315. With each TelexFree account opening, TD Bank was required to newly employ

heightened scrutiny and additional operating procedures, protocols and monitoring that it applies

to high risk or red flagged accounts, which included enhanced comprehensive due diligence to




                                                  237
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 244 of 424



understand TelexFree’s business operation and its principals, KYC investigations of TelexFree,

and otherwise comply with all internal requirements as well as banking regulations during the

2012-2014 class period.

         1316. During the process of carrying out its procedures, protocols and monitoring of the

accounts, TD Bank discovered that TelexFree was operating an unlawful Pyramid Scheme: the

source of its income did not match its banking profile; it sold no product to speak of; its business

structure and Promoter Compensation Plan, which expressly included massive promises of

guaranteed passive income was unlawful; it generated staggering excessive chargebacks well

outside the maximum allowed under any related standard of review; and its sister company in

Brazil, run by the same individuals that appeared a signatories on the TD Bank applications, was

shuttered as an unlawful financial fraud.

         1317. Hallmark events of TD Bank’s actual knowledge transpired as early as spring

2013, when TD Bank first restricted, then closed, TelexFree, LLC’s account no. 2808 due to

fraud.

         1318. In May 2013 TD Bank began restricting TelexFree’s banking activities by

reducing TelexFree, LLC’s banking privileges. It did so because it had actual knowledge of

TelexFree’s unlawful business activities. TD Bank also acted to mark checks drawn on account

no. 2808 to payees with a notice explaining: “Account # [2808] does not allow any check

activity to be charged to this account,” and returned the checks to them. This action was taken

even though account no. 2808, was a “TD Business Premier Checking” account.

         1319. Another restriction action of banking privileges for TelexFree account no. 2808

arose earlier, between September and December 2012, when account no. 2808 first demonstrated

an identifiable pattern of unlawful activity. Total monthly deposits ranged from $0 to slightly




                                                    238
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 245 of 424



over $350,000 and monthly outflows were all less than $500. Most of the deposits were five or

six figures, with many consisting of deposits for $50,000 or $150,000 by Co-Defendant Propay.

As a result of the fact that these transactions did not match TelexFree’s reported business profile,

TD Bank was objectively notified of unlawful banking activity through system-generated

automatic red flags and required follow up protocols. As required by TD Banks internal

requirements, these computer system-generated banking security notices were followed by

investigations carried out by employees of TD Bank ranging from branch employees to its

BSA/ALM departments.

       1320. At the time, TelexFree used Propay to process payments for membership fees by

TelexFree’s investor victims. TD Bank was processing these victim’s funds.

       1321. Starting in January 2013, the pattern of activity in account no. 2808 changed by

evidencing deposits from credit card processors, like Propay, each in the amount of $1,375.00,

the exact price of an AdCentral Family package. Meanwhile, there were no transactions relating

to the sale of VoIP, the product described in detail in its business model. When these transactions

did not match TelexFree’s reported business profile, TD Bank was objectively notified of this

banking activity through system-generated banking security notices that were immediately

followed by investigations carried out by the specially trained employees of TD Bank.

       1322. This pattern demonstrated a clear sign of illegal activity that TD Bank recognized

through its standard procedures and protocols. It automatically triggered red flags and mandated

an internal investigation that was carried out with the benefit of the well-established FFIEC

warnings that these “small, incoming transfers of funds” and strikingly “repetitive” fund-transfer

activity were all well-accepted signs of money laundering or fraud.

       1323. This pattern of non-conforming uniform deposits in small amounts that did not




                                                    239
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 246 of 424



match their banking profile continued over the next five months, with the majority of deposits in

the exact amount of $1375, the price for the AdCentral Program, or $1,425, the price of the

TelexFree AdCentral Family program plus the $50 membership fee. There were zero

transactions relating to its business profile. It also did not match the sale or use of the product

TD Bank or TelexFree described in detail in its authorized banking business profile.

       1324. Another red flag activity was known by TD Bank starting in January 2013 based

on multiple deposits into TD Bank account no. 2808 that were in “large, round dollar, hundred

dollar, or thousand dollar amounts.” These deposits also automatically triggered red flags and

mandated an internal investigation that was carried out by specially trained TD Bank employees

with the benefit of the industry used FFIEC Examination Manual designed to identify unlawful

activity and/or fraud.

       1325. Specifically, the January 2013 statement for account no. 2808 reflected one

deposit for $2,000, three deposits for $4,000, four deposits for $5,000, one deposit for 6,000, one

deposit for $7,000, four deposits for $8,000, three deposits for $10,000, and one deposit for

$26,000. None of these deposits matched the business profile or sale of business product for

TelexFree that had been authorized by TD Bank.

       1326. Because this sudden influx in deposits by TelexFree’s participants and victims

into account no. 2808 coincided with several specific major developments with the company, TD

Bank’s sophisticated fraud detection systems and specially trained employees had the benefit of

this additional knowledge that red flagged the clearly illegal nature of this banking activity.

       1327. On January 11, 2013 – the first month that TelexFree participants deposited

investments into account no. 2808 – the Brazilian Bureau of Consumer Protection issued a news

release stating it had opened an investigation into TelexFree Brazilian “crimes.” This




                                                     240
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 247 of 424



information became known to TD Bank’s attention through its standard customer due diligence

systems and activities.

       1328. On January 17, 2013, six days after the Brazilian authorities publicized their

criminal investigation into TelexFree, TelexFree redirected investments otherwise destined for

Brazil into TD Bank account no. 2808. The first deposits into that account was for the all-too-

familiar amount of $1,375.

       1329. By February 2013, several high-profile websites were branding TelexFree as a

“fraude” in Portuguese, something that TD Bank discovered through its ongoing monitoring

process of internet activity and bank security and banking industry publications and

communications. This information became known to TD Bank through its standard Customer

Due Diligence activities.

       1330. In April 2013, the Securities Division of the Office of the Secretary in

Massachusetts (SOC) commenced its own investigation into TelexFree and served the company

with a subpoena.

       1331. During 2013, as TelexFree’s legal problems mounted in Brazil, TelexFree sought

alternative banking resources with which to receive funds from its Brazilian promoters. TD

Bank’s sophisticated bank fraud and fraud detection systems, its state of the art and effective

standard protocols, policies and software to screen customers and analyze BSA/AML risks, the

activities of its specially trained employees, and its BSA/ALM departments picked up more and

more of this activity relating to its existing TelexFree customers over time.

       1332. For example, in spring 2013, TelexFree circulated information online via video

instructing participants to deposit their investments in the TelexFree scheme directly to TD Bank

account no. 2808. TD Bank had actual knowledge of that online instruction to make deposits




                                                    241
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 248 of 424



into its bank and also that the instructions came from TelexFree on the heels of the serious

accusations, questions and investigation raised by the Brazilian government. TD Bank knew that

the Brazilian entity was described as a financial fraud/Ponzi/pyramid scheme.

       1333. TD Bank also had actual knowledge that TelexFree’s online instructions clearly

stated that deposits were to be made in its bank and it allowed the deposits to be made in the

amount of $1,425, the cost of a Family AdCentral Package, rather than the cost of VoIP, $49.90.

Many of the deposits were in cash, which in and of itself is a notable red flag that set off a series

of mandatory investigations. The foregoing disparity immediately alerted TD Bank that

TelexFree’s business model was not built upon the sale of a product, but rather constituted a

Pyramid Scheme.

       1334. TD Bank provided substantial assistance because, despite its actual knowledge of

the unlawful nature of the $1,425 deposits, it allowed the stream of them to be made in its bank

       1335. The pattern of TD Bank investigating TelexFree’s unlawful deposits and

discovering the unlawful source of the funds repeated itself throughout its banking relationship

with TelexFree. Upon these events, TD Bank was obligated to close all TelexFree accounts and

freeze all funds. Instead of stopping or impeding the exponential growth of TelexFree’s Scheme

by denying it banking services, TD Bank continued to knowingly process victims’ funds,

willfully brushing aside its knowledge of TelexFree’s unlawful fraud while continuing to

generate profits and hold large sums.

       1336. At this point, TD Bank was prohibited by its own standards as well as industry-

accepted standards from opening any new accounts.

       1337. Despite TD Bank’s expressed concerns with TelexFree account no. 2808, on June

6, 2013, TD Bank again willfully brushed aside its knowledge of TelexFree’s unlawful fraud and




                                                     242
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 249 of 424



opened another checking account for TelexFree, LLC, ending in 0334. TD Bank’s Branch

manager, Kathryn A. Coffin, processed the application for this new account.

       1338. The opening of account no 0334 is remarkable for two reasons. First opening a

new account so closely after the action described above, whether before or after the completion

of the related investigation, audits and risk analysis, ran completely counter to TD Bank and

standard banking industry practice. Second, the opening of a new account triggered fresh and

additional KYC/due diligence inquiries, underscoring TD Bank’s actual knowledge of

TelexFree’s fraudulent Scheme.

       1339. As part of TD Bank’s customer due diligence before opening account no. 0334,

TD Bank’s investigation revealed TelexFree’s mounting legal difficulties in Brazil. In addition,

the customer due diligence process linked TelexFree, LLC to TD Bank’s past customer problems

with Wanzeler which prompted the prior closure of his personal accounts and to the deposits

which bore no relationship to TelexFree’s banking profile.

       1340. After TelexFree, LLC opened its new TD Bank account no. 0334 in June 2013, it

immediately resumed the pattern of unlawful, repetitive deposits of $1,425 by TelexFree

participants similar to those deposited into account no. 2808. These deposits into TelexFree

account no. 3304 increased exponentially after TD Bank closed TelexFree account no. 2808.

       1341. TD Bank’s closure of account no. 2808 occurred after June 19, 2013 when

TelexFree’s Brazilian operations were shuttered by the Public Ministry of the State of Acre in

Brazil, who determined that TelexFree was an illegal pyramid scheme. Carlos Wanzeler later

attributed TD Bank’s decision to close the account to TelexFree’s “problems in Brazil.”

       1342. Nevertheless, TelexFree resumed its fraudulent activities with TD Bank from

June 2013 and October 2013, when one thousand eight hundred (1,800) deposits were made into




                                                   243
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 250 of 424



TD Bank account no. 0334, held in the name of TelexFree, LLC, in the exact amount of the

AdCentral Family package purchase price of $1,425.

       1343. During this same period, there was only one (1) deposit into account no. 0334 in

the amount of $49.90, the purchase price of its purported product - VoIP. Through its enhanced

operating procedures, protocols and monitoring of the accounts, TD Bank had actual knowledge

of this repetitive pattern of TelexFree’s fraudulent transactions.

       1344. Expectedly, but harmfully late, on July 10, 2013, TD Bank unilaterally closed

account no. 2808 “due to TelexFree-related suspicious activity,” removing any doubt that TD

Bank had actual knowledge of TelexFree’s unlawful scheme. At that time TD Bank’s internet

search revealed that Brazil had shut down TelexFree as an illegal pyramid scheme, further

cementing TD Bank’s actual knowledge that most of the funds in account no. 2808 were ill-

gotten gains from TelexFree’s victims. When TD Bank closed TelexFree, LLC’s account no.

2808 on July 10, 2013, the balance in that account was $4,369,787.22.

       1345. Nevertheless, TD Bank failed to freeze those funds for the victims’ benefit.

Rather, TD Bank offered TelexFree banking assistance, which in context was non-routine, by

transferring those funds to TelexFree, LLC, account no. 0334 on July 10, 2013, thereby aiding

and abetting TelexFree’s fraudulent scheme.

       1346. Not surprisingly, one day later, on July 11, 2013, through another similar offer of

non-routine banking assistance, $4,000,000 of those funds was withdrawn by a check payable to

TelexFree, LLC, representing further aiding and abetting by TD Bank with TelexFree’s

fraudulent scheme.

       1347. In the first five months, June to October 2013, of account no. 0334, the number of

$1,425 deposits increased more than 2500%.




                                                    244
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 251 of 424



        1348. By September 2013, with the explosion of the facially unlawful $1,425 deposits,

the monthly statement for account no. 0334 ballooned to 51 pages.

        1349. Further, as detailed above, as a result of TD Bank’s customer due diligence on

TelexFree, as well as the marketing materials and standard form contract that TelexFree had

provided and that were otherwise omnipresent, TD Bank knew that the $1,425 sum corresponded

to the sale of promoter memberships, and that the $49.90 sum corresponded to the sale of

product.

        1350. Notwithstanding, and although TD Bank closed account no. 2808 in July 2013, it

continued to service TelexFree through account no. 0334.

        1351. Providing further much needed and substantial assistance, TD Bank willfully

brushed aside its actual knowledge and opened the following accounts for Telex Free its

affiliates and principles:

                a. On August 8, 2013, TD Bank opened account no. 6982 for TelexFree, Inc.,
                   noting TelexFree as an “existing customer.”

                b. On August 9, 2013 TD Bank opened account no. 6958 for Brazilian Help Inc.
                   at Carlos Wanzeler’s request.

                c. On September 9, 2013, TD Bank opened another account for TelexFree, LLC
                   ending in 8409.

        1352. Remarkably, by October 2013, TelexFree was again instructing participants to

deposit their investments in this “NEW Account Number” 8409, replicating its fraudulent

financial practices from TD Bank account nos. 2808 and 3304 Once again, despite actual

knowledge that TelexFree was an unlawful business, TD Bank willfully brushed aside its actual

knowledge to continue to assist it by knowingly processing victim’s funds.

        1353. This new deposit instruction relating to “NEW Account Number” 8409 also

demonstrates at least two other reasons why TelexFree and TD Bank opened new accounts and




                                                  245
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 252 of 424



shifted banking activity from one to the other.

       1354. First, redirecting funds from account no. 0334 to account no. 8409 enabled TD

Bank and TelexFree to deflect scrutiny from the huge influx of participant investments that had

and were continuing to stream into the older TD Bank account. Second, redirecting the account

deposits provided a new destination to launder the ill-gotten gains which had accumulated in the

older TD Bank accounts.

       1355. With each new account opening, TD Bank was required to, and did, update its

customer due diligence on TelexFree, LLC, TelexFree, Inc., Brazilian Help Inc., Carlos

Wanzeler, and Merrill, which included standard internet searches and the other items listed in the

introduction section above.

       1356. In the meantime, TD Bank listed James M. Merrill as the customer for the new

account no. 6958, corroborating Merrill’s role as another direct link connecting Brazilian Help

Inc., TelexFree, LLC, and TelexFree, Inc. to the TelexFree Scheme. Adding to TD Bank’s

knowledge, the word “Brazilian” in Brazilian Help Inc.’s name established even more

knowledge by August 2013, since TD Bank knew by then that TelexFree had been shuttered by

Brazilian authorities for operating a pyramid scheme. In any event all their previous searches

had already tied James Merrill to TelexFree’s unlawful sister company in Brazil as well as its

forced shuttering.

       1357. James Merrill was also the signatory for the TelexFree Inc. new account no. 6982.

The same Branch Manager for TD Bank that opened TelexFree, LLC account no. 0334, Kathryn

A. Coffin, also opened account no. 6982 for another sister entity, TelexFree, Inc.

       1358. Indeed, by August 8, 2013, TD Bank was well aware of the relationship between

Carlos Wanzeler, TelexFree, Inc., TelexFree, LLC, and Brazilian Help Inc.




                                                   246
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 253 of 424



       1359. Moreover, as a result of these two account openings, nos. 6982 and 6958, Kathryn

A. Coffin and TD Bank knew that TD Bank was operating accounts both for TelexFree, LLC,

and TelexFree, Inc., and that the two companies were related, and associated with Merrill and

that Merrill and Wanzeler and TelexFree were directly associated with TelexFree that was

shuttered as a pyramid/Ponzi scheme by the Brazilian government.

       1360. Armed with actual knowledge that TelexFree was a Pyramid scheme, one month

later, on September 9, 2013, TD Bank again provided substantial assistance by opening yet

another new checking account for TelexFree, LLC, this one ending in 8409. TD Bank employee

Samantha Brown handled opening for this account, which identified Carlos Wanzeler and James

M. Merrill as signatories on the application.

       1361. The gravity of TD Bank’s complicity by this point was underscored by even more

red flags that materialized immediately in two of the newly opened accounts. For instance,

TelexFree’s unlawful pattern of repeated $1,425 deposits and wire transfers that appeared in

account 2808 as early as January 2013 and in account 0334 as early as June 2013 reappeared in

new account no. 8409 starting on September 16, 2013, just one week after that account was

opened.

       1362. In September 2013, hundreds more $1,425 deposits were made into TelexFree,

LLC, account no. 8409, as TelexFree had instructed its participants to do.

       1363. The fact that well over ninety percent (90%) of deposits into TD Bank’s accounts

held in the name of TelexFree, LLC were made for the purchase of an AdCentral package, and

not TelexFree’s purported VoIP product, was known to TD Bank’s Regulatory Compliance

Office, its specially trained employees and its managers and other officers and provided

additional actual knowledge to TD Bank that TelexFree was operating an illegal Pyramid




                                                  247
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 254 of 424



Scheme.

        1364. This identical pattern of activity is reminiscent of the Scott Rothstein Ponzi

scheme enforcement action against TD Bank, wherein the OCC called TD Bank’s failure to file

SARs reporting Rothstein’s account activity “egregious,” due to the “volume and velocity of

funds” that flowed through his TD Bank accounts.

        1365. By September 3, 2013, TelexFree, Inc. was using new account no. 6982 to accept

the incoming bulk credit card payments processed by Base Commerce and to process refunds to

participants in the form of chargebacks.

        1366. These bulk credit card payments were a red flag that the processors were

depositing “large amounts of currency.”

        1367. Meanwhile, the chargebacks were another very alarming indication that customers

were complaining about TelexFree fraud, prompting additional red flags of which TD Bank had

actual knowledge and carried out a follow- up.

        1368. In context, the mere fact that TD Bank opened these new accounts knowing that

TelexFree was engaged in criminal activities constitutes substantial assistance.

        1369. Moreover, and to further assist TelexFree’s illegal activities, TD Bank employees

wrote reference letters for the TelexFree-related entity Brazilian Help Inc.

        1370. Specifically, on or about August 12, 2013, Stephanie Rivera wrote a reference

letter on official TD Bank letterhead, confirming that Brazilian Help Inc. owned checking

account no. 6958, which had only been opened by Carlos Wanzeler three days earlier. This was

done in the wake of myriad news and social media reports of Brazilian authorities declaring

TelexFree and its affiliate, Brazilian Help, Inc., a fraudulent Ponzi scheme and was done with the

intent to offer assistance.




                                                   248
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 255 of 424



        1371. Upon information and belief, Carlos Wanzeler used that reference letter to

encourage other businesses, including financial institutions, to do business with TelexFree-

related entities.

        1372. On March 28, 2014, less than three weeks before state and federal authorities shut

TelexFree down in the United States, TD Bank branch manager Kathryn A. Coffin authored

another reference letter on TD Bank letterhead directed “To Whom It May Concern,” confirming

that Brazilian Help, Inc. had paid its balance of $65.19 to TD Bank.

        1373. Upon information and belief, Brazilian Help Inc., a TelexFree affiliate, used these

letters in an effort to assure other firms and people with which it hoped to do business that it

stood in good business standing with TD Bank.

        1374. It is unquestionable that at the time that Kathryn Coffin, on behalf of TD Bank,

authored the aforementioned reference letter of March 28, 2014, TD Bank had actual knowledge

TelexFree was engaged in a Pyramid Scheme. Specifically, by March 28, 2014:

                    a. TelexFree was on the brink of collapse;

                    b. TD Bank had closed most of its bank accounts due to its knowledge of
                       fraud;

                    c. TelexFree had been either shut down or the subject of governmental fraud
                       warnings in multiple other countries;

                    d. TelexFree was widely publicized as a pyramid scheme; and

                    e. The Massachusetts SOC was actively investigating, and had already
                       deposed TelexFree’s principals, Merrill and Wanzeler.

        1375. By issuing these reference letters, TD Bank intended to, and did, substantially

assist TelexFree in advancing its criminal activity at a very critical time.

        1376. Further evidence of TD bank’s actual knowledge of TelexFree’s fraudulent

business and banking activities, TD Bank was named in TelexFree’s online “signup procedures”




                                                     249
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 256 of 424



document as TelexFree’s bank into which transfers of membership funds could be made by

TelexFree members. Upon information and belief, TelexFree had actual knowledge of this and

knowingly allowed this practice to continue unimpeded, despite having actual knowledge of

TelexFree’s fraudulent business and banking activities.

         1377. Specifically, TelexFree members were directed to transfer their membership fees

to a “corporate” account at TD Bank under the name “TelexFREE LLC,” and were provided

with the applicable account and routing numbers.

         1378. TD Bank also knowingly assisted TelexFree by permitting TelexFree to identify it

as the holder of its accounts and thereby lend credibility to TelexFree’s business operations

through TelexFree’s connection with a large and well-established financial institution.

         1379. On or about September 6, 2013, TelexFree leadership instructed its members via a

public conference call that the fastest way to send money to TelexFree was by direct deposit to

TelexFree’s accounts with TD Bank, underscoring the degree to which TD Bank’s assistance

facilitated the collection of member funds. Upon information and belief TD Bank was aware of

this.

         1380. The person speaking on behalf of TelexFree during this conference call is

believed to have been Bradshaw, a high-profile pyramid scheme regular formerly active with the

now-defunct pyramid schemes Zeek Rewards and AddWallet.

         1381. Other indicia of TD Bank’s actual knowledge of TelexFree’s ongoing criminal

enterprise, as well as the substantial assistance it provided, includes

                a. The enormous sums of money deposited by TelexFree’s credit card
                   processors;

                b. The extensive number of chargebacks which occurred as early as August
                   2013;




                                                     250
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 257 of 424



               c. The patterns of unlawful withdrawals, consistent with the “layering” process
                  of money laundering; and

               d. The fact many of the deposits were in cash which in and of itself is a notable
                  red flag that set off a series of mandatory investigations.

Each disparity immediately alerted TD Bank that TelexFree’s business model was not built upon

the sale of a product, but rather constituted a Pyramid Scheme.

       1382. Other evidence of unlawful activity included enormous sums deposited by

TelexFree’s credit card processors.

       1383. Specifically, Base Commerce (then Phoenix Payments, LLC), deposited

$7,434,585.92 in TelexFree, Inc. account no. 6982 on September 26, 2013. This was well

outside TelexFree’s banking profile and limits as imposed by TD Bank.

       1384. The following month, Allied Wallet made weekly bulk deposits into TelexFree,

LLC, account no. 0334, depositing $889,147.57 on October 3, $908,462.00 on October 10,

$1,415,871.24 on October 18, and $1,120,465.21 on October 24.

       1385. TelexFree’s enormous chargeback rate also demonstrates a pattern of fraudulent

activity and supports TD Bank’s actual knowledge.

       1386. The charge-back problem exploded in August 2013 in TelexFree, Inc.’s new

account no. 6982. That month, the account statement showed 196 electronic chargebacks from

Base Commerce totaling $180,898.18.

       1387. For September 2013, the monthly statement for account no. 6982 reported another

163 Base Commerce chargebacks totaling $144,217.06.

       1388. TelexFree, LLC’s bank statements for September 2013 also demonstrated

chargebacks. The September statement for account no. 0334 showed $17,100 in chargebacks,

more for the unlawful amount of $1,425. Federal regulators expect banks to close accounts

when chargebacks are excessive.



                                                  251
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 258 of 424



       1389. These chargebacks provided TD Bank with actual knowledge of mounting

TelexFree fraud.

       1390. The pattern of unlawful withdrawals from TelexFree’s TD Bank accounts further

establishes the presence of fraudulent activity and underscores TD Banks actual knowledge.

       1391. In particular, one of the essential steps in money laundering is moving funds from

account to account to mask their illicit origin and facilitate payouts to criminal perpetrators.

       1392. During the latter half of 2013, TelexFree’s accounts with TD Bank exhibited

exactly this pattern of unlawful withdrawals and funds movements.

       1393. For example, on July 11, 2013, TelexFree, LLC, withdrew $4 million of the

proceeds from the closing of its account no. 2808 via a check payable to itself drawn on account

no. 0334.

       1394. Then, in August 2013, TD Bank honored a check drawn by TelexFree, LLC, on

account no. 0334 for $73,751.00 to Febe Wanzeler, a sibling of Carlos Wanzeler.

       1395. Febe Wanzeler deposited that check into a JP Morgan Chase account that

appeared to end in the number 8272. The check stub for that check stated that TelexFree issued it

in response to a “Request July 09/2013 Replacing Voided Check.”

       1396. This telltale notation suggests that TelexFree first unsuccessfully tried to write

that check on account no. 2808 the day before TD Bank shut down that account.

       1397. The transmission of those funds to Febe Wanzeler indirectly from account no.

2808 into TD Bank account no. 0334 and then into the JP Morgan Chase account is a classic

example of the layering phase of money laundering.

       1398. In another instance of layering soon afterward, TD Bank paid two checks written

by TelexFree, LLC on account no. 0334, one for $20,582.86 and another for $13, 697.00 to




                                                     252
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 259 of 424



Lyvia Wanzeler, the daughter of Carlos Wanzeler.

        1399. Meanwhile, Carlos Wanzeler made other illegitimate payments for personal

expenses out of TD Bank account no. 6982, owned by TelexFree, Inc. On October 15, 2013,

Wanzeler paid his personal Massachusetts and federal taxes with checks for $13,689 and

$67,253 respectively numbered 2512 and 2513 drawn on that corporate account.

        1400. On August 8, 2013, TelexFree, LLC, transferred $400,000 from its account no.

0334 into TelexFree, Inc.’s new account no. 6982, disguising it as a “Loan from TelexFree

LLC.”

        1401. Later, the September 2013 statement for account no. 0334 reflected a debit of

$2,929,411.31 on September 19, 2013, which TelexFree, LLC, immediately transferred to

TelexFree, Inc.’s account no. 6982.

        1402. Even more troubling was an unlawful transfer on September 17, 2013. That day,

$3,917,707.48 was transferred from TelexFree, LLC, account no. 0334 to TelexFree, LLC,

account no. 8409.

        1403. At the bottom of the Funds Transfer Receipt for that transaction appeared the

handwritten words: “1-800-893-8554 Fraud unit to transfer funds.” This indicates that the fraud

unit at TD Bank not only was aware of the transfer, but actively approved and initiated it.

        1404. Eight days earlier, on September 11, 2013, TD Bank had opened account no. 8409

which allowed TelexFree to launder money by shifting its victims’ funds from older TD Bank

accounts into this new account, thereby disguising the unlawful activity.

        1405. Through its participation in these “layering” activities, TD Bank allowed

TelexFree, LLC to shift funds from one account to another, thereby permitting victims’ funds to

be transferred to TelexFree’s perpetrators and also to pay off earlier investors, keeping the Ponzi




                                                   253
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 260 of 424



Scheme afloat and making the illicit source of those funds more difficult to trace.

        1406. Another instance of layering occurred on October 2, 2013, when TelexFree, LLC

transferred $2,441,000.00 from TD Bank account no. 0334 to TD Bank account no. 8409.

        1407. Perhaps the most compelling instance of layering involved a series of shell-game

transactions that occurred on October 18, 2013.

        1408. On that day, at 1:26 p.m., $3,000,000 was transferred from TelexFree, LLC,

account no. 0334 to TelexFree, LLC, account no. 8409, both at TD Bank. Six minutes later, at

1:32 p.m., the same $3,000,000 was withdrawn from account no. 8409. One minute after that, at

1:33 p.m., the $3,000,000 was deposited into TelexFree, Inc. account no. 6982, again at TD

Bank.

        1409. This circuitous route of transfers with which TD Bank substantially assisted was

designed to make it difficult to trace the movement of that cash.

        1410. On October 21, 2013, TD Bank issued written notice to Carlos Wanzeler that it

was closing TelexFree, LLC. accounts no. 0334, 8409 and 0955, as well as Brazilian Help Inc.

account no. 6958, as of October 31, 2013.

        1411. TD Bank also unilaterally closed TelexFree, Inc. account no. 6982 on November

1, 2013.

        1412. When TD Bank closed TelexFree accounts no. 0334, 8409, 0955, and 6982 plus

account no. 6958 of Brazilian Help Inc., again, it did not freeze the victims’ proceeds in those

accounts for safekeeping. Rather, TD Bank disbursed the balance of those accounts to TelexFree

entities and their principals, contrary to the precedent set by the Bank of China enforcement case

mandating that financial institutions must effectively freeze account assets when the financial

institutions close accounts of knowledge of illegal conduct. Those disbursements were as




                                                   254
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 261 of 424



follows:

            a. TelexFree, LLC, account no. 0334: On October 30, 2013, TD Bank issued

               TelexFree, LLC, an official bank check for $4,527,965.11, representing most

               of the balance in its account no. 0334. TD Bank officially closed account no.

               0334 on November 4, 2013, by issuing a closeout debit for $88,353.00 “Per

               Request of Demarketing,” which was paid out on that date and deposited in a

               Middlesex Savings Bank account no. 0260 for TelexFree, LLC, on December

               9, 2013.

            b. TelexFree, LLC, account no. 8409: On November 5, 2013, TD Bank appeared

               to close TelexFree, LLC account no. 8409 and issued a closeout debit of

               $18,448,267.66 with the notation “Approved by Demarketing.”

            c. TelexFree, Inc. account no. 6982: On November 1, 2013, at James Merrill’s

               request, TD Bank issued TelexFree, Inc. an official bank check for

               $2,299,408.73 to close account no. 6982.

            d. Brazilian Help Inc. account no. 6958: Also on November 1, 2013, TD Bank

               closed Brazilian Help Inc.’s account no. 6958 by issuing an official bank

               check to that company at James Merrill’s request in the amount of

               $136,261.07.TD Bank mailed Brazilian Help another official bank closing

               check drawn on account no. 6958 for $1,164.87 on November 7, 2013.

            e. TelexFree, LLC, account no. 0955: On November 15, 2013, TD Bank closed

               TelexFree, LLC account no. 0955 and paid out the balance in an official bank

               check for $475,713.43. A handwritten notation on a photocopy of that check

               stated “deposited in Bank of America $475,713.43.”




                                              255
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 262 of 424



        1413. When TD Bank closed these five TelexFree accounts and disbursed the balances,

it knowingly and substantially assisted the TelexFree criminal enterprise by handing over the

victims’ funds to TelexFree’s perpetrators. That created the almost inevitable risk that

TelexFree’s principals would appropriate those funds for their personal use or launder them

further at other financial institutions.

        1414. Moreover, when TD Bank closed TelexFree accounts nos. 0334, 8409, 0955,

6958, and 6982, TelexFree’s co-owner James Merrill was presented with an immediate pressing

problem: he suddenly had approximately $20 million in account payouts on hand that he needed

to deposit or invest in other financial institutions.

        1415. The large size of those deposits—particularly the check for $18,448,267.66 from

the closure of account no. 8409— raised TD Bank red flags.

        1416. Accordingly, Merrill returned to TD Bank, which agreed to break that sum into

smaller checks, to avoid raising red flags when depositing those sums at other institutions.

        1417. TD Bank, at TelexFree’s request, knowingly assisted Merrill and TelexFree by

breaking up the original $18,448,267.66 check into five or more pieces—each under $5 million--

to make it easier for Merrill and TelexFree to launder those sums through other financial

institutions while avoiding AML scrutiny.

        1418. TD Bank engaged in this structuring transaction despite knowing the AML

difficulties posed by depositing large checks and with prior knowledge of TelexFree’s criminal

enterprise.

        1419. Through this action, TD Bank substantially assisted TelexFree’s criminal

defalcations and money laundering activities.

        1420. Even Jeffrey Babener admitted that the TD Bank account closures were due to




                                                        256
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 263 of 424



“the internet press and the Brazil issues,” providing additional corroborating evidence that TD

Bank was aware of TelexFree’s fraud activities. In context, Babener, Garvey Schubert, and The

Sheffield Group were able to declare TelexFree’s business unlawful within days of reviewing a

small fraction of the data that TD Bank obtained and generated through its own

transactions. Remarkably, even after TD Bank’ TelexFree purportedly closed TelexFree

accounts in November 2013, it continued to maintain another TD Bank checking account in the

name of Brazilian Help, Inc., ending in 5183.

         1421. More importantly, TD Bank also reinstated one of TelexFree, LLC’s closed

accounts, account no. 8409, in December 2013.

         1422. Both actions disregarded the precedent set by the Bank of China enforcement

case.

         1423. A key feature of a pyramid scheme is that the perpetrators pay back the earlier

investors their promised return on investment with the sums invested by new investors, with the

goal of avoiding regulatory scrutiny inspiring more new participants to invest. TelexFree, Inc.’s

account no. 6982 with TD Bank was used for this purpose.

         1424. Similar to the Rothstein Ponzi scheme, TelexFree set up separate accounts at TD

Bank to deposit new investments and pay off earlier investors.

         1425. Specifically, the September 2013 statement for account no. 6982 showed eight

payments labeled “CCD DEBIT, ACHSETTLEMENT” starting on September 25, 2013 totaling

$1,689,403.83. The same account showed twenty-two more payments with the same label

totaling $9,337,065.04 in October 2013.

         1426. An internal TelexFree, Inc. transaction report identified those payments from

account no. 6982, which totaled $11,026,468.87, as “Agent Commission[s].” The “Agents” who




                                                   257
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 264 of 424



received these commissions were earlier TelexFree investors who had recruited additional

participants.

        1427. A substantial portion of the funds that were used to pay those commissions came

from money laundering transfers just discussed and included:

                a. The $400,000 transferred from TelexFree, LLC, TD Bank account no. 0334
                   into TelexFree, Inc.’s no. 6982 on August 8, 2013;

                b. The $2,929,411.31 debited from TD Bank account no. 0334 on September 19,
                   2013 and immediately transferred to TelexFree, Inc.’s account no. 6982; and

                c. The $3,000,000 shifted in the shell game maneuver on October 18, 2013 from
                   TD Bank account no. 0334 through TD Bank account no. 8409 to TD Bank
                   account no. 6982.

        1428. These payouts to earlier investors had all the hallmarks of a pyramid scheme that

achieved its ends through money laundering. By allowing these payments to occur, despite

having knowledge of TelexFree’s criminal dealings, TD Bank provided TelexFree the conduit to

pay off its early investors and thereby provided added substantial assistance to TelexFree’s fraud

on investors.

        1429. Despite having actual knowledge of TelexFree’s unlawful scheme and the related

termination and closure of TelexFree accounts, TD Bank nonetheless continued to substantially

assist TelexFree by providing ongoing financial services and maintaining other TelexFree

accounts and opening new TelexFree accounts with actual knowledge of TelexFree’s fraudulent

activities

        1430. The above history establishes that TD Bank was fully aware of TelexFree’s illegal

enterprise as a result of information it learned during the many account opening processes, the

mandatory follow up on red flags raised, ongoing customer monitoring, which included an

investigation of TelexFree’s management, business activities, customer base, and product

offerings and more as repeatedly set out herein.



                                                   258
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 265 of 424



        1431. Not only did TD Bank have actual knowledge in early spring 2013, TD Bank had

actual knowledge of TelexFree’s Ponzi/Pyramid Scheme when TD Bank investigated

TelexFree’s management, business activities, customer base, and product offerings and

discovered it operated an unlawful business model - Ponzi/Pyramid scheme, where TD Bank had

previous extensive exposure to such Ponzi/Pyramid schemes and knew of their hallmark

activities

        1432. The Customer Due Diligence Forms that TD Bank completed for TelexFree,

LLC, and for Brazilian Help Inc. prior to opening both above-referenced accounts described,

among other things, the two firms’ business models, their ownership stakes by Merrill and/or

Wanzeler, their anticipated revenues, and likely payors and payees. Upon TD Bank’s

examination of these factors, TD Bank knew of the numerous red flag activities and illicit

business practices.

        1433. TD Bank’s due diligence at account opening also provided them with actual

knowledge that, inter alia:

        a.     TelexFree, LLC, was a multi-level marketing company (MLM).

        b.     TelexFree’s earnings were derived primarily from the sale of AdCentral package
               memberships;

        c.     The Sale of VoIP to the sale of memberships represented an insignificantly small
               portion of their gross revenue;

        d.     TelexFree processed international transactions; and

        e.     TelexFree’s standard contract contained numerous provisions that violated
               Massachusetts law.

        1434. At all times relevant to the complaint, when TD Bank first accepted TelexFree

and its affiliates and principals as customers and provided them financial services, TD Bank

utilized enhanced, state of the art protocols, policies and software to screen and identifying its




                                                    259
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 266 of 424



unlawful signature activities, high risk customers, red flags, and fraud, laundering, and

Ponzi/Pyramid schemes, and analyze BSA/AML risks.

       1435. The enhanced protocols, policies and software systems utilized by TD Bank,

including its compliance and banking fraud detection departments included, but were not limited

to:

       a.      In depth customer due diligence forms to identify the level of risk posed;

       b.      Standard Investigative Tools – a matrix that listed the data sources it drew on to
               conduct its BSA, AML, and CIP procedures;

       c.      CIP verification using internet searches;

       d.      Enhanced due diligence for higher risk customers;

       e.      Computerized “spider web” internet searches and

       f.      Suspicious activity monitoring.

       1436. Application of these enhanced, state of the art protocols, policies and software

systems red-flagged TelexFree as a high-risk customer.

       1437. James Merrill later testified that TD Bank knew that TelexFree was a multi-level

marketing company when it opened the TelexFree accounts. TD Bank’s review of the plain

language of TelexFree’s standard form contract established that TelexFree guaranteed income in

violation of Massachusetts law.

       1438. Prior to servicing TelexFree’s money laundering scheme, as noted above, TD

Bank had a previous history of servicing Ponzi/Pyramid schemes. In fact, TD Bank was forced to

settle accusations that it provided active assistance to large Ponzi schemes in violation of the

BSA and other laws, including Scott Rothstein’s infamous $1.2 billion Florida-based Ponzi

scheme, for which it was civilly prosecuted and fined.

       1439. TD Bank violated BSA suspicious activity reporting requirements by failing to




                                                    260
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 267 of 424



properly identify, monitor, and report suspicious activity in Rothstein’s accounts and by filing

late SARs in relation to the so-called Rothstein Ponzi scheme.

       1440. In addition to actively assisting in the Rothstein Ponzi scheme, the Office of the

Comptroller of the Currency (“OCC”) found TD Bank to have violated the BSA from April 2008

through September 2009, by failing to file SARs in a timely manner, in violation of 31 C.F.R. §

1020.320 and 31 U.S.C. § 5318(g). TD Bank agreed to a $37.5 million civil money penalty

assessed by the OCC.

       1441. Notably, the September 22, 2013 consent decree followed several years of active

investigation and negotiations. At all times in 2012, 2013, and 2014 that TD Bank was servicing

TelexFree, it was under investigation by the OCC because it “willfully violated the Bank Secrecy

Act’s reporting requirements by failing to detect and adequately report suspicious activities in a

timely manner in violation of 31 U.S.C. § 5318(g) and 31 C.F.R. § 1020.320.”

       1442. As a result of the Rothstein matter, TD Bank enhanced its BSA/AML training and

compliance efforts in the wake of the intense regulatory and public scrutiny. TD Bank enhanced

its BSA/AML training and compliance efforts prior to servicing TelexFree. As quoted in the

New York Times, TD Bank declared that “it ha[d] improved its procedures . . .” for BSA/AML

oversight.

       1443. There are striking parallels between the TD Bank activity in the Rothstein and the

TelexFree Ponzi schemes that would have occasioned heightened scrutiny at TD Bank during the

relevant period. Like the perpetrators in the Rothstein Ponzi scheme, TelexFree opened multiple

bank accounts at TD Bank. In the context of a Pyramid/Ponzi scheme the opening of multiple

accounts is used to facilitate money laundering. Both the Rothstein Ponzi Scheme and the

TelexFree Scheme used separate TD Bank accounts “to receive funds from investors” and “to




                                                   261
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 268 of 424



make payments to . . . investors.” In both cases, “[t]housands of transactions,” including illicit

transactions, occurred in both Ponzi schemes’ TD Bank accounts. These transactions, in both

cases, caused a high “volume and velocity of funds” to flow through the Ponzi scheme entities’

accounts at TD Bank. As described in greater detail below, the fact that TD Bank opened and

closed numerous TelexFree accounts in rapid succession also evidences nefarious activity,

particular given that financial institutions are expected to close accounts and restrict account

transactions when the financial institutions close accounts due to unlawful illegal conduct.

       1444. Finally, between 2007 and 2009, the Rothstein Ponzi scheme activity through TD

Bank accounts “repeatedly triggered alerts” in TD Bank’s anti-money laundering surveillance

software. Here, TelexFree’s unlawful bank account activity set off numerous alerts in the same

or updated TD Bank software during the relevant period.

       1445. With the parallel business model and activities from the Rothstein Ponzi scheme

and TD Bank’s enhanced protocols, policies and software systems, TD Bank had actual

knowledge of TelexFree’s Ponzi/Pyramid business model and operations when it first engage

TelexFree business sufficient to cause high risk designation of TelexFree.

       1446. TD Bank had actual knowledge of all of the aforesaid “red flags”, understood that

TelexFree was a pyramid scheme that otherwise engaged in illegal and fraudulent activity very

early in its relationship with TelexFree as evidenced by, inter alia, the fact that


               a. TD Bank knew that TelexFree was a multi-level marketing company and a
                  potential Ponzi scheme since opening the first account in September 2012;

               b. By that date, TD Bank knew that TelexFree, LLC, and Brazilian Help Inc.
                  were related entities through Wanzeler’s common ownership and their
                  identical address;

               c. Just a few months later, in January 2013 and accelerating that spring, the
                  marked change in account deposit patterns in account no. 2808 sent up red
                  flags of criminal activity;



                                                     262
Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 269 of 424



       d. The opening of account no. 0334 in June 2013 was the occasion for new
          customer due diligence by TD Bank on TelexFree, LLC, Merrill and
          Wanzeler;

       e. By January 2013 TelexFree was well publicized as operating a pyramid
          scheme and under investigation for criminal activity;

       f. TD Bank took actions consistent with concerns about TelexFree criminal
          activity, including cutting off checking privileges in account no. 2808 and
          then closing that account altogether on knowledge of TelexFree fraud;

       g. On July 10, 2013, TD Bank failed to freeze account no. 2802 funds for the
          victims’ benefit as directed by its protocols. Instead, TD Bank transferred
          victim funds on July 10, 2013, to TelexFree, LLC, account no. 0334,
          representing further act of substantial assistance.

       h. Inexplicably opening new TelexFree accounts after closing account no. 2808
          for reasons of fraud;

       i. On August 9, 2013, TD Bank opened account no. 6958 for Brazilian Help Inc.
          despite previously closing account no. 2808 due to fraud, and on September 9,
          2013, opened account no. 8409 for TelexFree, LLC.

       j. Carlos Wanzeler’s admission that TD Bank’s decision to close to TelexFree’s
          account was due to “problems in Brazil […].”

       k. One day after closing account no. 2808, on July 11, 2013, $4,000,000 of those
          funds were transferred and later withdrawn from account no. 0334 by a check
          payable to TelexFree, LLC.

       l. TelexFree has excessive chargebacks initiating red flags of its fraudulent
          activities. These transactions went beyond the pale of normal banking
          activities;

       m. TelexFree engaged in a series of “layering” tactics through its TD Bank
          accounts in an effort to conceal the trail of ill-gotten gains. These transactions
          went beyond the pale of normal banking activities;

       n. TelexFree engaged in money laundering activity with its large transfer of
          funds to various TD Bank accounts and other financial institutions. These
          transactions went beyond the pale of normal banking activities;

       o. By October, TelexFree was instructing participants to deposit their
          investments in this “NEW Account Number” 8409, with specific instructions
          not to reveal the account information on social media, demonstrating that the
          account was intended to deflect scrutiny away from account no. 0334 and the
          huge influx of participant investments that were streaming into that older TD
          Bank account.



                                           263
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 270 of 424



               p. TD Bank opened these new accounts to provide TelexFree with assistance in
                  the form of a new destination/banking account to shelter funds and launder the
                  ill-gotten gains which had accumulated in the older, shut down TD Bank
                  accounts.

               q. TD Bank’s maneuvers constituted a “shell game”, providing TelexFree with
                  substantial assistance by creating the appearance of halting TelexFree’s illegal
                  activities when in reality it continued to service TelexFree’s banking needs
                  through pre-existing and newly opened accounts.

               r. Less than three weeks before state and federal authorities shut TelexFree
                  down in March of 2014, TD Bank managers authored reference letters on TD
                  Bank letterhead, one directed “To Whom It May Concern”. Upon information
                  and belief, Telexfree and its affiliates used these letters to assure other firms
                  and people with which it hoped to do business that it stood in good business
                  standing with TD Bank. TD Bank managers knew these letters would be used
                  by TelexFree to further its illegal business operations.

       1447. Even after TD Bank closed TelexFree, LLC account no. 2808 based on its

knowledge of fraud, and despite its ever-increasing knowledge of TelexFree’s fraudulent

activity, TD Bank subsequently provided an increasingly wider variety of business services that

facilitated TelexFree’s continued criminal wrongdoing through late March 2014, thereby

providing substantial and ongoing assistance to the TelexFree criminal enterprise. Those

services included:

       a.      Keeping at least one older TelexFree account at TD Bank open while opening
               other new TelexFree bank accounts, which allowed new criminal activity to occur
               in those accounts;

       b.      Disbursing victims’ funds in those accounts to TelexFree entities, TelexFree’s
               principals, and earlier TelexFree investors;

       c.      Facilitating the “layering” step of money laundering by allowing TelexFree to
               shuttle enormous amounts of money from one account to another;

       d.      Providing reference letters for a TelexFree entity;

       e.      Structuring the eventual payouts from one TelexFree account into smaller
               amounts to facilitate money laundering at other financial institutions; and

       f.      Facilitating even more deposits by TelexFree investors by reopening one account
               that had previously been closed for fraud.



                                                   264
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 271 of 424



       1448. Through its actions and omissions, TD Bank knew TelexFree’s conduct

constituted a breach of duty and violated M.G.L. c. 93, § 69 and M.G.L. c. 93A and provided

substantial assistance and encouragement to the perpetuation of, and otherwise became an

integral part of, TelexFree’s unlawful Scheme.

               3. Fidelity Bank

       1449. Fidelity Bank opened three accounts for TelexFree, two on August 8, 2013 with

initial deposits of $7,123,784.58 and one on September 12, 2013 with deposits of $2,951,337.12.

       1450. Fidelity Bank helped TelexFree to conduct its business more easily by using

remote deposit capture.

       1451. Fidelity Bank continued to accept deposits from TelexFree until at least

December 26, 2013.

       1452. Notably, the president and chief operating officer of Fidelity Bank, Defendant

John Merrill, is the brother of Defendant James Merrill, one of the Founders of the TelexFree

Pyramid Scheme.

       1453. John Merrill’s knowledge is imputed to Fidelity Bank because at all times

material he was its president and chief operating officer.

       1454. This familial relationship facilitated the relationship between TelexFree and

Fidelity Bank and made Fidelity Bank privy to information regarding TelexFree and its

suspicious, tortious or unlawful conduct.

       1455. At all material times, through his personal relationship with his brother,

Defendant John F. Merrill was fully aware of the fact that TelexFree’s business operation was

nothing more than a Pyramid Scheme, and that TelexFree’s other banking relationships were

souring.

       1456. Despite this knowledge, Defendant John F. Merrill used his position and influence


                                                    265
           Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 272 of 424



with Fidelity Bank to procure the described banking services from Fidelity Bank for TelexFree

and others including the Defendant Founders.

            1457. Despite Fidelity Bank’s actual knowledge of the suspicious, tortious or unlawful

nature of TelexFree’s business activities, Fidelity Bank agreed to accept TelexFree as a customer

and acted as a creditor and depository bank for TelexFree until at least December 31, 2013.

            1458. Fidelity Bank’s Regulatory Account Compliance Office did in fact perform an

investigation of TelexFree prior to agreeing to accept TelexFree as a customer in or about

August 2013.

            1459. Although Fidelity Bank possessed knowledge of the suspicious, tortious or

unlawful nature of TelexFree’s business activities from the time of its initial investigation of

TelexFree, it continued to provide TelexFree with credit and depository services.

            1460. Either through Fidelity Bank’s attempts to comply with all banking regulations

when opening and maintained its accounts, including the Know-Your-Customer Regulations, or

because of the familial relationship between its President and one of TelexFree’s masterminds,

Fidelity was aware of the Pyramid Scheme characteristics and of TelexFree’s unlawful business

operation and stopped servicing, terminated its relationship and filed SAR reports but it did not.

            1461. An investigation was initiated by the SOC against Fidelity Bank on April 30,

2014, concerning Fidelity’s banking relationship with TelexFree.

            1462. That investigation resulted in the entry into a Consent Decree, dated September

22, 2014, whereby Fidelity Bank agreed to establish an escrow fund of $3.5 million for victims

of the Scheme.80

            1463. The SOC alleged, inter alia, that Fidelity Bank’s account opening process in 2013


80
     Id.



                                                      266
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 273 of 424



was inadequate and insufficient to handle the voluminous TelexFree deposit accounts. 81

         1464. These failures to comply even minimally with mandatory banking regulations

allowed the bank’s president John F. Merrill to obtain the account services for his brother James

Merrill, the other TelexFree Founders and TelexFree itself.

         1465. The Consent Decree establishes that Fidelity Bank wrongfully permitted

TelexFree to deposit funds received from victims of its illegal Pyramid Scheme in Fidelity

Bank’s accounts between August 8 and December 26, 2013.82

         1466. On or about November 23, 2013, pursuant to Fidelity Bank’s obligations to

perform ongoing customer monitoring of TelexFree, Fidelity Bank’s compliance and BSA

officer discovered Red Flags, other evidence of suspicious, tortious or unlawful conduct.

         1467. That officer also discovered further indicators of fraud in the TelexFree business

model, and he notified president Merrill and an outside compliance consultant utilized by

Fidelity Bank.

         1468. The outside consultant advised Fidelity Bank of his conclusions that TelexFree

was a high-risk customer based upon its account balance and extensive wire transfers and that

TelexFree’s accounts would “require the appropriate monitoring level for a high-risk customer.”

         1469. Less than two weeks after this initial investigation, Fidelity Bank made a

determination it should close TelexFree’s accounts.

         1470. Fidelity Bank notified TelexFree of its determination to close its accounts on

December 3, 2013.

         1471. Despite that determination, Fidelity Bank continued to receive the victims’ funds

obtained by TelexFree until December 27, 2013 and to perform other banking services until

81
     Id.
82
     SOC Consent Order E 2014-0073 is herewith attached and marked as Exhibit 10.



                                                    267
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 274 of 424



December 31, 2013.

       1472. Fidelity Bank did not terminate its relationship with TelexFree, refuse to accept

victims’ funds, or stop servicing accounts and report suspicious activity, after its internal review

revealed the suspicious, tortious or unlawful conduct.

       1473. As a result of the direct influence and unfair, deceptive and unlawful involvement

of Fidelity Bank president and chief operating officer, Defendant John F. Merrill, Fidelity Bank

opened personal accounts for TelexFree Founders and Principals, including Defendant James

Merrill (president Merrill’s brother) and Wanzeler after Fidelity’s internal review revealed the

tortious conduct.

       1474. After its November 27, 2013 receipt of the outside consultant’s report, Fidelity

Bank unfairly, deceptively and unlawfully transferred over $10 million dollars out of

TelexFree’s and Defendant Founders’ accounts and into the personal accounts of Defendants

James Merrill and Wanzeler.

       1475. This wrongful transfer included a $3.5 million transfer by Wanzeler to a

Singapore account on December 30, 2013.

       1476. The SOC concluded that the use of Fidelity Bank’s corporate and personal

accounts caused harm to the victims of the TelexFree fraud.

       1477. At a minimum, as a result of Fidelity Bank’s initial investigation and ongoing

monitoring, the relationship between the Merrill brothers, and its investigation and ongoing

monitoring of TelexFree, Fidelity Bank was aware that TelexFree was engaged in tortious

conduct, but it deliberately and willfully turned a blind eye to its knowledge and the results of its

investigation and monitoring and continued to act as its banking institution, causing the members

of the putative class to suffer ascertainable economic harm.




                                                    268
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 275 of 424



        1478. Although Defendant Fidelity Bank and Defendant John F. Merrill possessed

actual knowledge of the suspicious, tortious or illegal nature of TelexFree’s business activities at

all times it received or held TelexFree funds, they willfully acted in concert with them to until at

least December 31, 2013 to:

                     further the unlawful Pyramid Scheme;
                     unfairly, deceptively and unlawfully siphon class member funds;
                     unfairly, deceptively and unlawfully convert class member funds;
                     continue to provide TelexFree and James Merrill and Carlos Wanzeler
                     services integral to the TelexFree Scheme; and
                     continue to provide TelexFree and James Merrill and Carlos Wanzeler with
                     substantial assistance and encouragement essential to their unlawful plan.
        1479. Through its actions, Fidelity Bank and John Merrill provided substantial

assistance and encouragement and otherwise became an integral part of TelexFree’s fraudulent

Scheme. Fidelity Bank and John Merrill also assisted TelexFree and its Principals to further

achieve their unfair, deceptive and unlawful Scheme that was at a minimum violative of M.G.L.

c. 93, § 69.

               4. Synovus

        1480. At all material times, Defendant Synovus served as the “sponsor” bank of

Defendants Base Commerce and GPG, and provided depository account and funds transfer

services in connection with Base Commerce’s and GPG’s payment processing services.

        1481. At all material times, Defendants Synovus, Base Commerce, and GPG shared a

close business relationship, which included serving common clients, including TelexFree, and

sharing information regarding said clients.

        1482. At all material times, Base Commerce served as an agent of Synovus with respect

to Synovus’ relationship with TelexFree, which began in April 2013.




                                                    269
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 276 of 424



         1483. Synovus performed an investigation of TelexFree prior to agreeing to accept

TelexFree as a customer and its initial investigation and ongoing monitoring of TelexFree

revealed indicia of suspicious, tortious and unlawful activities.

         1484. Given Synovus’ knowledge of the illegal nature of TelexFree’s business

operations, Synovus was obligated to refuse to open any accounts, process any transactions, or

serve as a conduit for payments for the benefit of TelexFree.

         1485. Synovus agreed to accept TelexFree as a customer and began to act as a conduit

for TelexFree in April 2013, which services it continued to perform until at least January 16,

2014.

         1486. In August 2013, due to concerns regarding public accusations that TelexFree was

running a Pyramid Scheme, and the possibility of an investigation by the Federal Trade

Commission or other federal agencies, Defendant Synovus indicated that it would no longer hold

funds on TelexFree’s behalf.

         1487. More particularly, Synovus instructed Base Commerce and GPG to cease

performing payment-processing services for TelexFree by August 31, 2013.

         1488. Nevertheless, Synovus continued to act as the sponsor bank for GPG and Base

Commerce thereafter and continued to process payments and make transfers for the benefit of

TelexFree.

         1489. For example, Synovus acted as the sponsor bank for Base Commerce’s $5 million

transfer on or about September 26, 2013 authorized by Base Commerce’s Hughes for the benefit

of TelexFree.

         1490. Synovus continued to act as GPG’s sponsor bank for its electronic payments

transmitting credit card processing data to Defendant Allied Wallet until at least January 16,




                                                    270
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 277 of 424



2014, for the benefit of TelexFree.

       1491. At a minimum, Synovus’ initial investigation and ongoing monitoring of

TelexFree made it aware that TelexFree was engaged in suspicious, tortious or unlawful conduct

and was at a minimum violative of M.G.L. c. 93, § 69, but it continued to provide TelexFree with

payment processing services, integral to the TelexFree Scheme until at least January 16, 2014.

       1492. Through its actions, Synovus provided substantial assistance and encouragement

to TelexFree. Synovus also assisted TelexFree and its Principals to further achieve their unfair,

deceptive and unlawful Scheme that was at a minimum violative of M.G.L. c. 93, § 69.

               5. PNC Bank

       1493. Defendant PNC Bank began providing banking services to TelexFree in

December 2013 when PNC Bank opened two depository and checking accounts at its Pompano

Beach, Florida branch for TelexFree and TelexFree Financial, Inc. PNC Bank continued to

provide substantial uninterrupted financial services until TelexFree was shuttered by United

States authorities in April 2014.

       1494. Upon information and belief, at the time of the introduction, PNC Bank was

advised that TelexFree was a Multi-Level Marketing company having difficulty obtaining the

financial services it required, that it had been shuttered in Brazil, and that it had ongoing legal

issues it was working on with regard to its compensation plan.

       1495. Notably, these disclosures raised Red Flags that required and prompted PNC

Bank to conduct heighten its investigation before accepting TelexFree as a financial services

customer.

       1496. In accordance with its own and standard industry protocols, PNC Bank performed

an initial underwriting investigation and evaluation and assessment of TelexFree, which included

a review and assessment of the following:


                                                     271
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 278 of 424



            a. TelexFree’s business model and structure;

            b. TelexFree’s compensation plan and standard form contract;

            c. TelexFree’s payment processing, transaction and banking history;

            d. TelexFree’s listing on the Match List and the available expanded banking history
               through the MATCH program;

            e. TelexFree’s website;

            f. TelexFree’s purported VoIP product and AdCentral promoter packages, and
               corresponding prices;

            g. TelexFree’s corporate documentation;

            h. Documentation as to the location of operations and sales;

            i. TelexFree’s, Carlos Wanzeler’s, and James Merrill’s credit scores;

            j. TelexFree’s tax returns for at least the previous two (2) years;

            k. TelexFree’s Profit & Loss Statements for at least the previous two (2) years;

            l. TelexFree’s balance sheets;

            m. TelexFree’s average transaction amount (or “average ticket”);

            n. TelexFree’s highest anticipated transaction amount (or “high ticket”);

            o. TelexFree’s anticipated monthly processing volume;

            p. TelexFree’s annual and monthly dollar sales volume; and

            q. Information available online regarding TelexFree.

       1497. The findings made during the initial underwriting investigation, evaluation and

assessment raised more Red Flags that required and prompted PNC Bank to further heighten its

investigation and increase its level of scrutiny before accepting TelexFree as a financial services

customer.

       1498. As a result of the foregoing, PNC Bank had actual knowledge of TelexFree’s

unlawful Scheme at or about the time it accepted it as a new banking customer yet willfully set

that aside. Thereafter, notwithstanding its actual knowledge, PNC Bank moved tens of millions



                                                    272
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 279 of 424



of dollars of TelexFree’s unlawful funds at a time when TelexFree had basically run out of

financial service options. Not only did PNC Bank thereafter fail to suspend service or terminate

its banking relationship with TelexFree or other related Defendants, including Carlos Wanzeler,

it continued to provide TelexFree with the financial services that were integral to sustaining its

Pyramid Scheme and related money laundering and sheltering until at least April 2014.

       1499. As a result of the disclosures made to it and the results and findings made during

its initial underwriting investigation and assessment, at the time PNC Bank began to service

TelexFree and at all times subsequent thereto, it had actual knowledge that:

       a. TelexFree was an MLM – a business profile uniformly considered very high risk
          under accepted industry-wide and FFEIC standards;

       b. TelexFree was and had been subjected to government action and shut down as a
          pyramid scheme by the Brazilian government;83

       c. TelexFree’s Founders and Executive Officers who were signatories and associated
          with the PNC Bank application, including Carlos Wanzeler and James Merrill, were
          also the subject of the Brazilian government actions;

       d. TelexFree had been placed on the MATCH List;84

       e. TelexFree’s chargeback rate was continually well over the maximum allowable
          industry standard;
       f. Other financial institutions had terminated their relationship with TelexFree or
          suspended and limited their services they provided to it;
       g. Other financial institutions had rejected TelexFree and refused to extend banking
          services to TelexFree;
       h. The same was true for TelexFree’s Founders and Executive Officers who were
          signatories and associated with the PNC Bank application;

       i. TelexFree’s merchant profile did not match its transactions;

83
  When PNC Bank later learned that United States governmental authorities, including the
Commonwealth of Massachusetts SOC, were investigating TelexFree and its Founders and
Executive Officers who were signatories and associated with the account, it again willfully and
knowingly set that aside and provided TelexFree with uninterrupted financial services.




                                                    273
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 280 of 424



       j. TelexFree’s merchant profile did not match its business model;

       k. TelexFree lacked a real product and instead unlawfully guaranteed a massive return
          for passive activity;

       l. TelexFree standard form contract contained express objective violations of
          Massachusetts statutory law and;

       m. TelexFree’s website and promotional materials also contained express objective
          violations of Massachusetts statutory law.

       1500. PNC Bank gained further actual knowledge of TelexFree’s unlawful business

model during this period because each of the following set off PNC Bank-specific, and banking

industry standard, audits and business reviews. Additionally, upon information and belief, the

transactions exceeded the limits of TelexFree’s authorized business profile. Importantly, each of

the below transactions, as well as others, were carried out while PNC Bank had actual

knowledge that TelexFree was operating an unlawful business and were thus otherwise not

routine banking services.

       1501. PNC Bank substantially assisted TelexFree’s illicit activates by placing their

unlawfully obtained funds beyond the reach of United States authorities through multiple

aberrant large sum transfers into offshore accounts in the Founders names.

       1502. For example, on January 15, 2014, PNC Bank sent $4,427,490.00 from

TelexFree’s account to Carlos Wanzeler’s personal account #517-852802-001 at Overseas-

Chinese Banking Corporation Ltd (OCBC) in Singapore at the order of Wanzeler.

       1503. This transfer ran contrary to the business profile and limits on electronic

transactions that PNC Bank had placed on TelexFree. These transfers were unlawful and raised

glaring red flags. Each of these unlawful transfers automatically triggered further audits,

inquiries, and business and individual transaction reviews. Each unlawful transfer constituted

money laundering.




                                                    274
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 281 of 424



        1504. The large dollar transfers of domestic funds from TelexFree’s business account to

offshore accounts in the personal name of TelexFree’s Founders was unlawful. Also, PNC Bank

knew that the funds originated from an unlawful enterprise. Yet PNC Bank acted to launder the

victims’ money and otherwise move it beyond the reach of the United States’ justice system.

        1505. The transfer was not an ordinary banking service because it transferred an

extremely large sum from a business (MLM) account to the personal account of a person known

to be involved in a shuttered pyramid scheme and also because it transferred those funds to an

offshore account.

        1506. Setting up these accounts for those purposes does not constitute the provision of

ordinary financial services. The financial services that PNC Bank provided were the specific

financial services that TelexFree required to carry out its money laundering and movement of

funds offshore and beyond the reach of the United States’ justice system.

        1507. PNC Bank also knowingly assisted TelexFree’s unlawful scheme by transferring

large sums of money to multiple financial institutions in a breach of the guidelines and limits that

it had placed on TelexFree, and in breach of banking standards. From February 11 to March 4,

2014, PNC had actual knowledge of TelexFree’s laundering scheme when it aided and abetted

TelexFree by processing thirty-one (31) wire transfers totaling more than $1,590,000 to eleven

(11) financial institutions. This laundering activity is commonly known as “layering” where

funds are wired and transferred to and though numerous accounts in one or more financial

institution.

        1508. From February 10, 2014 through March 4, 2014, TelexFree wired or transferred

over $1,400,000 from related TelexFree accounts into a PNC Bank account.

        1509. Despite the fact that other financial institutions had closed TelexFree accounts or




                                                   275
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 282 of 424



denied TelexFree banking services, in February of 2014 PNC Bank accepted over $10,000,000

of victim funds within one week into accounts in the name of TelexFree, thereby assisting the

ongoing laundering activities of TelexFree, to wit:

           a. $3,300,000 on February 14, 2014;

           b. $3,300,000 and $5,000 on February 18, 2014; and

           c. $3,400,000 on February 19, 2014.

       1510. PNC Bank began working with payment processor Defendants Allied Wallet and

Propay to accept deposits for TelexFree in or about February 2014. Every Wednesday, PNC

Bank accepted significant transfers from Allied Wallet into TelexFree’s PNC Bank account.

       1511. PNC Bank stepped in and provided TelexFree with substantial assistance by

providing those depository services that were the “nuts and bolts” of its unlawful Scheme when

other financial service providers were turning TelexFree away as a fraud.

       1512. During this time, virtually all incoming ACH deposits processed by PNC Bank

were in amounts corresponding to the purchase of AdCentral packages, not VoIP telephone

cards, providing further evidence that TelexFree’s scheme was unlawful and inconsistent with its

banking profile. In addition to the fact that the volume of deposits did not match the business

profile or product alleged to be sold and did match the amount associated with guaranteed

passive income, the deposits triggered a response pursuant to the FFEIC guidelines.

       1513. In TelexFree’s filings with the bankruptcy court in April 2014, TelexFree listed

PNC Bank as providing its “primary operating account” and stated that TelexFree funded its

operations from its PNC Bank Account. TelexFree further stated that its use of the PNC Bank

account was “imperative” to its continued operations.

       1514. As TelexFree’s primary operating account, TelexFree used PNC Bank to make




                                                      276
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 283 of 424



general disbursements, including the laundering of victims’ funds though transfers of large,

abnormal funds to numerous financial institutions, multiple Founders, executives, insiders,

employees, accomplices, accessories and aiders and abettors in amounts that were clearly

inconsistent with its business.

       1515. Providing financial services to TelexFree’s “primary operating account” and the

account that TelexFree self-described as funding its “operations” and “imperative” to its

continued operations at the time obviously constitutes substantial assistance. PNC Bank thus

continuously aided and abetted TelexFree and its known associates’ unlawful scheme because it

provided this substantial assistance while actually knowing that TelexFree was running an

unlawful business and carrying out unlawful banking activities.

       1516. It no surprise that (according to TelexFree’s filings) PNC Bank still held

approximately $2.4 million in TelexFree accounts at the time of its bankruptcy in April 2014.

       1517. With the assistance of PNC Bank, TelexFree carried out numerous activities,

which FFIEC identifies as red flags for money laundering, including:

           a. “Many funds transfers . . . sent in large, round dollar, hundred, or thousand-dollar
              amounts;”

           b. “Funds transfer activity . . . when the activity is inconsistent with the customer’s
              business or history;”

           c. “Funds transfer activity is unexplained, repetitive, or shows unusual patterns;”

           d. “Payments or receipts with no apparent links to no legitimate contracts, goods, or
              services are received;”

           e. Unusual transfer of funds among related accounts or among accounts that involve
              the same or related principals;” and

           f. A large number of incoming or outgoing funds transfers take place through a
              business account, and there appears to be no logical business or other economic
              purpose for the transfers, particularly when this activity involves higher-risk
              locations.”




                                                   277
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 284 of 424



       1518. In the week preceding TelexFree’s filing of its bankruptcy petition, PNC Bank

also transferred millions of dollars out of TelexFree’s account through additional aberrant

transactions to other parties, such as Defendant Garvey Schubert Barer ($350,000) and

Greenberg Traurig ($3.5 million).

       1519. Another means through which PNC Bank substantially assisted the propagation

and proliferation of TelexFree’s Pyramid Scheme was by making it “as easy as possible” to

transfer and abscond with victims’ funds by granting TelexFree the use of its “Pinnacle Express

Select” service.

       1520. PNC Bank Assistant Vice President Dave Halverson approved and provided

information on how to access the Pinnacle Express Select service directly to Merrill in a letter

dated January 28, 2014. Access to this service is remarkable because of its ease and the fact

enabled TelexFree to manage its banking activities online.

       1521. Debra Martin, Sales Associate, PNC Bank confirmed via email to James Merrill

that TelexFree had opened a Pinnacle Express Select service with PNC Bank. Merrill in turn

forwarded this information to Andreia Bianchi Moreira.

       1522. Upon information and belief, between December 2013 and the April 14, 2014 raid

on TelexFree’s headquarters, PNC Bank facilitated numerous non-routine banking and wholly

unlawful transactions in amounts that did not match TelexFree’s business profile.

       1523. Upon information and belief, many of these unlawful transactions exceeded

$500,000. This is noteworthy because increased business and account scrutiny is mandated as

transactions exceed $500,000.

       1524. For example, on January 29, 2014, PNC Bank when accepted a $1,000,000

deposit to TelexFree’s account it was subject to a level of scrutiny and a review which exceeded




                                                   278
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 285 of 424



that mandated at the $500,000 level for reasons independent and separate from the fact that, upon

information and belief, these amounts were in excess of the maximum allowed TelexFree and

was otherwise inconsistent with its business model.

       1525. On February 27, 2014, PNC Bank received and held approximately $10 million in

Promoter funds on behalf of TelexFree

       1526. Following the shutdown of TelexFree’s operations, authorities seized

$2,487,204.68 from PNC Bank account number******1813, held in the name of TelexFree

Financial, Inc.

       1527. During its related mandatory audits and business reviews, PNC Bank gained

further actual knowledge that TelexFree’s Founders, executives, employees, accomplices, aiders

and abettors were skimming money out by transferring large sums to themselves or transferring

funds offshore. Then armed with that knowledge, PNC Bank knowingly transferred large sums

of money offshore, including the Singapore transaction, in a breach of the guidelines and limits

that it had placed on TelexFree, and in breach of banking standards. In doing so, it substantially

assisted TelexFree’s unlawful scheme.

       1528. PNC Bank’s substantial assistance was critical because it advanced TelexFree’s

unlawful goals of laundering money that eventually landed in the Founder’s personal accounts,

and because it moved substantial funds overseas and out of the reach of the United States justice

system. PNC also provided TelexFree’s unlawful Scheme with substantial assistance because it

provided banking services at a time when other banks had restricted TelexFree’s banking limits

or terminated or suspended them.

       1529. Through its actions, PNC Bank knew TelexFree’s conduct violated M.G.L. c. 93,

§ 69 and M.G.L. c. 93A and gave substantial assistance and encouragement to the perpetuation




                                                   279
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 286 of 424



of, and otherwise became an integral part of, TelexFree’s unlawful scheme by providing

substantial assistance.

               6. Wells Fargo Bank
                   i. Background Allegations

       1530. Wells Fargo Bank, N.A (“Wells Fargo Bank” or “WF Bank”) provided banking

services, including the receipt of deposits of victims’ membership funds, to TelexFree and its

affiliates and principles from June 20, 2012 to 2014.

       1531. Wells Fargo Bank served as an acquiring bank with respect to TelexFree

Promoter payments.

       1532. Wells Fargo Bank also maintained accounts on behalf of TelexFree and processed

transactions amounting tens of millions of dollars for TelexFree in 2012, 2013 and 2014.

       1533. It first acted to process victim’s transactions as an acquiring bank through a

TelexFree/Propay relationship it approved.

       1534. It also acted as a depository bank for TelexFree and its known associated persons

and entities, including Carlos and Katia Wanzeler. The related transactions are notorious and

include transactions facilitated by Defendant Mauricio Cardenas for the express purpose of

unlawful laundering/layering or moving of unlawful funds offshore for the express purpose of

sheltering them in safe havens beyond the reach of the United States’ justice system.

       1535. WF Bank went even further through its vice-presidents who wrote glowing letters

of recommendation which TelexFree parlayed into additional banking privileges, including the

creation of the aforementioned offshore accounts.

       1536. As detailed below, Wells Fargo Bank had actual knowledge of TelexFree’s

fraudulent business activities and Ponzi/Pyramid Scheme business model at the time of WF

Bank’s initial acceptance of TelexFree, its affiliates and principal as customers because WF



                                                    280
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 287 of 424



Bank investigated TelexFree’s management, business activities, customer base, and product

offerings. That investigation caused WF Bank to discover, at a bare minimum, that TelexFree

operated an unlawful business model - Ponzi/Pyramid scheme, that its form contract contained

express objective violations of Massachusetts statutory law because its business structure and

Promoter Compensation Plan expressly included massive promises of unlawful guaranteed

passive income, that its website and promotional materials contained express objective violations

of Massachusetts statutory law, and that its sister company, run by the same individuals that

appeared as signatories on the WF Bank applications and operated out of the same address, was

shuttered in Brazil as an unlawful Pyramid scheme and massive multibillion dollar financial

fraud.

         1537. Each of the many times that WF Bank opened a new TelexFree account, it was

required to, and did, employ the heightened scrutiny and additional operating procedures,

protocols and monitoring that it applies to high-risk or red-flagged accounts, including enhanced

comprehensive due diligence.

         1538. Moreover, WF Bank, continually performed its KYC investigations of TelexFree,

and otherwise complied with all internal requirements as well as banking regulations during the

2012-2014 class period. The investigations included revelations of information that came to it as

a result of Red Flags and its mandatory follow up, also described in detail below. WF Bank

gained further actual knowledge of TelexFree’s fraudulent business activities and Ponzi/Pyramid

Scheme business model continually throughout the class period.

         1539. At all times relevant to the complaint, Defendant WF Bank maintained multiple

accounts on behalf of TelexFree. From September 2012 through TelexFree’s shuttering, WF

Bank opened a multitude of accounts for TelexFree and its known associated individuals and




                                                   281
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 288 of 424



entities, including Carlos and Katia Wanzeler.

       1540. WF Bank first opened a TelexFree-related account, on September 20, 2012.

       1541. In 2013 and 2014, Wells Fargo & Company was the parent company of Wells

Fargo Bank and Wells Fargo Advisors, LLC (collectively, “Wells Fargo”).

       1542. During that time, Wells Fargo & Company was the nation’s fourth largest

banking enterprise in terms of assets.

       1543. Wells Fargo Bank and Defendant Wells Fargo Advisors (“WF Advisors”)

individually and jointly (together, the “Wells Fargo Defendants”) aided and abetted the

TelexFree Scheme by providing it substantial assistance. Wells Fargo Bank and WF Advisors

acted as both accomplices and accessories and performed banking service that are

distinguishable from routine banking services in multiple ways. They did so despite possessing

actual knowledge of the fraudulent nature of TelexFree’s business operation.

       1544. Unless otherwise noted, the averments advanced against Wells Fargo Defendants

and Mauricio Cardenas took place at all times relevant to the causes of action.

       1545. Wells Fargo and WF Advisors are related entities and subsidiaries of their parent

company, Wells Fargo & Company. Throughout the time period relevant to the claims against

them, they acted in concert and as one without a legal distinction

       1546. Wells Fargo publicly acknowledges that, as a leading financial institution, it has

special anti-money laundering responsibilities.

       1547. As a top-tier U.S. bank, Wells Fargo & Company and its subsidiaries operated an

advanced BSA/AML compliance system, designed to monitor financial transactions, recognize

suspicious activity and identify red flags of illegal or fraudulent activity.

       1548. Wells Fargo’s compliance program made heavy use of automation to detect




                                                     282
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 289 of 424



suspicious patterns of customer conduct. As early as 2008, Wells Fargo pioneered the use of

artificial intelligence to monitor its customers’ activity for irregular conduct.85 WF Bank used its

data analytics to detect and flag unlawful TelexFree conduct for action by management.86 Wells

Fargo also maintained an “Investigations Controlled Electronically” (ICE) database, which

tracked “CIP Violations.”87

         1549. Throughout its service of TelexFree, Wells Fargo similarly operated an elaborate

risk management system employing thousands of risk employees.88 This risk management

system used three lines of defense.89 The first line of defense consisted of the front-line teams in

Wells Fargo’s various businesses within the groups, each of which had an internal risk

management operation.90 The primary responsibilities of the first line of defense were to

establish written procedures and processes for risk management, identify, assess and report risks

generated by a business’ activities, control and monitor risk, and evaluate risk management’s


85
   See Jo Ann Barefoot, The Courage to Change: Former Wells Fargo BSA Officer Jim
Richards, https://www.jsbarefoot.com/podcasts/2018/5/14/the-courage-to-change-former-wells-
fargo-bsa-officer-jim-richards; Brian Monroe, In Hearing on Wells Fargo Scandal, AML-Style
Data Analytics Come Into Play (Ass’n of Certified Financial Crime Specialists, Sept. 22, 2016),
https://www.acfcs.org/news/309114/In-hearing-on-Wells-Fargo-scandal-AML-style-data-
analytics-come-into-play.htm.
86
     See Barefoot; Monroe, supra.
87
  Independent Directors of the Board of Wells Fargo & Company, Sales Practices Investigation
Report 33 & n.12 (Apr. 10, 2017),
https://www08.wellsfargomedia.com/assets/pdf/about/investor-
relations/presentations/2017/board-report.pdf [hereinafter Independent Directors Report].
88
   To give some indication, by 2015, Wells Fargo & Company employed over 10,000 risk
professionals, according to the Chief Risk Officer Michael Loughlin. Id. at 107-08.
89
   Wells Fargo & Company, Learning from the past, transforming for the future: Business
Standards              Report             83            (Dec.              31,          2018),
https://www08.wellsfargomedia.com/assets/pdf/about/corporate/business-standards-report.pdf
[hereinafter Business Standards Report].
90
   See id.; Independent Directors Report at 49, 60. Wells Fargo’s four principal groups during
the relevant period were Community Bank, Consumer Lending, Wealth & Investment
Management and Wholesale Banking. Independent Directors Report at 53.



                                                    283
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 290 of 424



success through a quality assurance program.91 For instance, Wells Fargo’s Community Bank’s

internal quality assurance team rated every Wells Fargo branch on an annual basis after

inspecting key account documentation relevant to BSA/AML compliance, such as customer IDs

and signature capture.92

       1550. The second line of defense was Corporate Risk. Corporate Risk conducted risk

management at the enterprise level, under the direction of senior management and Wells Fargo’s

board of directors.93 Within Corporate Risk, the Operational Risk Management and Compliance

group handled BSA/AML compliance.94 Another group, called Internal Investigations, made

decisions about whether to file suspicious activity reports in specific cases.95

       1551. As part of the second line of defense, the Enterprise Risk Management

Committee, comprised of senior Wells Fargo executives, submitted quarterly written reports to

the board of directors identifying the top enterprise risks facing Wells Fargo.96 The board’s Risk

Committee was responsible for overseeing enterprise-wide risk. Another board committee, the

Audit & Enforcement (A&E) Committee, also reviewed issues involving operational risk, legal

and regulatory compliance, and financial crimes risk. In the briefing materials prepared for the

A&E Committee on a quarterly basis, the BSA Officer included a status report, “usually

dominated by discussion of” BSA, AML and Office of Foreign Asset Control compliance issues.

This status report also described the latest Suspicious Activity Report filings for fraud



91
   Business Standards Report, at 83-84.
92
    Independent Directors Report at 92. This team was called the Store Operations Control
Review team or SCOR. Id.
93
   Business Standards Report at 84.
94
   Independent Directors Report at 60.
95
   Id. at 88.
96
   Id. at 60-61, 97.



                                                    284
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 291 of 424



investigations.97 Another quarterly report, prepared by Wells Fargo Audit Services addressed the

“issues most important to the enterprise,” notably including “BSA/AML” compliance issues.98

       1552. Internal audit was the third and final line of defense.99 Wells Fargo Audit

Services conducted internal audits of Wells Fargo’s risk management and controls and advised

management on risks.100

       1553. As part of the company’s first line of defense, Wells Fargo Advisors also

maintained an official Surveillance and Investigations Group charged with ensuring that the

company observed all BSA and AML requirements. Employees in the Surveillance and

Investigations Group were responsible for investigating customers and transactions that showed

indications of suspicious activity. In addition, following account openings, the Group’s

employees conducted reviews for continuing suspicious activity pursuant to the company’s AML

policies and procedures.101 In or around the second half of 2012, Wells Fargo’s Advisors AML

management alluded to the account closing requirements in the Wells Fargo CIP by announcing

that it planned to decrease the number of continuing activity SAR filings by having the

customers in question cease the activity or by closing their accounts.102

       1554.           Similarly, during the relevant period, Wells Fargo Bank, N.A., operated its

own BSA/AML compliance program. Wells Fargo Bank implemented that program according

to a series of written policies, including the customer due diligence policy, the global AML



97
   Id. at 98-99; see also Business Standards Report at 51.
98
   Independent Directors Report at 99.
99
   Business Standards Report at 83.
100
    Id. at 85.
101
    See id. ¶¶ 4-6. The company’s policies and procedures required that all investigative case
notes be memorialized and maintained in the firm’s internal systems. See id.
102
    See id. ¶ 15.



                                                    285
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 292 of 424



governance policy, and the unusual activity referral and suspicious activity reporting policy.103

This compliance program, which covered corporate customers such as TelexFree, engaged in a

wide range of anti-money laundering activities, ranging from due diligence procedures, customer

risk assessments, and quality assurance testing to front-line monitoring, and BSA/AML

training.104 According to the company, all Wells Fargo employees are responsible for

completing all customer due diligence requirements, for being alert to—and reporting—any

unusual suspicious activity to their managers and internal groups responsible for AML

compliance, and for completing all required AML compliance training on a timely basis.105

       1555. In sum, during the relevant period, Wells Fargo operated an extensive BSA/AML

due diligence and surveillance program that kept tabs on its customers and prescribed the actions

to be taken if suspicious customer behavior materialized. This system informed what Wells

Fargo knew about TelexFree’s misconduct and defined when Wells Fargo crossed the line into

substantial participation in TelexFree’s fraud on investors.

       1556. All Wells Fargo employees are responsible for completing all customer due

diligence requirements and for being alert to—and reporting—any unusual suspicious activity to

their managers and internal groups responsible for AML compliance.

       1557. During the same time period, an aggressive sales culture at Wells Fargo, including

103
    See, e.g., FFIEC Manual—Google version, supra note 93, at 57; accord Consent Order 9, In
re Wells Fargo Bank,
N.A., AA-EC-2015-79 (Office of the Comptroller of the Currency, Nov. 19, 2015),
https://www.occ.gov/static/enforcement-actions/ea2015-125.pdf [hereinafter OCC Consent
Order for Wells Fargo] at 1-2; Wells Fargo, Our Code of Ethics and Business Conduct 16,
https://www08.wellsfargomedia.com/assets/pdf/about/corporate/code-of-ethics.pdf [hereinafter
Wells Fargo Ethics Code] at 16.
104
    See OCC Consent Order for Wells Fargo at 1-2, 4; Emily Glazer, Wells Fargo Struggles to
Meet an Enforcement-Action Deadline, WALL ST. J., Apr. 22, 2018. Cf. Business Standards
Report at 79 (describing enhanced due diligence procedures in Wells Fargo’s Wholesale Banking
group).
105
    Wells Fargo Ethics Code 16.



                                                    286
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 293 of 424



a sales model that emphasized the number of accounts opened, put pressure on employees to

open accounts to “low-quality” customers.

        1558. Sales practices like “cross-selling” (selling customers products that were offered

by other Wells Fargo groups) and selling “secondary” checking accounts (i.e., accounts sold to

customers who already had a checking account) were also associated with the aggressive sales

culture.

        1559. During the relevant period, Wells Fargo’s Community Bank strenuously pursued

a sales model calling for “significant annual growth in the number of products, such as checking

accounts, savings accounts and credit cards, sold each year.”106 Under this sales goal model,

“the number of accounts” that Wells Fargo employees “opened and the rate at which those

accounts were funded were important to achieve sales goals and incentive compensation

targets.”107

        1560. As part of the sales goal strategy, “the Community Bank’s senior management

tolerated low quality accounts as a necessary by-product of a sales-driven organization.”108

Wells Fargo’s independent directors later explained: “Community Bank’s senior leaders were

concerned that tightening up too much on quality would risk lowering sales of products that

customers actively used . . . .”109

        1561. In order to keep “the sales model intact and sales growing,” the Community

Bank’s managers “had to exert significant, and in some cases extreme pressure on employees to




106
    Independent Directors Report at 5.
107
    Id. at 26.
108
    Id.
109
    Id.



                                                   287
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 294 of 424



meet or exceed their [sales] goals.”110 Branch employees and their managers had “minimum

requirements for products sold per day”111 and were held responsible for “consistent year-over-

year sales growth.”112 The Community Bank used daily scorecards to rank its employees

“against one another on their performance relative to goals,” creating “intense pressure to

perform” and a “culture of shaming . . .”113 Starting in 2010, employees who failed to meet sales

goals faced “poor performance reviews” as well.114 Many employees “believed that their future

at Wells Fargo depended on how many products they sold”115 and “feared being penalized by

their managers for failing to meet sales goals . . . “116 As one district manager told a new

employee, management’s attitude was “[d]o whatever it [takes] to meet numbers unless it [is]

downright unethical.”117

       1562. During periodic sales campaigns including one named “Jump Into January”

(which dated back to 2003), the Community Bank ratcheted the daily sales targets even higher.118

These sales campaigns were “closely associated with increasing misconduct over time.”119 As

the Community Bank’s management ramped up its sales goal expectations, “the quality of

accounts declined.”120 Many witnesses interviewed in the later Wells Fargo board investigation


110
    Id. at 7.
111
    Id. at 28.
112
    Id. at 19.
113
    Id.
114
    Id. at 29.
115
    Id.
116
    Id. at 28; accord Business Standards Report at 21 (“some team members were reluctant to
raise concerns because of fear of retaliation”).
117
    Independent Directors Report at 37.
118
    Id. at 21.
119
    Id.
120
    Id. at 6.



                                                    288
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 295 of 424



complained that the incentive plan goals “led to bad behavior.”121

        1563. Wells Fargo’s Florida branches boasted some of the most aggressive sales

managers and sales practices nationwide. In their 2018 report, Wells Fargo’s independent

directors specifically singled out Shelley Freeman, the Lead Regional President in Florida from

2009 until 2013, for blame as “an aggressive sales manager who created significant sales

pressure.”122 While she was in Florida, Freeman “tolerated increased low quality accounts – as

did members of Community Bank senior leadership – as a consequence of striving for increased

sales.”123 The Community Bank’s Florida branches also ranked third or fourth in the nation for

the highest number of sales practice-related allegations and terminations/resignations (third),124

customer consent allegations (third),125 and potential simulated funding accounts (fourth).126

Upon information and belief Mauricio Cardenas and the others he worked with were part of the

problem.

        1564. Sales-integrity allegations at Wells Fargo dated back to 2002, peaked in the fourth

quarter of 2013 and were not fully resolved until September 2016. But sales goal model itself

“was not fully addressed until September 2016.”127

        1565. Eventually it emerged that the sales abuse problem was endemic throughout

Wells Fargo & Company, cutting across groups and product lines. Compliance violations were

not just limited to bank accounts and credit cards but surfaced with respect to Wells Fargo’s


121
    Id. at 30.
122
    Id. at 22.
123
    Id. at 23.
124
    Id. at 35.
125
    Id.
126
    Id. at 27.
127
    Id. at 44.



                                                    289
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 296 of 424



automobile lending business, mortgage lending operations, add-on products such as identity theft

protection and credit insurance, brokerage and investment advice, fiduciary and custody

accounts, foreign exchange, and mortgage loan modifications.128

       1566. A review of individual TelexFree account statements at Wells Fargo shows that

aggressive sales goals figured prominently in Wells Fargo’s opening and handling of TelexFree

and related accounts. Specifically, some of the most egregious sales practices implicated in the

Wells Fargo scandal are apparent from the TelexFree and related party account statements at

Wells Fargo:

       1567. One way to artificially boost sales at Wells Fargo was to bundle products such as

by marketing debit cards as “coming with” personal accounts129 or checking accounts sold as a

unit with other products.130 Wells Fargo sold defendant Katia Wanzeler bundled products in the

form of a “PMA Account” combining a brokerage account with two bank accounts.131 Similarly,

Wells Fargo Bank, N.A., sold her husband, defendant Carlos Wanzeler, a debit card, a credit

card, and credit insurance along with a checking account and a savings account.132

       1568. Another improper way to inflate sales was to sell “secondary” checking accounts

(i.e., accounts sold to customers who already had a checking account).133 At account opening,

Wells Fargo sold TelexFree, LLC, four deposit accounts, including one secondary checking

account and one secondary savings account.


128
    Business Standards Report at 10-11.
129
    Independent Directors Report at 39.
130
    Id. at 45.
131
    See Exh. 19-20 to Plaintiff’s Memorandum of Law in Opposition to Wells Fargo Advisors
LLC’s Motion to Dismiss Under Fed. R. Civ. P. 12(b)(6), In re: TelexFree Securities Litigation,
MDL No. 4:14-md-2566-TSH (D. Mass., March 4, 2019) [hereinafter Pl. Mem.].
132
    See Exh. 15 to Pl. Mem. at 87-90, 98-103.
133
    Independent Directors Report at 40.



                                                  290
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 297 of 424



       1569. Finally, another improper way to meet sales goals was to open bank accounts that

contained no funds.134 Wells Fargo engaged in this practice with Katia Wanzeler135 and

TelexFree, LLC.136 Meanwhile, the first four bank accounts that Wells Fargo opened for

TelexFree, LLC, would have been empty or almost empty in 2013 except for one recurring $150

deposit that shuttled back and forth among those accounts.137 This provided the misleading

appearance of account activity.

       1570. Wholly apart from TelexFree’s own misconduct, these transactions indicate that

the Wells Fargo employees who opened these accounts had their own improper motivations—in

the form of meeting aggressive sales goals--for agreeing to do business with TelexFree and its

principals and family members.

       1571. During the relevant period, Wells Fargo operated four main business groups,

specifically, the Community Bank, Consumer Lending, Wealth & Investment Management, and

Wholesale Banking.138 Wells Fargo’s sales abuses occurred throughout the company but are

most fully documented inside the Community Bank.

       1572. The Community Bank was “Wells Fargo Bank, N.A.'s business division engaged

in retail banking at physical bank branch facilities and call centers and offering financial

products and services to Customers, including checking and savings accounts, credit cards, debit

cards, unsecured lines of credit, and online bill pay.”139 Upon information and belief, the


134
    See, e.g., Independent Directors Report at 43 & nn.18-19, 48.
135
    See Exh. 19 to Pl. Mem. at 121, 123.
136
    See Wells Fargo Exh. 3 - TFSD_001077, p. 46.
137
    See Exh. 9 to Pl. Mem.
138
    Independent Directors Report at 53; see also Business Standards Report at 57.
139
    Settlement Agreement 5 (Dec. 2018) (sales practice settlement agreement between certain
state attorneys generals and Wells Fargo & Company, https://www.attorneygeneral.gov/wp-
content/uploads/2018/12/Wells-Fargo-Multistate-Settlement-Agreement-12-28-18.pdf. At the


                                                    291
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 298 of 424



handling including the deposits and transfers of TelexFree and its associated persons and entities,

including Carlos and Katia Wanzeler occurred within the Community Bank.140

         1573. Wells Fargo’s subsequent review of its sales practice included a review into its

procedures for “freezing (and, in many cases, closing) of consumer deposit accounts after the

company detected suspected fraudulent activity (by third parties or account holders) that affected

those accounts.”

                ii. Wells Fargo Bank Acted as an Acquiring Bank for TelexFree’s Credit
                    Card Processors After It Had Documentation about TelexFree’s
                    Fraudulent Scheme.

         1574. Wells Fargo Bank acted as the acquiring bank for payment processor Defendant

ProPay with respect to TelexFree transactions.

         1575. Prior to ProPay’s acceptance of TelexFree as its client, James Merrill, on behalf

of TelexFree Inc., executed a Merchant Services Application on June 20, 2012.

         1576. Pursuant to the Merchant Services Application, Wells Fargo Bank was a principal

signer to the Merchant Services Application.

         1577. As the acquiring bank, Wells Fargo Bank established the underwriting guidelines

that ProPay was required to follow with respect to TelexFree’s Merchant Services Application.

The specifics are, at a minimum, addressed in detail in the Bank Defendants Introductory section

above.

         1578. First, ProPay conducted the full underwriting review of TelexFree required by


end of 2017, Community Banking was subsumed into the Consumer Banking group. See
Business Standards Report at 57.
140
   The Wholesale Banking group serves businesses with annual sales of more than $5 million
and mostly offers business financing, including loans, and investment management and banking.
See Business Standards Report at 79. TelexFree, LLC, only reported $100,000 in annual gross
sales for 2012 when it first opened its Wells Fargo accounts and did not require loans or other
financing. Thus, Wells Fargo likely handled TelexFree’s depository business through the
Community Bank.


                                                   292
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 299 of 424



TelexFree’s Merchant Services Application. As part of that background check, ProPay requested

and received, inter alia, TelexFree’s “business plan,” “business marketing plan,” “company

overview,” “6 month sales projections,” “last 3-6 months processing statements,” “recent bank

statement,” and “membership packages and prices,” and it also reviewed TelexFree’s website.

         1579. The foregoing Merchant Services Application and results of ProPay’s

underwriting review of TelexFree were forwarded to Wells Fargo Bank.

         1580. As a result of this application process and underwriting review, ProPay and Wells

Fargo Bank were aware that TelexFree’s income was derived primarily from the sale of

AdCentral promoter packages, and that TelexFree was marketed as an investment opportunity to

potential members. They were also aware that the VoIP service that purportedly was

TelexFree’s product was offered for free on the internet by Google and other parties.

         1581. Nevertheless, after reviewing the Merchant Services Application and the

additional supporting documentation it requested, required, and investigated, Wells Fargo Bank

willfully brushed aside the knowledge that TelexFree was operating an unlawful Scheme, agreed

to accept TelexFree as a customer and began processing transactions during or about August

2012.

         1582. At the time of each subsequent TelexFree merchant account application, WF

Bank was required to newly employ the heightened scrutiny and additional banking security

procedures, protocols and monitoring that it applies to high risk or red flagged accounts.

         1583. On or about early September 2013, TelexFree, Inc. completed a Merchant

Application and Agreement with Bank Card Consultants. (CAC5 ¶ 1245).

         1584. Bank Card Consultants is a registered Independent Sales Organization//Member

Services Provider for Wells Fargo Bank, and Wells Fargo Bank was again a party to the




                                                   293
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 300 of 424



Merchant Application and Agreement signed by TelexFree and Bank Card Consultants.

       1585. During the process of carrying out these procedures, protocols and monitoring of

the accounts, WF Bank discovered that (i) TelexFree was operating an unlawful Pyramid

Scheme, (ii) it was generating income from Brazil and not the address it listed on its banking

application, (iii) the source of its income did not match its banking profile, (iv) it sold no product

to speak of, (v) its business structure was an unlawful Pyramid Scheme, (vi) its Promoter

Compensation Plan was unlawful because it expressly included massive promises of guaranteed

passive income, (vii) it generated staggering excessive chargebacks well outside the maximum

allowed under any related standard of review mandating account suspension, termination or in

depth business investigation and audit, and (viii) its sister company in Brazil, run by the same

individuals that appeared a signatories on the TD Bank applications, was facing additional issues

related to shuttering as a notorious and massive unlawful financial fraud.

       1586. Wells Fargo Bank willfully brushed aside the knowledge that TelexFree was

operating an unlawful scheme and agreed to accept TelexFree as a customer and began

processing transactions.

                   iii. Wells Fargo Acted as Depository and Acquiring Bank After It Had a
                        Substantial Amount of Information about TelexFree’s Scheme.
                        Further, It Kept TelexFree’s Accounts Open and Active for Far Too
                        Long

       1587. On April 30, 2013, Jonathan Adreoni of Wells Fargo Bank opened four bank

accounts for TelexFree (“April 2013 WF BANK TelexFree Accounts”) at its Wigwam and

Pecos, Las Vegas, Nevada branch. Jonathan Adreoni was a Wells Fargo Banker and Officer

assigned Portfolio Number: N2513. TelexFree listed James M. Merrill and Carlos Wanzeler as

signers on the account and owners of the business.

       1588. At or about the time that Wells Fargo Bank opened the four April 2013 WF




                                                     294
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 301 of 424



BANK TelexFree Accounts, TelexFree opened accounts as a phone company and not a

membership sales company

       1589. James M. Merrill and Carlos Wanzeler are listed as signers on the account and

owners of the business. The application and approval was based on the representation that

TelexFree, LLC had $100,000 in gross annual sales and two employees.

       1590. At or about the time that Wells Fargo Bank opened the four April 2013 WF

BANK TelexFree Accounts, it knew that TelexFree had gross sales far in excess of $100,000

annually because, inter alia, Wells Fargo Bank had processed $1,984,705.45 in revenue

payments for TelexFree, LLC in 2013 while acting as an acquiring bank.

       1591. At that time, simple internet searches would have revealed reports that TelexFree

was engaged in suspicious activity.

       1592. At that time, TelexFree’s website included a slideshow discussing its unlawful

compensation plan.

       1593. FFIED expected financial institutions to perform online searches on prospective

customers as part of their account opening protocol.

       1594. Similar types of negative publicity had already caused Bank of America to close

TelexFree bank accounts in April 2013.

       1595. BSA/AML laws require financial institutions to research and understand their

customers’ business models before signing off on new accounts.

       1596. By June 1, 2013, Wells Fargo Bank had opened the four accounts under account

numbers ending in 6723, 0264, 6715 and 0272.

       1597. They also open two other accounts for “JC Real Estate Management,” an entity

named after, and known to be affiliated with James (Merrill) and Carlos (Wanzeler).




                                                  295
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 302 of 424



          1598. Wells Fargo Bank operated the four original bank accounts throughout 2013 and

into 2014.

          1599. Wells Fargo Bank operated the four original TelexFree, LLC, bank accounts

throughout 2013 and into 2014. During this period, a remarkable confluence of banks, both big

and small, closed TelexFree accounts due to fraud related activity. Bank of America, N.A., was

the first, followed by TD Bank, N.A., Citizens Bank, and eventually Fidelity Bank, headed by

James Merrill’s own brother. Meanwhile, both Sovereign Bank and The Commerce Bank

entirely rejected TelexFree’s merchant applications and requests for financial services.

          1600. Other banks that had carried out online searches identical to those Wells Fargo

bank did on TelexFree found the reports of TelexFree’s fraud and acted on them.141

          1601. Upon the evidence gathered to date, information, and belief, Wells Fargo Bank

was closely watching TelexFree during 2013 and 2014 and knew of the growing Internet reports

of enforcement measures by other countries and regulators targeting TelexFree’s Ponzi and

pyramid scheme activities. From such web searches, Wells Fargo also knew that TelexFree’s

U.S. operations were an MLM scheme, raising pyramid scheme concerns here in the United

States.

          1602.   Despite that information - and more- at the end of December 2013 Wells Fargo

Bank opened more TelexFree accounts and lent substantial assistance to TelexFree’s fraudulent


141
    On August 24, 2013, Jayme Amirie from Global Payroll Gateway, TelexFree’s payroll
processor, emailed Carlos Wanzeler by email to express concern about the high level of credit
card chargebacks on credit card payments to TelexFree and banks’ increasing refusal to allow
her company to do payout transactions for TelexFree. He warned Wanzeler: “banks search on
‘TelexFree’ and say ‘no’ . . .” Amirie pointed out that Citizens Bank had just “shut [TelexFree]
off with no warning” and that two large partner banks in Europe were saying “’no’ payout
transactions for TelexFree.” According to Amirie, three more banks had turned TelexFree down
and Synovus Bank was about to “shut you off by [the] end of August.” That same day in an
earlier email, Amirie cautioned Wanzeler: “Every bank is seeing your name and telling us ‘no’
for both credit card processing and electronic payouts.”



                                                    296
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 303 of 424



activities.

          1603. Wells Fargo Bank knowingly provided substantial assistance to TelexFree

executives with defalcation of victim funds by transferring millions of dollars overseas to

TelexFree’s executives’ individual accounts and various other destinations, as referenced in the

exemplar transactions set forth below.

          1604. By December of 2013, Brazil, Peru and the Dominican Republic had taken or

were contemplating action against TelexFree as a suspected Ponzi or pyramid scheme.

          1605. In late 2013, Carlos Wanzeler reached out to Mauricio Cardenás, a Wells Fargo

employee.142 and asked for help with opening bank and investment accounts for himself and

TelexFree.

          1606. At that time, Wanzeler and Cardenás openly discussed that TelexFree had been

shut down in Brazil.

          1607. Cardenás explained to a TelexFree representative that he could assist TelexFree

with opening up accounts at Wells Fargo Bank and providing banking services.

          1608. In December 2013, within the scope of his authority at Wells Fargo &

Company/WF Bank/Wells Fargo N.A. Cardenás made a “cross-sell referral” to Wells Fargo

Bank and helped Carlos Wanzeler successfully apply for two TelexFree Financial, Inc. deposit

accounts with Wells Fargo Bank.

          1609.   At all times relevant to this complaint, in addition to the other facts establishing

that Wells Fargo Bank possessed actual knowledge that TelexFree was an unlawful enterprise,

Cardenás’ knowledge of TelexFree’s fraud is attributable to Wells Fargo Bank because he acted

on their behalf and as their representative.


142
      Also, a Financial Advisor for Wells Fargo Advisors, LLC employee.



                                                      297
       Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 304 of 424



        1610. Wells Fargo banker Wendy Flores handled the application at the Lighthouse Point

branch location in Lighthouse Point, Florida.

        1611. TelexFree Financial, Inc., which had no employees, had been created as a conduit

for paying the employees of TelexFree, LLC and TelexFree, Inc., because those entities were

having problems with banks.

        1612. On the account, Carlos Wanzeler is listed as the owner of TelexFree Financial,

Inc.

        1613. The two accounts were opened with numbers ending in 4252 and 3387. Wanzeler

also opened two accounts for himself ending in 6171 and 4009.

        1614. Again, as other financial institutions stopped doing or refused to do business with

TelexFree and its managers and associates, TelexFree moved a substantial portion of its banking

business to Wells Fargo.

        1615. On or about December 31, 2013, Wanzeler transferred $3,800,000.00 from

Fidelity Bank to Wells Fargo Bank.

        1616. On or about the same date, Fidelity bank made three more transfers totaling more

than $305,000 to Wells Fargo Bank.

        1617. The money had to be removed from Fidelity Bank because of fraud-related

activity.

        1618. On January 2, 2014, EverBank turned down Wanzeler for an account application.

This and the decisions by other banks not to do business with TelexFree further establishes the

financial services provided by Wells Fargo bank and its role one of less than a handful of banks

that served as a dependable banking partner to TelexFree’s massive financial fraud.

        1619. In January 2014, Cardenás unequivocally told a TelexFree representative that




                                                   298
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 305 of 424



Wells Fargo was concerned by negative publicity that TelexFree was a pyramid scheme. Upon

the evidence, information and belief, the concern was raised by John Pisan, the Regional

Managing Director of Wells Fargo Advisors, LLC, in Orlando, Florida This mounts to further

evidence of WF Bank’s actual knowledge that TelexFree was operating an unlawful Pyramid

Scheme and further establishes WF Bank knowingly set aside this actual knowledge to offer

substantial assistance.

       1620. For example, immediately thereafter on January 29, 2014, TelexFree deposited

$1,000,000 into the Wells Fargo Bank account ending in 6723 (opened in April of 2013).

       1621. In February and March 2014, Wells Fargo Bank opened five more new deposit

accounts (ending in 7089, 8506, 6810, 6786 and 8498) for TelexFree, LLC.

       1622. On February 25, 2014, TelexFree deposited $5,400,000 into the Wells Fargo

account ending in 8498.

       1623. In February of 2014, Wells Fargo Bank opened two accounts for Katia Wanzeler

as part of a “PMA Package.”

       1624. On February 28, 2014, Wells Fargo Bank opened a new savings account no.

ending in 3716 for Katia Barbosa Wanzeler as part of her PMA Package. Wells Fargo Bank

opened this new savings account for Mrs. Wanzeler with two deposits, which both consisted of

transfers from the brand new TelexFree, LLC, account no. ending in 8498--one for $1,000,000

and the other for $2,500,000.

       1625. On February 19, 2014, Michael Montalvo, Vice President and Wealth Advisor for

Wells Fargo Private Bank, wrote a letter of recommendation on Wells Fargo letterhead for

TelexFree and Wanzeler, stating that both “had a great history” with Wells Fargo, they had

“managed their relationship with Wells Fargo in a consistent and satisfactory manner” and that




                                                  299
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 306 of 424



he had known both Wanzeler and TelexFree “personally for over a year and [found] them to be

of great character”. At the time Mr. Montalvo acted, Wells Fargo Defendants had actual

knowledge of TelexFree’s unlawful business model, and of Carlos Wanzeler and his spouse

Katia Barbosa Wanzeler, James Merrill, JC Real Estate Investment Company and JC Real Estate

Management Co and Joe Craft’s association with the unlawful MLM TelexFree. Under the

attendant circumstances referenced herein, this extraordinary banking assistance is not

considered routine banking services. In fact, this letter of recommendation and personal support

of Wanzeler and TelexFree by Wells Fargo exceeded mere routine banking services and elevated

the Wells Fargo Defendants to willful accomplices – also in it for the profit.

       1626. Upon information and belief, TelexFree also used Wells Fargo’s letter of

recommendation in its defense during the investigation of its business operation by the

Massachusetts Securities Division.

       1627. On February 24, 2014, Amine Radi, a Vice President at Wells Fargo Bank wrote

another letter vouching for TelexFree, LLC, stating that TelexFree (and “related companies”)

had an “established banking relationship” and was “one of our better clients.”

       1628. The very next day, on February 25, 2014, funds were wired into TelexFree’s

Wells Fargo Bank Account No. 7089 from Allied Wallet per the instructions of Carlos Wanzeler.

       1629. That same day, additional funds were wired into TelexFree’s Wells Fargo Bank

Account No. 7089 from Allied Wallet per the instructions of James Merrill.

       1630. Those two Allied Wallet transfers alone totaled more than $7.9 million.

       1631. Again, in the context of the numerous red flags and irregularities, the closing of a

TelexFree account due to suspected fraud in 2013, and its actual notice that TelexFree was an

MLM operating an unlawful business model the banking services provided were not, and are not,




                                                   300
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 307 of 424



considered routine

       1632. On February 27, 2014, Allied Wallet made two wires transfers totaling

$7,970,000 into TelexFree, LLC’s Wells Fargo account ending in 7089.

       1633. On or about February 28, 2014, two bank transfers at Wells Fargo Bank totaling

$3.5 million moved funds from a TelexFree account into a Wells Fargo account held in the name

of Wanzeler’s wife, Katia Barbosa Wanzeler.

       1634. Shortly thereafter, another $1.5 million was transferred into Katia Barbosa

Wanzeler’s WFA account.

       1635. The Massachusetts Securities Division issued subpoenas related to TelexFree on

January 22, 2014 and February 5, 2014.

       1636. Upon the evidence, information and belief, during January and February 2014,

Cardenás was advised by Carlos Wanzeler that the Massachusetts Securities Division was

investigating TelexFree and that Cardenás otherwise knew by then that TelexFree was a pyramid

scheme.

       1637. On February 25, 2014, Wells Fargo Bank closed two of the TelexFree, LLC,

accounts it had opened in April 2013 (account nos. ending in 6723 and 0264).

       1638. Wells Fargo Bank then willfully acted to brush aside its actual knowledge and

consciously decide not to close the other two accounts that had been opened in April 2013. It

further acted to transfer the balance of the closed accounts to one of the other accounts it had

opened in April 2013, ending in 6715. These actions substantially assisted TelexFree’s unlawful

criminal enterprise by furthering its money laundering and layering efforts.

       1639. On or about the same day, Wells Fargo Bank opened TelexFree, LLC checking

account no. ending in 8498 with a $5.468 million deposit made in a Wells Fargo branch.




                                                    301
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 308 of 424



Cardenas assisted TelexFree with opening said account.

       1640. On February 28, 2014, two transfers from the account no. ending in 8498 totaling

$3,500,000 were made into Katia Wanzeler’s personal Wells Fargo savings account no. ending

in 3716. Katia Wanzeler’s transactions were an important component or tool in TelexFree’s

unlawful enterprise for many reasons including money laundering and sheltering.

       1641. In a March 3, 2014 email from Joseph Craft to James Merrill, on which Carlos

Wanzeler, Richard Colabella, Sara Sanford, Jerry Puzey, Gary Tober and Jeffrey Babener were

copied, Craft discussed a prior conversation with PriceWaterhouseCoopers and Garvey Shubert,

and Babener in which they recommended that TelexFree establish a foreign base of operations

for TelexFree in Grand Cayman.

       1642. The stated purpose of this international expansion was that it would allow

TelexFree to avoid regulatory intrusions into its (illegal) business operations by governmental

agencies and would shelter significant revenue from taxes.

       1643. In that same March 3, 2014 email, Craft memorialized the conference he had with

Mauricio Cardenas regarding the establishment of a Wells Fargo Bank Merchant Account for

processing international transactions.

       1644. Craft also noted that Sara Sandford from Garvey Schubert would assist TelexFree

in establishing this account.

       1645. On March 3, 2014, Sara Sandford responded to Craft’s email and copied Carlos

Wanzeler, Richard Colabella, Jim Merrill, Jerry Puzey, Gary Tober and Jeffrey Babener,

confirming that she had spoken with her “contact in Grand Caymans” and was prepared to “form

an entity quite quickly.”

       1646. On March 4, 2014, Wells Fargo Bank opened yet another new checking account




                                                   302
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 309 of 424



for TelexFree, LLC, no. ending in 8506.

       1647. Cardenas acted as a liaison between Wells Fargo Bank and TelexFree

(specifically, Wanzeler, Merrill, and TelexFree interim CEO Stuart MacMillan).

       1648. On March 3 and March 6, 2014, respectively, Wells Fargo transferred

$1,499,986.74 of the funds in Mrs. Wanzeler’s savings account no. ending in 3716 to her Wells

Fargo brokerage account no. ending in 3207. Katia Wanzeler’s transactions were an important

component or tool in TelexFree’s unlawful enterprise for many reasons. This transaction is an

example of layering.

       1649. Upon information and belief, because she was the wife of Carlos Wanzeler, Katia

Wanzeler was flagged as a person related to TelexFree by Wells Fargo’s sophisticated systems.

       1650. On March 6, 2014, Allied Wallet transferred $8,200,000 into TelexFree, LLC’s

Wells Fargo Bank account ending in 7089.

       1651. Upon the evidence, information and belief, it is believed that each of the above

acts of Wells Fargo Bank’s provision of substantial assistance to TelexFree’s unlawful scheme

and the expansion of its criminal enterprise was also facilitated by Cardenas.

       1652. All the while, the unlawful TelexFree account activity continued and expanded at

Wells Fargo.

       1653. Upon information and belief, on or around March 12, 2014, two days before

TelexFree announced its unilateral change to the standard form TelexFree contract and

compensation plan, the total TelexFree cash balance at Wells Fargo was approximately

$16,970,000.00.

       1654. Upon information and belief, on or approximate to March 13 or 17, Wells Fargo

advised TelexFree that it was “game over.”




                                                   303
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 310 of 424



          1655. On March 17, 2014, TelexFree made a $30,000,000 deposit from International

Payout Systems, Inc., into a Wells Fargo Bank account ending in 8506.143

          1656. Upon information and belief, no later than March 19, 2014, Wells Fargo

possessed actual knowledge that the Massachusetts Securities Division had issued subpoenas on

TelexFree. This supplemented their prior actual knowledge about earlier subpoenas.

          1657. Wells Fargo’s own policies, along with banking industry and regulatory

standards, provide that once an account is closed due to suspicion of fraud, all related accounts

and further banking services to that customer should be terminated.

          1658. On March 25, 2014, two letters addressed to TelexFree, LLC, from Cindy

Watson, a Financial Crimes Analyst with Wells Fargo Risk Operations and Fraud Prevention

Services at Wells Fargo Bank state that Wells Fargo Bank was terminating its banking

relationship with TelexFree, LLC.

          1659. The letters further stated that Wells Fargo Bank would close seven TelexFree,

LLC’s bank accounts effective April 9, 2014 (no. ending in 8498, 8506, 6786, 6810, 6715, 0272,

and 7089).

          1660. At the time Wells Fargo issued these letters, it had actual knowledge of

TelexFree’s criminal wrongdoing.

          1661. Upon information and belief, as of April 7, 2014, the total TelexFree cash balance

at the time Wells Fargo was approximately $29,000,000.

          1662. A TelexFree-related account no. ending in 8506 showed $33 million in total

debits one month (including a bank originated debit, meaning that it had no specified payee, of

over $15 million) and account no. ending in 8498 had bank originated debits totaling $3.5


143
      The funds were transferred from Bank of America.



                                                    304
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 311 of 424



million over that period.

       1663. A multitude of additional specific establish Wells Fargo’s provision of substantial

assistance.

       1664. Notwithstanding the March 25, 2014 letters and Wells Fargo Bank’s prior actions

and statements showing actual knowledge on its part of TelexFree’s fraud, on Friday, April 11,

2014, Wells Fargo Bank, provided TelexFree’s unlawful enterprise with additional substantial

assistance. Wells Fargo Bank issued James Merrill and Katia Wanzeler nine cashier’s checks

totaling $27,550,296.66.

       1665. Shortly thereafter, on Tuesday, April 11, 2014, law enforcement raided

TelexFree’s headquarters. At that time it was discovered that Wells Fargo Bank had also made

another huge disbursement – a cashier’s check made out to TelexFree Dominicana SRL, for

$10,398,000 – to Carlos Wanzeler on April 3, 2014.

       1666. On April 10, 2014, Wells Fargo Bank allowed TelexFree Financial, Inc., to wire

$3.5 million from its account no. ending in 1813 to the law firm Greenberg Traurig.

       1667. On April 11, 2014, Cardenas was terminated.

       1668. The opening of each of the above accounts was a radical departure from ordinary

or routine banking services for Wells Fargo for the many reasons referenced. One obvious

reason is the fact that the Wells Fargo Bank’s system tracks and relates the banking history of

individuals and entities and its system certainly picked up the slew of irregularities and red flags

surrounding TelexFree (operations in Brazil and the United States), Carlos Wanzeler and his

wife, and others, including JC Real Estate Investment Company, JC Real Estate Management

Co. and Joe Craft.

                     iv. Wells Fargo Bank – at times at the Instruction of Cardenas and
                         Assisted in Money Transfers from TelexFree Accounts Long After it



                                                    305
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 312 of 424



                       Knew of TelexFree’s Activities.

       1669. In addition to the above granular detail, Mauricio Cardenás was otherwise

instrumental to TelexFree’s unlawful enterprise including his assisting to timely effectuate wire

transfers from TelexFree, LLC’s Wells Fargo Bank accounts.

       1670. For example, on January 27, 2014, Ana Paula Oliveira at TelexFree emailed

Cardenás, asking him to wire $60,000 from TelexFree to IDT Domestic Telecom Inc. via TD

Bank, N.A., and $20,000 from TelexFree to LIGA Telecom via JP Morgan Chase Bank.

       1671. Within hours, Cardenás emailed her back: “De imediato” and Wells Fargo Bank

executed a $60,000 wire to IDT Domestic Telecom Inc. via TD Bank on February 12, 2014, and

a $20,000 wire to LIGA Telecom via JP Morgan Chase Bank on February 11, 2014, both from

TelexFree, LLC’s Wells Fargo Bank checking account no. ending in 6715. Mauricio Cardenas’

transactions were an important component or tool in TelexFree’s unlawful enterprise for many

reasons. This is an example of layering, money laundering and sheltering

       1672. The Wells Fargo Defendants carried out the non-routine banking services they

provided in multiple ways. It is also worth noting that the methods by which they performed non

routine banking services included angles and efforts TelexFree jointly worked with them through

their Wells Fargo employee and authorized agent Mauricio Cardenas

       1673. At the request or instruction of the Wells Fargo Defendants, Cardenas held

himself out as an individual that worked for both entities.

       1674. Cardenas was a social friend of TelexFree founder and managing member Carlos

Wanzeler. Facebook contained photos of the two socializing at trendy restaurants, sharing

family and other moments. Together they tore up the ocean on cigarette boats.

       1675. Mauricio Cardenas was Carlos and Katia Barboza Wanzeler’s financial advisor.

       1676. In the role of Wells Fargo Bank’s authorized agent, Cardenas helped the


                                                    306
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 313 of 424



Wanzeler’s, TelexFree and others siphon off and launder144 money from TelexFree’s coffers.

       1677. By way of review, specific exemplars of his assistance above include, but are not

limited to, transferring ill-gotten gains to offshore accounts, moving funds between accounts, and

moving funds from one account associated with banking identity to another account associated

with another banking identity. Additional actions are detailed below in the allegations specific to

Cardenas and Wells Fargo Advisors.

       1678. Upon information and belief, Mauricio Cardenas an employee of Wells Fargo was

terminated by the Wells Fargo Defendants for his dealing with TelexFree’s unlawful entities and

associated individuals. Wells Fargo Bank’s related FINRA disclosure stated:

       THE FIRM DETERMINED THAT IT WOULD NOT DO BUSINESS WITH CERTAIN
       BUSINESS ENTITIES DUE TO POTENTIAL AML RISKS. THEREAFTER, FA
       OPENED TWO BROKERAGE ACCOUNTS FOR INDIVIDUALS DIRECTLY
       RELATED TO THE ENTITIES. THE FA STATED THAT HE DID NOT KNOW THE
       RELATIONSHIP EXISTED. MANAGEMENT DETERMINED THAT
       REPRESENTATIVE DEMONSTRATED A LACK OF JUDGMENT IN
       RECOGNIZING AND MANAGING POTENTIAL AML RISKS.
       This limited disclosure refers to the fact Cardenas was fired for dealing with TelexFree

despite the obvious illegalities. It does not address the literal multitude of other transactions.

       1679. Cardenas randomly utilized his Wells Fargo Bank and Wells Fargo Advisors

email addresses throughout the period that he acted for Wells Fargo Bank and provided

substantial assistance to TelexFree. Upon information and belief, he also otherwise used other

means including personal email and text and phone when dealing with Carlos Wanzeler, his wife

Katia Barboza Wanzeler and others related to, and on behalf of TelexFree.


144
    Money laundering is the generic term used to describe the process by which criminals
disguise the original ownership and control of the proceeds of criminal conduct by making such
proceeds appear to have derived from a legitimate source. The processes by which criminally
derived property may be laundered are extensive. See also https://www.int-comp.org/careers/a-
career-in-aml/what-is-money-laundering/.




                                                     307
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 314 of 424



       1680. Mauricio Cardenas efforts on behalf of the Wells Fargo Defendants substantially

assisted TelexFree, Carlos Wanzeler and his spouse Katia Barbosa Wanzeler, and others with

non-routine financial assistance including but not limited to moving money between accounts,

transfer money off shore, transfer money from one named account holder to an account holder

with a different name and banking identity.

           AA.         Defendant Payment Processing Service Companies

       1681. Defendants GPG including Jayme Amirie, IPS, ProPay, Base Commerce, Vantage

Payments including Dustin Sparman, Allied Wallet including Ahmad Khawaja, Mohammad

Diab and Amy Rountree, Bank Card Consultants including John Yurick, Priority Payout

including Thomas Wells, and the Doe Payment Processors (together “Payment Processing

Defendants”) possessed actual knowledge of the tortious and unlawful nature of TelexFree’s

business operations. Thereafter, notwithstanding their actual knowledge, each rendered

substantial assistance by continuing to provide TelexFree with the financial services,

introductions, strategies and other affirmative actions below that were integral to TelexFree’s

Scheme, including the related money laundering, sheltering in safe havens of unlawfully

obtained profits, and the concealment of unlawful activities until at least April 2014.

       1682. As more fully described herein, each Payment Processing Defendant:

               a.      acted as a “middle-man” whose primary function was to transfer or

               process electronic funds from the terminal payor (here, TelexFree’s Promoters) to

               the payee (here, TelexFree) through an acquiring bank; and

               b.      issued merchant identification numbers or “MID’s” to TelexFree and its

               related entities under the guidance and restrictions of the acquiring bank145,


145
   The acquiring bank is the financial institution that ultimately approves a merchant to work
within the payment processing marketplace.


                                                    308
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 315 of 424



               payment processors’ representatives.

       1683. The tortious and improper acts alleged to have been done by each Payment

Processing Defendant were authorized, ordered and performed by its officers or directors, or

representatives with authority and carried out while they acted within the permitted scope of that

authorization or their employ. Each Payment Processing Defendant otherwise acted within their

authorized scope as a principal or an agent of their employers or co-conspirators with respect to

the acts, violations, and common course of conduct alleged in this complaint.

       1684. Each Payment Processing Defendant is jointly and severally liable, including

liability for the acts of its co-conspirators, regardless of whether the conspirators are named as

Defendants in this complaint.

       1685. At the time that each Payment Processing Defendant became involved with

TelexFree, other payment processors and banks had declined TelexFree’s business because of

the same information available to such Defendants. But for their assistance, TelexFree would

have collapsed and the similarly situated members of the putative class would not have thereafter

been caused to suffer ascertainable economic loss.146

       1686. For example, in accordance with their own as well as standard industry practice,

each Payment Processing Defendant was required by their acquiring bank to conduct, and did so

carry out, a due diligence investigation and assessment of TelexFree which included a review

and assessment of:


               a. TelexFree’s business model and structure;

               b. TelexFree’s compensation plan and standard form contract;



146
    See also Omnibus Decl. of William H. Runge, Case No. 14-125234-ABL, Doc. 13, ¶ 61,
attached herewith as Attachment 1.



                                                    309
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 316 of 424



                 c. TelexFree’s payment processing, transaction and banking history;

                 d. TelexFree’s listing on the Match List and the available expanded banking
                    history through the MATCH program;

                 e. TelexFree’s website;

                 f. TelexFree’s purported VoIP product and AdCentral promoter packages, and
                    corresponding prices;

                 g. TelexFree’s corporate documentation;

                 h. Documentation as to the location of operations and sales;

                 i. TelexFree’s, Carlos Wanzeler’s, and James Merrill’s credit scores;

                 j. TelexFree’s tax returns for at least the previous two (2) years;

                 k. TelexFree’s Profit & Loss Statements for at least the previous two (2) years;

                 l. TelexFree’s balance sheets;

                 m. TelexFree’s average transaction amount (or “average ticket”);

                 n. TelexFree’s highest anticipated transaction amount (or “high ticket”);

                 o. TelexFree’s anticipated monthly processing volume;

                 p. TelexFree’s annual and monthly dollar sales volume; and

                 q. Information available online regarding TelexFree.

          1687. Notably, the findings made during the initial due diligence evaluation and review

raised more red flags that prompted/required each Payment Processing Defendant to heighten its

investigation and increase its level of scrutiny.

          1688. Each Payment Processing Defendant in turn provided similar information along

with an underwriting report to its acquiring bank. The acquiring banks then strictly imposed

limits or guidelines on the permitted processing they would allow TelexFree to transact.147

          1689. As established and sophisticated financial services providers, each Payment


147
      Acquiring banks underwriting guidelines continually remain in place and are rarely modified.



                                                     310
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 317 of 424



Processing Defendant, and its acquiring bank, obtained a plethora of information about

TelexFree and its principals through their initial new client evaluation. This information

included that, inter alia, TelexFree had been shuttered in Brazil for being a pyramid scheme;

TelexFree had been placed on the MATCH list; TelexFree had excessive levels of chargebacks

and other banking irregularities; TelexFree’s standard form contract and Promoter Compensation

Plan was unlawful on its face; and other banks had refused to service or terminated or suspended

banking accounts and activities with TelexFree.

       1690. As a result of its own internal, acquiring-bank mandated, and industry standard

due diligence activities, during the time they provided TelexFree services, each Payment

Processing Defendant had actual knowledge that:

           a. TelexFree was an MLM – a business profile uniformly considered very high risk
              and a suspect business to begin with under accepted industry-wide and FFEIC
              standards.

           b. TelexFree was and had been subjected to government action and shut down as a
              Pyramid scheme by the Brazilian government;148

           c. TelexFree’s Founders and Executive Officers who were signatories and
              associated with the payment processing application, including Carlos Wanzeler
              and James Merrill, were also the subject of the Brazilian government actions;

           d. TelexFree had been placed on the MATCH List;149

           e. TelexFree’s chargeback rate was continually well over the maximum allowable
              industry standard;

           f. Other financial institutions had terminated their relationship with TelexFree or
              suspended and limited their services they provided to it;

           g. Other financial institutions had rejected TelexFree and refused to extend banking

148
   As detailed below, as many later learned that United States governmental authorities,
including the Commonwealth of Massachusetts SOC, were investigating TelexFree and its
Founders and Executive Officers who were signatories and associated with their account, they
again willfully and knowingly continued to provide TelexFree with uninterrupted financial
services.




                                                   311
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 318 of 424



               services to TelexFree;

           h. The same was true for TelexFree’s Founders and Executive Officers who were
              signatories and associated with the payment processing application;

           i. TelexFree’s merchant profile did not match its transactions;

           j. TelexFree’s merchant profile did not match its business model;

           k. TelexFree lacked a real product and instead unlawfully guaranteed a massive
              return for passive activity;

           l. TelexFree standard form contract contained express objective violations of
              Massachusetts statutory law; and

           m. TelexFree’s website and promotional materials also contained express objective
              violations of Massachusetts statutory law.

       1691. Despite actual knowledge of the tortious or unlawful nature of TelexFree’s

business operations, the Payment Processing Defendants continued to provide TelexFree with

uninterrupted payment processing and other services and substantially assisted its tortious or

unlawful scheme.

       1692. The substantial assistance provided by the Payment Processing Defendants

included the capturing, maintaining and transferring of Promoters’ funds.

       1693. Each Payment Processing Defendant also went above and beyond this essential

need by providing extra effort and assistance during crisis times when TelexFree could not

obtain the financial services it required and by providing the other services referenced or set out

in granular detail. They processed payments between TelexFree and its Promoters, provided the

electronic gateway used to send and receive such payments, provided the electronic interface

services used by both TelexFree and its Promoters, as well as other essential services.

       1694. Above and beyond services, such as introducing TelexFree to other financial

service providers and providing strategies, were essential to TelexFree’s ability to sustain its

unlawful enterprise. Another example of the above-and-beyond assistance the Payment



                                                    312
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 319 of 424



Processing Defendants provided to TelexFree was direct participation in TelexFree’s unlawful

business enterprise, which included providing key specialized advice or services such as offering

assistance with the concealment of suspicious and fraudulent activity, money laundering, the

creation of off shore shell companies and diverting victims’ funds overseas for the unlawful

purpose of sheltering illegal proceeds outside the reach of the United States’ justice system.

       1695. The Payment Processing Defendants also worked in tandem with the other

Defendants, sharing information regarding TelexFree and its business activities, and coordinating

services to ensure that TelexFree received continuous and uninterrupted payment processing

services throughout its operations.

       1696. The Payment Processing Defendants’ services were integral to TelexFree’s

website-based business. Specifically, since much of TelexFree’s revenues were derived through

e-commerce and website-based purchases, the use of credit and debit cards was inextricably

linked to TelexFree’s ability to operate, sustain its unlawful business model, exponentially grow,

and expand into new, remote markets. The services provided by the Payment Processing

Defendants were so integral to its unlawful business model that TelexFree would have rapidly

collapsed without them. See Runge Dec., Attachment 1.

       1697. For an entity to process payments received from its consumers by a credit or debit

card, it must obtain a merchant account. Without such a merchant account, merchants such as

TelexFree cannot accept consumer credit or debit card payments. A merchant account is

available through a financial institution known as an “acquiring bank” or an “acquirer” that is a

member of credit card networks, such as Mastercard, Visa and Discover. As a “payee,”

TelexFree must be granted the “right” to receive electronic payments within the payment

processing “eco-system.”




                                                   313
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 320 of 424



       1698. The Payment Processor Defendants worked within strict guidelines imposed and

mandated on TelexFree following its initial application. Acquiring banks police and strictly

track and monitor every individual transaction that results in a payment made to every payee on

an individual payee-by-payee basis. The process can be compared to radar that detects planes

and other objects in the air. The tracking and monitoring of every individual transaction is

accomplished through a combination of electronic and human “hands on” systems and protocols.

       1699. Once TelexFree was granted the “right” to receive electronic payments within the

payment processing “eco-system,” the Payment Processing Defendants were required to process

each requested payment within the strictly enforced limits and guidelines that were imposed and

mandated on TelexFree as an individual client following its initial application.

       1700. The following is a listing of the steps that were undertaken to process the transfer

of funds from the TelexFree class member Promoters to TelexFree:

       Step 1- The Promoter swipes cards (or keys it in) and creates a trackable transaction
       Step 2- Transaction goes out for authorization
       Step 3- Transaction runs on either Visa/MC/Disc ‘rails’
       Step 4- Transaction goes out to the issuing bank of the card (name on the top left of a
       credit card)
       Step 5- Decision to approve or decline based on a variety of factors
       Step 6- Approval/Decline decision is sent to the acquiring bank
       Step 7- Receipt prints with decision
       Step 8- Debit is taken from the customer’s account
       Step 9- Customer pays the issuing bank back (credit card)
       Step 10- Money moves from the issuing bank to the acquiring bank
       Step 11- Money moves from the acquiring bank to the merchant’s (TelexFree) bank

       1701. The Payment Processing Defendants served as intermediary entities between

merchants (here, TelexFree) and acquirers (here, acquiring banks). The entity form through

which they provided this intermediary service included: 1) payment processors; 2) independent

sales organizations (ISOs); and 3) payment facilitators.

       1702. Payment processors procure a separate merchant account for each of its merchant-




                                                   314
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 321 of 424



clients.

           1703. A payment facilitator itself is a merchant registered by an acquirer to facilitate

transactions on behalf of other merchants. A payment facilitator receives settlement of

transaction proceeds from the acquirer on behalf of each merchant, and disburses the funds to

each merchant.

           1704. A payment facilitator enters into contracts with acquirers to provide payment

services to merchants, and it enters into a separate contract with each merchant to enable

payment acceptance. When a cardholder makes a purchase, the merchant routes the transaction

data for processing through the payment facilitator’s master merchant account.

           1705. Both payment processors and facilitators identify and solicit merchants in need of

credit and debit card processing services and earn commissions and other fees based on the

volume of sales transactions processed through each merchant’s account.

           1706. Upon information and belief, some of the Payment Processing Defendants acted

as both payment processors and payment facilitators in connection with TelexFree and all

activities related to the credit card network services are referred to herein as payment processing.

For instance, Payment Processing Defendants Allied Wallet and IPS also served as facilitators.

           1707. Notably, card network rules prohibit an acquiring bank or entity performing

payment processing from misrepresenting the location of a merchant (i.e. the permanent location

at which the merchant’s employees, officers, or agents conduct business), which is required to be

in the same geographic jurisdiction (or “area of use”) as the acquirer.

           1708. Once a payment processor and its acquirer “board” a merchant and start

processing payments on its behalf, the rules require them to monitor the merchant’s sales

transaction activity to detect unusual processing volumes and excessive chargebacks, which can




                                                       315
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 322 of 424



indicate illegitimate activity, such as fraud or deceptive marketing.

       1709. A high chargeback rate is a primary indicator of fraudulent or deceptive conduct

by a merchant. Chargebacks occur when customers contact their credit card issuing bank to

dispute a charge appearing on their credit card account statement. High chargebacks are an

industry-accepted Red Flag used to locate fraudulent activity.

       1710. TelexFree was added to Mastercard’s Member Alert to Control High-risk

Merchants (“MATCH”) database in 2012, indicating that TelexFree was no longer to receive any

credit card processing services due to exceptionally high risk. Inclusion on the MATCH list was

very significant because it is a watch list that is maintained by MasterCard and is also accessed

by Visa and American Express.

       1711. The MATCH database is a Terminated Merchant File (“TMF”) maintained by

Mastercard, which acts as a blacklist within the payment processing industry and is designed to

prevent high-risk merchants from obtaining payment processing services. Being listed in the

MATCH database is an extremely serious Red Flag.

       1712. The intention behind creating and maintaining the MATCH list is, inter alia, to

hold businesses that have previously engaged in doubtfully legitimate payment processing

responsible for past actions. When placed on the MATCH list, the business and any principals or

partners will have an extremely hard time opening any new merchant accounts. Each new

acquiring bank is allowed to contact each previous provider to find out more information to

determine if they would deny an application outright or possibly approve it with certain

conditions and restrictions.

       1713. Section 11.5 of the MasterCard document sets forth the criteria for a merchant to

be added to MATCH list, and includes:




                                                    316
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 323 of 424



           a. Money laundering;

           b. Excessive chargebacks;

           c. Fraud;

           d. Illegal transactions; and

           e. Identity theft.

       1714. In addition to the alert from Mastercard’s MATCH database in 2012, each of the

Payment Processing Defendants became aware of other Red Flags and evidence of tortious or

unlawful activities surrounding TelexFree, which, pursuant to their regulatory duties, spawned

further investigation.

       1715. Each Payment Processing Defendant otherwise gave TelexFree’s Scheme

substantial assistance by:


           •   providing TelexFree with software that connected TelexFree’s “back office”
               platform with the credit card payment processing system;

           •   processing and opening of TelexFree payment processing accounts;

           •   receiving payments made by Promoters to TelexFree to become members of the
               TelexFree Program;

           •   processing payments by Promoters to TelexFree in the course of TelexFree’s
               fraudulent business operations, which funds were then held for the benefit of
               TelexFree, its affiliated entities and its Defendant Founders;

           •   maintaining accounts containing funds paid by Promoters to TelexFree for
               AdCentral Package membership fees;

           •   making payments to certain Promoters as part of TelexFree’s purported return on
               investment; and

           •   transferring funds paid by Promoters to TelexFree between TelexFree entities,
               Defendant Founders’ personal accounts, foreign companies and shell companies.

       1716. Even more, the Payment Processing Defendants’ substantial assistance of the

TelexFree Scheme went far beyond the above-enumerated activities. As described below, the



                                                  317
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 324 of 424



Payment Processor Defendants partnered together and took coordinated actions to circumvent

card network anti-fraud-based rules and restrictions to procure and provide essential credit card

processing services for TelexFree. They created fake foreign shell companies to open accounts

in their names and moved money offshore.

       1717. The creation and use of a fake foreign shell company furthered the Scheme

because it allowed TelexFree to circumvent card network rules requiring that a merchant must be

located in the same geographic jurisdiction as the acquiring bank. Those rules define a

merchant’s location as the country of its principal place of business (generally its headquarters).

       1718. Another tool employed by the Payment Processor Defendants to evade network

rules was to open multiple merchant accounts for TelexFree in an attempt to artificially reduce

the chargebacks associated with any single account.

       1719. Excessive chargebacks rates are flagged by card networks chargeback monitoring

programs. One hundred (100) or more chargebacks in one month, or a monthly chargeback-to-

transaction ratio of one percent or greater, is considered excessive. TelexFree shattered these

FFIEC and industry-standard limits each month.

       1720. Merchants placed in excessive chargeback programs are subject to additional

scrutiny by the card networks, as well as possible fines and termination. As a merchant with

stunning levels of excessive chargeback each month, TelexFree was subjected to additional

scrutiny by the card networks, the acquiring banks who they “leaned on,” and the Payment

Processor Defendants, who the acquiring banks “leaned on.”

       1721. If a merchant’s account is terminated for excessive chargebacks, an acquirer must

place the merchant on a list maintained by the credit card networks, such as Mastercard’s

MATCH database. Because of that reality, unscrupulous payment processors attempt to avoid




                                                    318
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 325 of 424



placement in the chargeback monitoring programs and MATCH through strategies designed to

artificially manipulate and reduce the merchants’ chargeback ratios (i.e., the number of

chargeback transactions divided by the number of sales transactions in a given month, expressed

as a percentage).

       1722. Like tactics were used by the Payment Processor Defendants. For example, they

repeatedly open new merchant accounts, using new corporate shells to make it difficult for

acquiring banks to identify them as related to the fraudster merchant.

       1723. As described below, the Payment Processing Defendants engaged in these

practices with the assistance of the Licensed Professional and Bank Defendants with respect to

their securing of credit card network services for TelexFree. But for the tortious conduct of the

Payment Processor Defendants, including aiding and abetting and conspiracy, TelexFree would

have collapsed and the members of the putative class would not have suffered ascertainable

economic loss.

       1724. Defendants GPG, IPS, ProPay, Base Commerce, Vantage Payments, Allied

Wallet, Bank Card Consultants and the Doe Payment Processors possessed actual knowledge of

the suspicious, tortious and unlawful nature of TelexFree’s business operations, yet substantially

assisted and encouraged them by providing essential payment processing services as early as

October 2012.150

       1725. Despite actual knowledge of the suspicious, tortious, or unlawful nature of

TelexFree’s business operations, the Payment Processing Service Company Defendants

continued to encourage and provide TelexFree with payment processing services and

substantially assisted and encouraged its suspicious, tortious or unlawful conduct.

150
    See also Omnibus Decl. of William H. Runge, Case No. 14-125234-ABL, Doc. 13, ¶61,
attached herewith as Exhibit 2.



                                                   319
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 326 of 424



          1726. As an integral part of the Pyramid Scheme, the Payment Processing Service

Company Defendants processed payments between TelexFree and its Members, provided the

electronic gateway used to send and receive such payments, and provided the electronic interface

services used by both TelexFree and its Members.

          1727. As set forth below, certain Payment Processing Companies went far beyond this

role and became active direct participants in TelexFree’s unlawful business enterprise by

providing specialized advice and assisting them to skirt the law.

          1728. The services of the Payment Processing Service Company Defendants, including

the capturing, maintenance and transferring of Promoters’ funds, was essential and without their

integral assistance TelexFree’s Pyramid Scheme could not have operated.

          1729. Each Payment Processing Service Company Defendant possessed a regulatory

duty to look for certain types of facts or lack thereof, including the identity and purpose of the

individuals opening and making payments into their accounts.

          1730. In 2012, TelexFree underwent a “several day” period during which they double-

billed customers, resulting in a temporary spike in the rate of customer chargebacks, according to

an interoffice email of Defendant Base Commerce, dated May 22, 2013.151

          1731. As a result of this period of especially heavy chargebacks, TelexFree was added

to MasterCard’s MATCH database in 2012, indicating that TelexFree was no longer to receive

any credit card processing services due to exceptionally high risk.

          1732. In addition to the alert from Mastercard’s MATCH database in 2012, each of the

Payment Processing Service Company Defendants became aware of other Red Flags and

evidence of suspicious, tortious or unlawful activities surrounding TelexFree and pursuant to


151
      See email from John Hughes, dated May 22, 2013, attached herewith as Exhibit 11.



                                                    320
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 327 of 424



their regulatory duties they carried out further investigation.

       1733. Each Payment Processing Service Company Defendant discovered the news

reports and other evidence detailed in this complaint that reasonably evidenced TelexFree’s

unlawful conduct during the time they serviced them.

       1734. Each Payment Processing Service Company Defendant performed all of the

investigations and monitoring required of it by the federal government yet it:

                     failed to act as required;
                     failed to monitor the suspicious, tortious or unlawful conduct they identified;
                     turned a blind eye to suspicious, tortious or unlawful conduct; and
                     failed to detect or report suspicious, tortious or unlawful conduct.
       1735. The services provided by each Payment Processing Service Company Defendant

included, inter alia, the following:

                     processing and opening of TelexFree payment processing accounts;
                     receiving payments made by Promoters to TelexFree to become members of
                     the TelexFree Program;
                     processing payments by Promoters to TelexFree in the course of TelexFree’s
                     fraudulent business operations, which funds were then held for the benefit of
                     TelexFree, its affiliated entities and its Defendant Founders;
                     maintaining accounts containing funds paid by Promoters to TelexFree for
                     AdCentral Package membership fees;
                     making payments to certain Promoters as part of TelexFree’s purported
                     return on investment; and
                     transferring funds paid by Promoters to TelexFree between TelexFree
                     entities, Defendant Founders’ personal accounts, foreign companies and
                     shell companies.
               1. ProPay

       1736. Defendant ProPay processed electronic transfers of funds on behalf of TelexFree.

       1737. ProPay agreed to accept TelexFree as a customer and began processing




                                                     321
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 328 of 424



transactions for the benefit of TelexFree in or about October 2012.

       1738. ProPay continued to process transactions for the benefit of TelexFree until at least

January 16, 2014.

       1739. According to TelexFree’s December 2012 Balance Sheet, as of December 31,

2012, ProPay held a total of $546,947.23 in two accounts for the benefit of TelexFree.

       1740. Furthermore, as of December 31, 2012, ProPay held an additional amount of

$279,209.46, which is listed as “on hold” by TelexFree’s 2012 Balance Sheet.

       1741. Between October 2012 and December 2012, ProPay processed a total of

$1,506,856.60 in incoming transfers of membership fees for the benefit of TelexFree.

       1742. According to TelexFree’s July 2013 Balance Sheet, as of July 31, 2013, ProPay

held a total of $3,743,049.03 in funds for the benefit of TelexFree.

       1743. Furthermore, as of July 31, 2013, ProPay held an additional amount of

$4,698,867.83, which is listed as “on hold” by TelexFree’s July 2013 Balance Sheet.

       1744. According to TelexFree’s December 2013 Balance Sheet, as of December 31,

2013, ProPay continued to hold funds in the amount of $98,463.24 for the benefit of TelexFree.

       1745. In addition to this amount, as of December 31, 2013, ProPay continued to hold

funds in the amount $4,468,411.11 in a “reserve” account for the benefit of TelexFree.

       1746. In the course of providing services to TelexFree, ProPay directly communicated

with fellow Defendant Payment Processing Service Companies Base Commerce and GPG

regarding the inherent risks and concerns with TelexFree.

       1747. More particularly, in an email to Defendant Hughes, president of Base

Commerce, a Payment Processing Company serving TelexFree, ProPay characterized TelexFree

as an extremely high-risk client and indicated that no United States bank or processor would be




                                                   322
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 329 of 424



willing to take on TelexFree as a client given this risk. This email was referenced in a

subsequent email from Hughes to Defendants Merrill, Wanzeler, and Craft, as well as Defendant

GPG, dated August 28, 2013.

          1748. Hughes, as President of Base Commerce, stated in that August 28, 2013 email to

Defendants Merrill, Craft, and Wanzeler, “[n]o US Bank or Processor . . . will accept your

[TelexFree] business given that you are on month five of the Visa Chargeback monitoring

program. You are one of only three merchants in the USA on month five so you are a real hot-

potato as they say.”152

          1749. Despite ProPay’s knowledge of TelexFree’s legal issues and the risk surrounding

TelexFree, and despite ProPay’s own warnings to Base Commerce regarding these issues,

ProPay continued to provide payment processing services to TelexFree into January 2014.

          1750. ProPay continued to provide payment-processing services to TelexFree until at

least January 16, 2014 and during that time ProPay conducted its continued monitoring

obligations under the law.

          1751. Pursuant to its obligations to perform ongoing customer monitoring of TelexFree,

ProPay’s Regulatory Monitoring Office, employees and officers discovered the Red Flags and

evidence of suspicious, tortious or unlawful conduct described above.

          1752. At a minimum, ProPay’s initial investigation and ongoing monitoring of

TelexFree made it aware that TelexFree was engaged in suspicious, tortious or unlawful conduct

that was at a minimum violative of M.G.L. c. 93, § 69, but it continued to provide TelexFree

with payment processing services, integral to the TelexFree Scheme until at least January 16,

2014.


152
      See email from Hughes to Merrill, dated August 28, 2013, attached hereto as Exhibit 12.



                                                    323
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 330 of 424



       1753. Through its actions, ProPay provided substantial assistance and encouragement to

TelexFree. ProPay also assisted TelexFree and its Principals to further achieve their unfair,

deceptive and unlawful Scheme that was violative of M.G.L. c. 93, § 69.

               2. GPG

       1754. Defendant GPG is a Payment Processing Service Provider that specializes in

merchant gateway services, including, but not limited to, making outgoing payroll and

commission payments for clients as well as processing credit card transactions for incoming

payment.

       1755. At relevant times, Jayme Amirie was GPG’s CEO and was integrally involved in

all TelexFree/ GPG related actions, decisions, evaluations, and strategies.

       1756. GPG began processing electronic transfers of funds on behalf of TelexFree during

or about April 17, 2013 and continued to render payment processing services that were necessary

for, and substantially assisted in, TelexFree’s operation and proliferation until at least January

16, 2014, despite actually knowing that TelexFree was an unlawful pyramid scheme.

       1757. GPG gained actual knowledge of TelexFree’s unlawful enterprise in April 2013.

At that time, GPG continued to render its financial services to TelexFree after its sponsor bank,

Defendant Synovus, explicitly instructed it to cease servicing the TelexFree account due to

evidence of its fraudulent enterprise. As referenced and detailed herein, GPG and Jayme Amirie

thereafter continued to provide TelexFree and its co-conspirators with substantial assistance in

furtherance of its unlawful enterprise until at least January 16, 2014.

       1758. GPG and Jayme Amirie stepped in to secure and provide payment processing

services to TelexFree at a time when other financial service providers were turning TelexFree

away as a fraud and, as a result, TelexFree was finding it virtually impossible to place its pay

processing needs.


                                                    324
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 331 of 424



       1759. Those payment processors and banks would not accept TelexFree’s business due

to its abundant negative press, including TelexFree’s established illegality and shuttering in

Brazil and characterization of TelexFree as a pyramid scheme, and other information available to

sophisticated financial services providers, including TelexFree’s placement on the MATCH list,

its excessive level of chargebacks, its rejection by other financial institutions, its unlawful

business model which lacked a real product and guaranteed a large financial return, and other

suspicious activity.

       1760. GPG typically processed over $10 million in victims’ funds per month for

TelexFree. Both by processing payments for TelexFree during critical periods when TelexFree

could not find financial service providers willing to work with it, and by processing such large

volumes each month, GPG provided substantial assistance to TelexFree.

       1761. GPG’s wrongful and unlawful conduct enabled TelexFree to capture, launder or

move outside the reach of the United States justice system of millions of dollars paid by victims

to TelexFree through credit and debit card transactions.

       1762. At all times material to this complaint, GPG shared a close business relationship

with the other Payment Processing Service Company Defendants, including Base Commerce and

Synovus, with whom they acted as payment processing partners for customers, including

TelexFree, and shared information.

       1763. The relationship between GPG and Base Commerce began in 2011 and was

subject to the laws of Arizona. The relationship between GPG and Base Commerce involved

significant amounts of money. This was especially true of the TelexFree-related transactions.

       1764. The relationship between GPG, Amirie and Base Commerce involved significant

amounts of activity, all of which was voluntarily submission to the jurisdiction of the state of




                                                     325
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 332 of 424



Arizona.

       1765. A substantial part of the events giving rise to Plaintiff’s claims occurred in

Arizona, a substantial portion of the affected interstate trade and commerce addressed within the

complaint was carried out in Arizona, and GPG, Amirie and their co-conspirators transacted

business in Arizona.

       1766. Moreover, the activities of GPG, Amirie and their co-conspirators were within the

stream of commerce within Arizona, and were intended to, and did in fact, have a substantial

effect on the stream of commerce within Arizona.

       1767. The United States District Court for the District of Arizona has in personam

jurisdiction over GPG and Amirie because, inter alia, GPG: (a) transacted business in Arizona;

(b) transacted substantial business in Arizona; (c) had substantial contacts with Arizona; and (d)

was engaged in an illegal scheme and conspiracy that was directed at and had the intended effect

of causing injury to persons and entities residing in, located in, or doing business throughout the

Arizona.

       1768. The volume and activity was such that GPG and Amirie subjected themselves to

the jurisdiction of the state of Arizona whom has an interest in the matter and in controversies

addressed through the civil action filed in Arizona (Docket No. CV-15-01906-PHX-NVW) and

transferred by the JPMDL to this Court and MDL 2566.

       1769. The United States District Court for the District of Massachusetts also has in

personam jurisdiction over GPG and Amirie because, inter alia, GPG and Amirie intentionally

directed their conduct that occurred outside the Commonwealth to TelexFree and its members

located in the Commonwealth.

       1770. GPG’s and Amirie’s course of conduct caused tortious injury to thousands of




                                                    326
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 333 of 424



putative class members located in the Commonwealth.

       1771. GPG’s and Amirie’s actions allowed them to derive substantial revenue from the

services rendered in the Commonwealth.

       1772. GPG and Amirie (1) transacted business in Massachusetts by sending tens of

millions of dollars into the Commonwealth, see M.G.L. C. 223A §3(a); (2) contracted to supply

services in Massachusetts in the same way, see M.G.L. C. 223A §3(b); and (3) caused tortious

injuries by acts in the Commonwealth by making these transfers and repeatedly scheming with

TelexFree executives on ways to continue the tortious activities. See M.G.L. C. 223A §3(c).

       1773. In or about November 2011, GPG and Teledraft, the predecessor company of

Base Commerce, entered into a Non-Exclusive, Non-Registered Independent Sales Agent /

Office (ISA) Agreement

       1774. That Agreement was negotiated by Jayme Amirie on behalf of GPG and John

Hughes, on behalf of Teledraft.

       1775. Paragraph 12.4 of the Agreement, entitled "Governing Law Resolution," provided

that Arizona law governed the Agreement and that the parties consented to jurisdiction in

Arizona for any action under the Agreement.

       1776. After executing the Agreement on behalf of GPG, Amirie sent a copy of the

executed Agreement to Hughes at Teledraft's office in Tempe, Arizona.

       1777. Shortly after executing the Agreement, Amirie made an in-person visit to

Teledraft's office in Tempe, Arizona.

       1778. In or about 2012, all assets of Teledraft were transferred to Base Commerce. As

part of the asset transfer, the Agreement between Teledraft and GPG was assigned to Base

Commerce (at that time, known as Phoenix Payments).




                                                  327
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 334 of 424



       1779. In or about April 2013, Amirie contacted Hughes at Base Commerce’s office in

Arizona and presented TelexFree as a potential customer of Base Commerce.

       1780. In connection with TelexFree’s account, at various times since at least June 2013,

Hughes communicated with Amirie several times per week by telephone and email from Base

Commerce’s office in Tempe, Arizona. Amirie placed telephone calls to Hughes at Base

Commerce’s office in Tempe.

       1781. In addition to email and telephone communications, Amirie made in-person visits

to Base Commerce’s office in Tempe, Arizona on at least three occasions in connection with the

TelexFree account.

       1782. Upon information and belief, GPG received payments from Base Commerce in

connection with the TelexFree account in excess of $500,000. These payments were made from

Base Commerce’s Wells Fargo Bank account in Arizona.

       1783. Throughout their relationship, GPG received more than $2 million in payments

from Base Commerce and its predecessor, Teledraft, in Arizona.

       1784. Upon information and belief, GPG does business in a number of states, including

Arizona and Massachusetts. GPG provides, inter alia, services for tracking and paying

commissions to members of multi-level marketers. In that capacity, GPG makes commission

payments to members wherever they are located.

       1785. In the case of TelexFree, members were located in Massachusetts. As part of its

services to TelexFree, GPG made regular payments to TelexFree members in Massachusetts.

       1786. In the case of TelexFree, members were located in Arizona. Accordingly, as part

of its services to TelexFree, GPG made regular payments to TelexFree members in Arizona.

       1787. GPG was introduced to TelexFree in early April 2013 by Exigo Software, as set




                                                 328
       Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 335 of 424



forth in an April 3, 2014 letter of Amirie to Anthony R. Leone, Assistant Director for

Enforcement at the Massachusetts Securities Division of the Office of the Secretary of the

Commonwealth.

        1788. At that time, GPG was advised that TelexFree had a high amount of fraud on their

credit card processing.

        1789. Amirie further acknowledged that GPG had advanced fraud screening capabilities

and was capable of detecting TelexFree’s illegal activities. Therefore, by admission, GPG had

actual knowledge that TelexFree was operating an unlawful enterprise during or about April

2013

        1790. A full background and credit check on TelexFree was conducted by GPG, in

conjunction with Base Commerce, which provided further documentation and confirmation for

GPG that TelexFree was operating an unlawful enterprise.

        1791. GPG shared information regarding TelexFree and its activities with Base

Commerce and they acted in tandem to provide processing services to TelexFree.

        1792. As part of its customer due diligence procedures, GPG collected, among other

things, TelexFree’s prior three months of bank statements, prior three months of merchant

processing statements, recent financial statements, and most recent tax return.

        1793. GPG’s background check of TelexFree revealed, inter alia::

                   a. Via Google, two (2) online articles identifying TelexFree as a “scam”;

                   b. A “Legal F Rating” on Better Business Bureau;

                   c. “Internet chatter” accusing Common Cents Communication, TelexFree’s

                      predecessor company, of being a Ponzi scheme; and

                   d. The transaction history from TelexFree’s Bank of America merchant




                                                   329
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 336 of 424



                       processing account showing that sales of AdCentral packages far

                       outnumbered sales of VoIP products, and that VoIP sales were virtually

                       non-existent.

       1794. Despite finding evidence and accusations of fraud against TelexFree, GPG

accepted TelexFree as a merchant in April 2013 and instantly began to provide it with the

financial services it required to sustain its unlawful operations and exponentially grow them.

       1795. On April 17, 2013, GPG entered into a Corporate Client Payroll & Commission

Processing and Payment Services Agreement with TelexFree.

       1796. On April 24, 2013, GPG was paid $10,000 as an implementation fee to commence

its relationship with TelexFree.

       1797. Defendant Synovus acted as the acquiring bank for GPG with respect to

TelexFree transactions.

       1798. As a condition of accepting TelexFree as a merchant for payment processing,

Synovus required a 10% reserve account up to $500,000, which is indicates that TelexFree was

considered to be a very high-risk customer.

       1799. TelexFree’s merchant processing application stated that TelexFree’s average

monthly processing volume was $2 million, which triggered heightened risk assessment by GPG,

as well as Base Commerce and Synovus.

       1800. However, TelexFree’s monthly processing volume in fact far exceeded its stated

$2 million monthly volume.

       1801. For instance, between April 1, 2013 and April 22, 2013, GPG and ProPay

processed $11.7 million for TelexFree.

       1802. Also, between May 1 and May 31, 2013, GPG and ProPay processed $30.9




                                                   330
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 337 of 424



million for TelexFree.

       1803. Between June 1, 2013 and September 30, 2013, GPG and Base Commerce

processed $37.4 million in sales for TelexFree with only about 1% of total sales being

attributable to VOIP sales.

       1804. This massive discrepancy between TelexFree’s stated monthly volume in its

merchant processing application and its actual monthly processing volume triggered additional

risk review of TelexFree’s business by GPG. The massive discrepancy constituted suspicious

activity and was a further indicator of unlawful business activity because, inter alia, TelexFree

sold no product, the revenue was from memberships, the memberships contained an unlawful

guarantee of income.

       1805. As part of its ongoing monitoring process, within the first few weeks of starting

services in April 2013, GPG observed a very high amount of credit card chargebacks. High

credit card chargebacks are a standard financial services industry indicator of suspicious banking

activity and fraud and mandate scrupulous review.

       1806. Although GPG limited the number of credit card transactions for TelexFree,

chargebacks continued to rise.

       1807. By July 2013, GPG readily admitted that TelexFree’s business model was

conducive to fraud, thereby promoting credit card chargebacks.

       1808. GPG’s Amirie attended a TelexFree Super Event with Wanzeler and James

Merrill in July 2013 in Newport Beach, California.

       1809. With GPG’s authorization, GPG’s payment processing services to TelexFree were

promoted directly to victims and encouraged as the vehicle by to make their “investments.”

       1810. GPG increasingly acted as more than simply TelexFree’s payment processor,




                                                    331
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 338 of 424



eventually partnering with TelexFree in propagating its Pyramid Scheme.

        1811. For example, on August 13, 2013, with GPG’s permission, TelexFree’s marketing

director Defendant Labriola co-hosted an open webinar which again promoted GPG’s payment

processing system and encouraged TelexFree investors and potential investors to make further

investments in TelexFree using GPG’s system.

        1812. On August 16, 2013, with GPG’s authorization, an additional open webinar

further promoted GPG’s payment system and further encouraged investments in TelexFree using

it.

        1813. Upon information and belief, GPG was fully aware that TelexFree was promoting

the use of its payment processing platform, and it lent an air of legitimacy to TelexFree’s

scheme.

        1814. Between August 30, 2013 and October 21, 2013, GPG together with ProPay

processed several thousand chargebacks and refunds for TelexFree’s account.

        1815. GPG provided those services despite the fact that GPG was “extremely

concerned” about Visa’s reaction to TelexFree’s proposed new product, “My Financial

Advantage,” due to TelexFree’s high chargeback rates, as indicated in James Merrill’s email of

August 14, 2013.

        1816. GPG’s substantial assistance in TelexFree’s illegal pyramid scheme exceeded

providing payment processing services. GPG assisted TelexFree in circumventing regulatory

requirements to continue its illegal activity. Additionally, it identified and recommended certain

international banks and processor Base Commerce as outlets through which TelexFree could

continue to conduct its business, despite its difficulties its rejections by other financial outlets.

        1817. In a series of emails dated August 24, 2013 between Amirie, Wanzeler, James




                                                      332
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 339 of 424



Merrill, Costa, and Borromei, Amirie voiced his commitment “to do everything [he] possibly

can” to help TelexFree continue its business, despite the fact that “[e]very bank is seeing your

name and telling us ‘no’ for both credit card processing and electronic payouts.” He assured

Carlos Wanzeler that “I am on your team helping all I can and telling you what I think the clear

path is.”

        1818. Amirie acknowledged that TelexFree’s chargebacks had been 2.4% which

exceeded Visa’s maximum chargeback rate. He further acknowledged that TelexFree was on its

fifth month of Visa’s Excessive Chargeback Program and that no traditional credit card

processors would work with TelexFree because its chargebacks were “way too high” even at

1.5%.

        1819. Amire also worked with TelexFree to find alternative methods to address its

rejection by financial outlets, offering the suggestion that TelexFree change its compensation

structure to cease paying commissions for merely placing advertisements to reduce TelexFree’s

“fraud incentive.” He stated that “I can’t change the way Visa works, or the fact that banks

search on ‘TelexFree’ and say ‘no’ . . . all I can do its continue to look for alternatives and do the

best I can.” He further stated that GPG’s two largest partner banks in Europe said “‘no’ payout

transactions for TelexFree.” Nevertheless, GPG continued to service TelexFree, and in fact

endeavored to maintain and expand its Scheme.

        1820. For instance, in that August 24, 2013 email series, Amirie stated that GPG would

need to cancel all outgoing international transactions since GPG’s international banks were not

allowing GPG to process payouts for TelexFree, and recommended using a Caribbean bank

instead.

        1821. Amirie further indicated that GPG would continue to process domestic




                                                     333
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 340 of 424



commission payouts through Synovus.

       1822. In response to Amirie’s email, Wanzeler asked that GPG “help us provide

payments to all our Agents ASAP or we will have a lot of charge back on our system and we will

be accused to the gov’t [sic] that we aren’t paying,” to which Amirie responded, “I am doing

everything I possibly can to help you.”

       1823. Amirie was also advised by Wanzeler that ProPay was “back,” and was again

processing payments for TelexFree after temporarily suspending TelexFree’s transactions.

       1824. By August 26, 2013, GPG and Amirie’s knowledge that TelexFree was a

fraudulent scheme is incontrovertible. In an email of that date to John Hughes and Jason

Doolittle, under the re line “need to talk this morning,” Amirie stated

       we are talking to TelexFree reps now; we have been led astray; the “service” they are
       signing up for is not VOIP; its [sic] sitting at home and getting paid to post ads online…
       I will call you in 10 mins

       1825. On August 28, 2013, GPG received an email from Defendant Hughes, president

of Base Commerce, that included prior statements by ProPay characterizing TelexFree as an

extremely high-risk client and indicating that no United States bank or processor would be

willing to take on TelexFree as a client given this risk.

       1826. Nevertheless, GPG and Base Commerce continued to collaborate to process

payments for TelexFree and explore international processing options for the scheme. Hughes

informed GPG, Wanzeler and Merrill that he had obtained a payment gateway that would

connect them to Defendant U.K. processor Allied Wallet and other EU banks so that TelexFree’s

business would not be interrupted.

       1827. On or about August 28, 2013, Amirie also promised to provide non-integrated

options for TelexFree’s processing and banking needs to circumvent the fact that TelexFree

could no longer use U.S. banks or processors due to their guidelines.


                                                     334
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 341 of 424



       1828. On August 20, 2013 GPG’s “sponsor bank,” Defendant Synovus, explicitly

instructed that it cease performing any services for TelexFree by August 31, 2013 due to triggers

in its monitoring of TelexFree’s accounts. Although GPG assured Synovus it would do so, it

thereafter continued to provide services to TelexFree well after that date.

       1829. For example, during September 2013 alone, GPG and Allied Wallet processed

$21.5 million for TelexFree, of which there were numerous declined charges.

       1830. An email from GPG’s Amirie to Defendants Merrill, Wanzeler, Labriola and Base

Commerce, dated September 3, 2013, documents that against the specific instructions of

Defendant Synovus to cease all services for TelexFree, GPG “sneaked” payouts from the bank

on TelexFree’s behalf.

       1831. GPG’s continued services included permitting TelexFree to utilize GPG’s

electronic payment conduit, or “GPG Gateway,” to transmit credit card processing data to Allied

Wallet in exchange for a fee rate of 1.25% until at least January 16, 2014.

       1832. On September 27, 2013, Amirie assured Borromei and Merrill that “TelexFree

can continue to use the GPG gateway to transmit electronic data to Allied Wallet,” but

acknowledged that TelexFree “represents too big of a reputational risk for GPG to be involved in

monetary transactions.”

       1833. Thereafter, in October 2013, GPG and Allied Wallet processed $1.4 million for

TelexFree, which once again included numerous declined charges.

       1834. Pursuant to its obligations to perform initial and ongoing customer monitoring of

TelexFree, GPG’s Regulatory Monitoring Office, employees and officers discovered numerous

Red Flags and other evidence indicating that TelexFree was engaging in suspicious, tortious or

unlawful conduct.




                                                    335
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 342 of 424



       1835. As a result of GPG’s required initial investigation and ongoing monitoring of

TelexFree, ProPay also possessed actual knowledge that TelexFree was engaged in an illegal

Pyramid Scheme, yet they willfully chose to offer substantial assistance and encouragement and

directly became involved in the TelexFree Scheme.

       1836. Although Defendants GPG and Amirie possessed actual knowledge of the

suspicious, tortious or illegal nature of TelexFree’s business activities, at all times, they received

or held TelexFree funds, they willfully acted in concert with TelexFree to:

                     further the unlawful Pyramid Scheme;
                     unfairly, deceptively and unlawfully siphon class member funds;
                     unfairly, deceptively and unlawfully convert class member funds;
                     continue to provide services integral to the TelexFree Scheme; and
                     continue to provide TelexFree with substantial assistance and
                     encouragement essential to their unlawful plan.
       1837. Through its actions, GPG provided substantial assistance and encouragement to

TelexFree and otherwise became an integral part of TelexFree’s fraudulent Scheme.

       1838. At a minimum, GPG’s initial investigation and ongoing monitoring of TelexFree,

made it aware that TelexFree was engaged in tortious conduct, but it deliberately and willfully

discarded the results of its investigation and monitoring.

       1839. GPG through Amirie and others, also set up domestic accounts used to receive

funds known to originate from an unlawful enterprise and to launder money. As referenced

herein, setting up these accounts for those purposes does not constitute ordinary payment

processing services. Rather it provided TelexFree with substantial assistance in maintaining and

exponentially growing its unlawful enterprise including its Ongoing Operations, Money

Laundering, movement of funds offshore and beyond the reach of the United States justice

system, and the concealment of suspicious activity.



                                                     336
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 343 of 424



       1840. Through their affirmative actions, which included, but are not limited to:

                   a. securing processing services by circumventing card network rules that

                       require merchants to be located in the same geographic jurisdiction as

                       Allied Wallet’s acquiring banks;

                   b. creating a shell foreign company; and

                   c. enabling TelexFree to obtain processing services through offshore

                       servicers

the GPG, Amirie, and other related Defendants and others who worked with them provided

substantial assistance to TelexFree’s unlawful enterprise by evading the United States justice

system as well as its regulatory framework for financial service providers.

       1841. Although GPG and Amirie possessed knowledge of the tortious nature of

TelexFree’s business activities from the time of its initial investigation of TelexFree and during

their monitoring of TelexFree, they continued to promote and to provide TelexFree with payment

processing services integral to the TelexFree Scheme until at least January 16, 2014.

               3. Base Commerce

       1842. At all times material times, Defendants GPG, Base Commerce and Synovus

shared a close business relationship, acting as payment processing partners and sharing

information regarding customers, including TelexFree.

       1843. In April 2013, Defendants Merrill and Wanzeler, on behalf of TelexFree,

submitted an application for payment processing services to Base Commerce, which also does

business as Phoenix Payments, GPG's credit card processing partner.

       1844. Despite Base Commerce’s knowledge of the suspicious, tortious or unlawful

nature of TelexFree’s business activities, Base Commerce agreed to accept TelexFree as a

customer and began to perform payment processing services for TelexFree, which services it


                                                   337
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 344 of 424



continued to perform until at least December 31, 2013.

           1845. Although TelexFree’s application to Base Commerce for payment processing

services requested the Social Security number and date of birth of Wanzeler and Merrill as co-

owners of TelexFree, Wanzeler refused to provide his Social Security number and date of birth,

which was a Red Flag that prompted Base Commerce to perform additional credit checks, or

“pull credit,” on both Merrill and Wanzeler.

           1846. Base Commerce’s additional credit check involved running a “FraudDefender”

search on TelexFree, which resulted in a score of 30/50 for TelexFree, indicating moderate risk,

and score of 20/50 for Wanzeler, indicating moderately high risk.

           1847. The results of this “FraudDefender” search were an additional “red flag” to Base

Commerce and indicate its actual knowledge of TelexFree’s tortious conduct.

           1848. In an interoffice letter dated May 22, 2013, Defendant Hughes, president of Base

Commerce, noted that TelexFree was formerly known as Common Cents Communications,

stating:

                  [t]hat program paid people residual commissions for placing ads online
                  and the network marketing commentators accused them of being a Ponzi
                  scheme as the commission advertised appeared unrealistically high and
                  therefore fictitious.

           1849. At that time, TelexFree was widely and prominently marketed and advertised as a

similar passive income scheme in which Members would be paid commissions for placement of

online advertisements.

           1850. In the same interoffice letter dated May 22, 2013, Hughes indicated that

TelexFree’s “current primary market” was Brazil, and that TelexFree would receive a $19

million annual receivable from Ympactus Comercial, Ltda, “a Brazilian Company to whom they

license their IOP System.”




                                                     338
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 345 of 424



          1851. Despite Base Commerce’s actual knowledge of TelexFree’s negative press, its

Brazilian investigation and the accusations of operating a Pyramid Scheme, it ultimately

accepted TelexFree’s application.

          1852. Beginning in June 2013, Base Commerce provided TelexFree with payment

processing services via an account held by Base Commerce’s “sponsor bank,” Defendant

Synovus, from which Base Commerce deducted its monthly processing, chargeback, and other

service fees.

          1853. The assistance that Base Commerce provided to TelexFree was substantial. For

example, Base Commerce’s total deductions from the TelexFree account for the months of June

2013 through January 2014, were as follows:

                 June 2013             $340,106.76

                 July 2013             $565,582.16

                 August 2013           $1,164,038.56

                 September 2013        $113,672.76

                 October 2013          $99,326.90

                 November 2013         $61,438.21

                 December 2013         $108,181.78

                 January 2014          $98,903.07

          1854. Base Commerce received instruction from its sponsor bank Defendant Synovus to

cease performing payment-processing services for TelexFree by August 31, 2013.

          1855. Only due to this pressure from Synovus, Hughes forwarded a letter to Merrill on

August 20, 2013, advising him that Base Commerce would terminate its services with TelexFree

“as of 5:00 PM Pacific Standard Time on August 31, 2013.”153


153
      See Letter from John Hughes to James Merrill, dated August 20, 2013, attached herewith as


                                                     339
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 346 of 424



        1856. In a subsequent email from Hughes to Defendants Merrill, Wanzeler, and Craft,

as well as GPG, dated August 28, 2013, Hughes stated, regarding TelexFree

                  [we] have an MLM with a huge amount of negative news and serious
                  accusations. Hence, banks and processors are running away based on
                  what the FTC, Treasury Dept., FDIC and Justice Dept. has done to them
                  lately to include suing them,,[sic] fining them and freezing their settlement
                  funds.154

        1857. Hughes characterized TelexFree as an extremely high-risk client and indicated

that no United States bank or processor would be willing to take on TelexFree as a client given

this risk.155

        1858. In the same email, in which Hughes also characterized TelexFree as “a real hot-

potato as they say,” Hughes indicated that Base Commerce had worked, and was continuing to

work, to find a replacement processor for TelexFree “such that [TelexFree’s] business was not

interrupted” and that he had arranged, via Defendant Vantage Payments, for Defendant Allied

Wallet, a United Kingdom-based payment processor, to take over payment processing services

for TelexFree.

        1859. Hughes also indicated that Base Commerce was actively applying to off-shore

banks on TelexFree’s behalf, noting “no US Bank or Processor, as evidenced by the email from

PROPAY [sic], will accept your business. . . .”156

        1860. Hughes also offered Merrill business planning advice, which included advising

that TelexFree charge members for its $1,425 AdCentral membership packages by ACH instead

of credit card.



Exhibit 15.
154
    See Exhibit 12, email from John Hughes to James Merrill, dated August 28, 2013.
155
    See id.
156
    See Exhibit 12 email from John Hughes to James Merrill, dated August 28, 2013.



                                                      340
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 347 of 424



          1861. In another email from Defendant Merrill to Hughes, also dated August 28, 2013,

Merrill indicated that he believed that Base Commerce’s activity in soliciting off-shore banking

services on TelexFree’s behalf was connected with TelexFree’s desire to separate its

international, U.S.-based, and Brazil-based business among different banks and processors.

          1862. In approximately August 2013, Defendant Sparman, managing partner of Vantage

Payments, was contacted by Hughes regarding TelexFree.

          1863. More particularly, Hughes asked Vantage Payments to act as a broker on

TelexFree’s behalf, and to contact banks and processors with whom it had a business relationship

to secure payment-processing services for TelexFree, which services Vantage Payments agreed

to perform.

          1864. In an email from Hughes to Defendants Merrill and Wanzeler, dated September

27, 2013, Hughes indicated that, against the instructions of Synovus, he had authorized

approximately $5 million in transfers on September 26, 2013, stating:

                 “The bank is clearly not happy with me but we are still trying to do the
                 best job we can for you. Their concerns are that if, god forbid, TelexFree
                 came under a publicized FTC investigation, there could be an
                 indeterminate wave of chargeback’s. . . .”157

          1865. In September 2013, Base Commerce successfully applied to IPS, on TelexFree’s

behalf, for TelexFree to receive its ACH processing services through IPS. This went well

beyond its role as a Financial Services Provider. By working in concert with them to skirt the

law, Base Commerce and Hughes became active participants in TelexFree’s unlawful operation.

          1866. Thereafter, TelexFree’s ACH processing was conducted by IPS, also doing

business as e-Wallet.



157
      See email from Hughes to Merrill, dated September 27, 2013, attached herewith as Exhibit
16.



                                                    341
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 348 of 424



       1867. On or about October 10, 2013, Hughes reiterated to Merrill his concern over the

possibility of a FTC investigation.

       1868. In an email from Defendant Merrill to Hughes, dated January 16, 2014, Merrill

indicated that TelexFree, which was continuing to do business with GPG, was having “a great

deal of issues with GPG,” specifically, regarding TelexFree’s reserve balance and cash flow in

and out of GPG.

       1869. Hughes, on behalf of Base Commerce, responded that Base Commerce was

“happy to help” regarding TelexFree’s issue with GPG.

       1870. Despite the numerous Red Flags and evidence of suspicious, tortious or unlawful

activity that Base Commerce was aware of, and despite being instructed by its sponsor bank to

cease providing services by August 31, 2013, Base Commerce continued to provide services to

TelexFree.

       1871. During time periods relevant to the complaint, Defendants Sidel, Doolittle,

Kirchhefer and Bonfiglio were officers at Base Commerce, LLC, formerly known as Phoenix

Payment, LLC, gained knowledge the covert details of the TelexFree Scheme, were otherwise

aware that TelexFree was a Pyramid Scheme, possessed actual knowledge of the illegal nature of

the funds processed by Base Commerce.

       1872. Defendants Sidel, Doolittle, Kirchhefer and Bonfiglio substantially assisted the

tortious conduct of TelexFree in processing the illegal transactions; performed integral services

and provided substantial assistance that was used to further TelexFree’s unlawful business;

ensured TelexFree was given access to payment-processing and banking services; and ensured

banking services that were used to further TelexFree’s unlawful business, as well as access to the

national banking system, were made available to TelexFree.




                                                   342
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 349 of 424



       1873. Defendants Sidel, Doolittle, Kirchhefer and Bonfiglio reviewed and approved

John Hughes activities as a normal part of their duties at Base Commerce for the purpose of

determining bonuses, job performance, and income.

       1874. Defendants Sidel, Doolittle, Kirchhefer and Bonfiglio derived substantial income

from the illegal services that Base Commerce provided to TelexFree.

       1875. These services included: processing transactions for TelexFree until at least

January 2014, connecting TelexFree with off-shore processors, applying for accounts at off-

shore banks on TelexFree’s behalf and proving advice and guidance regarding TelexFree’s

business operations. By working so in concert with them to skirt the law, Base Commerce,

Hughes, Sidel, Doolittle, Kirchhefer and Bonfiglio became active participants in TelexFree’s

unlawful operation.

       1876. As a result of Base Commerce’s required initial investigation and ongoing

monitoring of TelexFree, Base Commerce, Hughes, Sidel, Doolittle, Kirchhefer and Bonfiglio

possessed actual knowledge that TelexFree was engaged in an illegal Pyramid Scheme.

       1877. At a minimum, Base Commerce’s initial investigation and ongoing monitoring of

TelexFree, made it generally aware that TelexFree was engaged in tortious conduct, but it

deliberately and willfully turned a blind eye to the results of its investigation and monitoring.

       1878. Although Base Commerce, Hughes, Sidel, Doolittle, Kirchhefer and Bonfiglio

possessed knowledge of the tortious nature of TelexFree’s business activities from the time of its

initial investigation of TelexFree and during its monitoring of TelexFree, they continued to

promote and to provide TelexFree with payment processing services integral to the TelexFree

Scheme.

       1879. Although Defendant Base Commerce, Hughes, Sidel, Doolittle, Kirchhefer and




                                                    343
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 350 of 424



Bonfiglio possessed knowledge of the suspicious, tortious or illegal nature of TelexFree’s

business activities at all times it received or held TelexFree funds, they willfully acted in concert

with it to:

                     further the unlawful Pyramid Scheme;
                     unfairly, deceptively and unlawfully convert class member funds;
                     continue to provide services integral to the TelexFree Pyramid Scheme; and
                     continue to provide TelexFree with substantial assistance and
                     encouragement essential to their unlawful business enterprise.
        1880. Through their actions, Base Commerce, Hughes, Sidel, Doolittle, Kirchhefer and

Bonfiglio provided substantial assistance and encouragement to TelexFree and otherwise became

an integral part of TelexFree’s Pyramid Scheme. Base Commerce, Hughes, Sidel, Doolittle,

Kirchhefer and Bonfiglio also assisted TelexFree and its Principals to further achieve their

unfair, deceptive and unlawful Scheme that was at a minimum violative of M.G.L. c. 93, § 69.

               4. Vantage Payments

        1881. Defendant Vantage Payments, which characterizes itself as an “Independent Sales

Agent,” served as a broker between TelexFree and other banks and processors for purposes of

securing payment-processing services.

        1882. Despite Vantage Payments’ knowledge of the suspicious, tortious or unlawful

nature of TelexFree’s business activities and operation, Vantage Payments agreed to accept

TelexFree as a customer in August 2013 and began to solicit payment processing services on

behalf of TelexFree, which services it continued to perform up to the time that TelexFree, LLC,

TelexFree, Inc., and TelexFree Financial, Inc. declared bankruptcy in April 2014.

        1883. In approximately August 2013, Defendant Sparman, managing partner of Vantage

Payments, was contacted by Defendant Hughes of Base Commerce regarding TelexFree, asking

it to act as a broker on TelexFree’s behalf and to contact banks and processors with whom it had


                                                    344
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 351 of 424



a business relationship to secure payment processing services for TelexFree, which services

Vantage Payments agreed to perform.

       1884. Thereafter, Vantage Payments contacted Defendant Allied Wallet, and applied on

TelexFree’s behalf for Allied Wallet to provide payment-processing services to TelexFree.

       1885. Vantage Payments also contacted an additional payment processor based in the

United Kingdom, who, at that time, refused to provide services to TelexFree due to known

accusations of fraud regarding TelexFree’s operations.

       1886. Vantage Payments was able to secure Allied Wallet’s agreement to provide

payment processing services to TelexFree, pursuant to which agreement Allied Wallet would

provide a “processing account” and process both incoming and outgoing payments for the

benefit of TelexFree, among other services.158

       1887. In connection with TelexFree’s agreement with Allied Wallet, Defendant Merrill

instructed Allied Wallet to transfer funds from TelexFree’s processing account with Allied

Wallet to accounts with Fidelity Bank.

       1888. Vantage Payments, on behalf of TelexFree, also registered an entity in the United

Kingdom, known as “TelexFree, LTD,” to serve as TelexFree’s EU-based operation.

       1889. In fact, as Vantage Payments was aware, “TelexFree, LTD” was a shell company

with no physical presence beyond a mere address.

       1890. On or about October 10, 2013, Allied Wallet informed TelexFree that, due to an

increase in both payment volume and chargebacks, it would be increasing the rolling reserve on

TelexFree’s processing account to 20%.

       1891. Thereafter, Vantage Payments negotiated extensively with Allied Wallet on

158
   See Allied Wallet Card Payment Processing Agreement, dated August 26, 2013, attached
herewith and marked as Exhibit 17.



                                                   345
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 352 of 424



TelexFree’s behalf, to have this rolling reserve reduced.

       1892. These negotiations entailed, inter alia, Sparman meeting personally with the CEO

of Allied Wallet in Los Angeles, California on TelexFree’s behalf.

       1893. Ultimately, after extensive lobbying by Vantage Payments on TelexFree’s behalf,

Allied Wallet agreed to reduce its rolling reserve on the TelexFree processing account to 10%,

and also agreed to increase the maximum processing volume on the account

       1894. On or about November 13, 2013, Sparman, on behalf of Vantage Payments, and

acting on behalf of TelexFree, once again contacted another United Kingdom-based payment

processor in hopes of securing TelexFree additional payment processing volume.159

       1895. This effort was ultimately unsuccessful, as this additional United Kingdom-based

payment processor declined to perform services for TelexFree in light of the accusations of fraud

and illegality surrounding TelexFree.

       1896. The foregoing activities were beyond the scope of Vantage Payments’ role as a

Financial Services Provider. By working so in concert with the indicted parties to skirt the law,

Vantage Payments and Sparman were active participants in TelexFree’s unlawful operation.

       1897. By agreement with TelexFree, Vantage Payments also provided TelexFree with

access to its Customer Dispute Resolution Network (“CDRN”) Portal to Verifi by Visa’s CDRN,

the purpose of which was to provide TelexFree with the capability to address issues relating to

customer payment disputes.160

       1898. TelexFree executed a CDRN Portal Agreement with Vantage Payments on

December 5, 2013.


159
    See email from Dustin Sparman to James Merrill, dated November 13, 2013, attached hereto
and marked as Exhibit 18.
160
    See Vantage Payments CDRN Portal Agreement, attached hereto and marked as Exhibit 19.



                                                   346
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 353 of 424



       1899. This authorized TelexFree to make use of Vantage Payments’ online CDRN

portal for processing of ACH and credit card transactions.

       1900. In return for these services, Vantage Payments charged TelexFree a flat rate of

$40 per transaction.

       1901. In connection with this Agreement, Merrill authorized Vantage Payments to

transmit all incoming payments to the account of TelexFree, Inc. at Fidelity Bank.

       1902. Vantage Payments continued to provide TelexFree with these portal access

services until at least March 13, 2014.

       1903. In an email from Defendant Merrill to Sparman, dated January 15, 2014, Merrill

stated, regarding dividing TelexFree’s payment processing between Vantage Payments and IPS,

“[T]here will be plenty of business to go around. You deserve your share for getting us

started…Whomever treats us best will get most of the business.”161

       1904. Despite having direct knowledge of the shutdown of TelexFree in Brazil and

Rwanda, the United Kingdom scam warning against TelexFree, well-publicized accusations of

fraud and illegality on the part of TelexFree, and an enormous number of Red Flags and indicia

of the suspicious, tortious or unlawful nature of TelexFree’s business operations, Vantage

Payments continued to provide processing and processing-related services to TelexFree up to the

time that TelexFree, LLC, TelexFree, Inc., and TelexFree Financial, Inc. declared bankruptcy in

April 2014.

       1905. Although Defendant Vantage Payments possessed knowledge of the suspicious,

tortious or illegal nature of TelexFree’s business activities at all times it received or held

TelexFree funds, they willfully acted in concert with them to:

161
  See email from James Merrill to Dustin Sparman, dated January 15, 2014, attached hereto and
marked as Exhibit 20.



                                                     347
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 354 of 424



                     further the unlawful Pyramid Scheme;
                      unfairly, deceptively and unlawfully convert class member funds;
                     continue to provide services integral to the TelexFree Pyramid Scheme; and
                     continue to provide TelexFree with substantial assistance and
                     encouragement essential to their unlawful business enterprise.
       1906. Through its actions, Vantage Payments provided substantial assistance and

encouragement to TelexFree and otherwise became an integral part of TelexFree’s Pyramid

Scheme. Vantage Payments also assisted TelexFree and its Principals to further achieve their

unfair, deceptive and unlawful Scheme that was at a minimum violative of M.G.L. c. 93, § 69.

       1907. At a minimum, Vantage Payments’ initial investigation and ongoing monitoring

of TelexFree, made it generally aware that TelexFree was engaged in suspicious, tortious or

unlawful conduct, but it deliberately and willfully turned a blind eye to the results of its

investigation and monitoring.

       1908. Although Vantage Payments possessed knowledge of the tortious nature of

TelexFree’s business activities from the time of its initial investigation of TelexFree and during

its monitoring of TelexFree, it continued to promote and to provide TelexFree with payment

processing services integral to the TelexFree Scheme until at least April 2014.

               5. Allied Wallet

       1909. Allied Wallet UK and Allied Wallet Inc. individually and jointly (together,

“Allied Wallet”) aided and abetted the TelexFree Scheme by providing it substantial assistance.

Allied Wallet UK and Allied Wallet Inc. acted as both accomplices and accessories and

performed services in multiple ways. They did so despite possessing actual knowledge of the

fraudulent nature of TelexFree’s business operation.

       1910. Unless otherwise noted, the averments advanced against the Allied Wallet

Defendants and the individual Allied Wallet Defendants (Khawaja, Diab and Rountree) took


                                                     348
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 355 of 424



place at all times relevant to the causes of action.

       1911. Allied Wallet UK and Allied Wallet Inc. are related entities and Defendants

Khawaja, Diab and Rountree acted on behalf of each in performing the activities detailed herein

and formulated, directed and controlled them had the authority to do so.

       1912. Throughout the time period relevant to the claims against them, they all acted in

concert and as one without a legal distinction

       1913. Defendants Allied Wallet have operated as a common enterprise while engaging

in the acts and practices alleged in this complaint.

       1914. Defendant Allied Wallet shared a close business relationship with Defendants

Vantage Payments and Sparman, and was kept informed by Sparman of information regarding

TelexFree, including public accusations of operating a Pyramid Scheme and the investigation

and shutdown of TelexFree’s operations in Brazil.

       1915. Despite Allied Wallet’s knowledge of the suspicious, tortious, or unlawful nature

of TelexFree’s business activities and operation, Allied Wallet agreed to accept TelexFree as a

customer and began in late August 2013 to perform payment processing services for TelexFree.

       1916. Allied Wallet had extensive connections with Vantage Payments in facilitating the

Scheme.

       1917. Upon Vantage Payments’ application on behalf of TelexFree, Allied Wallet

agreed to provide payment-processing services to TelexFree, pursuant to which agreement Allied

Wallet would provide a “processing account” and process both incoming and outgoing payments

for the benefit of TelexFree, among other services.162

       1918. In connection with TelexFree’s agreement with Allied Wallet, Defendant Merrill

162
   See Allied Wallet Card Payment Processing Agreement, dated August 26, 2013, attached
herewith and marked as Exhibit 17 (Attachment 19).



                                                       349
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 356 of 424



instructed Allied Wallet to transfer funds from TelexFree’s processing account with Allied

Wallet to accounts with Fidelity Bank.

         1919. On or about October 10, 2013, Allied Wallet informed TelexFree that, due to an

increase in both payment volume and chargebacks, it would be increasing the rolling reserve on

TelexFree’s processing account to 20%.

         1920. Thereafter, Vantage Payments negotiated extensively with Allied Wallet on

TelexFree’s behalf, to have this rolling reserve reduced.

         1921. These negotiations entailed, inter alia, Sparman meeting personally with the CEO

of Allied Wallet Ahmad Khawaja in Los Angeles, California on TelexFree’s behalf.

         1922. Ultimately, after extensive lobbying by Vantage Payments on TelexFree’s behalf,

Allied Wallet agreed to reduce its rolling reserve on the TelexFree processing account to 10%,

and also agreed to increase the maximum processing volume on the account.

         1923. Allied Wallet also made transfers from TelexFree’s corporate accounts to private

accounts held in the names of Defendant Founders, despite knowledge of the suspicious, tortious

or unlawful nature of TelexFree’s business enterprise and operations.

         1924. Despite having direct knowledge of the shutdown of TelexFree in Brazil and

Rwanda, the United Kingdom scam warning against TelexFree, well-publicized accusations of

fraud and illegality on the part of TelexFree, and an enormous number of Red Flags and indicia

indicating the suspicious, tortious or unlawful nature of TelexFree’s operations, Allied Wallet

continued to provide processing and processing-related services to TelexFree up to the time that

TelexFree, LLC, TelexFree, Inc., and TelexFree Financial, Inc. declared bankruptcy in April

2014.

         1925. Although Defendant Allied Wallet possessed knowledge of the suspicious,




                                                   350
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 357 of 424



tortious or illegal nature of TelexFree’s business activities at all times it received or held

TelexFree funds, it willfully acted in concert with TelexFree to:

           •   further the unlawful Pyramid Scheme;

           •    unfairly, deceptively and unlawfully convert class member funds;

           •   continue to provide services integral to the TelexFree Pyramid Scheme; and

           •   continue to provide TelexFree with substantial assistance and encouragement
               essential to their unlawful business enterprise.

       1926. Defendant Khawaja has been an owner and a director of Allied Wallet since its

inception. Ahmad Khawaja was integrally involved in all TelexFree/Allied Wallet-related

actions, decisions, evaluations, and strategies with Roundtree, Diab, and others as referenced

throughout this complaint.

       1927. At all relevant times, Defendant Mohammad Diab was, and currently is, the Chief

Operations Officer for Allied Inc. and formerly was the Director of Risk and Chargebacks.

Mohammad Diab was integrally involved in all TelexFree/Allied Wallet related actions,

decisions, evaluations, and strategies with Roundtree, Khawaja, and others as referenced

throughout this complaint.

       1928. At all relevant times, Defendant Amy Rountree was the Vice-President of

Operations for Allied Inc. Amy Rountree was integrally involved in all TelexFree/Allied Wallet

related actions, decisions, evaluations, and strategies with Khawaja, Diab and others as

referenced throughout this complaint.

       1929. At all material times, Khawaja, Diab and Rountree served as authorized agents

and representatives of Allied Wallet and within the scope of their authority with respect to its

dealings with TelexFree and with Defendants Vantage Payments and Sparman, Base Commerce

and Priority Payout and its owner Thomas Wells regarding TelexFree.




                                                     351
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 358 of 424



       1930. Since prior to 2009, Defendants Allied Wallet and Khawaja had a long-time

cooperative and collaborative relationship with Co-Defendant Priority Payout and Wells, who

according to the FTC had “a public and well-documented history of engaging in unauthorized

debiting on behalf of fraudsters.”163

       1931. In fact, Defendants Allied Wallet and Khawaja have a documented history164 of

partnering with Wells and Priority Payout to enable unscrupulous merchants to obtain and effect

credit card processing services, while knowing such entities were engaged in fraudulent

enterprises that were stripping the victim cardholders of their monies, and their services were a

critical factor that enabled TelexFree to continue capturing credit card network payments and to

sidestep the processing restrictions triggered by red flags in account activity.

       1932. Defendant Rountree’s coaching of clients after Allied Wallet helped them set up

fake shell corporations in the U.K. on how to present their websites to fool investigators

performing compliance checks for banks and credit card companies is well-documented,

including her written advice to a pornography client in October 2012, to “[r]emove the video of

the woman being tortured in the top left corner of the home page,” noting the video would

violate Mastercard’s standards.165

       1933. After August 2013 and through April 2014, Defendants Khawaja, Diab and

Rountree took affirmative action and provided TelexFree with substantial assistance in

maintaining and exponentially growing its unlawful enterprise including its ongoing operations,

money laundering, movement of funds offshore and beyond the reach of the United States justice


163
    FTC v. Allied Wallet, Inc., Civ. Act. No. 2:19-cv-4355-SVWE, Dkt. 1 at ¶ 53 (Complaint for
Permanent Injunction and Other Equitable Relief) (C.D. Cal. May 20,2019).
164
    See id. at ¶¶ 53-58.
165
    See https://www.chicagotribune.com/nation-world/ct-political-donor-allied-wallet-khawaja-
20180802-story.html.



                                                    352
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 359 of 424



system, and the concealment of suspicious banking activity. For example, Allied Wallet’s

affirmative action and contributions to the creation of at a U.K. shell company for TelexFree

assisted all of the above.

          1934. At all times Defendants Khawaja, Diab and Rountree drove Allied Wallet’s use of

tactics to evade card networks’ anti-fraud monitoring for TelexFree and communicated with

Defendants Priority Payout and Wells about opening and maintaining accounts for TelexFree

while actually knowing it was engaged in an illegal fraud.

          1935. Allied Wallet’s and Defendants Khawaja’s, Diab’s and Rountree’s knowingly

fraudulent and unlawful activities that enabled the TelexFree Scheme to continue and expand

were the subject of an FTC action instituted against them in May 2019 and resulted in their

entries into consent judgments imposing massive monetary judgments and permanent bans on

their performance of certain payment processing services.

          1936. Specifically, as described in the FTC 2019 Complaint, each individual defendant

was “involved in Allied’s creation of U.K. shell companies for U.S. fraudsters, had knowledge

about Allied’s use of tactics to evade card networks’ anti-fraud monitoring, and has

communicated with reseller Wells, Allied employees, and merchants about opening and

maintaining accounts for merchants engaged in or likely to be engaged in fraud.”166

          1937. On June 7, 2019, Defendant Khawaja and Allied Wallet agreed to a massive

judgment in excess of $110 million jointly and severally, and a permanent ban from engaging in,

and assisting others with obtaining, payment processing for, inter alia, certain types of

merchants, including sellers and marketers of money-making opportunities and companies listed




166
      FTC v. Allied Wallet, Inc., Doc. 1.



                                                    353
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 360 of 424



on the MasterCard MATCH List for “excessive chargebacks or fraud.”167 They further agreed to

detailed screening parameters for any prospective high-risk client and monitoring of high-risk

clients. The conduct was so egregious that Defendants Khawaja is required to turn over his

residence in Los Angeles, California.

       1938. Defendant Rountree’s related conduct was so egregious that she agreed on July 3,

2019 to a judgment in excess of $320,000 against her and a permanent ban from engaging in, and

assisting others with obtaining, payment processing for, inter alia, any entity offering to sell,

promote or market certain goods or services or certain high-risk merchants.168

       1939. Defendant Diab’s related conduct was so egregious that he agreed on July 7, 2019

to a $1 million judgment against him and an order that he is permanently enjoined from payment

processing, and from assisting others engaged in payment processing, whether directly or

through an intermediary. Diab was also ordered to pay $1 million in equitable monetary relief.

       1940. Remarkably, Diab was “awarded the most prestigious award that Allied Wallet

gives out. [He] was awarded Employee of the Year by CEO Andy Khawaja, and he was

presented with a brand-new Mercedes Benz E550 Cabriolet Convertible. Moe was left

speechless and grateful from the company’s generosity and true appreciation of his hard

work.”169

       1941. On August 16, 2013, Khawaja and Diab received a link to the TelexFree

underwriting package for review.

       1942. As alleged in the 2019 FTC Complaint, that underwriting package contained the


167
    See FTC v. Allied Wallet, Inc., Doc. 30 (Stipulated Final Order for Permanent Injunction and
Monetary Judgment Against Ahmad (“Andy”) Khawaja, Alliedwallet, Inc., Allied Wallet, Ltd.,
Gtbill, Llc, and Gtbill Ltd.) (C.D. Cal. June 7, 2019).
168
    FTC v. Allied Wallet, Doc. 40.
169
    https://www.alliedwallet.com/blog/press-releases/employee-of-the-year-moe-diab/.



                                                    354
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 361 of 424



following:

              •   processing statements that showed TelexFree had sometimes made as much as
                  $11 million in sales in a single month from purportedly selling a service consumer
                  could get for free from more well-known companies, which also contradicted
                  TelexFree’s claim that it would generate $2 million in sales each month;

              •   a TelexFree profit and loss statement that revealed TelexFree took millions of
                  dollars from consumers, but paid out only commissions and overhead expenses
                  such as office space and payment processing fees, and the statement showed no
                  payments to secure the goods or services TelexFree claimed to be selling to
                  consumers;

              •   documents showing TelexFree was placed on the MATCH list for excessive
                  chargebacks, generated significant chargebacks in recent months and had an “F”
                  rating from the Better Business Bureau;

              •   Google search results with headlines like “TelexFree Scam”;

              •   a printout of a detailed review of TelexFree posted on a website dedicated to
                  multi-level marketing companies TelexFree held itself out as a multi-level
                  marketer. The website printout explained that “all TelexFree members will be
                  doing is publishing ads advertising the income opportunity itself,” and that
                  TelexFree’s membership fees and structure “strongly indicates” that the
                  company’s only source of revenue would be membership fees (emphasis in
                  original); i.e., that it sold no products or goods, and instead was merely a Ponzi
                  scheme or unlawful pyramid.170

          1943. Armed with actual knowledge that TelexFree was an unlawful enterprise, on

August 21, 2013, Diab affirmatively acted to choose to approve the opening of the account,

saying “Lets [sic] do it,” in response to an email from Allied’s underwriting department that

summarized the details described above.

          1944. An August 31, 2013 Merchant Over All Report shows the fees collected by Allied

Wallet, settlements totaling $522,994.90, and a wire transfer for TelexFree, Inc. totaling

$436,231.74.

          1945. Another report reveals that between September 1, 2013 and September 30, 2013



170
      FTC v. Allied Wallet, Doc. 1 at ¶¶ 108-11.



                                                      355
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 362 of 424



Allied Wallet provided processed over $12 million in payments and collected over $400,000 in

fees.

         1946. During October 2013, Allied Wallet processed over $5.9 million in payments for

TelexFree and collected over $390,000 in fees. During this time, over $13,000 of these

payments were chargebacks.

         1947. During November 2013, Allied Wallet processed over $6.65 million in payments

for TelexFree and collected over $450,000 in fees. Over $80,000, or a little more than one (1)

out of four (4) of these payments were chargebacks.

         1948. During December 2013, Allied Wallet processed $19 million in payments for

TelexFree, for which it collected over $450,000 in fees while chargebacks continued to increase,

totaling $64,424 (3.4%), as did refunds, which totaled $134,453.90.

         1949. According to Priority Payout’s Thomas Wells, between January 15, 2014 and

April 22, 2014, at a minimum, Allied Wallet attempted to process in excess of $150 million for

TelexFree, spread over two processing accounts. Allied Wallet's gross processing for TelexFree

was over $72 million.

         1950. The substantial assistance that Allied Wallet provided to TelexFree went far

beyond processing payments took affirmative action and provided TelexFree with substantial

assistance in maintaining and exponentially growing its unlawful enterprise including its ongoing

operations, money laundering, movement of funds offshore and beyond the reach of the United

States’ justice system, and the concealment of suspicious banking activity.

         1951. For instance, Allied Wallet with Vantage Payments set up a shell EU corporation

for TelexFree known as TelexFree Ltd.

         1952. Moreover, Allied Wallet incorporated TelexFree Ltd. in the UK using a false UK




                                                   356
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 363 of 424



address as TelexFree’s official address.

          1953. Through affirmative action, including, but not limited to, (a) securing processing

services by circumventing card network rules that require merchants to be located in the same

geographic jurisdiction as Allied Wallet’s acquiring banks; (b) creating a shell foreign company;

and (c) enabling TelexFree to obtain processing services through offshore servicers, the Allied

Wallet-related Defendants and others who worked with them provided substantial assistance to

TelexFree’s unlawful enterprise by evading the United States’ justice system as well as its

regulatory framework for financial service providers.

          1954. As alleged in the FTC Complaint, “[u]sing U.K. shell companies to open accounts

for non-U.K. or non-E.U. merchants is standard operating procedure at Allied, to the point that

the need to procure an “EU Corporation,” in addition to the merchant’s actual corporate form, is

written into Allied’s internal account-opening checklist. These foreign shell companies typically

have no employees, officers, or operations located in the U.K. or the E.U.”171

          1955. That corporation was used by TelexFree to secure additional payment processing

services through the entry into a further agreement between December 1 and 31, 2013, with IPS,

under the name and address of “TelexFree, LTD,” a United Kingdom shell company established

by Vantage Payments and Allied Wallet.

          1956. Allied also knowingly provided substantial assistance that furthered TelexFree’s

unlawful scheme by creating additional shell companies.

          1957. Allied Wallet deceptively, unlawfully and wrongfully acted to enable TelexFree

to disguise its nefarious activity and circumvent rules regarding maximum processing limits by

establishing three (3) Merchant Identification Numbers for TelexFree.


171
      FTC v. Allied Wallet, Doc. 1 at ¶¶ 64-65.



                                                     357
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 364 of 424



         1958. Throughout the course of Allied Wallet’s services to the TelexFree Scheme,

Khawaja, Diab and Rountree personally possessed actual knowledge of the suspicious, tortious

or illegal nature of TelexFree’s business activities.

         1959. Khawaja, Diab and Rountree were integrally involved in each of the foregoing

actions taken by Allied Wallet and others. They acted as individuals and as authorized agents

and representatives of Allied Wallet and at all times they possessed actual knowledge that

TelexFree was an unlawful Pyramid Scheme. Each provided assistance that was substantially

needed to successfully conclude the transactions that flowed through TelexFree and that kept

TelexFree’s unlawful enterprise going.

         1960. Through their actions, Allied Wallet, Khawaja, Diab and Rountree provided

substantial assistance and encouragement and otherwise became an integral part of TelexFree’s

Pyramid Scheme. Allied Wallet, Khawaja, Diab and Rountree also assisted TelexFree and its

Principals to further achieve their unfair, deceptive and unlawful Scheme that was at a minimum

violative of M.G.L. c. 93, § 69.

         1961. At a minimum, Allied Wallet’s, Khawaja’s, Diab’s and Rountree’s initial

investigation and ongoing monitoring of TelexFree, made them generally aware that TelexFree

was engaged in suspicious, tortious or unlawful conduct, but it deliberately and willfully set

aside the results of the investigation and monitoring.

         1962. Although Allied Wallet, Khawaja, Diab and Rountree possessed knowledge of the

tortious nature of TelexFree’s business activities from the time of its initial investigation of

TelexFree and during its monitoring of TelexFree, it continued to promote and to provide

TelexFree with payment processing services integral to the TelexFree Scheme until at least April

2014.




                                                        358
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 365 of 424



                 6.   IPS

          1963. In September 2013, Defendant Base Commerce successfully applied to IPS, on

TelexFree’s behalf, for TelexFree to receive its ACH processing services through IPS.

          1964. Thereafter, TelexFree’s ACH processing was conducted by IPS, also doing

business as e-Wallet.

          1965. In approximately December 2013, TelexFree entered into a further agreement

with IPS for additional payment processing services, under the name and address of “TelexFree,

LTD,” the shell company established by Vantage Payments.172

          1966. Thereafter, beginning in approximately January 2014, IPS provided TelexFree

with a service titled “e-Wallet,” which was used by TelexFree for additional processing of funds

transferred by Promoters to TelexFree.

          1967. IPS performed an investigation of TelexFree prior to agreeing to accept TelexFree

as a customer and its initial investigation and ongoing monitoring of TelexFree revealed indicia

of fraud and illegality, or Red Flags, and other evidence of fraud cited above.

          1968. Given IPS’s knowledge of the illegal nature of TelexFree’s business operations,

IPS was obligated to refuse to open any accounts or process any transactions for the benefit of

TelexFree.

          1969. Despite IPS’s knowledge of the illegal nature of TelexFree’s business activities,

IPS agreed to accept TelexFree as a customer and began to perform payment processing services

for TelexFree in September 2013.

          1970. IPS has a history of representing Ponzi schemes. Prior clients include the well-

publicized Ponzi schemes Spinding, Wealth4AllTeam, Primus Hub, (an attempted reboot of

172
      See email from Sparman to Merrill, dated December 27, 2013, attached herewith as Exhibit
21.



                                                    359
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 366 of 424



Wealth4AllTeam following Wealth4AllTeam’s collapse), Funky Shark (a planned Ponzi scheme

that shut down prior to launch after receiving legal advice and a $40,000 fine), Team Vinh

International, MyAdvertisingPays (a 120% return-on-investment advertising-based Ponzi

scheme, similar to TelexFree), Diamond Banners, Argent Network (which was advertised as

advertised as “a mixture of Zeek Rewards and TelexFree”), and 1BuckAdShare.

          1971. Despite the overwhelming evidence of TelexFree’s fraudulent activities, in an

October 2013 public statement to the news website BehindMLM.com, IPS audaciously stated that

they had “done a complete due diligence on TelexFree” and “confirmed the product as compliant

with all US laws.” This activity was beyond the scope of its role as a Financial Services

Provider. By publicly endorsing their business model, IPS became an active participant in

TelexFree’s unlawful operation.

          1972. On or about February 12, 2014, IPS announced that they were partnering with

MLM attorney Kevin Thompson of Thompson Burton, PLLC, to “provide up-to-date compliance

guidance to their new and existing clients in the Direct Selling and Multi-Level Marketing

industry.”

          1973. TelexFree was a recipient of such “compliance guidance” services.

          1974. According to a TelexFree balance sheet, dated December 31, 2013, posted by the

Washington State Utilities and Transportation Commission, as of December 31, 2013, TelexFree

claimed $31,640,192.30 in assets then held by IPS (under the name “e-Wallet”) on behalf of

TelexFree.173 The assistance that IPS offered TelexFree was substantial.

          1975. IPS continued to provide payment-processing services to TelexFree until April

17, 2014, at which time IPS finally disabled its electronic services.


173
      See TelexFree, LLC Balance Sheet as of December 31, 2013, marked as Exhibit 5.



                                                    360
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 367 of 424



       1976. Thereafter, in place of the previous e-Wallet online interface, IPS posted a

message online stating that TelexFree’s payment processing services had been disabled, and

suggested that this could be due to TelexFree having “violated Anti-Money Laundering

policies.”

       1977. Despite having direct knowledge of the shutdown of TelexFree in Brazil and

Rwanda, the United Kingdom scam warning against TelexFree, well-publicized accusations of

fraud and illegality on the part of TelexFree, and an enormous number of Red Flags and indicia

of fraud indicating the fraudulent and illegal nature of TelexFree’s operations, IPS continued to

provide processing and processing-related services to TelexFree up to the time that TelexFree,

LLC, TelexFree, Inc., and TelexFree Financial, Inc. declared bankruptcy in April 2014.

       1978. Although Defendant IPS possessed knowledge of the suspicious, tortious or

illegal nature of TelexFree’s business activities at all times it received or held TelexFree funds, it

willfully acted in concert with TelexFree to:

                     further the unlawful Pyramid Scheme;
                      unfairly, deceptively and unlawfully convert class member funds;
                     continue to provide services integral to the TelexFree Pyramid Scheme; and
                     continue to provide TelexFree with substantial assistance and
                     encouragement essential to their unlawful business enterprise.
       1979. Through its actions, IPS provided substantial assistance and encouragement and

otherwise became an integral part of TelexFree’s Pyramid Scheme. IPS also assisted TelexFree

and its Principals to further achieve their unfair, deceptive and unlawful Scheme that was at a

minimum violative of M.G.L. c. 93, § 69.

       1980. At a minimum, IPS’s initial investigation and ongoing monitoring of TelexFree,

made it generally aware that TelexFree was engaged in suspicious, tortious or unlawful conduct,




                                                     361
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 368 of 424



but it deliberately and willfully turned a blind eye to the results of its investigation and

monitoring.

       1981. Although IPS possessed knowledge of the suspicious, tortious or unlawful nature

of TelexFree’s business activities from the time of its initial investigation of TelexFree and

during its monitoring of TelexFree, it continued to promote and to provide TelexFree with

payment processing services integral to the TelexFree Scheme until April 17, 2014.

               7. Priority Payout

       1982. Upon information and belief, Priority Payout, Corp. (“Priority Payout”) is a

payment facilitator, reseller and Independent Sales Organization (ISO) that had an extensive

payment processing relationship with Defendant Allied Wallet.

       1983. At all times material herein, Thomas Wells was the owner of Priority Payout and

served as the company’s authorized representative acting within the scope of his employ in each

of its dealings relating to TelexFree’s unlawful enterprise. Thomas Wells was integrally

involved in all TelexFree/Priority Payout-related actions, decisions, evaluations, and strategies.

       1984. In its capacity as a third-party agent, commonly known as a “reseller,” Priority

Payout earned commissions from the transactions of merchants that it brought to and managed

with payment processor Defendant Allied Wallet, including TelexFree.

       1985. Upon information available at this time, Priority Payout’s and Well’s relationship

with TelexFree emanated from a December 20, 2013 email between TelexFree’s James Merrill

and Allied Wallet’s Khawaja and Diab in which they discussed the excessive fraud notifications

they were receiving from a bank relating to TelexFree’s account with Allied Wallet and ways to

move forward without volume restrictions on Allied Wallet’s TelexFree processing account.

       1986. Priority Payout and Thomas Wells had actual knowledge of TelexFree’s unlawful

enterprise from the date it first began to service TelexFree during early January 2014 through


                                                     362
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 369 of 424



April 2014.

         1987. Subsequent to accepting TelexFree as a merchant client, Priority Payout and

Wells provided TelexFree with financial services and the other forms of substantial assistance it

required to maintain and exponentially grow its business up until its bankruptcy filing in April

2014.

         1988. At a minimum, between January 15, 2014 and April 22, 2014, according to Wells,

Allied Wallet attempted to process over $150 million for TelexFree. The processing was spread

over at least two processing accounts. Upon information and belief, one account was an account

Priority Payout worked with Allied Wallet to open.

         1989. In all, Allied processed $86,980,081.00 in consumers’ payments for TelexFree,

net of chargebacks and refunds.

         1990. Priority Payout and Wells were engaged by TelexFree to secure and manage

domestic and international credit card processing for TelexFree at a time when TelexFree was

finding it virtually impossible to place its pay processing needs. Other payment processors and

banks would not accept its business and were turning TelexFree away due to its activities.

         1991. As established and sophisticated financial services providers, Priority Payout, as

well as each pay processor and bank it worked with, had a plethora of information available to it

regarding TelexFree, including, inter alia, TelexFree’s established illegality and shuttering in

Brazil; TelexFree’s prior placement on the MATCH list; TelexFree’s excessive level of

chargebacks and other suspicious banking activities; TelexFree’s standard form contract which

was unlawful on its face; and the fact and supporting details that other banks had refused or

terminated banking accounts or relationships with TelexFree.

         1992. Moreover, in accordance with standard industry practice, following review of the




                                                    363
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 370 of 424



foregoing information, Priority Payout/Wells obtained, reviewed, investigated and then provided

the following information to its acquiring bank:

               a. TelexFree’s business model and compensation plan;

               b. TelexFree’s payment processing, transaction, and banking history;

               c. TelexFree’s purported VoIP product and AdCentral promoter packages, and

                  corresponding prices;

               d. TelexFree’s website;

               e. TelexFree’s, Carlos Wanzeler’s, and James Merrill’s credit scores;

               f. TelexFree’s tax returns for at least the previous two (2) years;

               g. TelexFree’s Profit & Loss Statements for at least the previous two (2) years;

               h. TelexFree’s balance sheets;

               i. TelexFree’s average transaction amount (or “average ticket”);

               j. TelexFree’s highest anticipated transaction amount (or “high ticket”);

               k. TelexFree’s anticipated monthly processing volume;

               l. TelexFree’s annual and monthly dollar sales volume; and

               m. Information available online regarding TelexFree.

       1993. Immediately after TelexFree reached out to Priority Payout andWells in January

2014, they began to cooperatively carry out unlawful acts with Allied Wallet and others that

were intended to and did provide substantial assistance to TelexFree’s unlawful operations.

       1994. As referenced in the FTC complaint in the recent case against Allied Wallet

       Defendants [Allied Wallet, Khawaja, Diab and Rountree] have submitted merchant
       applications containing false information, and actively worked with their reseller agents,
       Thomas Wells and his company Priority Payout, to circumvent card network rules and
       transaction monitoring designed to prevent fraud. Defendants were not deterred by a
       2009 federal court ruling in the District of Nevada, finding Wells liable for knowingly
       debiting bank accounts of numerous fraud victims; to the contrary, they continued to



                                                   364
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 371 of 424



       accept numerous referrals of unscrupulous merchant-clients from Wells and benefited
       from the fraud perpetrated by those clients.174

       1995. Wells and Priority Payout have “a public and well-documented history of

engaging in unauthorized debiting on behalf of fraudsters,” and partnered for years with Allied

Wallet to enable unscrupulous merchants, including TelexFree, to obtain and effect credit card

processing services, while knowing such entities were engaged in fraudulent enterprises whose

transactions were stripping the victim cardholders of their monies, according to the FTC.175

       1996. Priority Payout and Wells worked with Defendant Allied Wallet, its owner

Khawaja and its officers Diab and Rountree to provide assistance needed to merchants (including

TelexFree) to conduct fraudulent schemes, sell illegal products or otherwise engage in deceptive

marketing.176 They did so by providing entry into and usage of the credit and debit card payment

system that they were otherwise denied.

       1997. The financial services provided by and obtained through Priority Payout, Wells

and the others they collaborated with enabled TelexFree to continue to procure credit card and

debit card payments from victims. Priority Payout and Wells otherwise helped TelexFree to

maintain and grow its unlawful operation and move funds beyond the reach if the United States

justice system and launder money.

       1998. Priority Payout and Wells, in cooperation and collaboration with Allied Wallet

and other Defendants, enabled TelexFree to conceal its fraudulent activities from the putative

class. For example, they used fake foreign shell companies to establish international accounts in


174
    See FTC v. Allied Wallet, Inc., Civ. Act. No. 2:19-cv-4355-SVWE, Doc. 1 at ¶ 4 (C.D. Cal.
May 20, 2019).
175
    Id. at ¶ 53.
176
    See FTC v. Interbill, Ltd. and Wells, Case No. 2:06-cv-1644-JCM-PAL, Doc. 62 at 3
(Emergency Motion for Protective Order to Stay Depositions of Thomas Wells and Priority
Payout, and Stay Further Discovery Proceedings) (C.D. Nev. Oct. 1, 2018).



                                                  365
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 372 of 424



TelexFree’s or related entities’ names.

       1999. The relationship between Priority Payout and Wells and TelexFree involved

significant amounts of activity through which they voluntary submitted to the jurisdiction of the

Commonwealth of Massachusetts.

       2000. The torts at issue here were committed within the Commonwealth of

Massachusetts.

       2001. A substantial part of the events giving rise to Plaintiff’s claims occurred in

Massachusetts, a substantial portion of the affected interstate trade and commerce addressed

within the complaint was carried out in Massachusetts, and Priority Payout and Wells and

TelexFree and its co-conspirators transacted business in Massachusetts.

       2002. Moreover, the activities of Priority Payout and Wells and TelexFree and its co-

conspirators were within the flow of, were intended to, and did have a substantial effect on the

commerce of the Commonwealth of Massachusetts.

       2003. The United States District Court for the District of Massachusetts has in personam

jurisdiction over Priority Payout, Wells and TelexFree because, inter alia, Priority Payout and

Wells: (a) transacted business in Massachusetts, (b) transacted substantial business in

Massachusetts, (c) had substantial contacts with Massachusetts, and (d) was engaged in an illegal

scheme and conspiracy that was directed at and had the intended effect of causing injury to

persons and entities residing in, located in, or doing business throughout the Massachusetts.

       2004. The volume and activity was such that Priority Payout and Wells subjected

themselves to the jurisdiction of the Commonwealth of Massachusetts who has an interest in the

matter and controversies addressed through MDL 2566.

       2005. Priority Payout’s, Wells’ and Allied Wallet’s cooperation and collaboration to




                                                   366
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 373 of 424



perpetuate the criminal efforts of joint clients engaged in fraud, predated the assistance they

provided to TelexFree. Their long history of partnering together to aid and abet fraud was the

subject of the above-cited FTC lawsuit which charged Allied Wallet, its founder Khawaja and its

officers Diab and Rountree with conspiring with Wells and Priority Payout to further numerous

frauds, including TelexFree, which resulted in Allied Wallet, Khawaja, Diab and Rountree each

being permanently enjoined from certain payment processing-related services and activities and

in massive monetary judgments against them handed down in June and July 2019.177

       2006. Similarly, as a result of joint activities that Priority Payout and Wells performed

with Allied Wallet, inter alia, Priority Payout and Wells were permanently banned in April 2019

from engaging in, and assisting others with, payment processing in any capacity. Priority Payout

and Wells further agreed to a contempt judgment against them in excess of $1.8 million (the

“2019 FTC Judgment”).178

       2007. The 2019 FTC Judgment emanated from Priority Payout’s and Wells’ violation of

an earlier April 2009 court order entered against Wells and Wells’ then-company Interbill, Ltd.

(“Interbill”) in an FTC action (the “2009 Order”), finding them guilty of initiating unauthorized

debits against thousands of consumers’ accounts while ignoring strong indications that their

merchant-client was eliciting those payments through fraud.179

       2008. The court awarded $1.7 million for consumer redress and entered a permanent

injunction enjoining Wells and Interbill from: (a) taking any action to process payments on

behalf of merchant-clients while knowing or consciously avoiding knowing that such merchant-

177
    FTC v. Allied Wallet, Inc., supra, Docs. 1, 30, 32, 40.
178
    FTC v. Interbill, Ltd., No. 2:06-cv-1644, Doc. 84 (D. Nev. Apr. 10, 2019) (Stipulated Final
Judgment, Order For Compensatory Contempt Relief, and Supplemental Order for Permanent
Injunction and Other Equitable Relief as to Defendants Thomas Wells, Interbill, Ltd., and Its
Successor, Priority Payout Corp.).
179
    See id., Doc. 42.



                                                    367
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 374 of 424



clients are or are likely to be engaged in deceptive or unfair acts; (b) failing to conduct a

reasonable investigation of prospective merchant-clients and the offers for which they request

payment processing services; and (c) failing to monitor each merchant-client’s transactions to

ensure that the merchant-client is not engaged in practices that are deceptive or unfair. In 2010,

the Ninth Circuit affirmed district court’s summary judgment decision.180

          2009. That 2009 Order further required Wells and Interbill (and thus Priority Payout) to

perform a reasonable investigation before taking any action in support of providing processing

services, including, but not limited to, (i) obtaining from each prospective client a written

certification or documents stating the nature of the client’s business, describing the nature of the

goods or services for which the client seeks payment processing services; (ii) obtaining and

verifying trade and bank references; and (iii) obtaining and reviewing all marketing materials,

promotional materials, websites, and other advertising used or intended to be used by the

prospective client to market its goods or services to consumers.

          2010. The 2009 Order also required Interbill and Wells to

          immediately conduct a reasonable investigation of the cause for any chargeback or
          return rate that exceeds two and one-half percent (2.5%). In the case of an
          investigation of any client triggered by a chargeback or return rate in excess of two
          and one-half percent (2.5%), defendants shall immediately suspend payment
          processing services, unless, following a reasonable investigation, defendants
          determine, based on clear and convincing evidence, that the client’s business
          practices were not, or are no longer, deceptive, unfair, or abusive.

          2011. Notwithstanding the above court order, TelexFree’s account with Allied Wallet

generated an extremely high rate of chargebacks, including one month in which refunds and

chargebacks combined reached 10%.

          2012. This automatically caused industry wide and standard Red Flags to be raised and


180
      See FTC v. Interbill, Ltd., 385 Fed. Appx. 712, 713 (9th Cir. 2010).



                                                      368
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 375 of 424



subjected TelexFree’s accounts to the highest level of scrutiny on an ongoing basis.

       2013. While the 2008 case was pending, Wells created Defendant Priority Payout as a

successor to Interbill and continued soliciting merchants for Allied Wallet via Priority Payout.

       2014. In agreeing to the 2019 FTC Judgment, Priority Payout and Wells admitted that

they worked as a reseller of payment processing services for Allied Wallet from at least 2005

through the end of 2017.

       2015. Priority Payout and Wells further admitted that the FTC had sufficient evidence to

establish that they violated the 2009 Order, including that they facilitated processing of consumer

payments for merchants while knowing or consciously avoiding knowing that the merchants’

business practices were, or were likely to be, deceptive or unfair.181

       2016. Priority Payout’s and Wells’ continued financial servicing of multiple merchants

engaged in fraudulent activities formed the basis of the 2019 FTC Judgment.

       2017. Priority Payout’s and Wells’ improper servicing as relates to TelexFree was the

subject of the FTC’s 2019 action against Allied Wallet.

       2018. In particular, Priority Payout worked hand-in-hand with Allied Wallet to ensure

TelexFree’s payment processing needs were met during the time period from January 2014

through its April 2014 demise through frequent and coordinated interactions between Priority

Payout’s Wells and Allied Wallet’s Khawaja.

       2019. Wells collaborated with Amy Rountree, Allied Wallet’s Vice President of

Operations, to create and utilize TelexFree U.K. based shell corporations for the unlawful

purposes referenced herein. Wells and Roundtree frequently so collaborated regarding merchant

customers of Allied Wallet and Priority Payout.



       181
             See FTC v. Interbill, Ltd., No. 2:06-cv-1644, Doc. 84.


                                                     369
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 376 of 424



       2020. As described above, Defendant Allied Wallet took active steps to circumvent the

restrictions upon TelexFree’s “offshore” accounts as a result of the high chargeback rates, and

Priority Payout became its partner in those continued unlawful and deceptive actions.

       2021. Without the substantial assistance provided by Priority Payout and Wells,

TelexFree would not have been able to carry out the high volume and high dollar transactions

that pilfered the class members funds or so successfully move money offshore.

       2022. As evidenced in late February 2014 emails, Wells worked with TelexFree’s Home

Office manager Andrea Moreira related to TelexFree’s access to its international merchant

accounts and the “multiple” TelexFree merchant accounts that Wells was obtaining and/or

managing for TelexFree.

       2023. The purpose of the multiple accounts was to conceal by spreading out and diluting

TelexFree-related Red Flags and suspicious banking transactions. As described above, the

opening of additional merchant accounts is a ruse utilized by unscrupulous financial services

providers, such as Priority Payout and Wells (and the other Payment Processing and Bank

Defendants), to artificially reduce the chargebacks associated with any single account/merchant

and to artificially manipulate and reduce the merchants’ chargeback ratios. As to TelexFree’s

offshore banking, Priority Payout and Wells utilized that unlawful and deceptive ruse

successfully.

       2024. A February 25, 2014 email evidences Wells’ knowledge of and deep involvement

in TelexFree’s unlawful processing strategies. TelexFree’s Andrea Moreira advised that she did

not know who was processing the increased transactions for TelexFree of which Defendant

Vantage was not a part. Wells immediately informed her that it was (Priority Payout/Wells’

partner in crime) Allied Wallet.




                                                   370
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 377 of 424



        2025. By February 25, 2014, Priority Payout and Wells were managing, at a minimum

four (4) TelexFree four merchant accounts and otherwise satisfying a large amount of processing

needs. Three merchant accounts were maintained by Allied Wallet: 1) one placed by Vantage

that was receiving “small” amounts of transactions of victims’ monies, estimated at $700,000 per

month, 2) another (in the name of AWTELEXFREE 2) that was taking the balance of the then-

current transactions, and 3) another new account (named AW TELEXFREE 3) that was set up by

Wells at Merrill’s request and was live but had not received transactions yet.

        2026. In addition, Priority Payout/Wells set up another merchant identification through

IPS, doing business as I-Payout, which was also awaiting instruction. This assistance further

enabled TelexFree’s unlawful enterprise to pilfer victims’ monies.

        2027. TelexFree Founder James Merrill defined Priority Payout/Wells as an “integral

part of our arrangement” and further established the assistance offered by Priority Payout/Wells

as substantial in a letter to IPS dated January 14, 2014. Founder Merrill went on to authorize

“Wells of Priority Payout Corp. to organize and manage [TelexFree’s] credit card processing

controls in concert with International Payout Systems, Inc. and further to represent TelexFree’s

Merchant Relationship with IPS/ARGUS effective immediately.”

        2028. As TelexFree became subject to increased scrutiny in the United States in

February 2014, Priority Payout and Wells quickly stepped up to provide substantial assistance to

TelexFree’s unlawful enterprise by becoming an integral part of the team assembled to secure

foreign banking sources beyond the reach of the United States justice system and to otherwise

act to secret or move the unlawfully obtained funds TelexFree pilfered from the victim members

of the putative class.

        2029. For example, an email exchange extending from February 25, 2014 to March 3,




                                                   371
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 378 of 424



2014, which at various times included Wells, James Merrill, Carlos Wanzeler, Moreira, Craft,

Colabella (PwC), Puzey (PwC), Babener, Tober (Garvey Schubert), and/or Sandford (Garvey

Schubert), memorializes Wells’ involvement. The general subject of the email chain was the

establishment of a foreign entity for TelexFree. Locations mentioned included the Cayman

Islands (TelexFree International, Ltd.). The opening of an additional new bank account was also

discussed.

       2030. TelexFree International, Ltd. was at all times intended to be and was an offshore

depository of TelexFree’s unlawfully gained funds. It was created to move victim funds beyond

the reach of United States governmental enforcement agencies and the civil justice system.

       2031. At the time Wells acted, he did so as an authorized agent and representative of

Priority Payouts and within the scope of the authorization he was granted. Moreover, at all times

he possessed actual knowledge that TelexFree was an unlawful Pyramid Scheme. Priority

Payout and Wells provided assistance that was substantially needed to successfully conclude the

transactions that flowed through TelexFree and that kept TelexFree’s unlawful pyramid

enterprise going.

               8. Bank Card Consultants

       2032. Bank Card Consultants is a payment processing company that touted itself as

specializing in servicing merchant accounts that are “high risk” due to the nature of the products

or services of the merchant. The vast majority of legitimate financial services providers refuse to

service “high risk” merchant accounts, or alternatively they impose and strictly enforce account

limitations, closely monitor account activity, and carry out customer and account audits to ferret

out unlawful activity

       2033. At all times material herein, John Yurick was the owner of Bank Card Consultants

and served as the company’s representative in its dealings with and on behalf of TelexFree. At


                                                   372
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 379 of 424



all times relevant herein, Bank Card Consultants was a registered Independent Sales

Organization/Member Services Provider for Wells Fargo Bank, N.A.

        2034. In or about September 2013, Defendant Yurick, on behalf of Bank Card

Consultants, undertook the process to accept TelexFree as a payment processing customer.

        2035. On its website, Bank Card Consultants touts its ability to have a high risk

merchant “set up and processing in as little as 48 hours,” and that it is able to do so even though

“most processing banks will refuse to handle your account, and those that do, will charge a much

higher rate.”

        2036. True to that representation, Bank Card Consultants and Yurick established

TelexFree as a payment processing customer during or about September 2013. Bank Card

Consultants and Yurick provided payment processing services to TelexFree at a time when other

financial service providers refused to work with TelexFree due to its obvious and apparent

fraudulent activities.

        2037. Indeed, by August 2013 TelexFree was subject to ubiquitous negative press

casting it as a pyramid scheme and reporting its shuttering in Brazil. It was under investigation

in other countries and faced inquiry by the Massachusetts SOC. Chargebacks were excessive

and rampant, and it was placed on the MATCH list. Its revenues were derived overwhelmingly

by the sale of its AdCentral membership programs, which was the source of promoter passive

income. It had no legitimate source of income and was classically structured as a pyramid

scheme. As such, TelexFree was finding it increasingly difficult to secure payment processing

services.

        2038. Despite having actual knowledge that TelexFree was operating an unlawful

enterprise, Bank Card Consultants contracted to provide TelexFree with the substantial




                                                    373
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 380 of 424



assistance it required to maintain and expand its unlawful enterprise by creating an “International

Account” and other affirmative action, including, but not limited to:

                   a. processing victim and Scheme transactions that were intended to, and did,
                      enable TelexFree’s goal of international expansion;

                   b. circumventing card network rules that require merchants to be located in
                      the same geographic jurisdiction as Allied Wallet’s acquiring banks; and

                   c. enabling TelexFree to obtain processing services using offshore servicers.

       2039. Bank Card Consultants and Yurick provided their services to TelexFree until at

least January 2014.

       2040. Bank Card Consultants in August 2013 was identified as a potential payment

processing resource as a direct result of strategy sessions between James Merrill, Payment

Processor Defendant Jayme Amirie of GPG and others, during which they worked to devise a

way for TelexFree to continue to process electronic transactions, including those through which

TelexFree obtained victims’ funds. By August 2013, TelexFree’s unlawful Scheme had come

under ever increasing scrutiny from governmental officials and was being rejected by other

financial service providers.

       2041. As evidenced by August 24, 2013 emails between GPG’s Amirie and John

Merrill, Amirie was aware that TelexFree operated an unlawful Scheme. Amirie specifically

informed Merrill that no international banks would allow GPG to carry out payout transactions

for TelexFree and that they were going to need to cancel all outgoing international transactions.

       2042. Amirie conspired with Merrill to ensure that the financial services that GPG

provided (and the related profits it reaped) would not be interrupted. Specifically, Amirie

instructed TelexFree to reduce its credit card volume (i.e. the receipt of victims’ funds) to under

$10 million per month in an effort to reduce the number of chargebacks and attempt to avoid

suspicion. Amirie also suggested that TelexFree keep all of its business with Allied Wallet,



                                                    374
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 381 of 424



since that complicit payment processor was the only sure source of payment processing services

for TelexFree. Additionally, Amirie advised Merrill that he was coordinating with Propay as an

alternative source of payment processing services.

       2043. Amirie stated “[w]e are doing all we can for you, but you must act now if you

want to continue to accept credit cards and make electronic payments. Every bank is seeing your

name and telling us “no” for both credit card processing and electronic payouts.”

       2044. Rather than limit processing and reduce the Scheme’s profits, Merrill sought out

and secured a different solution - bring Bank Card Consultants on board to increase processing

transactions and further expand TelexFree’s unlawful enterprise. Merrill’s growth strategy to

bring in Bank Card Consultants and increase processing transactions did in fact avoid decreasing

the massive amounts it stripped from its victims.

       2045. From the outset of their relationship, Bank Card Consultants and Yurick were

fully aware that TelexFree was a Pyramid Scheme and engaged in fraudulent and suspicious

activity. They were also fully aware that TelexFree was struggling to overcome the extreme

difficulty in finding a payment processors and banks that would provide it with services, which

was precisely why they sought out Bank Card Consultants.

       2046. By email dated September 4, 2013, Yurick provided Merrill with a merchant

application and confirmed that Bank Card Consultants would assist TelexFree in obtaining

access to “every form of payment available”, including “domestic merchant services,

international merchant services, echeck/check 21 services/Teledraft and ACH.” Yurick further

informed Merrill that he would set up a conference call with a chargeback/fraud company and

that he would take care of the fraud issue for them.

       2047. In the same September 4, 2013 email, Yurick requested background information




                                                     375
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 382 of 424



on TelexFree, including an explanation of how the system works, copies of its promoter

contracts, six months of full business bank statements, one year of processing statements, current

P&L, current balance sheet, last two years of business tax returns, and driver’s licenses or

passports.

       2048. On September 9, 2013, James Merrill introduced Bank Card Consultants (and

Yurick) as a “high risk provider of international merchant services that may be of assistance to

us,” via an email to TelexFree accountant Craft. Yurick was copied.

       2049. Merrill completed a Merchant Application and Agreement with Bank Card

Consultants for TelexFree.

       2050. It is worth noting that Wells Fargo Bank, N.A. acted as Bank Card Consultants’

Acquiring Bank and was a party to the Merchant Application and Agreement signed by

TelexFree and Bank Card Consultants.

       2051. Craft, Moreira and Oliveira soon responded to Yurick’s September 4, 2013 email

and provided the information sought, including an explanation of TelexFree’s business , copies

of TelexFree’s promoter contracts which was unlawful on its face, six months of full business

bank statements, one year of processing statements, current P&L, current balance sheet, last two

years of business tax returns, and driver’s licenses or passports of Merrill and Wanzeler.

       2052. Bank Card Consultants and Yurick provided this information to Wells Fargo

Bank, N.A.

       2053. Bank Card Consultants carried out its process for accepting TelexFree as a client

by extensively reviewing TelexFree’s financial records, including bank statements, balance and

profit and loss sheets, and fraud-to-sale ratio. It also investigated and reviewed TelexFree’s

purported product and operations.




                                                   376
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 383 of 424



        2054. Craft, Moreira and Oliveira continued to provide additional information

thereafter.

        2055. TelexFree’s Merchant Application with Bank Card Consultants specifically

indicated that TelexFree expected to process an average of $10-$15 million each month and that

the highest single monthly transaction amount would only be $1,425. The documentation

provided to Bank Card Consultants coupled with the application’s indication of remarkably high

total monthly dollars processed and the low individual transaction amounts is noteworthy.

        2056. TelexFree’s high average monthly transaction volume in light of its low single

transaction amount is a classic sign and indicative of an unlawful or fraudulent enterprise to

sophisticated, high-risk merchant servicers like Bank Card Consultants and Yurick.

        2057. As a result of Yurick’s September 2013 review, Bank Card Consultants obtained

actual knowledge aware that incoming payments to TelexFree were in identical amounts

corresponding to the purchase of AdCentral packages rather than the sale of VoIP cards. Yurick

and Bank Card Consultants were otherwise aware that TelexFree was a Pyramid Scheme.

        2058. Moreover, as part of Bank Card Consultant’s initial due diligence investigation of

TelexFree, Yurick conferred with Merrill in which they discussed TelexFree’s revenue and

compensation structure, VoIP product, negative press, and inability to secure banking and

payment processing services.

        2059. Through Yurick’s awareness of the negative press on TelexFree’s legality and his

review of TelexFree’s financial records, including bank statements, balance and profit and loss

sheets, and fraud-to-sale ratio, as well as TelexFree’s purported product and operations, Yurick

and Bank Card Consultants gained actual knowledge that TelexFree’s operation constituted a

fraudulent and unsustainable pyramid scheme in September 2013.




                                                   377
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 384 of 424



         2060. Despite their actual knowledge of TelexFree was an illegal enterprise, Bank Card

Consultants and Yurick approved its merchant application and provided payment processing and

other services to TelexFree. In doing so, Bank Card Consultants and Yurick provided it with the

substantial assistance it required to maintain and exponentially grow its unlawful enterprise

including its ongoing operations, money laundering, placing of funds offshore and beyond the

reach of the United States justice system, and the concealing of suspicious activity.

         2061. Thereafter, despite Yurick’s and Bank Card Consultants’ actual knowledge of

TelexFree’s illegality and regulatory issues, Bank Card Consultants wrongly and unlawfully

continually processed high-volume transactions for TelexFree until its bankruptcy filing in April

2014.

         2062. During the providing those services, Bank Card Consultants and Yurick obtained

even more information that established TelexFree was operating an unlawful enterprise and

engaging in continuous suspicious banking activity.

         2063. For instance, in a November 6, 2013 email to Merrill, Will Bowman of Bank Card

Consultants requested that TelexFree furnish him with the chargeback reports from Allied

Wallet, which demonstrated excessive chargebacks. This information is believed to have been

provided to Wells Fargo Bank as well.

         2064. During the time that Bank Card Consultants provided services to TelexFree,

Yurick was also instrumental in identifying and obtaining bank accounts for TelexFree to utilize.

This assistance in obtaining accounts came at critical junctures when other financial institutions

were refusing its business and provided the necessary support that allowed TelexFree’s unlawful

Scheme continue to operate.

         2065. Despite their knowledge of TelexFree’s unlawful enterprise, suspicious activities




                                                   378
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 385 of 424



and unlawful practices, Bank Card Consultants and Yurick worked with TelexFree founder

Merrill and others including TelexFree executive office personnel and its outside consultants

when issues arose with acquiring banks who raised concerns about TelexFree’s operations. They

cooperatively acted and strategized to ensure that TelexFree’s payment processing and financial

services continued and that its massive transactional processing related needs were met.

        2066. For example, in late November 2013, Yurick worked hand-in-hand with

TelexFree’s Craft and Moreira to satisfy requests for information from Brian Struzik, a

representative from Cyber Merchant Solutions, another company touting itself as working with

high risk merchant accounts and who was working with an underwriter for a bank that set up an

offshore TelexFree account for the receipt of victims’ funds and the other unlawful purposes set

forth above.

        2067. Notably, this information provided by TelexFree through Yurick for the bank’s

use was incomplete and otherwise omitted crucial information. For instance, it failed to provide:

(a) the identity of Know Your Customer documents obtained from TelexFree for resellers (such

as Bank Card Consultants); (b) the reason for chargebacks; (c) an explanation as to how

TelexFree receives traffic; and (d) an explanation as to how TelexFree monitors its affiliates.

Bank Card Consultants and Yurick intentionally concealed this information to further

TelexFree’s illicit activities.

        2068. Despite the foreign bank’s request for clarification, Yurick was reluctant to

respond, fearing exposure of TelexFree’s illicit activities.

        2069. Upon information and belief, Bank Card Consultants and Yurick knew that the

information sought would reveal TelexFree’s pyramid scheme nature.

        2070. Rather, by email dated November 22, 2013, Yurick requested that Oliveira




                                                    379
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 386 of 424



provide Struzik with only “back end” access to TelexFree’s website, to which Oliveira responded

by providing login credentials for TelexFree’s internal data to Yurick and Struzik.

       2071. On November 26, 2013 Struzik emailed Yurick, and expressed the foreign bank’s

dissatisfaction with the information provided. At Struzik’s suggestion, Yurick, sought to obtain

a legal opinion letter stating that TelexFree's business was “not operating outside of local

jurisdictions and that the operations are sustainable, legitimate”.

       2072. After a failed attempt to satisfy the bank with a letter obtained by Merrill from

TelexFree’s telecommunications services provider, Yurick persisted and eventually was able to

secure another letter, drafted by Babener for Merrill’s signature that was carefully tailored to

satisfy the bank without revealing that TelexFree in fact was not a legal enterprise.

       2073. That letter used by Yurick was knowingly intentionally misleading as to

TelexFree’s legality and upon information and belief, was used by Bank Card Consultants to

successfully secure processing services for TelexFree.

       2074. Bank Card Consultants, through Yurick and others, set up domestic and offshore

accounts for the receipt of funds known to originate from TelexFree’s Pyramid Scheme, and to

launder money and move it beyond the reach of the United States justice system. As referenced

herein, setting up these accounts for those purposes does not constitute ordinary payment

processing services. Rather Bank Card Consultants and Yurick substantially assisted TelexFree

in maintaining and exponentially growing its unlawful enterprise including its ongoing

operations, money laundering, movement of funds offshore and beyond the reach of the United

States justice system, and the concealment of suspicious activity.

       2075. For example, in early December 2013, Yurick’s efforts had paid off and he had

succeeded in securing multiple merchant accounts for TelexFree. More specifically, on




                                                    380
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 387 of 424



December 6, 2013 Yurick informed Merrill that one bank was “lighting up 5 MIDS [merchant

identification accounts] 3 Offshore 2 Domestic” and that they would be available to run live in a

week. The opening of multiple merchant identification accounts is not standard processing and

is a means to conceal fraud.

       2076. Yurick conspired with TelexFree to deceive an international merchant bank, by

authoring and instructing James Merrill to sign a statement which read:

               TelexFREE has performed legal due diligence in each of the regions in
               which it operates and is operating under all federal and local jurisdictional
               laws. Under the laws TelexFREE does not commit or operate with any
               fraudulent practices.

       2077. Yurick knew that statement was false but wrongfully and unlawfully instructed

Merrill to “just copy and paste [the false assertion] on Telexfree letterhead and sign it.”

       2078. Merrill provided Yurick with a revised letter drafted by Babener which was, upon

information and belief, provided to the bank and substantial amounts of victims’ funds were

processed through that account as a result of that fraud.

       2079. Yurick continued to conspire with Craft, Merrill and Struzik into 2014 to identify

and secure other outlets for TelexFree’s payment processing needs.

       2080. For instance, in his January 6, 2014 email to Craft, Yurick requested further

information to support his efforts to set up merchant identification information for three new

accounts with an unidentified bank.

       2081. Despite ever increasing red flags and other suspicious activities, Bank Card

Consultants continued to provide services for TelexFree until its bankruptcy in April 2014.

       2082. Yurick’s and Bank Card Consultants’ initial investigation and ongoing monitoring

of TelexFree made them actually aware that TelexFree was engaged in suspicious, tortious or

unlawful conduct that was, at a minimum, in violation of M.G.L. c. 93, § 69, but they




                                                    381
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 388 of 424



nevertheless continued to provide TelexFree with payment processing services, integral to the

TelexFree Scheme until TelexFree’s eventual bankruptcy.

       2083. Pursuant to their obligations to perform ongoing customer monitoring of

TelexFree, Yurick and Bank Card Consultants discovered additional Red Flags and evidence of

suspicious, tortious or unlawful conduct described above, all of which provided Yurick and Bank

Card Consultants with actual knowledge that TelexFree was engaged in an unlawful enterprise.

       2084. Although Yurick and Bank Card Consultants possessed actual knowledge of the

suspicious, tortious or illegal nature of TelexFree’s business activities at all times it received or

held TelexFree funds, it willfully acted in concert with TelexFree to deceptively, unlawfully and

wrongfully:

                   a. further the unlawful Pyramid Scheme;
                   b. unfairly, deceptively and unlawfully convert class member funds;
                   c. continue to provide services integral to the TelexFree Pyramid Scheme;
                      and
                   d. continue to provide TelexFree with substantial assistance and
                      encouragement essential to their unlawful business enterprise.
       2085. Through their affirmative actions, Yurick and Bank Card Consultants

substantially assisted TelexFree’s unlawful enterprise by assisting it to evade the United States’

justice system as well as its regulatory framework for financial service providers.

       2086. Through their actions, Yurick and Bank Card Consultants provided substantial

assistance and encouragement to TelexFree. They also substantially assisted TelexFree and its

Principals to further achieve their unfair, deceptive and unlawful Scheme that was in violation of

M.G.L. c. 93, § 69.

       2087. As a result of their services to TelexFree, Yurick and Bank Card Consultants

greatly profited, through the deduction of fees from TelexFree victim fund transfers.




                                                     382
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 389 of 424



           BB.         Investment Services Providers

                       1.      Mauricio Cardenas

       2088. As described above, during time periods relevant to the Complaint, Wells Fargo

Advisors, LLC’s employee, agent and servant Cardenas was Wanzeler’s friend, confidant and

primary financial advisor. Despite having actual knowledge that TelexFree was an unlawful

Pyramid Scheme and that Wanzeler was at the top level of the fraud, over time Cardenas became

chiefly responsible for all strategy and actions taken by Wanzeler regarding funds received by

Wanzeler through the TelexFree Pyramid Scheme.

       2089. During this same time, Defendant Cardenas was employed as a financial advisor

at and an employee of Wells Fargo Advisors. Wells Fargo Advisors was a registered broker-

dealer and a registered investment advisor under the Investment Advisers Act of 1940. The

range of the funds that Cardenas helped Wanzeler launder, hide, or otherwise wrongfully move

was in the hundreds of thousands of dollars to millions of dollars range.

       2090. Cardenas had actual knowledge that TelexFree was an unlawful Pyramid Scheme

that Wanzeler was running. Also, Cardenas had actual knowledge that Wanzeler was making

millions from illegal businesses. Cardenas further had actual knowledge that Wanzeler needed

to invest, hide or launder those and other illicit funds. Cardenas was an employee of Wells

Fargo Advisors and was well-placed to carry out Wanzeler’s investment, hiding, moving and

laundering of illicit money.

       2091. From 2012 to 2014, Cardenas provided services to his Wells Fargo Advisors’

client, and close friend, Wanzeler and TelexFree. Through his Wells Fargo Advisors position,

Cardenas provided substantial assistance to Wanzeler’s goal of working to protect and increase

his illicit funds by exploiting every opportunity he could. Setting aside his obligations as an

employee, Cardenas’s primary objectives were to protect Wanzeler’s illicit funds from seizure,



                                                    383
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 390 of 424



discovery or loss and to ensure that the funds entrusted to Wells Fargo Advisors financially

benefited Wanzeler, TelexFree and himself. He offered this substantial and essential assistance

notwithstanding his knowledge that the funds he was working with came from an ongoing illegal

Pyramid Scheme. This substantial assistance allowed the illicit funds to continue to go

undetected thereby enabling Wanzeler and TelexFree to continue their on-going illegal Pyramid

Scheme.

       2092. Cardenas was an indispensable advisor to and co-conspirator with Wanzeler.

Cardenas developed and fostered a close, personal and business relationship with Wanzeler

throughout periods relevant to the complaint by making sure the substantial contributions he and

Wells Fargo Advisors made were indispensable. Wanzeler invested his personal and other funds

with Wells Fargo Advisors through Cardenas. Cardenas was the mechanism through which

Wanzeler was able to transfer, hide, and invest funds unlawfully obtained through TelexFree’s

illegal operations and continue to keep TelexFree’s illegal operations hidden from the authorities

and investors.

       2093. Cardenas and Wanzeler lived in proximity to each other and over time spent

considerable amounts of time together. In addition to aiding and abetting Wanzeler launder,

conceal and invest unlawful funds, Cardenas also enjoyed frequent social interactions with

Wanzeler, including speedboat outings, barbecues and travel. During these interactions,

Cardenas and Wanzeler willfully and knowingly put their own financial interests and that of

TelexFree ahead of the victims. They conspired to illegally maximize profits, hide assets,

launder illicit monies and place unlawful profits derived from TelexFree’s illegal activities into

Wells Fargo Advisor’s asset management accounts. Importantly, the investment services

provided by Cardenas and Wells Fargo Advisors were essential to the exponential growth of




                                                    384
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 391 of 424



their own careers or fortunes and that of TelexFree.

       2094. Cardenas was discharged from Wells Fargo Advisors in April 2014 as a direct

result of his involvement with TelexFree and Wanzeler, and in particular due to that fact that he

had invested funds obtained by Wanzeler through TelexFree’s illegal activities. By virtue of

discharging Cardenas, Wells Fargo Advisers acknowledged Cardenas’ wrong doings, along with

their own culpability.

                         2.   Wells Fargo Advisors

       2095. Defendant Wells Fargo Advisors is vicariously, jointly and severally liable for all

actions taken by its employee, agent, representative and servant Mauricio Cardenas.

       2096. Wells Fargo Advisors provided financial and investment services, maintained

accounts, and received and executed transfers of funds from or for the benefit of Wanzeler,

TelexFree and Cardenas, all of which facilitated the wrongful taking of victim cash and sustained

the fraud by essentially hiding the Pyramid Scheme.

       2097. Wells Fargo Advisors is a registered broker-dealer and subject to the same laws

and regulations alleged herein regarding potential and established client accounts as the Financial

Services Providers, including the Bank Secrecy Act (as amended by the USA PATRIOT Act),

the Foreign Corrupt Practices Act, and critical anti-money laundering mandates such as Know

Your Customer and Customer Identification Program requirements. 31 U.S.C. §§ 5311 et al.; 31

C.F.R. Chapter X & pt. 1023; FINRA Rule 3310; U.S. Securities & Exchange Commission,

Anti-Money Laundering (AML) Source Tool for Broker-Dealers (Jan. 11, 2017),

https://www.sec.gov/about/offices/ocie/amlsourcetool.htm; Financial Crimes Enforcement

Network et al., Guidance on Obtaining and Retaining Beneficial Ownership Information (Joint

Release March 2010), https://www.sec.gov/rules/other/2010/34-61651-guidance.pdf; 15 U.S.C.

§§ 78dd-1, et seq.; FINRA Regulatory Notice 11-12, http://www.finra.org/industry/notices/11-


                                                   385
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 392 of 424



12. All allegations regarding the duties and legal obligations of the Financial Services Providers,

and the facts, information and knowledge gained by those providers in performing those duties

and due diligence, are incorporated herein by reference as to Wells Fargo Advisors.

       2098. Wells Fargo Advisors similarly possessed a Regulatory Account Monitoring

Department that was charged with researching and obtaining information on prospective and

current customers.

       2099. Wells Fargo Advisors possessed the same federal regulatory duties as those cited

above for the Financial Services Providers to look for certain types of facts or lack thereof,

including the identity and purpose of the individuals opening and making payments into their

accounts.

       2100. In addition to reviews carried out in the normal course of business, Wells Fargo

Advisors carried out other reviews in accordance with their regulatory duties that revealed,

among other things, 1) TelexFree’s tortious Pyramid Scheme; 2) TelexFree’s business model;

3) TelexFree’s legal troubles and notorious history; 4) TelexFree’s regulatory troubles in the

United States and in Brazil; 5) Wanzeler’s modest background and rapid rise to substantial

wealth; 6) the fact that the source of the substantial funds Wanzeler handed over to Wells Fargo

Advisors was derived from unlawful sources; 7) the substantial role Wells Fargo Advisers

assumed through their employee Cardenas in the management of Wanzeler and TelexFree’s

illicit fund management; 8) the suspicious, tortious and illegal activities related to the funds it

was managing, including the outright fraud on the part of TelexFree, its Founders and Principals,

including Wanzeler; and 9) the overwhelming number of Red Flags and the other indicia of fraud

that more than reasonably established the existence of TelexFree’s and Wanzeler’s tortious

conduct and the Pyramid Scheme.




                                                     386
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 393 of 424



        2101. Wells Fargo Advisors was obligated to know its client and monitor the accounts

of its existing clients.

        2102. Wells Fargo Advisors became aware of the Red Flags surrounding Wanzeler and

TelexFree during the routine course of fulfilling their regulatory duties and while reviewing

Cardenas’ deal making, sales, job performance and entitlement to performance related payments.

        2103. The number of TelexFree-related Red Flags and the other indicia of fraud was

overwhelming. Red Flags established the existence of TelexFree’s and Wanzeler’s tortious

conduct and the Pyramid Scheme

        2104. Alternatively, if Wells Fargo Advisors failed to perform any of the required

investigations and account monitoring, it turned a blind eye to Cardenas’ wrongful conduct,

TelexFree’s and Wanzeler’s unlawful Scheme and the illegal nature of Wanzeler’s funds.

        2105. Wells Fargo Advisors employed Defendant Cardenas from 2012 until he was

terminated in 2014 and had actual knowledge of, and oversaw, his dealings with Wanzeler.

Wells Fargo Advisors oversaw Cardenas’ investment activities and maintained a detailed

account of the profits made on behalf of his clients. Defendant Cardenas, as Wells Fargo

Advisor’s employee, opened and managed accounts for Wanzeler and provided him advice on

his own and TelexFree-related operations and funds.

        2106. While Cardenas was acting as Wanzeler’s co-conspirator, he did so as an agent,

servant and employee of Wells Fargo Advisors. Cardenas’ conduct is imputed to the company

he represented - Wells Fargo Advisors.

        2107. As described above, When Wells Fargo Advisors terminated Defendant Cardenas

in 2014, it filed the following disclosure concerning the circumstances of his termination with

FINRA (https://brokercheck.finra.org/individual/summary/5734441#disclosuresSection):




                                                   387
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 394 of 424



       THE FIRM DETERMINED THAT IT WOULD NOT DO BUSINESS WITH
       CERTAIN BUSINESS ENTITIES DUE TO POTENTIAL AML RISKS.
       THEREAFTER, FA [Financial Advisor Cardenas] OPENED TWO
       BROKERAGE ACCOUNTS FOR INDIVIDUALS DIRECTLY RELATED TO
       THE ENTITIES. THE FA STATED THAT HE DID NOT KNOW THE
       RELATIONSHIP EXISTED. MANAGEMENT DETERMINED THAT
       REPRESENTATIVE DEMONSTRATED A LACK OF JUDGMENT IN
       RECOGNIZING AND MANAGING POTENTIAL AML RISKS.

       2108. On information and belief, the “certain business entities” referred to in the first

sentence included TelexFree and the “individuals” referred to in the second sentence included

Wanzeler.

       2109. During the time they did business with TelexFree and Wanzeler, the Defendant

Investment Services Providers, which includes Wells Fargo Advisors and Cardenas, possessed

actual knowledge of the fraudulent nature of TelexFree’s business operation and of the illegal

nature of the funds provided to them by Wanzeler.

       2110. At times material herein, despite having knowledge that TelexFree was a

fraudulent enterprise carrying out suspicious, tortious, unlawful, unfair or deceptive acts or

practices and that Wanzeler’s funds were illegally obtained, Defendant Investment Services

Providers performed substantial and integral services and provided essential assistance that were

used to further TelexFree’s unlawful business and to enable Wanzeler to hide and invest assets

and launder illicit monies derived from TelexFree’s illegal activities. The services provided by

the Defendant Investment Services Providers also included receiving, managing and investing

funds paid by Promoters to TelexFree among Defendant Wanzeler’s personal accounts.

       2111. At times material herein, despite having actual knowledge that TelexFree was an

enterprise carrying out at a minimum suspicious, tortious, unlawful, unfair or deceptive acts or

practices or that Wanzeler’s funds were unlawfully obtained, the Defendant Investment Services

Providers provided Wanzeler with unfettered access to financial and investment services that




                                                    388
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 395 of 424



were used to further Wanzeler’s and TelexFree’s unlawful business.

       2112. Wells Fargo Advisors acted to hide, manage invest and launder illicit monies

derived from illegal activities and continued to provide Wanzeler with investment services and

substantially assisted his tortious conduct. Wells Fargo Advisors also allowed Cardenas to carry

out other concierge or liaison activities while using the Wells Fargo name and carrying its weight

and connections.

       2113. Wells Fargo Advisors’ role played a substantial part in the Pyramid Scheme

because they managed funds provided by Telexfree and/or Wanzeler, and helped to launder and

hide those funds from regulators and other third parties thereby allowing TelexFree to continue

to operate and harm investors.

       2114. Wells Fargo Advisors’ managing, maintaining, hiding, laundering and

transferring of Wanzeler-controlled illicit funds was integral to TelexFree’s ongoing operation

because without such services, Wanzeler’s and the entire Pyramid Scheme could not have been

maintained, thrived or exponentially grown. Without Wells Fargo Advisor’s services, Wanzeler

could not have hid, spent or absconded with such significant funds and the Pyramid Scheme

would have been discovered.

       2115. Defendant Wells Fargo Advisors was actually aware of TelexFree’s pyramid

scheme nature and specifically determined it would not do business with TelexFree or its

associates, including its Founders, due to AML risks.

       2116. Wells Fargo Advisors failed to put in place the proper systems to prevent

violation of its legal and regulatory duties and to prevent the opening and servicing of accounts

involving illegally-derived funds.

       2117. Despite Wells Fargo Advisors’ prior determination that it would not serve




                                                   389
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 396 of 424



TelexFree or its associates, Wanzeler, working with Cardenas, established brokerage accounts

with Wells Fargo Advisors for the purpose of secreting away ill-gotten gains thereby

perpetuating the fraud and keeping TelexFree’s illegal operations hidden from the authorities and

investors.

       2118. By the time Well Fargo Advisors determined that Cardenas had opened brokerage

accounts for Wanzeler directly related to TelexFree millions of dollars had been passed.

       2119. Wells Fargo Advisors eventually fired Cardenas after it had enabled and

performed the illegal transfer and investment of funds derived from the TelexFree Scheme by

Wanzeler and substantially assist in the on-going Pyramid Scheme.

       2120. In exchange for their substantial contributions, Defendant Investment Services

Providers derived substantial income from their services to TelexFree and Wanzeler.

       2121. Each of the Financial Services Providers and Investment Services Providers failed

to timely or adequately respond to information relating to TelexFree, or persons or entities it was

related to, and as a direct and proximate result caused each member of the putative class to

similarly suffer ascertainable economic harm.

       2122. Various persons or entities that are not named as Defendants herein have

participated as co-conspirators or aiders and abettors in the violations and other claims alleged

herein and have performed acts and made statements in furtherance thereof. These persons or

entities have directly participated because they have facilitated, adhered to, and/or communicated

with others regarding the Pyramid Scheme or offered substantial assistance or encouragement.

Plaintiffs reserve the right to name some or all of these persons as Defendants at a later date.

       2123. Plaintiffs and the putative class representatives seek to obtain damages, restitution

and injunctive relief for the Class, as defined, below, from Defendants.




                                                    390
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 397 of 424




                                IV.    CLASS ACTION ALLEGATIONS

          2124. Under Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs sue on their own

behalf, and on behalf of all other persons similarly situated (“the Class”). The Class that

Plaintiffs seek to represent is:

          All persons residing in the United States who purchased TelexFree AdCentral or
          AdCentral Family packages and suffered a Net Loss182 during the period from
          January 1, 2012 to April 16, 2014 (the “Class Period”).

          Excluded from the Class are Defendants and their officers, directors, and
          employees; any entity in which any Defendant has a controlling interest; the co-
          conspirators, the so-called Top Level Promoters, legal representatives, attorneys,
          heirs, and assigns of Defendants.

          2125. Plaintiffs meet the requirements of Federal Rules of Civil Procedure 23(a)

because the members of the Class are so numerous that the joiner of all members is impractical.

While the exact number of Class members is unknown to Plaintiffs, it is in the hundreds of

thousands.

          2126. Plaintiffs meet the requirements of Federal Rules of Civil Procedure 23(a)

because there is a well-defined community of interest among the members of the Class, common

questions of law and fact predominate, Plaintiffs’ claims are typical of the members of the Class,

and Plaintiffs can fairly and adequately represent the interests of the Class.

          2127. This action satisfies the requirements of Federal Rule of Civil Procedure 23(b)(3)

because it involves questions of law and fact common to the members of the Class that

predominate or questions affecting only individual members, including, but not limited to:

                      whether the contract under which TelexFree claims to invoke the application
                      of Nevada law is illegal and unenforceable as a matter of law;
                      whether TelexFree’s claim to invoke the application of Nevada law is
                      enforceable;

182
      “Net Loss” is defined as the class member having invested more funds than they withdrew.



                                                     391
Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 398 of 424



           whether TelexFree ran an unlawful Pyramid Scheme or a legitimate
           business;
           whether TelexFree ran a lawful MLM program or an unlawful pyramid
           scheme;
           whether each Defendant knew that TelexFree was an illegal Pyramid
           Scheme, yet continued to aid, abet and further such illegal activities or are
           otherwise liable for the economic loss suffered by the Putative Class;
           whether the aid that each Defendant provided was a substantial in the
           context of aiding and abetting;
           was TelexFree a “multi-level distribution company” as defined by
           Massachusetts General Laws Chapter 93, Section 69(a);
           did the standard TelexFree Pre-March 9 Contract contain promises to pay
           merely for the recruitment of new members in violation of Massachusetts
           General Laws Chapter 93, Section 69(a);
           did the standard TelexFree Pre-March 9 Contract contain offers to pay a
           “finder’s fee, bonus, refund, override, commission, cross-commission,
           dividend or other consideration” to Participants in the TelexFree Program in
           violation of Massachusetts General Laws Chapter 93, Section 69(a);
           did the TelexFree Program offer its Members payment without requiring
           them to engage in any “bona fide and essential supervisory, distributive,
           selling or soliciting” nor exercise any “judgment,” “skill,” or “control over
           the operation in violation of Massachusetts General Laws Chapter 93,
           Section 69(a);
           did each of the Financial Services Defendants have actual knowledge of
           TelexFree’s suspicious, tortious or unlawful activities;
           when did each of the Financial Services Defendants have actual knowledge
           of TelexFree’s suspicious, tortious or unlawful activities;
           whether TelexFree’s Financial Services Providers, including the aforesaid
           banking institutions and payment processing services providers aided and
           abetted TelexFree’s Pyramid Scheme;
           whether TelexFree violated M.G.L. c. 93A;
           whether Massachusetts’ Blue Sky Laws will apply to the claims of the
           Putative Class;
           whether TelexFree violated M.G.L. c. 110A, § 410 - Massachusetts’ Blue
           Sky Laws;



                                          392
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 399 of 424



                     whether certain Defendants used and employed manipulative and deceptive
                     devices and contrivances in violation of M.G.L. c. 110A, § 410; used means
                     and instrumentalities, directly and indirectly, for the purchase and sale of
                     unregistered securities; and used and employed manipulative and deceptive
                     devices and contrivances in violation of the Massachusetts Uniform
                     Securities Act, M.G.L. c. 110A, § 410(b) and M.G.L. c. 93A;
                     whether TelexFree mailed fraudulent and inaccurate 1099 (Miscellaneous
                     Income) forms to investors;
                     whether the 1099 (Miscellaneous Income) forms should be declared void as
                     a matter of law;
                     whether Defendants’ conduct violated any of the articulated Massachusetts
                     state common laws; and
                     whether Plaintiffs and the Class are entitled to damages, civil penalties,
                     punitive damages, and/or injunctive relief.
       2128. Plaintiffs’ claims are typical of those of other Class members because Plaintiffs

were defrauded by Defendants’ common Scheme.

       2129. Plaintiffs will fairly and accurately represent the interests of the Class.

       2130. The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications regarding individual members of the Class,

which would establish incompatible standards of conduct for Defendants and would lead to

repetitive adjudication of common questions of law and fact.

       2131. Class treatment is superior to any other method for adjudicating the controversy.

Plaintiffs know of no difficulty likely to be encountered in the management of this litigation that

would preclude its maintenance as a class action under Rule 23(b)(3).

       2132. Damages for any individual class member likely cannot justify the cost of

individual litigation, so that absent class treatment, the Defendants’ violations of law inflicting

substantial damages in the aggregate would go un-remedied without certification of the Class.

       2133. Defendants have acted or refused to act on grounds that apply to the Class, as




                                                    393
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 400 of 424



alleged above, and certification is proper under Rule 23(b)(2).

                                V.    FRAUDULENT CONCEALMENT

       2134. Throughout the Class Period, Defendants affirmatively and fraudulently

concealed their unlawful conduct from Plaintiffs and the Class.

       2135. Plaintiffs and the members of the Class did not discover, and could not have

discovered through the exercise of reasonable diligence, that Defendants were violating the laws

as alleged herein until TelexFree claimed bankruptcy in April 2014. Nor could Plaintiffs and the

members of the Class have discovered the violations earlier than that time because Defendants

concealed from Plaintiffs and the Class the nature of their unlawful conduct and acts in

furtherance thereof, and fraudulently concealed their activities through various other means and

methods designed to avoid detection.

       2136. As a result of Defendants’ fraudulent concealment of their actions, Plaintiffs and

the Class assert the tolling of an applicable statute of limitations affecting the rights of action of

Plaintiffs and Class members.

                                     VI.     CLAIMS FOR RELIEF

                              FIRST CLAIM FOR RELIEF
                   VIOLATIONS OF MASSACHUSETTS GENERAL LAWS,
                           CHAPTER 93, SECTIONS 12 and 69
                           (Against All Operational Defendants)

       2137. Plaintiffs incorporate by reference all allegations in all previous paragraphs, as

though fully set forth here.

       2138. The Operational Defendants were engaged in acts in violation of Massachusetts

General Laws Chapter 93, Section 69.

       2139. Massachusetts General Laws Chapter 93, Section 12 provides for a private right




                                                     394
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 401 of 424



of action for violations of Chapter 93, Section 69.

       2140. In consequence of said Defendants’ violative conduct, Plaintiffs and the Putative

Class have suffered great financial losses, and have also incurred considerable expenses and loss

of income, and have otherwise been greatly damaged.

       2141. In consequence of said Defendants’ violative conduct or other unfair and

deceptive acts and practices, Plaintiffs and the Putative Class have been similarly caused to

suffer ascertainable economic loss, have incurred expense and have otherwise been similarly

damaged. Because the Operational Defendants’ violations of Massachusetts General Laws

Chapter 93, Section 69 were engaged in with malicious intent to injure the members of the

Putative Class, the Class is entitled to (up to) three times the amount of actual damages

sustained, together with the costs of suit, including reasonable attorneys’ fees.

                            SECOND CLAIM FOR RELIEF
                  VIOLATIONS OF MASSACHUSETTS GENERAL LAWS,
                         CHAPTER 93A, SECTIONS 2 AND 11
                          (Against All Operational Defendants)

       2142. Plaintiffs incorporate by reference all allegations in all previous paragraphs, as

though fully set forth here.

       2143. All Operational Defendants were engaged in “trade” and “commerce” as defined

by Massachusetts General Laws Chapter 93A, Section 1.

       2144. Plaintiffs and the Putative Class were engaged in “trade” and “commerce” as

defined by Massachusetts General Laws Chapter 93A, Section 1.

       2145. The transactions, actions or inaction of the Operational Defendants constitute

unfair and deceptive acts and practices as defined by, and in violation of, Massachusetts General

Laws, Chapter 93A, Sections 2 and 11.

       2146. In addition, said Defendants engaged in acts in violation of Massachusetts



                                                      395
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 402 of 424



General Laws Chapter 93, Section 69. Pursuant to Chapter 93, Section 69(g) any violation of the

provisions of M.G.L. c. 93, section 69 shall constitute an unlawful method, act or practice within

the meaning of clause (a) of section two of chapter ninety-three A.

       2147. As a result, the foregoing transactions, actions and inactions of said Defendants

thereby constitute per se an unlawful method, act or practice within the meaning of

Massachusetts General Laws, Chapter 93A, Section 2(a) by operation of Massachusetts General

Laws, Chapter 93, Section 69(g).

       2148. The foregoing transactions, actions and inactions of said Defendants thereby

constitute per se unfair and deceptive acts and practices as defined by, and in violation of,

Massachusetts General Laws Chapter 93A, §§ 2 and 11.

       2149. In consequence of said Defendants’ violative acts, and unfair methods of

competition or unfair or deceptive acts or practices, Plaintiffs and the Putative Class have been

similarly caused to suffer ascertainable economic loss, have incurred expense and have otherwise

been similarly damaged. The Operational Defendants’ violations of Massachusetts General

Laws Chapter 93A, Section 69 were willful or knowing, and the Class is otherwise entitled to (up

to) three times the amount of actual damages sustained, together with the costs of suit, including

reasonable attorneys’ fees.

                         THIRD CLAIM FOR RELIEF
   AIDING AND ABETTING VIOLATIONS OF MASSACHUSETTS GENERAL LAWS,
    CHAPTER 93, SECTIONS 12 and 69, AND MASSACHUSETTS GENERAL LAWS,
                      CHAPTER 93A, SECTIONS 2(a) or 11
                     (Against TelexFree And All Defendants)

       2150. Plaintiffs incorporate by reference all allegations in all previous paragraphs, as

though fully set forth here.

       2151. As described above, to comply with federal anti-money laundering and other

banking laws, the Financial Services Provider Defendants, including Bank of America, TD Bank,


                                                    396
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 403 of 424



Fidelity Bank, Wells Fargo, Citizens Bank, Synovus, GPG, IPS, ProPay, Base Commerce,

Vantage Payments, Allied Wallet and individual defendants John F. Merrill, John Hughes and

Dustin Sparman, as well as Defendant Investment Services Provider Wells Fargo Advisors, must

understand their customers’ business model and must know their clients.

       2152. Under the attendant facts, any application of the mandated Know-Your-Customer

Regulations by each of the Financial Services Providers and Defendant Investment Services

Provider Wells Fargo Advisors obviously included evaluating whether TelexFree’s business

model and operations violated Massachusetts General Laws Chapter 93, Section 69.

       2153. Violations of Massachusetts General Laws c. 93, § 69 are per se violations of

Massachusetts General Laws Chapter 93A, Section 2(a).

       2154. Under the attendant facts, that TelexFree violated Massachusetts General Laws

Chapter 93, Section 69 during 2013 and 2014 was obvious or at a minimum apparent, to the

sophisticated eye, as focused by the FFIEC, of the Financial Services Providers and Investment

Services Provider Wells Fargo Advisors.

       2155. As described herein, TelexFree and the Operational Defendants, except for Katia

Wanzeler, otherwise violated MGL c. 93A.

       2156. Massachusetts General Laws Chapter 93, Sections 12 and 69 and Massachusetts

General Laws Chapter 93A created a duty carried by TelexFree and each of the Operational

Defendants that inured to the benefit of the putative class.

       2157. The Operational Defendants, the Financial Services Providers and Investment

Services Provider Wells Fargo Advisors knew that TelexFree’s conduct was suspicious, tortious,

unlawful, and constituted a breach of duty owed to each member of the putative class.

       2158. The Operational Defendants, the Financial Services Providers and Defendant




                                                    397
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 404 of 424



Investment Services Provider Wells Fargo Advisors knew that TelexFree Program violated

Massachusetts General Laws Chapter 93, Sections 12 and 69 and that TelexFree’s conduct was

unfair, deceptive, suspicious, tortious, and unlawful constituted a breach of duty owed to each

member of the putative Class.

           2159. During the TelexFree Pyramid Scheme, the Financial Services Providers and

Defendant Investment Services Provider Wells Fargo Advisors provided essential financial

services to TelexFree, the Operational Defendants, and each other, which substantially assisted

and enabled them to carry on their unlawful, unfair, and deceptive Pyramid Scheme

notwithstanding the presence of suspicious, tortious or illegal activity on TelexFree’s part.

           2160. As described herein, the assistance and encouragement given to TelexFree and its

Founders by the Financial Services Providers and Defendant Investment Services Provider Wells

Fargo Advisors to conduct its business operations was essential because TelexFree’s business

operations were entirely dependent on them.

           2161. For example, without the indispensable services provided by the Financial

Services Providers, TelexFree would not have been able to accept, process or misappropriate the

funds invested by the putative class.

           2162. Without the indispensable services provided by the Financial Services Providers,

TelexFree would not have been able to otherwise open shop in the United States, develop and

maintain its unlawful business operations.

           2163. Defendant Investment Services Provider Wells Fargo Advisors, TelexFree played

a substantial part in the Pyramid Scheme because they managed funds provided by Telexfree

and/or Wanzeler, and helped to launder and hide those funds from regulators and other third

parties.




                                                    398
        Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 405 of 424



         2164. Wells Fargo Advisors’ managing, maintaining, hiding, laundering and

transferring of Wanzeler-controlled illicit funds was integral to TelexFree’s ongoing operation

because without such services, Wanzeler’s and the entire Pyramid Scheme could not have been

maintained, thrived or exponentially grown. Without Wells Fargo Advisor’s services, Wanzeler

could not have hid, spent or absconded with such significant funds.

         2165. As described herein, the assistance and encouragement given to TelexFree by the

Financial Services Providers and Defendant Investment Services Provider Wells Fargo Advisors

to conduct its business operations was substantial. According to an investigation by the SOC, in

2012 and 2013 TelexFree identified 4,845,576 VoIP Program transactions totaling

$238,395,353.80. Over the same period, TelexFree received 783,771 package purchases of

either $289 or $1,375 totaling $880,189,455.32.

         2166. Each Defendant, while knowing that the other’s conduct provided essential and

substantial encouragement to TelexFree, the Operational Defendants, and each other,

substantially assisted and enabled them to carry on their unlawful, unfair, and deceptive Pyramid

Scheme notwithstanding the presence of suspicious, tortious or illegal activity on TelexFree’s

part.

         2167. Each Defendant provided substantial assistance and/or encouragement to the other

Defendants in committing the violations of M.G.L. c. 93, § 69 and M.G.L. c. 93A alleged herein,

and did so with unlawful intent and knowledge that such parties were perpetuating a fraudulent

and illegal Pyramid Scheme, and yet continued to substantially assist or encourage said Scheme.

         2168. Each Defendant rendered this substantial assistance despite their knowledge that

TelexFree’s operations constituted an unlawful, unfair, deceptive and unsustainable Pyramid

Scheme and violated M.G.L. c. 93 § 69 and M.G.L. c. 93A.




                                                   399
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 406 of 424



        2169. Such substantial assistance was rendered by Defendants despite their knowledge

of the illegal nature of TelexFree’s operations, is detailed within this complaint and includes, but

is not limited to:

                     a.   managing and controlling TelexFree and its affiliated entities;

                     b.   providing accounting services to TelexFree;

                     c.   providing legal services to TelexFree;

                     d.   publicly certifying that TelexFree’s business model and operations were

                          legal, proper, and economically viable and sustainable;

                     e.   providing banking, investment and asset management services for

                          TelexFree and its management;

                     f.   promoting TelexFree AdCentral packages;

                     g.   continuing to provide financial services following the Brazilian Court’s

                          injunction to stop TelexFree’s business in Brazil;

                     h.   processing payments to, from, and on behalf of TelexFree and its

                          affiliated entities;

                     i.   processing payments for transfers of funds which deepened TelexFree’s

                          insolvency;

                     j.   making transfers from TelexFree’s corporate accounts to private

                          accounts held in the names of Defendant Founders, despite knowledge

                          of the fraudulent nature of TelexFree’s business enterprise;

                     k.   investing ill-gotten funds for the benefit of TelexFree’s Founders,

                          despite knowledge of the suspicious, tortious or illegal nature of

                          TelexFree’s business enterprise;




                                                     400
Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 407 of 424



         l.   providing TelexFree’s Founders with cashier’s checks in amounts

              totaling millions of dollars and purchased using funds in TelexFree’s

              corporate accounts;

         m.   providing credit to TelexFree;

         n.   participating in a cover-up by knowingly failing and/or refusing to report

              the results of such financial services provider’s own investigation of

              TelexFree to the proper authorities, despite the suspicious, tortious or

              illegal activity revealed by such investigation;

         o.   soliciting financial services for the benefit of TelexFree;

         p.   negotiating with financial services providers on TelexFree’s behalf;

         q.   incorporating foreign “shell corporations” on TelexFree’s behalf in order

              to expand TelexFree’s suspicious, tortious or illegal business

              internationally;

         r.   providing financial advice to TelexFree designed to keep the violations

              of M.G.L. c. 93 § 69 and M.G.L. c. 93A and the unlawful MLM

              Pyramid Scheme alive and avoid detection by regulators;

         s.   “sneaking” payments out of bank accounts to TelexFree in order to

              avoid detection;

         t.   appearing in online videos with TelexFree Founders promoting

              TelexFree to the public;

         u.   publicly falsely stating that TelexFree’s business operations had been

              assessed by the financial services provider and determined to be legal; or

         v.   otherwise becoming an integral part of TelexFree’s Pyramid Scheme by,




                                         401
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 408 of 424



                         inter alia, enabling the TelexFree Pyramid Scheme to expand and

                         continue by providing necessary financial services to TelexFree, despite

                         actual knowledge of violations of M.G.L. c. 93 § 69 and M.G.L. c. 93A

                         by TelexFree and other suspicious, tortious or illegal activities.

       2170. By each Defendant’s actions participating in the Pyramid Scheme as described

herein, as alleged above, each Defendant aided and abetted the commission of the causes of

action alleged herein.

       2171. As a direct and proximate result of TelexFree’s illegal Pyramid Scheme and all

the activities performed in connection therewith, to which said Defendants provided substantial

assistance, Plaintiffs and the Putative Class sustained ascertainable damages and losses and

demand they be made whole.

                                 FOURTH CLAIM FOR RELIEF
                                   UNJUST ENRICHMENT
                                   (Against All Defendants)

       2172. Plaintiffs incorporate by reference all allegations in all previous paragraphs, as

though fully set forth here.

       2173. Plaintiffs and the Putative Class conferred a benefit upon the Defendants by

furnishing funds, directly or indirectly, to Defendants, who accepted them without protest or

defect and retained and benefitted from them.

       2174. Defendants had an appreciation or knowledge of the benefit.

       2175. Defendants knew of such funds received by them.

       2176. Defendants have unlawfully and in bad faith denied Plaintiffs and the putative

Class access to such funds, and have instead knowingly retained the benefit of such funds for

themselves.

       2177. Acceptance or retention by Defendants of the benefit under the circumstances set


                                                    402
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 409 of 424



forth herein would otherwise be inequitable without payment for its value.

       2178. As a direct and proximate result of Defendants’ actions, as hereinabove set forth,

Defendants are, and continue to be, unjustly enriched and Plaintiffs demand they and the Putative

Class be made whole.

                                FIFTH CLAIM FOR RELIEF
                                   CIVIL CONSPIRACY
 (Against TelexFree, All Operational Defendants, John Merrill, John Hughes, Alexander Sidel,
   Jason Doolittle, John Kirchhefer, Brian Bonfiglio, Dustin Sparman, Fidelity Bank, Base
               Commerce, GPG, IPS, Priority Payout, Bank Card Consultants
                                   and the MLM A Team)


       2179. Plaintiffs incorporate by reference all allegations in all previous paragraphs, as

though fully set forth here.

       2180. TelexFree, the Operational Defendants, Katia Wanzeler, John Merrill, John

Hughes, Alexander Sidel, Jason Doolittle, John Kirchhefer, Brian Bonfiglio, Dustin Sparman,

Fidelity Bank, Base Commerce, GPG, IPS, Prioirty Payout, Allied Wallet, the MLM A Team,

Wells Fargo Advisors, Wells Fargo Bank and Cardenas, as well as all the individual Defendants

included within the definition of each of the foregoing, have combined by common design to

enter into a civil conspiracy.

       2181. Said Defendants conspired with each other to operate and maintain in operation a

Pyramid Scheme in violation of Massachusetts General Laws Chapter 93, Section 69 and

Chapter 93A.

       2182. Said Defendants, by agreement or common design, engaged directly in the

operation of, or otherwise worked in concert to further the activities of, the unlawful Pyramid

Scheme.

       2183. As detailed above, each of said Defendants engaged in a tortious act in




                                                   403
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 410 of 424



furtherance of the agreement or common design to engage in the lawful Pyramid Scheme.

       2184. Said Defendants conspired with each other, making use of confidential

information, and used this confidential information to misappropriate the funds of the Putative

Class through the operation and maintenance of unlawful Pyramid Scheme.

       2185. Said Defendants, for an unlawful purpose and using unlawful means, with the

intent of so combining, unlawfully defrauded Plaintiffs and the Putative Class out of funds.

       2186. Said Defendants’ conduct constitutes a conspiracy to operate an unlawful

enterprise, rendering all Defendants jointly and severally liable for the breaches of each other’s

obligations.

       2187. Said Defendants substantially assisted the Scheme and each other with actual

knowledge of the tortious and illegal nature of the Scheme.

       2188. As a direct and proximate cause of said Defendants’ conspiracy, the Putative

Class has and will continue to suffer substantial direct and consequential damages and Plaintiffs

demand they and the Putative Class be made whole.

                                 SIXTH CLAIM FOR RELIEF
                               PROFESSIONAL NEGLIGENCE
                         (Against All Licensed Professional Defendants)

       2189. Plaintiffs incorporate by reference all allegations in all previous paragraphs, as

though fully set forth here.

       2190. Craft, Craft Financial, Ann Genet, Nehra, Nehra Law Firm, Nehra and Waak Law

Firm, Opt3 Solutions, Inc., PricewaterhouseCoopers, Jason A. Borromei and each of the

Licensed Professional Defendants owed a duty to Plaintiffs and the Putative Class to act with

reasonable care to avoid negligently misstating, misrepresenting or being misleading about the

true nature of TelexFree’s operation and its financial information or its returns, and to comply

with all laws. Each and every one failed and similarly caused the Putative Class to suffer


                                                    404
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 411 of 424



ascertainable economic loss.

       2191. By negligently misstating and omitting relevant information, including the source

of and sufficiency of funds for payments to Promoters, said Defendants breached the duty of care

they owed to Plaintiffs and the Putative Class.

       2192. Each of the Licensed Service Provider Defendants owed Plaintiffs and the

Putative Class a duty to act with reasonable care and to exercise the ordinary skill and ability

commonly exercised by such professionals.

       2193. Plaintiffs and the Putative Class relied upon said Defendants’ expertise and/or

performance of their duties or was similarly affected and similarly caused to incur ascertainable

economic loss.

       2194. Plaintiffs and the Putative Class reposed faith, confidence and trust in said

Defendants’ representations and advice.

       2195. As a direct and proximate result of said Defendants’ negligence and carelessness,

Plaintiffs and the Putative Class have been caused to suffer and sustain damages and losses and

demand they be made whole.

                              SEVENTH CLAIM FOR RELIEF
                            NEGLIGENT MISREPRESENTATION
                    (Against Operational Defendants Except Katia Wanzeler)

       2196. Plaintiffs incorporate by reference all allegations in all previous paragraphs, as

though fully set forth here.

       2197. The Operational Defendants, except Katia Wanzeler, directly, and through their

agents, servants, employees and/or representatives, negligently made false misrepresentations of

material fact and omissions to Plaintiffs and the Putative Class in the course of their businesses

for the purpose of obtaining and/or wrongfully appropriating and converting money from

Plaintiffs and the Putative Class.


                                                    405
         Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 412 of 424



          2198. The said Operational Defendants made negligent misrepresentations and

omissions although said Defendants knew, or should have known, that such representations were

false.

          2199. Said representations, statements and omissions were material and were relied

upon by Plaintiffs and the Putative Class, inducing them to furnish money to Defendants.

          2200. Further, the Licensed Service Provider Defendants failed to exercise proper due

diligence in the discharge of their investigatory duties as certified public accountants and

attorneys of TelexFree, and knew or should have known Plaintiffs and the Putative Class would

have relied upon their expertise and misrepresentations.

          2201. Plaintiffs and the Putative Class reposed faith, confidence and trust in said

Operational Defendants’ representations and advice.

          2202. In consequence of the reliance on the negligent misrepresentations of said

Defendants, Plaintiffs and the Putative Class have suffered great financial losses, have also

incurred considerable expenses and loss of income, and have otherwise been greatly damaged

and demand they be made whole.

                                EIGHTH CLAIM FOR RELIEF
                  VIOLATIONS OF MASSACHUSETTS GENERAL LAWS,
                              CHAPTER 110a, SECTION 410(b)
            (Against All Operational Defendants except for PricewaterhouseCoopers)

          2203. Plaintiffs incorporate by reference all allegations in all previous paragraphs, as

though fully set forth here.

          2204. For the purposes of this cause of action alone, Defendant PricewaterhouseCoopers

is not included within the definition of Licensed Professionals.

          2205. At the time of the wrongs alleged, the Defendant Founders and Principals,

Executive Office, Top Level Promoters and Licensed Professionals were each a controlling




                                                      406
         Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 413 of 424



person, partner, officer, director, person occupying a similar status, agent or employee materially

aiding in the sale of securities, of TelexFree within the meaning of Section 410(b) of the

Massachusetts Uniform Securities Act, Massachusetts General Laws Chapter 110A.

          2206. By their respective positions of authority, the Defendant Founders and Principals,

Executive Office and Licensed Professional had the power and authority, to influence and

control, and influenced and controlled, the decision-making and activities of TelexFree and the

affiliated TelexFree entities and caused them to engage in the wrongful conduct described and in

violations of Section 410(a) of the Massachusetts Uniform Securities Act, M.G.L. c. 110A.

          2207. The Defendant Founders and Principals, Executive Office and Licensed

Professional actively participated in the leadership and decision-making process of the selling

entity causing the dissemination of false and misleading statements and omissions of material

facts.

          2208. By their positions as controlling persons, partners and officers and directors of

TelexFree, and because of the aforementioned conduct, said Defendants are liable under Section

410(b) of the Massachusetts Uniform Securities Act, Massachusetts General Laws Chapter

110A.

          2209. In addition, the Defendant Executive Office, Other Associated Individuals, and

Top Level Promoters and Licensed Professionals were agents who materially aided in the sales

of the fraudulent securities in violation of Sections 410 (b) of the Massachusetts Uniform

Securities Act, Massachusetts General Laws Chapter 110A.

          2210. Said Defendants made significant contributions toward making the sales to

Plaintiffs and the Putative Class possible through their actions detailed above.

          2211. Said Defendants prepared and provided information on, and endorsed and actively




                                                     407
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 414 of 424



promoted the opportunity regarding the securities on websites and at TelexFree events and

extravaganzas. Each of the said Defendants provided print materials, electronic materials, and

made oral representations to the Putative Class

         2212. The stated Defendants are liable under 410(b) as a primary violation by TelexFree

was under 410(a) because Defendants materially aided in the sale of unregistered securities, and

knew, or by reasonable diligence should have known, of the primary violation.

         2213. Said Defendants are jointly and severally liable for the primary violations under

Section 410(a)(2) detailed above.

         2214. Plaintiffs and the Putative Class seek the award of actual damages on behalf of the

Class.

         2215. The Putative Class has and will continue to suffer irreparable harm as a result of

the Defendants’ conduct that cannot adequately be redressed at law.

         2216. Unless this Court grants injunctive relief, the Putative Class will be irreparably

harmed in a manner not fully compensable by money damages.


                                  NINTH CLAIM FOR RELIEF
                                            FRAUD
                                 (Against Operational Defendants)

         2217. Plaintiffs incorporate by reference all allegations in all previous paragraphs, as

though fully set forth here.

         2218. The Operational Defendants directly, and through their agents, servants,

employees and/or representatives, did intentionally or recklessly make false representations and

omissions of material fact to Plaintiffs and the Putative Class with these misrepresentations being

made to obtain and/or wrongfully appropriate and convert money from Plaintiffs and the Putative

Class.




                                                     408
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 415 of 424



       2219. Said Defendants’ fraudulent or reckless misrepresentations and omissions are

detailed above and include, but are not limited to:

                       a.     providing false and misleading information on the nature of

                              TelexFree’s business operation;

                       b.     misrepresenting the financial statements;

                       c.     providing false and misleading information on the value of the

                              AdCentral package;

                       d.     providing false and misleading information on the method and

                              source from which income was derived;

                       e.     providing false and misleading information on the legality of

                              TelexFree’s business model;

                       f.     providing false and misleading information on the sustainability of

                              the returns to Promoter;

                       g.     providing false and misleading information regarding the

                              investigation in Brazil and subsequent closure of TelexFree’s

                              Brazilian operations;

                       h.     knowingly participating in false and deceptive information

                              televised over the internet and other media;

                       i.     failing to comply with federal and state laws;

                       j.     employing legal and accountant counsel to mask their illegal and

                              fraudulent activities to further and perpetuate such illegal

                              fraudulent activities; and

                       k.     setting up TelexFree’s computer servers in a foreign country with




                                                      409
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 416 of 424



                               the intent to avoid prosecution, legal service on the benefits of

                               United States legal process and otherwise with knowledge that

                               TelexFree was an unlawful Pyramid Scheme.

       2220. Said Defendants knew of the fraudulent or reckless deceptive misrepresentations

and omissions of material facts set forth.

       2221. Said Defendants made these intentional or reckless misrepresentations although

Defendants knew that such representations were false for the purpose of inducing Plaintiffs and

the Putative Class to purchase initially and to continue to purchase memberships and to recruit

new members.

       2222. Such misrepresentations and omissions were done knowingly or recklessly for the

additional purpose and effect of concealing the true information about the TelexFree Program,

including its financial condition and operations.

       2223. Said Defendants received information reflecting the facts regarding TelexFree's

business practices and exercised control over the materially misleading misstatements.

       2224. Because of their control over and/or association with the TelexFree Program, said

Defendants were active and culpable participants in the fraudulent Scheme.

       2225. Said Defendants knew and recklessly disregarded the false and misleading nature

of the information they caused to be disseminated to Promoters and potential Promoters.

       2226. The ongoing fraudulent Pyramid Scheme could not have been perpetrated over a

substantial period without the knowledge and complicity of said Defendants.

       2227. These misrepresentations and statements were material and were relied upon by

Plaintiffs as true, inducing them to furnish money, directly or indirectly, to said Defendants and

recruit new members.




                                                    410
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 417 of 424



       2228. In consequence of the reliance on the negligent, intentional or reckless

misrepresentations, Plaintiffs and the Putative Class have paid artificially inflated prices for

worthless membership interests, suffered great financial losses, and have also incurred

considerable expenses and loss of income, and have otherwise been greatly damaged during the

Class Period and demand to be made whole.

                                  TENTH CLAIM FOR RELIEF
                               TORTIOUS AIDING AND ABETTING
                                    (Against All Defendants)

       2229. Plaintiffs incorporate by reference all allegations in all previous paragraphs, as

though fully set forth here.

       2230. Each Defendant provided substantial assistance or encouragement to the other

Defendants in committing the primary causes of action alleged herein, and did so with unlawful

intent and knowledge that such parties were perpetuating an illegal Pyramid Scheme yet

continuing to substantially assist or encourage.

       2231. Defendants rendered this substantial assistance despite their knowledge that

TelexFree’s operations constituted an unlawful, unfair, deceptive and unsustainable Pyramid

Scheme and financial fraud.

       2232. Such substantial assistance rendered by Defendants despite their knowledge of, or

with reasonable diligence they should have known of, the illegal nature of TelexFree’s

operations, is detailed above and includes, but is not limited to:

               a.      managing and controlling TelexFree and its affiliated entities;

               b.      providing accounting services to TelexFree;

               c.      providing legal services to TelexFree;

               d.      publicly certifying that TelexFree’s business model and operations were

                       legal, proper, and economically viable and sustainable;


                                                     411
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 418 of 424



                 e.     providing banking, investment and asset management services for

                        TelexFree and its management;

                 f.     promoting TelexFree AdCentral packages;

                 g.     continuing to provide financial services following the Brazilian Court’s

                        injunction to stop TelexFree’s business in Brazil;

                 h.     processing payments to, from, and on behalf of TelexFree and its affiliated

                        entities;

                 i.     processing payments for transfers of funds which deepened TelexFree’s

                        insolvency; and

                 j.     setting up TelexFree’s computer servers in a foreign country with the

                        intent to avoid prosecution, legal service on the benefits of United States

                        legal process and otherwise with knowledge that TelexFree was an

                        unlawful Pyramid Scheme.

          2233. Each and every action taken by the Defendant’s enumerated above as substantial

assistance is explicitly incorporated by reference.

          2234. By each Defendant’s actions participating in the Pyramid Scheme, as alleged

above, each said Defendant aided and abetted the commission of the causes of action alleged

herein.

          2235. As a direct and proximate result of TelexFree’s illegal Pyramid Scheme and all

the activities performed in connection therewith, to which Defendants provided substantial

assistance, Plaintiffs and the Putative Class sustained damages and losses and demand to be

made whole.




                                                      412
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 419 of 424



                               ELEVENTH CLAIM FOR RELIEF
                             TORTIOUS AIDING AND ABETTING
                     (Against Defendants Wells Fargo Advisors and Cardenas)

        2236. Plaintiffs incorporate by reference all allegations in all previous paragraphs, as

though fully set forth here.

        2237. Defendants Wells Fargo Advisors and Cardenas provided substantial assistance to

Defendant Wanzeler in committing the primary causes of action alleged herein against him, and

did so with unlawful intent and knowledge that they were perpetuating an illegal Pyramid

Scheme yet continuing to substantially assist.

        2238. Defendants Wells Fargo Advisors and Cardenas rendered this substantial

assistance despite their knowledge that TelexFree’s operations constituted an unlawful, unfair,

deceptive and unsustainable Pyramid Scheme and financial fraud and that Wanzeler was engaged

in that Scheme.

        2239. Such substantial assistance rendered by Defendants Wells Fargo Advisors and

Cardenas despite their knowledge of, or with reasonable diligence they should have known of,

the illegal nature of TelexFree’s operations and Wanzeler’s funds, is detailed above and includes,

but is not limited to:

                a.       providing investment and asset management services for TelexFree and

                         Wanzeler in connection with illegally obtained funds;

                b.       opening and managing accounts for Wanzeler and providing him advice

                         on TelexFree’s operations and funds when they knew of the fraudulent

                         nature of the TelexFree Scheme;

                c.       continuing to provide financial services following the Brazilian Court’s

                         injunction to stop TelexFree’s business in Brazil; and

                d.       enabling Wanzeler to hide and invest assets and launder illicit monies


                                                     413
     Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 420 of 424



                       derived from TelexFree’s illegal activities.

       2240. By Defendants Wells Fargo Advisor’s and Cardenas’s actions, as alleged above,

each said Defendant aided and abetted the commission of the causes of action alleged herein.

       2241. As a direct and proximate result of TelexFree’s illegal Pyramid Scheme and all

the activities performed in connection therewith and Wanzeler’s tortious conduct, to which said

Defendants provided substantial assistance, Plaintiffs and the Putative Class sustained damages

and losses and demand to be made whole.

                                  VII.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and the Class, pray for judgment

against Defendants as follows:

       1.      The Court determine that this action be maintained as a class action under Rule

23(a) and 23(b)(3) of the Federal Rules of Civil Procedure, appoint Plaintiffs as Class

Representatives and their counsel of record as Class Counsel, and direct that notice of this action,

as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to the Class;

       2.      The unlawful conduct alleged herein be adjudged and decreed an unlawful

Pyramid Scheme in violation of Massachusetts General Laws Chapter 93, § 69 and Chapter 93A,

§§ 2 and 11;

       3.      Plaintiffs and the members of the Class recover damages, as provided by law, to

the maximum extent allowed under the law, including, without limitations, multiple damages,

against Defendants;

       4.      Plaintiffs and the members of the Class recover their costs of suit, including

reasonable attorneys’ fees, as provided by law;

       5.      Defendants, their affiliates, successors, transferees, assignees and other officers,




                                                    414
      Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 421 of 424



directors, partners, agents and employees thereof, and all other persons acting or claiming to act

on their behalf or in concert with them, be permanently enjoined and restrained from in any

manner continuing, maintaining, or renewing the conduct alleged herein, or from entering into,

adopting, or following any practice, plan, program, or device having a similar purpose or effect;

       6.      Plaintiffs and the members of the Class be awarded pre- and post-judgment

interest as provided by law, and that such interest be awarded at the highest legal rate from and

after the date of service of this complaint;

       7.      Plaintiffs and the members of the Class be granted such other and further relief as

the case may require and the Court may deem just and proper.

                               VIII.    DEMAND FOR JURY TRIAL


       Plaintiffs and the Putative Class demand a jury trial of their claims to the extent

authorized by law.

                                                     Respectfully submitted,

Dated November 29, 2019
                                                     /s/ Robert J. Bonsignore
                                                     Robert J. Bonsignore, Esq.
                                                     (NH Bar #21241)
                                                     BONSIGNORE TRIAL LAWYERS, PLLC
                                                     3771 Meadowcrest Dr.
                                                     Las Vegas, NV 89121
                                                     Telephone: 781-856-7650
                                                     Email: rbonsignore@classactions.us




       Ronald A. Dardeno, Esq.
       (BBO No. 548278)
       Alexander D. Wall, Esq.
       (BBO No. 688881)
       Law Offices of Frank N. Dardeno
       424 Broadway
       Somerville, MA 02145
       Telephone: 617-666-2600
       Email: rdardeno@dardeno.com



                                                   415
Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 422 of 424



 William R. Baldiga, Esq.
 (MA Bar No. 542125)
 (NY Bar No. 4813846)
 Brown Rudnick LLP
 One Financial Center
 Boston, MA 02111
 Telephone: 617-856-8586
 Email: wbaldiga@brownrudnick.com

 Evans J. Carter, Esq.
 (MA Bar No. 076560)
 Evans J. Carter, P.C.
 860 Worcester Road, 2nd Floor
 P.O. Box 812
 Framingham, MA 01701
 Telephone: 508-875-1669
 Email: ejcatty1@verizon.net

 D. Michael Noonan, Esq.
 (MA Bar No. 558247)
 (NH Bar No. 8214)
 (VT Bar No. 4050)
 (ME Bar No. 7240)
 Christine M. Craig, Esq.
 (MA Bar No. 631211)
 (NH Bar No. 12842)
 (ME Bar No. 8954)
 Nicholas G. Kline
 (MA Bar. No. 704311)
 (ME Bar No. 005948)
 (NH Bar No. 268422)
 Shaheen and Gordon
 353 Central Ave.
 7th Floor
 P.O. Box 977
 Dover, NH 03821
 Telephone: 603-871-4144
 Email: mnoonan@shaheengordon.com
 Email: ccraig@shaheengordon.com
 Email: cmhart@shaheengordon.com

 R. Alexander Saveri, Esq.
 (CA Bar No. 173102)
 Cadio Zirpoli, Esq.
 (CA Bar No. 179108)
 Saveri & Saveri, Inc.
 706 Sansome Street
 San Francisco, CA 94111
 Telephone: 415-217-6810
 Email: rick@saveri.com
 Email: cadio@saveri.com
 Email: carl@saveri.com

 Ronald P. Passatempo, Esq.


                                    416
Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 423 of 424



 (MA Bar No. 632508)
 Ronald P. Passatempo Law Offices
 200 Broadway
 Lynnfield, MA 01940
 Telephone: 781-596-3100
 Email: passatempolaw@comcast.net

 William Coulthard, Esq.
 (NV Bar No. 3927)
 Michael Gayan, Esq.
 (NV Bar No. 11135)
 Kemp, Jones & Coulthard, LLP
 Wells Fargo Tower
 3800 Howard Hughes Parkway, 17th Floor
 Las Vegas, NV 89169
 Telephone: 702-385-6000
 Email: w.coulthard@kempjones.com

 D. Scott Dulea, Esq.
 (MA Bar No. 670416)
 Goldberg & Dullea
 5 Briscoe Street
 Beverly, MA 01915
 Telephone: 978-922-4025
 Email: scott@goldberganddulles.com

 Jan R. Schlichtmann, Esq.
 (MA Bar No. 445900)
 Jan R. Schlichtmann, Attorney at Law, PC
 P.O. Box 233
 Prides Crossing, MA 01965
 Telephone: 978-927-1037
 Email: jan@schlichtmannlaw.com

 Adriana Contartese, Esq.
 (FL Bar No. 89634)
 Law Offices of Adriana Contartese
 OCN Document Prep Suite 926
 19W Flagler Street
 Miami, FL 33130
 Telephone: 617-268-3557
 Email: adriana911@juno.com

 Steven Jay German
 Begam Marks & Traulsen PA
 11201 N Tatum Blvd., Ste. 110
 Phoenix, AZ 85028
 480-626-2700
 Fax: 480-607-9031



                                            417
Case 4:14-md-02566-TSH Document 779 Filed 11/29/19 Page 424 of 424



 Email: steve@bmt-law.com

 Ihuoma Igboanugo, Esq.
 (NC Bar No. 46618)
 The Crescent Law Practice
 183 Wind Chime Court, Suite 100
 Raleigh, NC 27615
 Telephone: 919-341-9707
 Email: ihuoma2007@yahoo.com

 Stephen M. Smith, Esq.
 (NY Bar No. 277784)
 (VA Bar No. 14362)
 (NY Bar No. 277784)
 (DC Bar No. 230995)
 Brain Injury Law Center
 2100 Kecoughtan Road
 Hampton, VA 23661
 Telephone: 877-840-3431
 Email: ssmith@braininjurylawcenter.com

 Lisa Sleboda, Esq.
 (PA No. 71580)
 Bonsignore Trial Lawyers, PLLC
 23 Forest Street
 Medford, Mass. 02155
 Telephone: 781-856-7650
 Email: lsleboda@class-actions.us




                                          418
